 

Exhibit 10.2

Confidential Treatment Requested as to certain information contained in this
Exhibit and filed separately with the Securities and Exchange Commission.

TERM LOAN AND SECURITY AGREEMENT

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
As Administrative Agent And
Collateral Agent

 

TERM LENDERS
NAMED HEREIN

 

DESTINATION XL GROUP, INC.

The Borrowers’ Representative
For:

DESTINATION XL GROUP, INC. f/k/a CASUAL MALE RETAIL GROUP, INC.,

CMRG APPAREL, LLC,

 

and the Guarantors

 

October 29, 2014

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

ARTICLE 1 -  Definitions:

1

ARTICLE 2 -  Commitments and Credit Extensions:

23

2.1.

Establishment Of Term Facility.

23

2.2.

Protective Advances.

23

2.3.

Initial reserves; Changes to Reserves.

24

2.4.

Risks of Value of Collateral.

24

2.5.

Reserved.

24

2.6.

Reserved.

24

2.7.

Reserved.

24

2.8.

Reserved.

24

2.9.

Amortization.

24

2.10.

The Term Notes.

24

2.11.

Optional Prepayments; Mandatory Prepayments.

24

2.12.

Interest on Term Loans.

25

2.13.

Early Termination Fee..

25

2.14.

Upfront Fees.

25

2.15.

Reserved.

25

2.16.

Reserved..

25

2.17.

Agents’ and Term Lenders’ Discretion.

26

2.18.

Reserved.

26

2.19.

Changed Circumstances.

26

2.20.

Designation of Borrowers’ Representative As Borrowers’ Agent.

27

2.21.

Term Lenders’ Commitments.

27

ARTICLE 3 -  Conditions Precedent:

28

ARTICLE 4 -  General Representations, Covenants and Warranties:

30

4.1.

Payment And Performance of Liabilities.

30

4.2.

Due Organization; Authorization; No Conflicts.

30

4.3.

Trade Names.

31

4.4.

Infrastructure.

31

4.5.

Locations.

31

4.6.

Stores.

32

4.7.

Title to Assets.

32

4.8.

Indebtedness.

33

4.9.

Insurance.

33

4.10.

Licenses.

33

4.11.

Leases.

34

4.12.

Requirements of Law.

34

4.13.

Labor Relations.

34

4.14.

Maintain Properties; Asset Sales.

34

4.15.

Taxes.

35

4.16.

No Margin Stock; Not Investment Company.

35

4.17.

Erisa.

35

4.18.

Hazardous Materials.

36

4.19.

Litigation.

36

4.20.

Dividends, Investments, Entity Action.

36

4.21.

Permitted Acquisitions.

37

4.22.

Loans.

37

4.23.

Restrictions on Sale of Collateral; License Agreements.

38

4.24.

Protection of Assets.

38

(i)

--------------------------------------------------------------------------------

 

4.25.

Line of Business.

38

4.26.

Affiliate Transactions.

38

4.27.

Further Assurances.

39

4.28.

Adequacy of Disclosure.

39

4.29.

No Restrictions on Liabilities.

40

4.30.

Other Covenants.

40

4.31.

Intentionally Omitted.

40

4.32.

Solvency.

40

4.33.

Patriot Act.

40

4.34.

Anti-Corruption Laws and Sanctions.

40

ARTICLE 5 -  Financial Reporting and Performance Covenants:

40

5.1.

Maintain Records.

40

5.2.

Access to Records.

41

5.3.

Prompt Notice to Administrative Agent.

41

5.4.

Borrowing Base Certificate.

42

5.5.

Monthly Reports.

42

5.6.

Quarterly Reports.

43

5.7.

Annual Reports.

43

5.8.

Compliance Certificates.

44

5.9.

Inventories, Appraisals, and Audits.

44

5.10.

Additional Financial Information.

45

5.11.

Financial Covenant.

45

5.12.

Term Loan Push Down Reserve.

45

ARTICLE 6 -  Use of Collateral:

45

6.1.

Use of Inventory Collateral.

45

6.2.

Inventory Quality.

46

6.3.

Adjustments and Allowances.

46

ARTICLE 7 -  Cash Management.

46

7.1.

Depository Accounts.

46

7.2.

Credit Card Receipts.

46

7.3.

The Administrative Agent’s, Blocked, and Operating Accounts.

47

7.4.

Proceeds and Collections.

47

7.5.

Payment of Liabilities.

48

7.6.

The Operating Account.

48

ARTICLE 8 -  Grant of Security Interest:

48

8.1.

Grant of Security Interest.

48

8.2.

Extent and Duration of Security Interest; Notice.

49

ARTICLE 9 -  Collateral Agent As Attorney-In-Fact:

49

9.1.

Appointment as Attorney-In-Fact.

49

9.2.

No Obligation to Act.

50

ARTICLE 10 -  Events of Default:

50

10.1.

Failure to Pay the Term Facility.

50

10.2.

Failure to Make Other Payments.

50

10.3.

Failure to Perform Covenant or Liability (No Grace Period) .

50

10.4.

Financial Reporting Requirements.

50

10.5.

Failure to Perform Covenant or Liability (Grace Period).

50

10.6.

Misrepresentation.

51

10.7.

Acceleration of Other Debt; Breach of Lease.

51

10.8.

Default Under Other Agreements.

51

(ii)

--------------------------------------------------------------------------------

 

10.9.

Uninsured Casualty Loss.

51

10.10.

Attachment; Judgment; Restraint of Business.

51

10.11.

Indictment - Forfeiture.

51

10.12.

Challenge to Loan Documents.

51

10.13.

Change In Control.

51

10.14.

Business Failure.

51

10.15.

Bankruptcy.

52

10.16.

Termination of Business.

52

10.17.

Payment of Other Indebtedness.

52

10.18.

Default by Guarantor; Termination of Guaranty.

52

10.19.

Material Adverse Change.

52

ARTICLE 11 -  Rights and Remedies Upon Default:

52

11.1.

Acceleration.

52

11.2.

Rights of Enforcement.

52

11.3.

Sale Of Collateral.

53

11.4.

Occupation of Business Location.

53

11.5.

Grant of Nonexclusive License.

54

11.6.

Assembly of Collateral.

54

11.7.

Rights and Remedies.

54

ARTICLE 12 -  Loan Fundings and Distributions:

54

12.1.

Funding Procedures.

54

12.2.

Reserved.

54

12.3.

Reserved

54

12.4.

Ordinary Course Distributions:  Term Facility.

54

ARTICLE 13 -  Acceleration and Liquidation:

55

13.1.

Acceleration Notices.

55

13.2.

Acceleration.

55

13.3.

Initiation of Liquidation.

55

13.4.

Actions At and Following Initiation of Liquidation.

55

13.5.

Distribution of Liquidation Proceeds.

55

13.6.

Relative Priorities To Proceeds of Liquidation.

56

ARTICLE 14 -  The Agents:

56

14.1.

Appointment of the Agents.

56

14.2.

Responsibilities of Agents.

56

14.3.

Concerning Distributions By the Agents.

57

14.4.

Dispute Resolution.

57

14.5.

Distributions of Notices and of Documents.

58

14.6.

Confidential Information.

58

14.7.

Reliance By Agents.

58

14.8.

Non-Reliance on Agents and Other Term Lenders.

59

14.9.

Indemnification.

59

14.10.

Resignation of Agent.

59

14.11.

Intercreditor Agreement.

60

14.12.

Banking Services Exposure.

60

ARTICLE 15 -  Action By Agents Consents Amendments Waivers:

60

15.1.

Administration of Term Facility.

60

15.2.

Actions Requiring or On Direction of Majority Term Lenders.

60

15.3.

Action Requiring Certain Consent.

60

15.4.

Miscellaneous Actions.

61

15.5.

Actions Requiring Borrowers’ Representative’s Consent.

61

(iii)

--------------------------------------------------------------------------------

 

15.6.

Nonconsenting Term Lender.

62

ARTICLE 16 -  Assignments By Term Lenders:

62

16.1.

Assignments and Assumptions.

62

16.2.

Assignment Procedures.

63

16.3.

Effect Of Assignment.

63

ARTICLE 17 -  Notices:

64

17.1.

Notice Addresses.

64

17.2.

Notice Given.

64

17.3.

Wire Instructions.

65

ARTICLE 18 -  Term:

65

18.1.

Termination of Term Facility.

65

18.2.

Actions on Termination.

65

ARTICLE 19 -  General:

66

19.1.

Protection of Collateral.

66

19.2.

Publicity.

66

19.3.

Successors and Assigns.

66

19.4.

Severability.

66

19.5.

Amendments.

66

19.6.

Power of Attorney.

66

19.7.

Application of Proceeds.

66

19.8.

Increased Costs.

67

19.9.

Costs and Expenses of Agents and Term Lenders.

67

19.10.

Copies, Facsimiles and Electronic Communications.

67

19.11.

MASSACHUSETTS Law.

68

19.12.

Indemnification.

68

19.13.

Rules of Construction.

68

19.14.

Intent.

69

19.15.

Participations.

69

19.16.

Right of Set-Off.

69

19.17.

Pledges To Federal Reserve Banks.

70

19.18.

Maximum Interest Rate.

70

19.19.

Waivers.

70

19.20.

Additional Waivers.

70

19.21.

Intercreditor Agreement.

71

19.22.

Patriot Act Notice.

71

19.23.

Counterparts; Integration; Effectiveness.

71

 

 

 

(iv)

--------------------------------------------------------------------------------

 

EXHIBITS

 

1.0(a)

:

Casual Male Companies

1.0(b)

:

Guarantors

1.1

:

Permitted Encumbrances

1.01

:

DXL Stores and BALC Equipment

2.10

:

Term Note

2.21

:

Term Lenders’ Commitments

4.2

:

Loan Parties’ Information

4.3

:

Trade Names

4.4(b)

:

Exceptions to Property Rights

4.5

:

Locations, Leases, and Landlords

4.7(b)

:

Consigned Inventory

4.9

:

Insurance Policies

4.11

:

Capital Leases

4.13(a)

:

Labor Relations

4.19

:

Litigation

4.25

:

Franchise Location

4.28(b)

:

Contingent Obligations

5.4

:

Borrowing Base Certificate

5.8

:

Compliance Certificate

7.1

:

DDAs

7.2

:

Credit Card Arrangements

16.1

:

Assignment / Acceptance

 

 

 

(v)

--------------------------------------------------------------------------------

 

TERM LOAN AND SECURITY AGREEMENT

 

October 29, 2014

THIS TERM LOAN AND SECURITY AGREEMENT (this “Agreement”) is made among:

Wells Fargo Bank, National Association, a national banking association with an
office at One Boston Place, Boston, Massachusetts 02108, as administrative agent
(in such capacity, the “Administrative Agent”) for the benefit of (i) the
Collateral Agent and (ii) the “Term Lenders” who are, at present, those
financial institutions identified on the signature pages of this Agreement and
any Person who becomes a “Term Lender” in accordance with the provisions of this
Agreement;

and

Wells Fargo Bank, National Association, a national banking association with an
office at One Boston Place, Boston, Massachusetts 02108, as collateral agent (in
such capacity, the “Collateral Agent”) for the benefit of (i) the Administrative
Agent and (ii) the Term Lenders;

and

the Term Lenders; and

Destination XL Group, Inc., a Delaware corporation with its principal executive
offices at 555 Turnpike Street, Canton, Massachusetts 02021, as agent (in such
capacity, the “Borrowers’ Representative”) for Casual Male Retail Group, Inc., a
Delaware corporation and CMRG Apparel, LLC, a Delaware limited liability company
(“CMRG Apparel”) (individually, a “Borrower” and collectively, the “Borrowers”).

NOW THEREFORE, in consideration of the mutual agreements set forth in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, the Administrative Agent, the Collateral Agent, the Term
Lenders and the Borrowers hereby agree as follows:

ARTICLE 1 - Definitions:

As used herein, the following terms have the following meanings or are defined
in the section of this Agreement so indicated:

“ABL Priority Collateral”:  Has the meaning provided to such term in the
Intercreditor Agreement.

“Accelerated Borrowing Base Delivery Event”:  Either (i) the occurrence and
continuance of any Default or Event of Default, or (ii) the failure of the
Borrower to maintain Excess Availability at all times equal to or greater than
twenty percent (20%) of the Revolving Loan Cap (calculated without giving effect
to the Term Loan Push Down Reserve).  For the purposes of this Agreement, the
occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing (A) so long as such Default or Event of Default is continuing, and/or
(B) if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to maintain Excess Availability as required pursuant to
clause (ii) above, until Excess Availability has equaled or exceeded twenty
percent (20%) of the Revolving Loan Cap (calculated without giving effect to the
Term Loan Push Down Reserve) for sixty (60) consecutive calendar days, in which
case an Accelerated Borrowing Base Delivery Event shall no longer be deemed to
be continuing for purposes of this Agreement

“Acceleration”:  The making of demand or declaration that any indebtedness, not
otherwise due and payable, is due and payable. Derivations of the word
“Acceleration” (such as “Accelerate”) are used with like meaning in this
Agreement.

- 1 -

--------------------------------------------------------------------------------

“Acceleration Notice”:  Written notice as follows:

(a) From the Administrative Agent to the Collateral Agent and the Term Lenders,
as provided in Section 13.1(a).

(b) From the Majority Term Lenders to the Administrative Agent, as provided in
Section 13.1(b).

“Account Debtor”:  Has the meaning given that term in the UCC.

“Accounts” and “Accounts Receivable”:  Include, without limitation, “accounts”
as defined in the UCC, and also all:  accounts, accounts receivable,
receivables, and rights to payment (whether or not earned by performance)
for:  property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of; services rendered or to be rendered; a policy of
insurance issued or to be issued; a secondary obligation incurred or to be
incurred; for the use or hire of a vessel; arising out of the use of a credit or
charge card or information contained on or used with that card; and also all
Inventory which gave rise thereto, and all rights associated with such
Inventory, including the right of stoppage in transit; all reclaimed, returned,
rejected or repossessed Inventory (if any) the sale of which gave rise to any
Account.

“ACH”:  Automated clearing house.

“Acquisition”:  The purchase or other acquisition, by a Loan Party (no matter
how structured in one transaction or in a series of transactions), of:  (a)
equity interests in any other Person which would constitute or which results in
a Change in Control of such other Person (as if such Person were Casual Male, as
used in the definition of “Change of Control”), or (b) such of the assets of any
Person as would permit a Loan Party to operate one or more retail locations of
such Person or to conduct other business operations with such assets; provided,
however, none of the following shall constitute an “Acquisition”:  purchases of
inventory in the ordinary course of a Loan Party’s business; purchases, leases
or other acquisitions of Equipment in the ordinary course of a Loan Party’s
business; and Capital Expenditures permitted hereunder.

“Administrative Agent”:  Defined in the Preamble.

“Affiliate”:  The following:

(a) With respect to any two Persons, a relationship in which (i) one holds,
directly or indirectly, not less than twenty-five percent (25%) of the capital
stock, beneficial interests, partnership interests, or other equity interests of
the other; or (ii) one has, directly or indirectly, the right, under ordinary
circumstances, to vote for the election of a majority of the directors (or other
body or Person who has those powers customarily vested in a board of directors
of a corporation); or (iii) not less than twenty-five percent (25%) of their
respective ownership is directly or indirectly held by the same third Person.

(b) Any Person which:  is a parent, brother-sister or Subsidiary of a Loan
Party; could have such enterprise’s tax returns or financial statements
consolidated with that Loan Party’s; could be a member of the same controlled
group of corporations (within the meaning of Section 1563(a)(1), (2) and (3) of
the Internal Revenue Code of 1986, as amended from time to time) of which any
Loan Party is a member; or controls or is controlled by any Loan Party.

“Agent”:  When not preceded by “Administrative” or “Collateral”, the term
“Agent” refers collectively and individually to the Administrative Agent and the
Collateral Agent.

“Agents’ Rights and Remedies”:  Defined in Section 11.7.

“Alternative Rate”:  The greater of (a) 7.50% or (b) the Base Rate plus 5.50%.

- 2 -

--------------------------------------------------------------------------------

“Applicable Inventory Advance Rate”:  As of any date of determination:

 

Date of Determination

Rate

On or before 12/31/14

12.50%

On or after 1/1/15 and on or before 3/31/15

12.25%

On or after 4/1/15 and on or before 6/30/15

12.00%

On or after 7/1/15 and on or before 9/30/15

11.75%

On or after 10/1/15 and on or before 12/31/15

11.50%

On or after 1/1/16 and on or before 3/31/16

11.25%

On or after 4/1/16 and on or before 6/30/16

11.00%

On or after 7/1/16 and on or before 9/30/16

10.75%

On or after 10/1/16 and on or before 12/31/16

10.50%

On or after 1/1/17 and on or before 3/31/17

10.25%

On or after 4/1/17 and on or before 6/30/17

10.00%

On or after 7/1/17 and on or before 9/30/17

9.75%

On or after 10/1/17 and on or before 12/31/17

9.50%

On or after 1/1/18 and on or before 3/31/18

9.25%

On or after 4/1/18

9.00%

“Applicable Law”:  As to any Person:  (i) All statutes, rules, regulations,
orders, or other requirements having the force of law; and (ii) all court orders
and injunctions, arbitrator’s decisions, and/or similar rulings, in each
instance ((i) and (ii)) of or by any federal, state, municipal, and other
governmental authority, or court, tribunal, panel, or other body which has or
claims jurisdiction over such Person, or any property of such Person, or of any
other Person for whose conduct such Person would be responsible.

“Appraised Inventory Liquidation Value”:  The product of (a) the Cost of
Eligible Inventory (net of Inventory Reserves) of the Casual Male Companies and
RBT, multiplied by (b) that percentage, determined from the then most recent
appraisal of the Loan Parties’ Inventory provided to the Administrative Agent by
an appraiser engaged by the Revolving Agent or the Administrative Agent pursuant
to the terms hereof, to reflect the appraiser’s estimate of the net recovery on
the Loan Parties’ Inventory in the event of an in-store liquidation of that
Inventory.

“Approved Fund”:  Any Fund that is administered or managed by (a) a Term Lender,
(b) an Affiliate of a Term Lender (c) an entity or an Affiliate of an entity
that administers or manages a Term Lender, or (d) the same investment advisor or
an advisor under common control with such Term Lender, Affiliate or advisor, as
applicable.

“Assignee Term Lender”:  Defined in Section 16.1.

“Assigning Term Lender”:  Defined in Section 16.1.

“Assignment and Acceptance”:  Defined in Section 16.2.

“Anti-Corruption Laws”:  All laws, rules and regulations of any jurisdiction
applicable to any Loan Party or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Availability Condition”:  At the time of determination with respect to any
specified transaction or payment that is subject to satisfaction of the Payment
Conditions, Excess Availability at the time of such determination and
immediately following, and after giving effect to, such transaction or payment
was, and is projected by the Loan Parties on a pro forma basis for each of the
six (6) Fiscal months immediately following such transaction or payment to be,
equal to or greater than twenty percent (20%) of the Revolving Loan Cap.

“Availability Reserves”:  Such reserves as the Administrative Agent from time to
time determines in the Administrative Agent’s reasonable discretion as being
appropriate to reflect the impediments to the

- 3 -

--------------------------------------------------------------------------------

Collateral Agent’s ability to realize upon the Collateral, it being agreed that
such reserves shall not be in duplication of any reserves imposed and maintained
by the Revolving Agent under the Revolving Credit Agreement; provided, that any
Availability Reserves must be implemented based upon events such as a change in
circumstances, adverse developments, issues identified in a field exam,
appraisal, audit or inspection or market change; and provided, further, that if
the Revolving Agent did not implement and maintain a reserve for such events or
imposed and maintained a reserve in less than the amount the Administrative
Agent deems appropriate, in its reasonable discretion, based on the foregoing
the Administrative agent may impose an Availability Reserve for the incremental
difference.

“BALC”:  Bank of America Leasing & Capital, LLC, and its successors and assigns.

“BALC Equipment”:  The Equipment specifically set forth on EXHIBIT 1.01 hereto,
as such exhibit may be amended from time to time by the Borrowers, with the
consent of the Administrative Agent.

“BALC Indebtedness”:  Indebtedness pursuant to equipment financing arrangements
with BALC on terms and conditions reasonably acceptable to the Administrative
Agent in an aggregate amount not to exceed $23,000,000 minus all payments of
principal thereof since the Closing Date.

“Bankruptcy Code”:  Title 11, U.S.C., as amended from time to time.

“BAS”:  Defined in Section 2.13.

“Base Rate”:  For any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate, as in effect from time to time, plus one-half of one
percent (0.50%), or (b) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.”  The “prime
rate” is a rate set by Wells Fargo based upon various factors including Wells
Fargo’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by Wells
Fargo shall take effect at the opening of business on the day specified in the
public announcement of such change.  

“Blocked Account”:  Defined in Section 7.3(a)(ii).

“Blocked Account Agreement”:  An agreement, in form and substance satisfactory
to the Collateral Agent, which recognizes the Collateral Agent’s Collateral
Interest in the contents of the deposit account which is the subject of such
agreement and provides that, after the occurrence and during the continuance of
a Cash Dominion Event, such contents shall be transferred only as instructed by
the Revolving Agent or the Administrative Agent pursuant to the terms thereof.

“Blocked Account Bank”:  Each bank with whom deposit accounts are maintained in
which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Borrower” and “Borrowers”:  Defined in the Preamble.

“Borrowers’ Representative”:  Defined in the Preamble.

“Borrowing Base”:  The aggregate of the following:

(a) The Applicable Inventory Advance Rate multiplied by the Appraised Inventory
Liquidation Value.

plus

(b) The face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate

- 4 -

--------------------------------------------------------------------------------

minus

(c) The then amount of all Reserves.

“Borrowing Base Certificate”:  A certificate substantially in the form of
EXHIBIT 5.4 annexed hereto (as such form may be revised from time to time by the
Administrative Agent), executed and certified as accurate and complete by the
Borrowers’ Representative, which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports as reasonably requested by the
Administrative Agent.

“Business Day”:  Any day other than (a) a Saturday or Sunday; (b) any day on
which banks in Boston, Massachusetts generally are not open to the general
public for the purpose of conducting commercial banking business; or (c) a day
on which the principal office of the Administrative Agent is not open to the
general public to conduct business.

“Business Plan”:  The Loan Parties’ most recent projected balance sheet, income
statement, statement of cash flows, and availability model, each on a monthly
basis for the following twelve (12) month period, delivered by the Borrowers’
Representative from time to time pursuant to Section 5.7(c), as updated from
time to time by the Borrowers’ Representative pursuant to this Agreement.

“Canton Lease”:  The lease and related documents entered into by and among
Casual Male and Spirit SPE Canton, LLC dated as of February, 2006.

“Capital Expenditures”:  The expenditure of funds or the incurrence of
liabilities which may be capitalized in accordance with GAAP.

“Capital Lease”:  Any lease which may be capitalized in accordance with GAAP.

“Capital Lease Obligations”:  With respect to any Person for any period, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Dominion Event”:  Either (a) the occurrence and continuance of any Event
of Default, or (b) the failure of the Borrowers to maintain Excess Availability
at all times equal to or greater than twelve and one half percent (12.5%) of the
Revolving Loan Cap (calculated without giving effect to the Term Loan Push Down
Reserve). For purposes of this Agreement, the occurrence of a Cash Dominion
Event shall be deemed continuing at the option of the Administrative Agent (i)
so long as such Event of Default has not been waived, and/or (ii) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to maintain Excess
Availability as required hereunder, until Excess Availability has equaled or
exceeded twelve and one half percent (12.5%) of the Revolving Loan Cap
(calculated without giving effect to the Term Loan Push Down Reserve) for sixty
(60) consecutive calendar days, in which case a Cash Dominion Event shall no
longer be deemed to be continuing for purposes of this Agreement; provided that
a Cash Dominion Event shall be deemed continuing (even if an Event of Default is
no longer continuing and/or Excess Availability exceeds the required amount for
sixty (60) consecutive calendar days) (A) at the option of the Borrowers’
Representative upon notice to the Administrative Agent or (B) at all times after
a Cash Dominion Event has occurred and been discontinued on two (2) occasions
after the Closing Date. The termination of a Cash Dominion Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

“Casual Male”:  Destination XL Group, Inc., formerly known as Casual Male Retail
Group, Inc., a Delaware corporation.

“Casual Male Companies”:  The Persons listed on EXHIBIT 1.0(a) annexed hereto.

- 5 -

--------------------------------------------------------------------------------

“Change in Control”:  The occurrence of any of the following:

(a) The acquisition, by any group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended) or by any Person, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission) of 35% or more of the issued and outstanding capital stock of Casual
Male having the right, under ordinary circumstances, to vote for the election of
directors of Casual Male.

(b) At any time, (a) occupation of a majority of the seats (other than vacant
seats) on the board of directors of Casual Male by Persons who were neither (i)
nominated by the board of directors of Casual Male nor (ii) appointed by
directors so nominated.

(c) The persons who are directors of Casual Male as of the Closing Date cease,
for any reason other than death, disability, retirement or resignation in the
ordinary course (and not in connection with a proxy contest or similar
occurrence), to constitute a majority of the board of directors of Casual Male.

(d) The failure by Casual Male (i) to own, directly or indirectly, 100% of the
issued and outstanding membership interests of CMRG Apparel and RBT, or (ii) to
own, directly or indirectly, 100% of the issued and outstanding capital stock or
membership interests of all other Loan Parties.

“Chattel Paper”:  Has the meaning given that term in the UCC.

“Closing Date”:  October 29, 2014.

“CMRG Apparel”:  Defined in the Preamble.

“Collateral”:  Defined in Section 8.1.

“Collateral Access Agreement”:  An agreement reasonably satisfactory in form and
substance to the Administrative Agent executed by (a) a bailee or other Person
in possession of Collateral, and (b) any landlord of real estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Agent’s
Collateral Interest in the Collateral, (ii) releases or subordinates such
Person’s Encumbrances in the Collateral held by such Person or located on such
real estate, (iii) provides the Administrative Agent with access to the
Collateral held by such bailee or other Person or located in or on such real
estate, (iv) as to any landlord, provides the Administrative Agent with a
reasonable time to sell and dispose of the Collateral from such real estate, and
(v) makes such other agreements with the Administrative Agent as the
Administrative Agent may reasonably require.  

“Collateral Agent”:  Defined in the Preamble.

“Collateral Interest”:  Any interest in property to secure an obligation,
including, without limitation, a security interest, mortgage, and deed of trust.

“Compliance Certificate”:  Defined in Section 5.8.

“Consent”:  (a) Actual consent given by the Term Lender from whom such consent
is sought; or (b) except with respect to matters set forth in Section 15.3 (as
to which matters actual written consent given by the Term Lender from whom such
consent is sought shall be required), the passage of seven (7) Business Days
from receipt of written notice to a Term Lender from an Agent of a proposed
course of action to be followed by an Agent without such Term Lender’s giving
that Agent written notice of that Term Lender’s objection to such course of
action; provided that all Agents may rely on such passage of time as consent by
a Term Lender only if such written notice states that consent will be deemed
effective if no objection is received within such time period.

“Consolidated”:  When used to modify a financial term, test, statement, or
report, refers to the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of the Loan Parties.

- 6 -

--------------------------------------------------------------------------------

“Consolidated EBITDA”:  For any period, an amount equal to the Consolidated Net
Income of the Borrowers’ Representative and its Subsidiaries for such period,
plus (a) the following to the extent deducted in calculating Consolidated Net
Income:  (i) Consolidated Interest Charges, (ii) the provision for federal,
state, local and foreign income taxes, (iii) depreciation and amortization
expense and (iv) other non-recurring expenses reducing Consolidated Net Income
which do not represent a cash item in such period or any future period (in each
case of or by the Borrowers’ Representative and its Subsidiaries for such
period), minus (b) the following to the extent included in calculating
Consolidated Net Income:  (i) federal, state, local and foreign income tax
credits and (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the Borrowers’ Representative and its Subsidiaries for such
period), all as determined on a Consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio”:  For any period, the ratio of (a)
(i) Consolidated EBITDA for such period minus (ii) Capital Expenditures made
during such period, minus (iii) the aggregate amount of federal, state, local
and foreign income taxes paid in cash during such period to (b) Debt Service
Charges during such period, in each case, of or by the Borrowers’ Representative
and its Subsidiaries for such period, all as determined on a Consolidated basis
in accordance with GAAP.

“Consolidated Interest Charges”:  For any period, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge
Agreements, but excluding any non-cash or deferred interest financing costs, and
(b) the portion of rent expense with respect to such period under Capital Lease
Obligations that is treated as interest in accordance with GAAP, in each case of
or by the Borrowers’ Representative and its Subsidiaries for such period, all as
determined on a Consolidated basis in accordance with GAAP.

“Consolidated Net Income”:  For any period, the net income of the Borrowers’
Representative and its Subsidiaries for such period, all as determined on a
Consolidated basis in accordance with GAAP; provided, however, that there shall
be excluded (a) the income (or loss) of such Person during such period in which
any other Person has a joint interest, except to the extent of the amount of
cash dividends or other distributions actually paid in cash to such Person
during such period, (b) the income (or loss) of such Person during such period
and accrued prior to the date it becomes a Subsidiary of a Person or any of such
Person’s Subsidiaries or is merged into or consolidated with a Person or any of
its Subsidiaries or that Person’s assets are acquired by such Person or any of
its Subsidiaries, and (c) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that the Borrowers’ Representative’s
equity in any net loss of any such Subsidiary for such period shall be included
in determining Consolidated Net Income.

“Cost”:  The lower of:

(a) the calculated cost of purchases, as determined from invoices received by
CMRG Apparel its purchase journal or stock ledger, based upon its accounting
practices, known to the Administrative Agent, which practices are in effect on
the date on which this Agreement was executed; or

(b) the lowest ticketed or promoted price at which the subject inventory is
offered to the public by any Loan Party, after all mark-downs (whether or not
such price is then reflected on a Loan Party’s accounting system).

“Cost” does not include inventory capitalization costs or other non-purchase
price charges used in a Loan Party’s calculation of cost of goods sold (other
than freight, which may be capitalized consistent with GAAP and such Loan
Party’s prior practices).

- 7 -

--------------------------------------------------------------------------------

“Costs of Collection”:  Includes, without limitation, all reasonable attorneys’
fees and reasonable out-of-pocket expenses incurred by any Agent’s attorneys,
and all reasonable out-of-pocket costs incurred by any Agent in the
administration of the Liabilities and/or the Loan Documents, including, without
limitation, reasonable costs and expenses associated with travel on behalf of
any Agent, where such costs and expenses are directly or indirectly related to
or in respect of any Agent’s:  administration and management of the Liabilities;
negotiation, documentation, and amendment of any Loan Document; or efforts to
preserve, protect, collect, or enforce the Collateral, the Liabilities, and/or
the Agents’ Rights and Remedies and/or any of the rights and remedies of any
Agent against or in respect of any guarantor or other person liable in respect
of the Liabilities (whether or not suit is instituted in connection with such
efforts). “Costs of Collection” also includes the reasonable fees and expenses
of Lenders’ Special Counsel. The Costs of Collection are Liabilities, and at the
Administrative Agent’s option may bear interest at the then effective Libor
Margin Rate.

“Covenant Compliance Event”:  Excess Availability at any time is less than or
equal to the greater of (a) ten percent (10%) of the Revolving Loan Cap
(calculated without giving effect to the Term Loan Push Down Reserve) and (b)
$7,500,000.  The occurrence of a Covenant Compliance Event shall be deemed
continuing until the first date thereafter when Excess Availability has equaled
or exceeded the greater of (x) ten percent (10%) of the Revolving Loan Cap
(calculated without giving effect to the Term Loan Push Down Reserve) and (y)
$7,500,000, for thirty (30) consecutive calendar days.  The termination of a
Covenant Compliance Event, as provided herein, shall in no way limit, waive or
delay the occurrence of a subsequent Covenant Compliance Event in the event that
the conditions set forth in this definition again arise.

“Credit Card Advance Rate”:  10%.

“Credit Card Notifications”:  Has the meaning given such term in Section 7.2(b).

“Credit Card Receivables”:  Each “payment intangible” (as defined in the UCC),
together with all income, payments and proceeds thereof, owed by (a) a major
credit or debit card issuer (including, but not limited to, Visa, MasterCard and
American Express and such other issuers approved by the Administrative Agent)
and (b) any Person on account of any private label credit card receivables under
programs between a Loan Party and a third party acceptable to the Administrative
Agent) where the third party retains the consumer credit exposure to a Loan
Party resulting from charges by a customer of a Loan Party on credit or debit
cards issued by such issuer in connection with the sale of goods by a Loan
Party, or services performed by a Loan Party, in each case in the ordinary
course of its business.

“Customer Credit Liabilities”:  Gift certificates, gift cards, customer
deposits, merchandise credits, layaway obligations, discounts, credits and
similar items earned by customers in respect of frequent shopping programs, and
similar liabilities of any Loan Party to its retail customers and prospective
customers.

“Customs Broker/Carrier Agreement”:  An agreement in form and substance
satisfactory to the Administrative Agent among a Borrower, a customs broker,
freight forwarder, consolidator or carrier, and the Administrative Agent, in
which the customs broker, freight forwarder, consolidator or carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Agent and agrees, upon
notice from the Administrative Agent, to hold and dispose of the subject
Inventory solely as directed by the Administrative Agent.  

“DDA”:  Any store level checking, demand daily depository account or other bank
or like account maintained by any Loan Party for the purpose of depositing store
receipts and paying de minimis store level expenses, including, on the date of
this Agreement, the accounts listed on EXHIBIT 7.1 hereto, but excluding,
however, any Exempt DDA.

“DDA Notifications”:  Has the meaning given such term in Section 7.1(d).

- 8 -

--------------------------------------------------------------------------------

“Debt Service Charges”:  For any period, the sum of (a) Consolidated Interest
Charges paid or required to be paid for such period, plus (b) scheduled
principal payments made or required to be made on account of Indebtedness
(excluding the Liabilities, but including, without limitation, Capital Lease
Obligations and including, without limitation, regularly scheduled payments of
principal pursuant to Section 2.9 of this Agreement) for such period, in each
case determined on a Consolidated basis in accordance with GAAP.

“Default”:  Any occurrence, circumstance, or state of facts with respect to a
Loan Party which (a) is an Event of Default; or (b) would become an Event of
Default if any requisite notice were given and/or any requisite period of time
were to run and such occurrence, circumstance, or state of facts were not cured
within any applicable grace period.

“Deposit Account”:  Has the meaning given that term in the UCC.

“Disposition”:  The sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale or issuance of equity
interests in a Subsidiary) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Documents”:  Has the meaning given that term in the UCC.

“Documents of Title”:  Has the meaning given that term in the UCC.

“DXL Stores”:  Stores which are not identified as “Casual Male” or “Rochester”
stores on EXHIBIT 1.01 attached hereto.

“Eligible Assignee”:  With respect to an assignee of a Term Lender:  (a) a bank,
insurance company, or company engaged in the business of making commercial loans
having a combined capital and surplus in excess of $300 Million; or (b) a Term
Lender or any Affiliate of any Term Lender; or (c) any Person to whom a Term
Lender assigns its rights and obligations under this Agreement as part of a
programmed assignment and transfer of such Term Lender’s rights in and to a
material portion of such Term Lender’s portfolio of asset based credit
facilities; or (d) an Approved Fund.

“Eligible Credit Card Receivables”:  At the time of any determination thereof,
each Credit Card Receivable that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination:  such
Credit Card Receivable (i) has been earned by performance and represents the
bona fide amounts due to a Loan Party from a credit card payment processor
and/or credit card issuer, and in each case originated in the ordinary course of
business of such Loan Party, and (ii) in each case is acceptable to the
Administrative Agent in its reasonable discretion, and is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (j) below.  Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, a Credit Card Receivable shall indicate no
Person other than a Loan Party as payee or remittance party.  In determining the
amount to be so included, the face amount of a Credit Card Receivable shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Loan Party may be
obligated to rebate to a customer, a credit card payment processor, or credit
card issuer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Credit Card Receivable but not yet applied by the Loan Parties to reduce the
amount of such Credit Card Receivable.  Except as otherwise agreed by the
Administrative Agent, any Credit Card Receivable included within any of the
following categories shall not constitute an Eligible Credit Card Receivable:

(a) Credit Card Receivables which do not constitute a “payment intangible” (as
defined in the UCC);

(b) Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;

- 9 -

--------------------------------------------------------------------------------

(c) Credit Card Receivables (i) that are not subject to a perfected security
interest in favor of the Collateral Agent, or (ii) with respect to which a Loan
Party does not have good, valid and marketable title thereto, free and clear of
any Encumbrance (other than Encumbrances granted to the Collateral Agent
pursuant to the Loan Documents) and Encumbrances granted to the Revolving Agent
under the Revolving Credit Agreement;

(d) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

(e) Credit Card Receivables as to which the processor has the right under
certain circumstances to require a Loan Party to repurchase the Credit Card
Receivables from such credit card processor;

(f) Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

(g) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

(h) Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

(i) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent; or

(j) Credit Card Receivables which the Administrative Agent determines in its
reasonable discretion to be uncertain of collection or which do not meet such
other reasonable eligibility criteria for Credit Card Receivables as the
Administrative Agent may determine.

“Eligible In-Transit Inventory”:  “Eligible In-Transit Inventory” will be
calculated at 80% of the Cost value of such of the Inventory of the Casual Male
Companies and RBT (in each case, without duplication as to Eligible Inventory
and Eligible L/C Inventory), in each case in which title has passed to a Loan
Party and which is then being shipped from a foreign location for receipt,
within 45 days, at a warehouse of one of the Loan Parties; provided that

(a) Such Inventory is of such types, character, qualities and quantities (net of
Inventory Reserves) as the Administrative Agent in its reasonable discretion
from time to time determines to be eligible for borrowing;

(b) If applicable, the documents which relate to such shipment names the
Collateral Agent as consignee of the subject Inventory and the Collateral Agent
has control over the documents which evidence ownership of the subject Inventory
(such as by the providing to the Collateral Agent of a Customs Brokers Agreement
in form reasonably satisfactory to the Collateral Agent); and

(c) The Collateral Agent has a perfected security interest in such Inventory;

provided further that the Administrative Agent may, in its reasonable
discretion, exclude any particular Inventory from the definition of “Eligible
In-Transit Inventory” in the event that the Administrative Agent determines that
such Inventory is subject to any Person’s right or claim which is (or is capable
of being) senior to, or pari passu with, the Encumbrance of the Collateral Agent
(such as, without limitation, a right of stoppage in transit) or may otherwise
adversely impact the ability of the Collateral Agent to realize upon such
Inventory.

“Eligible Inventory”:  The following (without duplication):

(a) Such of the Loan Parties’ Inventory, at such locations, and of such types,
character, qualities and quantities, as the Administrative Agent, in its
reasonable discretion from time to time determines to be acceptable for
borrowing, as to which Inventory, the Collateral Agent has a perfected security
interest

- 10 -

--------------------------------------------------------------------------------

which is prior and superior to all security interests, claims, and encumbrances,
except security interests, claims and encumbrances in favor of the Revolving
Agent.

(b) Eligible L/C Inventory.

(c) Eligible In-Transit Inventory.

Without limiting the foregoing, “Eligible Inventory” shall not include:  (i)
direct shipment Inventory; (ii) Inventory which cannot be sold including,
without limitation, any non-merchandise inventory (such as labels, bags, and
packaging materials, etc.); (iii) “dummy warehouse inventory”; (iv) damaged
goods, return to vendor merchandise, packaways, samples and other similar
categories; (v) Inventory that is leased by or is on consignment to a Loan Party
or which is consigned by a Loan Party to a Person which is not a Loan Party;
(vi) inventory which is the subject of a store closing, liquidation,
going-out-of-business or similar sale, as to which in each case, any Loan Party
has received an initial payment of the guaranteed price from the Person
conducting the sale; and (vii) inventory in locations outside the United States
or Canada (except for Eligible L/C Inventory) and in locations in the United
States or Canada not under any Loan Party’s control (unless waivers acceptable
to the Agents are obtained); provided, however, in no event shall Inventory in
locations outside of the United States be Eligible Inventory unless the Agent
(A) has a perfected security interest in such Inventory, (B) has completed or
received an appraisal of such Inventory from appraisers satisfactory to the
Agent and such other due diligence as the Agent may require, all of the results
of the foregoing to be reasonably satisfactory to the Agent, (C) has established
applicable advance rates and Reserves in connection therewith, and (D) has
otherwise determined in its reasonable discretion that such Inventory is
eligible to be included in the Borrowing Base.

“Eligible L/C Inventory”:  “Eligible L/C Inventory” will be calculated at 85% of
the Cost value of such of the Inventory of the Casual Male Companies and RBT (in
each case, without duplication as to Eligible Inventory and Eligible In-Transit
Inventory), in each case the purchase of which is supported by a documentary
letter-of-credit then having an initial expiry of forty-five (45) or less days;
provided that

(a) Such Inventory is of such types, character, qualities and quantities (net of
Inventory Reserves) as the Administrative Agent in its reasonable discretion
from time to time determines to be eligible for borrowing; and

(b) The documentary letter-of-credit supporting such purchase names the
Revolving Agent or the Collateral Agent (as applicable, in accordance with the
Intercreditor Agreement) as consignee of the subject Inventory and the
Collateral Agent has control over the documents which evidence ownership of the
subject Inventory (such as by the providing to the Collateral Agent of a Customs
Brokers Agreement in form reasonably satisfactory to the Collateral Agent).

“Employee Benefit Plan”:  As defined in ERISA.

“Encumbrance”:  A Collateral Interest or agreement to create or grant a
Collateral Interest; the interest of a lessor under a Capital Lease, conditional
sale or other title retention agreement; sale of accounts receivable or chattel
paper; or other arrangement pursuant to which any Person is entitled to any
preference or priority with respect to the property or assets of another Person
or the income or profits of such other Person; and each of the foregoing whether
consensual or non-consensual and whether arising by way of agreement, operation
of law, legal process or otherwise.

“End Date”:  The date upon which all Liabilities (other than continuing
representations, warranties and indemnity obligations) have been paid in full.

“Environmental Laws”:  All of the following:

(a) Applicable Law which regulates or relates to, or imposes any standard of
conduct or liability on account of or in respect to environmental protection
matters, including, without limitation, Hazardous Materials, as are now or
hereafter in effect.

- 11 -

--------------------------------------------------------------------------------

(b) The common law relating to damage to Persons or property from Hazardous
Materials.

“Equipment”:  Includes, without limitation, “equipment” as defined in the UCC,
and also all furniture, store fixtures, motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds, and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of a Person’s business, and any and all accessions or
additions thereto, and substitutions therefor.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate”:  Any Person which is under common control with a Loan Party
within the meaning of Section 4001 of ERISA or is part of a group which includes
any Loan Party and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended.

“Events of Default”:  Defined in Article 10. An “Event of Default” shall be
deemed to have occurred and to be continuing unless and until that Event of
Default has been duly waived by the requisite Term Lenders or by the
Administrative Agent, as applicable.

“Excess Availability”:  Has the meaning given to the term under the Revolving
Credit Agreement in effect on the Closing Date.

“Exempt DDA”:  A depository account maintained by any Loan Party, the only
contents of which may be transfers from the Operating Account and actually used
solely (i) for petty cash purposes or (ii) for payroll.

“Federal Funds Rate”:  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo on such
day on such transactions as determined by the Administrative Agent.

“Fiscal”:  When followed by “month” or “quarter”, it refers to the relevant
fiscal period based on the Loan Parties’ fiscal year and accounting conventions
(e.g. reference to the Loan Parties’ “Fiscal June 2014” is to the Loan Parties’
fiscal month of June in the calendar year 2014). When followed by reference to a
specific year, it refers to the fiscal year which ends in a month of the year to
which reference is being made (e.g. if the Loan Parties’ fiscal year ends in
January 2015 reference to that year would be to the Loan Parties’ “Fiscal
2014”).

“Fixtures”:  Has the meaning given that term in the UCC.

“Fund”:  Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP”:  Principles which are consistent with those promulgated or adopted by
the Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made; provided, however, in the event of a Material Accounting
Change, then unless otherwise specifically agreed to by the Administrative
Agent, the Borrowers’ Representative shall include, with its monthly, quarterly,
and annual financial statements a schedule, certified by the Borrowers’
Representative’s chief financial officer, on which the effect of such Material
Accounting Change on that statement shall be described.

- 12 -

--------------------------------------------------------------------------------

“General Intangibles”:  Includes, without limitation, “general intangibles” as
defined in the UCC; and also all:  rights to payment for credit extended;
deposits; amounts due to any Person; credit memoranda in favor of any Person;
warranty claims; tax refunds and abatements; insurance refunds and premium
rebates; all means and vehicles of investment or hedging, including, without
limitation, options, warrants, and futures contracts; records; customer lists;
telephone numbers; goodwill; causes of action; judgments; payments under any
settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of any Person to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi-conductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all goodwill relating thereto; applications for
registration of the foregoing; and all other general intangible property of any
Person in the nature of intellectual property; proposals; cost estimates, and
reproductions on paper, or otherwise, of any and all concepts or ideas, and any
matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold, or
leased, by any or credit extended or services performed, by any Person, whether
intended for an individual customer or the general business of any Person, or
used or useful in connection with research by any Person.

“Goods”:  Has the meaning given that term in the UCC, and also includes all
things movable when a Collateral Interest therein attaches and also all computer
programs embedded in goods and any supporting information provided in connection
with a transaction relating to the program if (i) the program is associated with
the goods in such manner that it customarily is considered part of the goods or
(ii) by becoming the owner of the goods, a Person acquires a right to use the
program in connection with the goods.

“Guarantor” and “Guarantors”:  Each Person named on EXHIBIT 1.0(b) annexed
hereto individually, and the Persons named on EXHIBIT 1.0(b) annexed hereto,
collectively.

“Guarantor Agreement”:  Each instrument and document executed by a Guarantor of
the Liabilities to evidence or secure the Guarantor’s guaranty thereof.

“Guarantor Default”:  Default or breach or the occurrence of any event of
default under any Guarantor Agreement.

“Hazardous Materials”:  Any (a) substance which is defined or regulated as a
hazardous material in or under any Environmental Law and (b) oil in any physical
state.

“Hedge Agreement”:  Any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the Borrowers’ exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices and not for speculative purposes.

- 13 -

--------------------------------------------------------------------------------

“Indebtedness”:  All indebtedness and obligations of or assumed by any Person on
account of or with respect to any of the following:

(a) In respect of money borrowed (including any indebtedness which is
non-recourse to the credit of such Person but which is secured by an Encumbrance
on any asset of such Person) whether or not evidenced by a promissory note,
bond, debenture or other written obligation to pay money.

(b) In connection with any letter of credit or acceptance transaction
(including, without limitation, the face amount of all letters of credit and
acceptances issued for the account of such Person or reimbursement on account of
which such Person would be obligated).

(c) In connection with the sale or discount of accounts receivable or chattel
paper of such Person.

(d) On account of deposits or advances (but not including any liabilities with
respect to Customer Credit Liabilities including gift cards, gift certificates,
merchandise credits and/or frequent shopper or other consumer loyalty programs).

(e) As lessee under Capital Leases.

(f) In connection with any sale and leaseback transaction.

“Indebtedness” of any Person also includes:

(x) Indebtedness of others secured by an Encumbrance on any asset of such
Person, whether or not such Indebtedness is assumed by such Person.

(y) Any guaranty, endorsement, suretyship or other undertaking pursuant to which
that Person may be liable on account of any obligation of any third party other
than on account of the endorsement of checks and other items in the ordinary
course.

(z) The Indebtedness of a partnership or joint venture for which such Person is
liable as a general partner or joint venturer.

“Indemnified Person”:  Defined in Section 19.12.

“Instruments”:  Has the meaning given that term in the UCC.

“Intercreditor Agreement”:  That certain Intercreditor Agreement dated as of the
date hereof between the Revolving Agent and the Administrative Agent and
acknowledged by the Loan Parties, as in effect on the Closing Date and as may be
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time hereafter in accordance with the terms thereof.

“Interest Payment Date”:  The first day of each month; the Termination Date; and
the End Date.

“Inventory”:  Includes, without limitation, “inventory” as defined in the UCC
and also all:  (a) Goods which are leased by a Person as lessor; are held by a
Person for sale or lease or to be furnished under a contract of service; are
furnished by a Person under a contract of service; or consist of raw materials,
work in process, or materials used or consumed in a business; (b) Goods of said
description in transit; (c) Goods of said description which are returned,
repossessed and rejected; (d) packaging, advertising, and shipping materials
related to any of the foregoing; (e) all names, marks, and General Intangibles
affixed or to be affixed or associated thereto; and (f) Documents and Documents
of Title which represent any of the foregoing.

“Inventory Reserves”:  Such Reserves as may be established from time to time by
the Administrative Agent in the Administrative Agent’s reasonable discretion
with respect to the determination of the saleability, at retail, of Eligible
Inventory or which reflect such other factors affecting the market value of
Eligible Inventory and without duplication of any reserves imposed and
maintained by the Revolving Agent under the Revolving Credit Agreement;
provided, that any Inventory Reserves must be implemented based upon events such
as a change in circumstances, adverse developments, issues identified in a field
exam,

- 14 -

--------------------------------------------------------------------------------

appraisal, audit or inspection or market change; and provided, further, that if
the Revolving Agent did not implement and maintain a reserve for such events or
imposed and maintained a reserve in an amount less than the Administrative Agent
deems appropriate, in its reasonable discretion, based on the foregoing the
Administrative agent may impose an Inventory Reserve for the incremental
difference.

“Investment Property”:  Has the meaning given that term in the UCC.

“Lease”:  Any lease or other agreement, no matter how styled or structured,
pursuant to which a Loan Party is entitled to the use or occupancy of any space.

“Leasehold Interest”:  Any interest of a Loan Party as lessee under any Lease.

“Lenders’ Special Counsel”:  A single counsel selected by Term Lenders holding
more than 51% of the then outstanding amount of the Term Loans following the
occurrence of an Event of Default to represent their interests in connection
with the enforcement, attempted enforcement, or preservation of any rights and
remedies under this, or any other Loan Document.

“Letter-of-Credit Right”:  Has the meaning given that term in the UCC and also
refers to any right to payment or performance under any letter of credit,
whether or not the beneficiary has demanded or is at the time entitled to demand
payment or performance.

“Liabilities”:   Any and all direct and indirect liabilities, debts, and
obligations of each Borrower to any Agent or any Term Lender, each of every
kind, nature, and description owing on account of this Agreement or any other
Loan Document, whether now existing or hereafter arising under this Agreement or
under any of the other Loan Documents, including, without limitation, the
following:

(i) Each obligation to repay any loan, advance, indebtedness, note, obligation,
overdraft, or amount now or hereafter owing by any Borrower to any Agent or any
Term Lender (including all future advances whether or not made pursuant to a
commitment by any Agent or any Term Lender), whether or not any of such are
liquidated, unliquidated, primary, secondary, secured,unsecured, direct,
indirect, absolute, contingent, or of any other type, nature, or description, or
by reason of any cause of action which any Agent or any Term Lender may hold
against any Borrower.

(ii) All notes and other obligations of each Borrower now or hereafter assigned
to or held by any Agent or any Term Lender, each of every kind, nature, and
description

(iii) All interest, fees, and charges and other amounts which may be charged by
any Agent or any Term Lender to any Borrower and/or which may be due from any
Borrower to any Agent or any Term Lender from time to time.

(iv) All costs and expenses incurred or paid by any Agent in respect of this
Agreement or any other Loan Document (including, without limitation, Costs of
Collection, reasonable attorneys’ fees, and all court and reasonable litigation
costs and expenses).

(v) Any and all covenants of each Borrower to or with any Agent or any Term
Lender under this Agreement or any other Loan Document and any and all
obligations of each Borrower to act or to refrain from acting in accordance with
this Agreement or any other Loan Document or any instrument furnished by that
Borrower to any Agent or any Term Lender pursuant to this Agreement or any other
Loan Document.

(vi) Protective Advances.

“Libor Margin”:  6.50%.

“Libor Rate”:  The greater of: (i) 1.00%; and (ii) (A) the rate per annum for an
interest period of thirty (30) days appearing on the Reuters Screen LIBOR01 page
two business days prior to the commencement of each

- 15 -

--------------------------------------------------------------------------------

calendar month, or (B) if such rate does not appear on the Reuters Screen
LIBOR01 Page, then the rate as determined by the Administrative Agent from
another recognized source or interbank quotation.

“Liquidation”:  The exercise by the Collateral Agent of those rights accorded to
the Collateral Agent under the Loan Documents as a creditor of the Loan Parties
following and on account of the occurrence of an Event of Default looking
towards the realization on the Collateral. Derivations of the word “Liquidation”
(such as “Liquidate”) are used with like meaning in this Agreement.

“Loan Documents”:  This Agreement, the Intercreditor Agreement, and each
instrument and document executed as contemplated by this Agreement and by
Article 4, below, and each other instrument or document from time to time
executed and/or delivered in connection with the arrangements contemplated
hereby or in connection with any transaction with any Agent or any Term Lender,
or any Affiliate of any Agent or any Term Lender, as each may be amended from
time to time.

“Loan Party and Loan Parties”:  Each Borrower and each Guarantor.

“Majority Term Lenders”:  Term Lenders holding 51% or more of the then
outstanding amount of the Term Loans; provided, that if there are only two Term
Lenders (a Term Lender and its Affiliates being deemed one Term Lender), then
both Term Lenders.

“Material Accounting Change”:  Any change in GAAP applicable to accounting
periods subsequent to the Loan Parties’ Fiscal year most recently completed
prior to the execution of this Agreement, which change has a material effect on
the Loan Parties’ Consolidated financial condition or operating results, as
reflected on financial statements and reports prepared by or for the Loan
Parties, when compared with such condition or results as if such change had not
taken place or where preparation of the Loan Parties’ statements and reports in
compliance with such change.  

Notwithstanding anything to the contrary above or in the definition of Capital
Lease Obligations or Capital Expenditures, in the event of a change under GAAP
(or the application thereof) requiring all leases to be capitalized, only those
leases that would result or would have resulted in Capital Lease Obligations or
Capital Expenditures on the Closing Date (assuming for purposes hereof that they
were in existence on the date hereof) hereunder shall be considered capital
leases hereunder and all calculations and deliverables under this Agreement or
any other Loan Document shall be made in accordance therewith.

“Material Adverse Effect”:  means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of the Loan Parties
and their Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform their respective payment obligations under any
Loan Document to which any of the Loan Parties is a party or (c) the rights and
remedies of the Term Lenders, the Collateral Agent or the Administrative Agent
under any Loan Document..

“Maturity Date”:  October 29, 2019.

“Moody’s”:  Moody’s Investors Service, Inc. and any successor thereto.

“Net Proceeds”: With respect to any Disposition by any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such transaction (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (ii)
the sum of (A) the principal amount of any Indebtedness that is secured by the
applicable asset by an Encumbrance permitted hereunder which is senior to the
Administrative Agent’s Collateral Interest on such asset and that is required to
be repaid (or to establish an escrow for the future repayment thereof) in
connection with such transaction (other than Indebtedness under the Loan
Documents), and (B) the reasonable and customary out-of-pocket expenses incurred
by such Loan Party or such Subsidiary in connection with such transaction
(including,

- 16 -

--------------------------------------------------------------------------------

without limitation, appraisals, and brokerage, legal, title and recording or
transfer tax expenses, commissions and  expenses incurred in connection with
obtaining such proceeds following the casualty event) paid by any Loan Party to
third parties (other than Affiliates)).

“Nominee”:  A business entity (such as a corporation or limited partnership)
formed by the Collateral Agent to own or manage any Post Foreclosure Asset.

“NonConsenting Term Lender”:  Defined in Section 15.6.

“Operating Account”:  Defined in Section 7.3.

“Participant”:  Defined in Section 19.15 hereof.

“Patriot Act”:  Defined in Section 3.11.

“Payment Conditions”:  At the time of determination with respect to any
specified transaction or payment that is subject to satisfaction of the Payment
Conditions:

(a) no Default or Event of Default then exists or would arise as a result of
entering into such transaction or making such payment;

(b) the Borrowers are in compliance with the Availability Condition; and

(c) after giving pro forma effect to such transaction or payment, the
Consolidated Fixed Charge Coverage Ratio, tested on a trailing twelve month
basis, shall be equal to or greater than 1.0 to 1.0; provided that this clause
(c) shall not apply if Excess Availability at the time of such determination and
projected for the six (6) Fiscal months immediately following and after giving
effect to such transaction or payment was equal to or greater than the greater
of (x) twenty five percent (25%) of the Revolving Loan Cap (calculated without
giving effect to the Term Loan Push Down Reserve) and (y) $20,000,000.

Prior to undertaking any transaction or payment which is subject to the Payment
Conditions, the Borrowers’ Representative shall deliver to the Administrative
Agent (i) a certificate signed by the Chief Executive Officer, President or
Chief Financial Officer of the Borrowers’ Representative certifying that the
conditions contained in clauses (a), (b) and (c) of the preceding sentence have
been satisfied, and (ii) evidence of satisfaction of the conditions contained in
clauses (b) and (c) above on a basis (including, without limitation, giving due
consideration to results for prior Fiscal periods and giving effect to the
proposed transaction or payment) reasonably satisfactory to the Administrative
Agent.

“Payment Intangible”:  Has the meaning given that term in the UCC and also
refers to any general intangible under which the Account Debtor’s primary
obligation is a monetary obligation.

“Permitted Acquisition”:  An Acquisition complying with the following:

(a) Such Acquisition shall be of assets ancillary, incidental or necessary to
the retail sale of apparel and related activities, or of 100% of the stock of a
corporation whose assets consist substantially of such assets, or through the
merger of such a corporation with a Loan Party (with a Loan Party as the
surviving corporation), or with a Subsidiary of a Loan Party where, after giving
effect to such merger, such corporation becomes a wholly-owned Subsidiary of a
Loan Party;

(b) If such Acquisition includes the acquisition of assets by, or the merger of,
a Loan Party, there shall have been no change in the identity of the president,
chief financial officer or any executive vice president of such Loan Party as a
consequence of such acquisition, or if there has been such a change, the
Administrative Agent shall have consented in writing to such change in identity
within thirty (30) days thereafter (which consent shall not be unreasonably
withheld or delayed); and

(c) If a new Subsidiary is formed or acquired as a result of such Acquisition,
such Subsidiary shall execute documentation, reasonably satisfactory in form and
substance to the Administrative Agent,

- 17 -

--------------------------------------------------------------------------------

guarantying payment and performance of the Liabilities and granting a first
lien, subject only to Permitted Encumbrances, in its assets in favor of the
Collateral Agent, for the ratable benefit of the Term Lenders.

“Permitted Asset Disposition”:  A sale or other disposition of (i) Stores which
are not DXL Stores and (ii) any other sale or disposition of the assets of any
Loan Party in the ordinary course, so long as the following conditions are
satisfied:

(a) The sale, liquidation or other disposition of Inventory at any locations
from which a Loan Party determines to cease the conduct of its business, (i)
shall be on terms satisfactory to the Administrative Agent and (ii)
notwithstanding the Administrative Agent’s furnishing of any such consent, the
Administrative Agent may, in the exercise of its reasonable discretion, impose
Inventory Reserves as a result of the occurrence of any such sale, liquidation,
or disposition;

(b) The aggregate of all such sales or other dispositions of the assets of any
Loan Party in connection with DXL Store closings, at arms-length (i) may be up
to an aggregate of ten percent (10%) of the DXL Stores open as of the beginning
of any Fiscal year of the Loan Parties, provided if such sales or other
dispositions, whether at one time or multiple closures which constitute a
series, of closures (x) exceed the aggregate of five percent (5%) of DXL Stores
open as of the beginning of such Fiscal year or (y)  are part of any program,
the Borrowers’ business plan or are intended to comprise multiple DXL Store
closures which will exceed the aggregate of five percent (5%) of the DXL Stores
open as of the beginning of such Fiscal year when such program, business plan or
multiple closures are completed, then the closures referenced in (x) and (y)
immediately preceding shall be in accordance with liquidation agreements and
with professional liquidators, in each case, reasonably acceptable to the
Administrative Agent (and the Borrower’s Representative shall have provided the
Administrative Agent and the Revolving Agent with an updated Borrowing Base
Certificate reflecting such DXL Store closures and the effect of such
liquidation agreements);

(c) Each such sale or other disposition shall be for fair consideration in an
arm’s length transaction; and

(d) On the date on which any sale or other disposition of assets is consummated,
no Default shall have occurred and be continuing or will occur as a result of
such consummation.

“Permitted Encumbrances”:  The following:

(a) Encumbrances described on EXHIBIT 1.1 hereto.

(b) Encumbrances on properties to secure taxes, assessments and other government
charges or claims for labor, material or supplies in respect of obligations not
then overdue; deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations; Encumbrances on property hereafter acquired (either
in connection with purchase money encumbrances, rental purchase agreements,
including Capital Leases, or conditional sale or other title retention
agreements), which are restricted to the property so acquired and do not secure
Indebtedness exceeding the fair value (at the time of acquisition) thereof;
Encumbrances of carriers, warehousemen, mechanics and materialmen, and other
like Encumbrances in existence less than 90 days from the date of creation
thereof in respect of obligations not overdue; and Encumbrances on properties
consisting of easements, rights of way, zoning restrictions, restrictions on the
use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s Encumbrances under leases to which any Loan Party is a
party, and other minor Encumbrances or encumbrances none of which interferes
materially with the use of the property affected in the ordinary conduct of the
business of the Loan Parties, which defects do not individually or in the
aggregate have a materially adverse effect on the business of any Loan Party
individually or of the Loan Parties as a whole or which are being actively
contested in good faith by appropriate proceedings as to which the Loan Parties
have established reasonable reserves, it being understood, however, that the
filing of a tax lien which includes any Inventory or Accounts does not
constitute a “Permitted Encumbrance”, even if being so contested.

(c) Encumbrances in favor of the Revolving Agent pursuant to the Revolving
Credit Agreement.

(d) Encumbrances on the BALC Equipment solely to the extent securing the BALC
Indebtedness.

- 18 -

--------------------------------------------------------------------------------

“Permitted Indebtedness”:  The following Indebtedness:

(a) The Liabilities.

(b) Capital Leases and purchase money Indebtedness secured by Permitted
Encumbrances.

(c) Unsecured Indebtedness assumed in connection with Permitted Acquisitions
pursuant to Section 4.21 (it being understood that the principal amount so
assumed shall be deemed part of the purchase price of any such Permitted
Acquisition) and any refinancing or replacement thereof on terms and conditions
(including, without limitation, interest rate and providing that, in any event,
the principal amount thereof shall not exceed that outstanding on the date of
refinance or replacement) at least as favorable as those being refinanced or
replaced.

(d) Intercompany Indebtedness permitted under Section 4.22.

(e) Indebtedness arising from a guaranty by a Loan Party of the Indebtedness of
a Borrower with respect to a Borrower’s ordinary course trade payables.

(f) Indebtedness on account of the Canton Lease.

(g) The BALC Indebtedness in an aggregate amount not to exceed $23,000,000 minus
all payments of principal thereof since the Closing Date.

(h) Indebtedness under the Revolving Credit Agreement, provided, that (i) the
aggregate principal amount of revolving loans and reimbursement obligations
under all letters of credit issued thereunder shall in no event exceed the
lesser of (x) $175,000,000 minus the aggregate permanent reduction or
terminations of revolving commitments occurring after the Closing Date and (y)
the Borrowing Base (as such term is defined under the Revolving Credit
Agreement) and (ii) such Indebtedness shall at all times be subject to the
Intercreditor Agreement.

(i) Reserved.

“Permitted Investments”:  Any or all of the following:

(a) marketable direct full faith and credit obligations of, or marketable
obligations guaranteed by, the United States of America; provided that such
securities, as a group, may not, on the date of determination, have a remaining
weighted average maturity of more than five years;

(b) marketable direct full faith and credit obligations of States of the United
States or of political subdivisions or agencies; provided that such securities,
as a group, may not, on the date of determination, have a remaining weighted
average maturity of more than five years; and provided further that such
obligations carry a rating of “A” or better by a Rating Service;

(c) certificates of deposit and bankers acceptances maturing within one year
after the acquisition thereof issued by:  (i) Bank of America or Wells Fargo; or
(ii) any commercial bank organized under the laws of the United States of
America or of any political subdivision thereof the long term obligations of
which are rated “A” or better by a Rating Service;

(d) Eurodollar certificates of deposit maturing within one year after the
acquisition thereof issued by any commercial bank having combined capital,
surplus and undivided profits of at least $1 billion;

(e) tax-exempt bonds or notes which have a remaining maturity at the time of
purchase of no more than five years issued by any State of the United States or
the District of Columbia, or any political subdivision thereof; provided that
such obligations carry a rating of “A” or better by a Rating Service;

(f) reserved;

(g) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

- 19 -

--------------------------------------------------------------------------------

(h) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

(i) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest substantially in
one or more of the types of securities described in clauses (a), (b), (c) or (g)
above; and

(j) Investments in money market mutual funds consistent with SEC rule 2a-7 that
are rated AAA by Moody’s or S&P and have minimum assets of at least $5 billion;

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such investments specified
in clauses (a) through (e) and (g) through (i) shall be permitted unless (A)
either no loans or advances under the Revolving Credit Agreement are then
outstanding, and (B) such investments are pledged to the Collateral Agent as
additional collateral for the Liabilities pursuant to such agreements as may be
reasonably required by the Collateral Agent.

“Permitted Minority Investment”:  The Investment by a Loan Party in a joint
venture or an Acquisition by a Loan Party of less than 100% of the equity
interests of a Person, in each case whose assets are ancillary, incidental or
necessary to the retail sale of apparel and related activities.

“Permitted Repurchase”:  The repurchase, repayment, redemption, or acquisition
by the Borrowers of Casual Male’s capital stock, provided that the Borrowers are
in compliance with the Payment Conditions.

“Person”:  Any natural person, and any corporation, limited liability company,
trust, partnership, joint venture, or other enterprise or entity.

“Post Foreclosure Asset”:  All or any part of the Collateral, ownership of which
is acquired by the Collateral Agent or a Nominee on account of the “bidding in”
at a disposition as part of a Liquidation or by reason of a “deed in lieu” type
of transaction.

“Prepayment Event”:  (a) any Disposition in respect of any Term Loan Priority
Collateral or (b) any casualty or other insured damage to, or any taking under
the power of eminent domain or by condemnation or similar proceeding of (and
payments in lieu thereof) any Term Loan Priority Collateral.

“Proceeds”:  Includes, without limitation, “Proceeds” as defined in the UCC and
each type of property described in Section 8.1 hereof.

“Pro-Rata”:  A proportional distribution based upon a Term Lender’s percentage
claim to the overall aggregate amount being distributed

“Protective Advances”.  Defined in Section 2.2. hereof.

“RBT”:  Collectively, Casual Male RBT, LLC and Casual Male RBT (U.K.), LLC.

“Receipts”:  All cash, cash equivalents, money, checks, credit card slips,
receipts and other Proceeds from any sale of the ABL Priority Collateral.

“Register”:  Defined in Section 16.2(c).

- 20 -

--------------------------------------------------------------------------------

“Requirements of Law”:  As to any Person:  (a) Applicable Law; (b) that Person’s
organizational documents; and (c) that Person’s by-laws and/or other instruments
which deal with corporate or similar governance, as applicable.

“Reserves”:  Availability Reserves and Inventory Reserves and reserves due to
the failure to deliver the agreements specified in Section 4.27(g) hereof or
Section 4.27(h) hereof.

“Revolver Amendment”:  Defined in “Revolving Credit Agreement.”

“Revolving Agent”:  Bank of America, N.A., in its capacity as administrative
agent and collateral agent under the Revolving Credit Agreement, or any
successor administrative agent and collateral agent under the Revolving Credit
Agreement.

“Revolving Credit Agreement”:  The Sixth Amended and Restated Loan and Security
Agreement dated as of November 20, 2012, as amended by that certain First
Amendment to Sixth Amended and Restated Loan and Security Agreement, First
Amendment to Amended and Restated Guaranty Agreement, First Amendment to Amended
and Restated Security Agreement, and Termination Agreement, dated as of June 26,
2013, as amended by that certain Second Amendment to Sixth Amended and Restated
Loan and Security Agreement, dated as of October 24, 2014 (the “Revolver
Amendment”), in effect on the Closing Date and as may be further amended,
restated, amended and restated, supplemented, replaced or otherwise modified
from time to time hereafter in accordance with the terms of this Agreement and
the Intercreditor Agreement.  

“Revolving Loan Cap”:  Has the meaning provided to the term “Loan Cap” under the
Revolving Credit Agreement as in effect on the Closing Date.

“Sanctioned Country”:  At any time, a country or territory which is itself the
subject or target of any Sanctions (at the time of this Agreement, Cuba, Iran,
North Korea, Sudan and Syria).

“Sanctioned Person”:  At any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions”:  Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC”:  The Securities and Exchange Commission.

“S&P”:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Solvent” and “Solvency”:  With respect to any Person on a particular date, on
such date:  (a) the fair salable value of the assets of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person; and (b) the present fair salable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured; and (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature; and (d) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital.

“Store”:  Each location at which a Loan Party regularly offers Inventory for
sale to the public.

- 21 -

--------------------------------------------------------------------------------

“Subsidiary”:  With respect to any Person, any corporation, partnership or other
entity of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person.

“Supporting Obligation”:  Has the meaning given that term in UCC and also refers
to a Letter-of-Credit Right or secondary obligation which supports the payment
or performance of an Account, Chattel Paper, a Document, a General Intangible,
an Instrument, or Investment Property.

“Term Commitments”:  The aggregate of each Term Lender’s Term Dollar Commitment,
as such amount may be increased or reduced from time to time in accordance with
the terms of this Agreement. The aggregate Term Dollar Commitments as of the
Closing Date is $15,000,000.

“Term Dollar Commitment”:  As to each Term Lender, the amount set forth on
EXHIBIT 2.21, annexed hereto (as such amounts may change in accordance with the
provisions of this Agreement).

“Term Facility”:  Defined in Section 2.1.

“Term Lenders”:  Each Term Lender to which reference is made in the Preamble and
any other Person who becomes a “Term Lender” in accordance with the provisions
of this Agreement.

“Term Loan Prepayment Fee” With respect to any payment or prepayment of the Term
Loans (including upon acceleration of the maturity of the Term Loans), an amount
equal to (a) on or prior to the first anniversary of the Closing Date, four
percent (4%) of the principal amount of the Term Loans required to be repaid or
prepaid, (b) after the first anniversary of the Closing Date and on or prior to
the second anniversary of the Closing Date, two percent (2%), (c) after the
second anniversary of the Closing Date and on or prior to the third anniversary
of the Closing Date, one percent (1%), and (d) after the third anniversary of
the Closing Date, $0.  So long as no Event of Default has occurred under Section
10.14 or Section 10.15, notwithstanding anything to the contrary in this
Agreement, the Term Loan Prepayment Fee shall be 50% of the amount otherwise
required pursuant to the terms hereof if such prepayment is made simultaneously
with a sale of all or substantially all of the assets of the Borrower and their
Subsidiaries or all of the equity interest of the Borrowers and their
Subsidiaries and such prepayment results in payment in full of all the
Liabilities.

“Term Loan Priority Account”:  Defined in Section 7.3.

“Term Loan Priority Collateral”:  Has the meaning provided to such term in the
Intercreditor Agreement.

“Term Loan Push Down Reserve”:  The aggregate amount, if any, by which the
outstanding principal balance of the Term Loans exceeds the Borrowing Base.

“Term Loans”:  Loans made by the Term Lenders under the Term Facility.

“Term Note”:  Defined in Section 2.10.

“Term Percentage Commitment”:  As to each Term Lender, the amount set forth on
EXHIBIT 2.21, annexed hereto (as such amounts may change in accordance with the
provisions of this Agreement).

“Termination Date”:  The earliest of (a) the Maturity Date; or (b) the
Administrative Agent’s notice to the Borrowers’ Representative setting the
Termination Date on account of the occurrence of any Event of Default; or (c) a
date, irrevocable written notice of which is provided by the Borrowers’
Representative to the Administrative Agent, which is at least ninety (90) days
after the date of such written notice.

- 22 -

--------------------------------------------------------------------------------

“Transfer”:  Wire transfer pursuant to the wire transfer system maintained by
the Board of Governors of the Federal Reserve Board, or as otherwise may be
agreed to from time to time by the Administrative Agent making such Transfer and
the subject Term Lender. Wire instructions may be changed in the same manner
that Notice Addresses may be changed (Section 17.1), except that no change of
the wire instructions for Transfers to any Term Lender shall be effective
without the consent of the Administrative Agent.

“UCC”:  The Uniform Commercial Code as in effect from time to time in The
Commonwealth of Massachusetts..

“Unanimous Consent”:  Written Consent of Term Lenders holding 100% of the then
outstanding Term Loans.

“Wells Fargo”:  Wells Fargo Bank, National Association.

In the event the Revolving Credit Agreement is no longer outstanding, for
purposes of the definitions referring to the Revolving Credit Agreement, it will
be deemed outstanding with no obligations thereunder.

ARTICLE 2 - Commitments and Credit Extensions:

2.1. Establishment Of Term Facility.

(a) Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a loan to the Borrowers on the Closing Date in the
principal amount not to exceed the Term Dollar Commitment of such Term Lender
(the “Term Facility”) in one advance on the Closing Date.  Amounts borrowed
under the Term Facility and repaid or prepaid may not be reborrowed.

(b) The Borrowing Base shall be determined by the Administrative Agent by
reference to Borrowing Base Certificates furnished as provided in Section 5.4,
below, and shall be subject to the following:

(i) Such determination shall take into account such Reserves as the
Administrative Agent may take as provided herein.

(ii) The Cost of Eligible Inventory will be calculated in a manner consistent
with current tracking practices, based on stock ledger inventory at Cost.

(c) The commitment of each Term Lender to provide such loans shall terminate on
the Closing Date.

(d) The proceeds of borrowings under the Term Facility shall be used solely for
the Borrowers’ working capital needs and general corporate purposes.

2.2. Protective Advances. Administrative Agent shall be authorized, in its
discretion, at any time,  to make advances (each, a “Protective Advance”) (a) up
to an aggregate of the amount permitted under the Intercreditor Agreement, at
any time, if Administrative Agent deems such Protective Advances necessary or
desirable to, directly or indirectly, (i) maintain, protect or preserve the
value of the Collateral and/or the Administrative Agent’s rights therein as
determined in the discretion of the Administrative Agent, including to preserve
the Loan Parties’ business assets and infrastructure (such as the payment of
insurance premiums, taxes, necessary suppliers, rent and payroll), (ii) commence
the Exercise of Any Secured Creditor Remedies (as defined in the Intercreditor
Agreement), (iii) fund an orderly liquidation or wind-down of the Loan Parties’
assets or business or an Insolvency Proceeding (as defined in the Intercreditor
Agreement) (whether or not occurring prior to or after the commencement of an
Insolvency Proceeding), or (iv) enhance the likelihood of, or maximize the
amount of, repayment of the Liabilities or (b) to pay any other amounts
chargeable to the Loan Parties under any Loan Documents, including interest,
costs, fees and expenses.  Each Lender shall participate in each Protective
Advance on a Pro Rata basis.  Majority Term Lenders may at any time revoke
Administrative Agent’s authority to make further Protective Advances under
clause (a) by written notice to Administrative Agent.  Absent such revocation,
Administrative Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.  All Protective Advances shall bear interest at
the Default rate specified in

- 23 -

--------------------------------------------------------------------------------

Section 2.12(c), and shall be due and payable on written demand of the
Administrative Agent.  All Protective Advances shall constitute Liabilities as
if such Protective Advances were direct advances of Term Loans.

2.3. Initial reserves; Changes to Reserves.  

(a) At the execution of this Agreement, the only Reserves are as reflected on
the Borrowing Base Certificate, a specimen of which is annexed hereto as EXHIBIT
5.4.

(b) The Administrative Agent shall provide not less than seven (7) days prior
notice to the Borrowers’ Representative of the establishment of any Reserve
(other than those established at the execution of this Agreement), except that
the following may be undertaken without such prior notice:

(i) a change to the amount of a then existing Reserve (as distinguished from a
change by which such Reserve is measured or determined), which change reflects
the Administrative Agent’s reasonable determination of changed circumstances
(e.g. the amount of the Reserve for Customer Credit Liabilities will change
based on the aggregate of Customer Credit Liabilities at any one time);

(ii) the creation of, or a change to an existing, Reserve on account of
circumstances which the Administrative Agent determines as having a material
adverse change on the maintenance of loan to collateral values; and

(iii) the creation of, or a change to an existing, Reserve after the occurrence
and during the continuance of a Default or an Event of Default.

2.4. Risks of Value of Collateral. The Administrative Agent’s reference to a
given asset in connection with the making of loans, credits, and advances and
the providing of financial accommodations under the Term Facility and/or the
monitoring of compliance with the provisions hereof shall not be deemed a
determination by the Administrative Agent or any Term Lender relative to the
actual value of the asset in question. All risks concerning the value of the
Collateral are and remain upon the Borrowers. All Collateral secures the prompt,
punctual, and faithful performance of the Liabilities whether or not relied upon
by the Administrative Agent in connection with the making of loans, credits, and
advances and the providing of financial accommodations under the Term Facility.

2.5. Reserved.

2.6. Reserved.

2.7. Reserved.

2.8. Reserved.

2.9. Amortization.  The Borrowers shall pay to the Administrative Agent, for the
ratable account of the Term Lenders (a) on the first Business Day of each
January, April, July and October, commencing on the first Business Day of
January 2015, an aggregate principal amount equal to $250,000, subject to
adjustment as provided in Section 2.11(c) and (b) on the Termination Date, all
of the aggregate principal amount of the Term Loans outstanding on such date.

2.10. The Term Notes. The Borrowers’ obligation to repay Term Loans with
interest as provided herein, shall be evidenced by notes (each, a “Term Note”)
in the form of EXHIBIT 2.10, annexed hereto, executed by each Borrower, one
payable to each Term Lender. Neither the original nor a copy of any Term Note
shall be required, however, to establish or prove any Liability. Upon the
Borrowers’ Representative’s being provided with an affidavit from any Term
Lender to the effect that any Term Note has been lost, mutilated, or destroyed,
the Borrowers shall execute a replacement thereof and deliver such replacement
to such Term Lender.

2.11. Optional Prepayments; Mandatory Prepayments.

(a) Subject to Section 2.13, the Borrowers may repay the outstanding Term Loans
in amounts no less than $250,000 upon three (3) Business Days’ prior written
notice to the Administrative Agent.  Subject to Section 2.11(c), each repayment
made pursuant to this Section 2.11(a) shall be applied in inverse order of
maturity.  All payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Term Lenders to which

- 24 -

--------------------------------------------------------------------------------

such payment is owed, at the Administrative Agent’s office in Dollars and in
immediately available funds.  Any notice of prepayment shall be irrevocable.

(b) Subject to Section 2.13, the Borrowers shall prepay the Term Loans in an
amount equal to the Net Proceeds received by the Borrowers on account of a
Prepayment Event relating to the Term Loan Priority Collateral provided,
that  in the event Borrowers deliver a written notice promptly following the
receipt of such funds that Borrowers wish to reinvest the Net Proceeds of any
Disposition of casualty loss in an aggregate amount of $250,000 for any single
event and $1,000,000 in the aggregate for any fiscal year, all of such Net
Proceeds are deposited in the Term Loan Priority Account promptly upon receipt
thereof, and Borrowers reinvest such funds within 180 days of receipt thereof
then,  so long as no Default or Event of Default has occurred and is
continuing,  the Borrowers will not be required to make such a mandatory
prepayment under this Section with respect to such Net Proceeds.  In the event
such Net Proceeds have not been so reinvested during such 180 day period, the
Borrowers will make the mandatory prepayment required under this
Section.  Subject to Section 2.11(c), each repayment made pursuant to this
Section 2.11(b) shall be applied in inverse order of maturity . In the event,
following a casualty loss, the Borrowers spend funds for repair or restoration,
which costs are covered by insurance, prior to the receipt of any insurance
proceeds therefor, then, so long as no Default or Event of Default has occurred
and is continuing, when such insurance proceeds are received, the Borrowers may
reimburse themselves with the insurance proceeds for those repair and
restoration costs included in the award.   For avoidance of doubt, the Borrowers
may retain the proceeds from business interruption insurance.  

(c) So long as no Default or Event of Default has occurred and is continuing
when any optional or mandatory prepayment is made, the Borrowers’ Representative
may request up to an aggregate of two (2) times prior to the Termination Date
that the amortization be recalculated, after giving effect to such prepayment,
based upon the same percentage per annum (6.67%) with an assumed fifteen (15)
year term commencing on the Closing Date.

2.12. Interest on Term Loans.

(a) Each Term Loan shall bear interest at the Libor Rate plus the Libor Margin.

(b) The Borrowers shall pay accrued and unpaid interest on each Term Loan in
arrears as follows:

(i) On each Interest Payment Date.

(ii) On the Termination Date and on the End Date.

(iii) Following the occurrence of any Event of Default, with such frequency as
may be determined by the Administrative Agent.

(c) Following the occurrence of any Event of Default (and whether or not the
Administrative Agent exercises the Administrative Agent’s rights on account
thereof), all Term Loans shall bear interest, at the option of the
Administrative Agent or at the instruction of the Majority Term Lenders, at a
rate which is the aggregate of the rate applicable to Term Loans plus two
percent (2%) per annum.

2.13. Early Termination Fee.   In the event that, at any time on or prior to
third anniversary of the Closing Date, (i) the Termination Date occurs, or (ii)
in the event that the Borrowers prepay, or are required to prepay, the Term
Loans in whole or in part, then, on the Termination Date or the effective date
of such prepayment, as applicable, the Borrowers shall pay to the Administrative
Agent, for the ratable benefit of the Term Lenders, an amount equal to the Term
Loan Prepayment Fee due at the time of such prepayment.  All parties to this
Agreement agree and acknowledge that the Term Lenders will have suffered damages
on account of the early termination of this Agreement or prepayment of any
portion of the Term Loans and that, in view of the difficulty in ascertaining
the amount of such damages, the Term Loan Prepayment Fee constitutes reasonable
compensation and liquidated damages to compensate the Term Lenders on account
thereof.

2.14. Other Fees.   The Borrowers shall pay to the Administrative Agent the fees
in the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.15. Reserved.

- 25 -

--------------------------------------------------------------------------------

2.16. Reserved.  

2.17. Agents’ and Term Lenders’ Discretion.

(a) Each reference in the Loan Documents to the exercise of discretion,
reasonable discretion, or the like by any Agent or any Term Lender shall be to
such Person’s reasonable exercise of its judgment, in good faith (which shall be
rebuttably presumed), based upon such Person’s consideration of any such factors
as that Agent or that Term Lender, taking into account information of which that
Person then has actual knowledge, reasonably believes:

(i) Will or reasonably could be expected to affect, in more than a de minimis
manner, the value of the Collateral, the enforceability of the Collateral
Agent’s Collateral Interests therein, or the amount which the Collateral Agent
would likely realize therefrom (taking into account delays which may possibly be
encountered in the Collateral Agent’s realizing upon the Collateral and likely
Costs of Collection).

(ii) Indicates that any report or financial information delivered to any Agent
or any Term Lender by or on behalf of any Loan Party is incomplete, inaccurate,
or misleading in any material manner or was not prepared in accordance with the
requirements of this Agreement.

(iii) That a Default has occurred and is continuing.

(b) In the exercise of such judgment, each Agent or each Term Lender reasonably
also may take into account any of the following factors:

(i) Those included in, or tested by, the definitions of “Eligible Accounts” and
“Eligible Inventory”.

(ii) The current financial and business climate of the industry in which each
Loan Party competes (having regard for that Loan Party’s position in that
industry).

(iii) General macroeconomic conditions which have a material effect on the Loan
Parties’ cost structure.

(iv) Material changes in or to the mix of the Borrowers’ Inventory.

(v) Seasonality with respect to the Borrowers’ Inventory and patterns of retail
sales.

(vi) Such other factors as each Agent and each Term Lender reasonably determine
as having a material bearing on credit risks associated with the providing of
loans and financial accommodations to the Borrowers.

(c) The burden of establishing the failure of any Agent or any Term Lender to
have acted in a reasonable manner in such Person’s exercise of such discretion
shall be the Loan Parties’ and may be made only by clear and convincing
evidence.

2.18. Reserved.

2.19. Changed Circumstances.

(a) The Administrative Agent may advise the Borrowers’ Representative (in
reasonable detail as to the facts and circumstances thereof) that the
Administrative Agent has made the good faith determination (which determination,
in the absence of manifest error, shall be final and conclusive) of any of the
following:

(i) Adequate and fair means do not exist for ascertaining the Libor Rate.

(ii) The indices on which the Libor Rate is based shall no longer represent the
effective cost to the Administrative Agent or any Term Lender for U.S. dollar
deposits in the interbank market for deposits in which it regularly
participates.

(b) In the event that the Administrative Agent advises the Borrowers’
Representative of an occurrence described in Section 2.19(a), then, until the
Administrative Agent notifies the Borrowers’ Representative that the
circumstances giving rise to such notice no longer apply, interest on the Term
Loans shall accrue and be payable at the Alternative Rate.

- 26 -

--------------------------------------------------------------------------------

2.20. Designation of Borrowers’ Representative As Borrowers’ Agent.

(a) Each Borrower and each Loan Party hereby irrevocably designates and appoints
the Borrowers’ Representative as their agent under the Term Facility to
represent them in all respects under this Agreement and the other Loan
Documents.

(b) Each Borrower recognizes that credit available to it under the Term Facility
is in excess of and on better terms than it otherwise could obtain on and for
its own account and that one of the reasons therefor is its joining in the
credit facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Liabilities of each of the
other Borrowers as if the Borrower which is so assuming and agreeing was each of
the other Borrowers.

2.21. Term Lenders’ Commitments.

(a) Subject to Section 16.1 (which provides for assignments and assumptions of
commitments), each Term Lender’s “Term Percentage Commitment” and “Term Dollar
Commitment” (respectively so referred to herein) is set forth on EXHIBIT 2.21,
annexed hereto.

(b) The obligations of each Term Lender are several and not joint. No Term
Lender shall have any obligation to make any loan or advance under the Term
Facility in excess of either of the following:

(i) That Term Lender’s Term Percentage Commitment of the subject loan.

(ii) That Term Lender’s Term Dollar Commitment.

(c) No Term Lender shall have any liability to the Borrowers on account of the
failure of any other Term Lender to provide any loan or advance under the Term
Facility nor any obligation to make up any shortfall which may be created by
such failure.

(d) Subject to Section 16.1, the Term Dollar Commitments, Term Percentage
Commitments, and identities of the Term Lenders may be changed, from time to
time by the reallocation or assignment of Term Dollar Commitments and Term
Percentage Commitments among the Term Lenders or with other Persons who
determine to become a Term Lender.

(e) Upon written notice given the Borrowers’ Representative from time to time by
the Administrative Agent of any assignment or allocation referenced in Section
2.21(d):

(i) Each Borrower shall execute one or more replacement Term Notes to reflect
such changed Term Dollar Commitments, Term Commitment Percentages, and
identities and shall deliver such replacement Term Notes to the Administrative
Agent (which promptly thereafter shall deliver to the Borrowers’ Representative
the Term Notes so replaced); provided, however, in the event that a Term Note is
to be exchanged following its acceleration or the entry of an order for relief
under the Bankruptcy Code with respect to any Borrower, the Administrative
Agent, in lieu of causing the Borrowers to execute one or more new Term Notes,
may issue the Administrative Agent’s Certificate confirming the resulting Term
Dollar Commitments and Term Percentage Commitments.

(ii) Such change shall be effective from the effective date specified in such
written notice and any Person added as a Term Lender shall have all rights,
privileges, and obligations of a Term Lender hereunder thereafter as if such
Person had been a signatory to this Agreement and any other Loan Document to
which a Term Lender is a signatory and any Person removed as a Term Lender shall
be relieved of any obligations or responsibilities of a Term Lender hereunder
thereafter.

ARTICLE 3 - Conditions Precedent:

The effectiveness of this Agreement, the establishment of the Term Facility, and
the obligation of each Term Lender to make its portion Term Loans shall be
subject to the satisfaction of each of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif ” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by an authorized officer of the signing Loan
Party or the Term Lenders, as

- 27 -

--------------------------------------------------------------------------------

applicable, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Agents, each Term Lender and the Borrowers’ Representative;

(ii) a Term Note executed by the Borrowers in favor of each Term Lender
requesting a Term Note;

(iii) the Revolver Amendment executed by the parties thereto, upon terms and
conditions acceptable to the Administrative Agent;

(iv) the Intercreditor Agreement executed by the parties thereto and
acknowledged by the Borrowers, upon terms and conditions acceptable to the
Administrative Agent;  

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of authorized officers of each Loan Party as the
Administrative Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each authorized officer thereof authorized to act as an authorized
officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

(vi) copies of each Loan Party’s organization documents and such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

(vii) a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan
Parties, addressed to the Agents and each Term Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(viii) Certificates executed by (a) either the President or the Chief Executive
Officer and (b) the Chief Financial Officer of the Borrowers’ Representative and
stating that:

(A) The representations and warranties made by the Loan Parties to the Agents
and the Term Lenders in this Agreement and the other Loan Documents are true and
complete in all material respects as of the Closing Date, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case such representations and warranties shall be true and
complete in all material respects as of such earlier date, and (ii) in the case
of any such representations and warranties that are qualified by materiality,
such representations and warranties shall be true and complete in all respects.

(B) No event has occurred which is or which, solely with the giving of notice or
passage of time (or both) would be, an Event of Default.

(C) As of the Closing Date, and immediately after giving effect to the
consummation of the transactions contemplated by this Agreement (including the
Term Loans to be made under this Agreement on the Closing Date), the Borrowers’
Representative and its Subsidiaries taken as a whole, and each Borrower, is
Solvent.

(ix) evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Collateral Agent required under
the Loan Documents have been obtained and are in effect;

(x) subject to the Intercreditor Agreement, certificates evidencing any stock
being pledged thereunder, together with undated stock powers executed in blank,
each duly executed by the applicable Loan Parties;

(xi) all other Loan Documents, each duly executed by the applicable Loan
Parties;

- 28 -

--------------------------------------------------------------------------------

(xii) (A) appraisals (based on net liquidation value) by a third party appraiser
acceptable to the Administrative Agent of all Inventory of the Loan Parties, the
results of which are satisfactory to the Administrative Agent and (B) a written
report regarding the results of a commercial finance examination of the Loan
Parties, which shall be satisfactory to the Administrative Agent;

(xiii) results of searches or other evidence reasonably satisfactory to the
Administrative Agent (in each case dated as of a date reasonably satisfactory to
the Administrative Agent) indicating the absence of Encumbrances on the assets
of the Loan Parties, except for Permitted Encumbrances and Encumbrances for
which termination statements and releases, satisfactions and discharges of any
mortgages, and releases  or subordination agreements satisfactory to the
Administrative Agent are being tendered concurrently with such extension of
credit or other arrangements satisfactory to the Administrative Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made;

(xiv) (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agents to
be filed, registered or recorded to create or perfect the Collateral Interests
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Agent, (B) the DDA Notifications, Credit Card Notifications, and Blocked
Account Agreements required pursuant to the terms hereof, (C) control agreements
with respect to the Loan Parties’ securities and investment accounts, and (D)
Collateral Access Agreements as required by the Agent;

(xv) projections and a Business Plan on a monthly basis for each of the first
two Fiscal years of the Borrowers following the Closing Date and thereafter,
annually, through the Maturity Date, each in form and substance acceptable to
the Administrative Agent; and  

(xvi) such other assurances, certificates, documents, consents or opinions as
the Agent reasonably may require.

(b) After giving effect to the funding of the Term Loans, Excess Availability
shall be not less than $52,500,000.

(c) The Agent shall have received a Borrowing Base Certificate dated the Closing
Date, relating to the month ended on September, 2014, and executed by an
authorized officer of the Borrowers’ Representative.

(d) The Agent shall be reasonably satisfied that any financial statements
delivered to it fairly present the business and financial condition of the Loan
Parties and that there has been no Material Adverse Effect since August 2, 2014.

(e) There shall not be pending any action, suit, investigation or other
proceeding or, to the knowledge of the Loan Parties, threatened in writing
against any Loan Party or any of its Subsidiaries in any court or before any
arbitrator or governmental authority.

(f) There shall not have occurred any default of any material contract of any
Loan Party.

(g) No Default or Event of Default shall have occurred and be continuing under
the Revolving Credit Agreement.

(h) No Default or Event of Default shall have occurred and be continuing or
would result from the funding of the Term Loans.

(i) The consummation of the transactions contemplated hereby shall not violate
any Applicable Law or any organization document.

(j) All fees and expenses required to be paid to the Administrative Agent on or
before the Closing Date shall have been paid in full, and all fees and expenses
required to be paid to the Term Lenders on or before the Closing Date shall have
been paid in full.

(k) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the Closing
Date (provided that such estimate shall not thereafter preclude a final settling
of accounts between the Borrowers and the Administrative Agent).

- 29 -

--------------------------------------------------------------------------------

(l) The Administrative Agent and the Term Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act in each case, the results of
which are satisfactory to the Agent not less than five (5) Business Days prior
to the Closing Date.

(m) No new or additional information, shall have been received or discovered by
any Agent or any Term Lender regarding any Loan Party or its Subsidiaries or the
transactions completed under this Agreement or the other Loan Documents that (i)
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (ii) purports to adversely affect the Term Loan
Facility or any other aspect of the transactions contemplated under this
Agreement or any other Loan Document, and nothing shall have come to the
attention of any Agent or any Term Lender to lead it to believe that the
transactions contemplated under this Agreement or any other Loan Document would
have a Material Adverse Effect.

Without limiting the generality of the provisions of Section 14.7, for purposes
of determining compliance with the conditions specified in this Article 3, each
Term Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Term Lender unless the Agent shall have received notice from
such Term Lender prior to the proposed Closing Date specifying its objection
thereto.

ARTICLE 4 - General Representations, Covenants and Warranties:

To induce each Term Lender to establish the Term Facility contemplated herein
and to induce the Term Lenders to provide loans and advances hereunder (each of
which loans shall be deemed to have been made in reliance thereupon),
respectively, as contemplated hereby, the Loan Parties, in addition to all other
representations, warranties, and covenants made by any Loan Party in any other
Loan Document, make those representations, warranties, and covenants included in
this Agreement.

4.1. Payment And Performance of Liabilities. The Borrowers shall pay each
payment Liability when due (or when demanded, if payable on demand) and shall
promptly, punctually, and faithfully perform each other Liability.

4.2. Due Organization; Authorization; No Conflicts.

(a) Each Loan Party presently is and hereafter shall remain in good standing
under the laws of the State in which it is organized, as set forth on EXHIBIT
4.2 annexed hereto, and is and shall hereafter remain duly qualified and in good
standing in every other State in which, by reason of the nature or location of
such Loan Party’s assets or operation of such Loan Party’s business, such
qualification is necessary, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect on the business or
assets of that Loan Party.

(b) Each Loan Party’s respective federal employer identification number is
stated on EXHIBIT 4.2, annexed hereto.

(c) No Loan Party shall change (i) its State of organization, or (ii) that Loan
Party’s federal taxpayer identification number, in each case on less than sixty
(60) days’ prior written notice (in reasonable detail) to the Administrative
Agent.

(d) Each Affiliate of the Loan Parties is listed on EXHIBIT 4.2. The Borrowers’
Representative shall provide the Administrative Agent with prior written notice
of any entity’s becoming or ceasing to be an Affiliate.

(e) Each Loan Party has all requisite power and authority to execute and deliver
all Loan Documents to which that Loan Party is a party and has and will
hereafter retain all requisite power to perform all Liabilities.

(f) The execution and delivery by each Loan Party of each Loan Document to which
it is a party; each Loan Party’s consummation of the transactions contemplated
by such Loan Documents (including, without limitation, the creation of
Collateral Interests by that Loan Party to secure the Liabilities); each Loan
Party’s performance under those of the Loan Documents to which it is a party;
the borrowings hereunder; and the use of the proceeds thereof:

(i) Have been duly authorized by all necessary action.

- 30 -

--------------------------------------------------------------------------------

(ii) Do not, and will not, contravene in any material respect any provision of
any Requirement of Law or obligation of that Loan Party, where such
contravention would have a Material Adverse Effect on that Loan Party.

(iii) Will not result in the creation or imposition of, or the obligation to
create or impose, any Encumbrance upon any assets of that Loan Party pursuant to
any Requirement of Law or obligation, except pursuant to or as permitted by the
Loan Documents.

(g) The Loan Documents have been duly executed and delivered by each Loan Party
and are the legal, valid and binding obligations of each Loan Party, enforceable
against each Loan Party in accordance with their respective terms, except as
such enforceability may be subject to limitations on the rights and remedies of
secured creditors generally imposed under bankruptcy or insolvency law and that
the availability of equitable relief is subject to the discretion of the court
from which such relief is sought.

4.3. Trade Names.

(a) EXHIBIT 4.3, annexed hereto, is a listing of:

(i) All names under which any Loan Party conducted its business during the five
(5) years preceding the date of this Agreement.

(ii) All Persons with whom any Loan Party consolidated or merged, or from whom
any Loan Party acquired in a single transaction or in a series of related
transactions substantially all of such Person’s assets, in each case during the
five (5) years preceding the date of this Agreement.

(b) The Borrowers’ Representative will provide the Administrative Agent with not
less than twenty-one (21) days’ prior written notice (with reasonable
particularity) of any change to any Loan Party’s name from that under which that
Loan Party is conducting its business at the execution of this Agreement and
will not effect such change unless each Loan Party is then in compliance with
all provisions of this Agreement.

4.4. Infrastructure.

(a) Each Loan Party has and will maintain a sufficient infrastructure to conduct
its business as presently conducted and as contemplated to be conducted
following its execution of this Agreement.

(b) To the Borrowers’ knowledge, except as set forth in EXHIBIT 4.4(b), each
Loan Party owns and possesses, or has the right to use (and will hereafter own,
possess, or have such right to use) all patents, industrial designs, trademarks,
trade names, trade styles, brand names, service marks, logos, copyrights, trade
secrets, know-how, confidential information, and other intellectual or
proprietary property of any third Person necessary for that Loan Party’s conduct
of that Loan Party’s business except where the failure to own, possess, or have
such right or use will not have more than a de minimis adverse effect on any
Loan Party.

(c) To the Borrowers’ knowledge, the conduct by each Loan Party of that Loan
Party’s business does not presently infringe (nor will any Loan Party conduct
its business in the future so as to infringe) the patents, industrial designs,
trademarks, trade names, trade styles, brand names, service marks, logos,
copyrights, trade secrets, know-how, confidential information, or other
intellectual or proprietary property of any third Person except where such
infringement will not have no more than a de minimis adverse effect on that Loan
Party.

4.5. Locations.

(a) The Collateral, and the books, records, and papers of the Loan Parties
pertaining thereto, are kept and maintained solely at the following locations:

(i) The Borrowers’ Representative’s chief executive offices which are at 555
Turnpike Street, Canton, Massachusetts 02021.

(ii) Those locations which are listed on EXHIBIT 4.5, annexed hereto, which
EXHIBIT includes, with respect to each such location, the name and address of
the landlord on the Lease which covers such location (or an indication that a
Loan Party owns the subject location) and of all service bureaus with which any
such records are maintained and the names and addresses of each Loan Party’s
landlord(s).

- 31 -

--------------------------------------------------------------------------------

(b) No Loan Party shall remove any of the Collateral from said chief executive
office or those locations listed on EXHIBIT 4.5 except for the following
purposes:

(i) To accomplish sales of Inventory in the ordinary course of business or sales
permitted by Section 4.14(d).

(ii) To move Inventory from one such location to another such location.

(iii) To utilize such of the Collateral as is removed from such locations in the
ordinary course of business (such as motor vehicles).

(c) Except where caused by a force majeure or as otherwise agreed by the
Administrative Agent, and except with respect to the locations referred to in
Section 4.14(d) as to which five (5) days’ notice shall be deemed sufficient, no
Loan Party shall cease the conduct of business at any of its present or future
Stores for more than fifteen (15) consecutive days without first furnishing the
Administrative Agent with not less than thirty (30) days’ (or such lesser period
as the Administrative Agent may agree) prior written notice thereof.

4.6. Stores.

(a) No Loan Party is or may commit to or become legally obligated to open
additional Stores where such commitment, obligation, or opening is prohibited
by, or would result in a breach of, this Agreement.

(b) Except for in-transit Inventory, no tangible personal property of any Loan
Party (beyond a de minimis amount of such property) is in the care or custody of
any third party or stored or entrusted with a bailee or other third party other
than as otherwise consented to in writing by the Administrative Agent.

4.7. Title to Assets.

(a) The Loan Parties are, and shall hereafter remain, the owners of the
Collateral free and clear of all Encumbrances with the exceptions of the
following:

(i) Encumbrances in favor of the Collateral Agent.

(ii) Permitted Encumbrances.

(b) Except as disclosed on EXHIBIT 4.7(b), annexed hereto, the Loan Parties do
not have possession of any property on consignment to the Loan Parties and will
not have possession of property on consignment hereafter.

(c) No Loan Party shall acquire or obtain the right to use any Equipment in
which any third party has an interest, except for:

(i) Equipment which is merely incidental to the conduct of that Loan Party’s
business; or

(ii) Equipment securing the BALC Indebtedness or the acquisition or right to use
of which has been consented to in writing  by the Administrative Agent in its
sole discretion; or

(iii) Equipment subject to Leases, Capital Leases or licenses otherwise
permitted hereunder.

(d) No Affiliate (other than a Loan Party) which is owned, directly or
indirectly, by a Loan Party has, and none will acquire, any assets other than
assets of nominal value, unless (i) such acquisition of assets is not prohibited
by another provision of this Agreement and (ii) the ownership interests of such
Affiliate shall have been pledged to the Collateral Agent for the benefit of the
Term Lenders as their interests may appear and the Collateral Agent has a first
priority, perfected security interest in such ownership interests.

- 32 -

--------------------------------------------------------------------------------

4.8. Indebtedness.

(a) The Loan Parties do not, and shall not hereafter, have any Indebtedness with
the exception of Permitted Indebtedness and shall not make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness; provided, however, that the Loan Parties shall be permitted to
make the following payments on Permitted Indebtedness:

(i) regularly scheduled payments (but not prepayments) of principal and interest
on account of Permitted Indebtedness (other than Permitted Indebtedness issued
under the Revolving Credit Agreement) when due;

(ii) voluntary prepayments, repurchases, redemptions or defeasances of principal
and interest on account of Permitted Indebtedness as long as the Loan Parties
are in compliance with the Payment Conditions; and

(iii) payments of Permitted Indebtedness issued under the Revolving Credit
Agreement.

4.9. Insurance.

(a) EXHIBIT 4.9, annexed hereto, is a schedule of all insurance policies owned
by the Loan Parties or under which any Loan Party is the named insured. Each of
such policies is in full force and effect. Neither the issuer of any such policy
nor any Loan Party is in default or violation of any such policy.

(b) The Loan Parties shall have and maintain at all times insurance covering
such risks, in such amounts, containing such terms, in such form, for such
periods, and written by such companies as may be satisfactory to the
Administrative Agent.

(c) All insurance carried by the Loan Parties shall provide for a minimum of
thirty (30) days’ prior written notice of cancellation to the Administrative
Agent and all such insurance which covers the Collateral shall include an
endorsement in favor of the Agents, which endorsement shall provide that the
insurance, to the extent of the Agent’s respective interest therein, shall not
be impaired or invalidated, in whole or in part, by reason of any act or neglect
of any Loan Party or by the failure of any Loan Party to comply with any
warranty or condition of the policy, and shall not include an endorsement in
favor of any other Person.

(d) The coverage reflected on EXHIBIT 4.9 presently satisfies the foregoing
requirements, it being recognized by each Loan Party, however, that such
requirements may hereafter be modified as required by the Administrative Agent
in its reasonable discretion to reflect changing circumstances.

(e) The Borrowers’ Representative shall furnish the Administrative Agent from
time to time with certificates or other evidence satisfactory to the
Administrative Agent regarding compliance by the Loan Parties with the foregoing
requirements.

(f) In the event of the failure by the Loan Parties to maintain insurance as
required herein, the Administrative Agent, at its option, may obtain such
insurance; provided, however, the Administrative Agent’s obtaining of such
insurance shall not constitute a cure or waiver of any Event of Default
occasioned by the Loan Parties’ failure to have maintained such insurance.

4.10. Licenses. Each license, distributorship, franchise, and similar agreement
issued to, or to which any Loan Party is a party, is in full force and effect,
except where the failure thereof to be in full force and effect could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties.
Neither the Borrowers nor, to the best knowledge of the Borrowers, any other
party to any such license or agreement is in default or violation thereof. No
Loan Party has received any notice or threat of cancellation of any such license
or agreement.

- 33 -

--------------------------------------------------------------------------------

4.11. Leases. EXHIBIT 4.11, annexed hereto, is a schedule of all presently
effective Capital Leases. EXHIBIT 4.5 includes a list of all other presently
effective Leases. Each of such Leases and Capital Leases is in full force and
effect. Neither the Borrower nor, to the best knowledge of the Borrowers, any
other party to any such Lease or Capital Lease is in default or violation of any
such Lease or Capital Lease and no Loan Party has received notice or a threat of
cancellation of any such Lease or Capital Lease. Each Loan Party hereby
authorizes the Administrative Agent at any time and from time to time, with the
consent of the Borrowers’ Representative and at any time following the
occurrence of an Event of Default, to contact any of the Loan Parties’
respective landlords in order to confirm the Loan Parties’ continued compliance
with the terms and conditions of the Lease(s) between the subject Loan Party and
that landlord and to discuss such issues, concerning the subject Loan Party’s
occupancy under such Lease(s), as the Administrative Agent may determine.

4.12. Requirements of Law. Each Loan Party is in compliance with, and shall
hereafter comply with and use its assets in compliance with, all Requirements of
Law except where the failure of such compliance will not have more than a de
minimis adverse effect on the Loan Party’s business. No Loan Party has received
any notice of any violation of any Requirement of Law (other than of a violation
which has no more than a de minimis adverse effect on the Loan Party’s business
or assets), which violation has not been cured or otherwise remedied.

4.13. Labor Relations.

(a) Except as disclosed on EXHIBIT 4.13(a), annexed hereto, no Loan Party is
presently a party to any collective bargaining or other labor contract.

(b) There is not presently pending and, to any Loan Party’s knowledge, there is
not threatened any of the following:

(i) Any strike, slowdown, picketing, work stoppage, or material employee
grievance process.

(ii) Any proceeding against or affecting any Loan Party relating to the alleged
violation of any Applicable Law pertaining to labor relations or before National
Labor Relations Board, the Equal Employment Opportunity Commission, or any
comparable governmental body, organizational activity, or other labor or
employment dispute against or affecting any Loan Party, which, if determined
adversely to that Loan Party could have more than a de minimis adverse effect on
that Loan Party.

(iii) Any lockout of any employees by any Loan Party (and no such action is
contemplated by any Loan Party).

(iv) Any application for the certification of a collective bargaining agent.

(c) To the knowledge of the Borrowers’ Representative and each Loan Party, no
material event has occurred or circumstance exists which could provide the basis
for any work stoppage or other labor dispute.

(d) Each Loan Party:

(i) Has complied in all material respects with all Applicable Law relating to
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, collective bargaining, the payment of social security and
similar taxes, occupational safety and health, and plant closing.

(ii) Is not liable for the payment of more than a de minimis amount of
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for that Loan Party’s failure to comply with any Applicable Law
referenced in Section 4.13(d)(i).

4.14. Maintain Properties; Asset Sales. The Loan Parties shall:

(a) Keep the Collateral in good order and repair (ordinary reasonable wear and
tear and insured casualty excepted).

(b) Not suffer or cause the waste or destruction of any material part of the
Collateral.

(c) Not use any of the Collateral in violation of any policy of insurance
thereon.

- 34 -

--------------------------------------------------------------------------------

(d) Not sell, lease, or otherwise dispose of any of the Collateral, other than
the following:

(i) The sale of Inventory in compliance with this Agreement.

(ii) The disposal of Equipment which is obsolete, worn out, or damaged beyond
repair, which Equipment is replaced to the extent necessary to preserve or
improve the operating efficiency of any Loan Party.

(iii) The turning over to the Revolving Agent of all Receipts as provided in the
Revolving Loan Agreement.

(iv) The turning over to the Administrative gent of all Net Proceeds of
Equipment, unless such Net Proceeds are being reinvested in accordance with
Section 2.11(b) hereof, in which case such Net Proceed shall be deposited in the
Term Loan Priority Account.

(v) Permitted Asset Dispositions.

4.15. Taxes.

(a) The Loan Parties, in compliance with all Applicable Law, have properly filed
the Loan Party’s tax returns due to be filed up to the date of this Agreement.
All federal and state taxes and other amounts in the nature of taxes for which
any Loan Party is liable or obligated are presently due and payable without
penalty; or have been paid or settled.

(b) The Loan Parties shall:  pay, as they become due and payable, all taxes and
unemployment contributions and other charges of any kind or nature levied,
assessed or claimed against any Loan Party or the Collateral by any Person whose
claim could result in an Encumbrance upon any asset of any Loan Party or by any
governmental authority; properly exercise any trust responsibilities imposed
upon any Loan Party by reason of withholding from employees’ pay or by reason of
any Loan Party’s receipt of sales tax or other funds for the account of any
third party; timely make all contributions and other payments as may be required
pursuant to any Employee Benefit Plan now or hereafter established by any Loan
Party; and timely file all tax and other returns and other reports with each
governmental authority to whom any Loan Party is obligated to so file except
where failure to file could not reasonably be expected to have a Material
Adverse Effect; provided, however, nothing included in this Section 4.15(b)
shall prevent the Loan Parties from contesting, in good faith and by appropriate
proceedings, any tax liability claimed against any Loan Party, but only provided
that and so long as no tax lien is filed with respect thereto.

(c) At its option, with prior notice to the Borrowers’ Representative, the
Administrative Agent may pay any tax, charge levied, assessed, or claimed upon
any Loan Party or the Collateral by any Person, or entity or governmental
authority, and make any payments on account of any Loan Party’s Employee Benefit
Plan as the Administrative Agent, in the Administrative Agent’s reasonable
discretion, may deem necessary or desirable, to protect the Agents’ Rights and
Remedies.

4.16. No Margin Stock; Not Investment Company.

(a) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying any margin stock (within the meaning of Regulations U,
T, and X of the Board of Governors of the Federal Reserve System of the United
States). No part of the proceeds of any borrowing hereunder will be used at any
time to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock. No Loan Party
or any Subsidiary or any Person controlling any Loan Party or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

4.17. Erisa.

(a) Neither any Loan Party nor any ERISA Affiliate has ever:

(i) Violated or failed to be in full compliance with any Employee Benefit Plan
maintained by any Loan Party.

(ii) Failed timely to file all reports and filings required by ERISA to be filed
by any Loan Party.

(iii) Engaged in any nonexempt “prohibited transactions” or “reportable events”
(respectively as described in ERISA).

- 35 -

--------------------------------------------------------------------------------

(iv) Engaged in, or committed, any act such that a tax or penalty could be
imposed upon any Loan Party on account thereof pursuant to ERISA.

(v) Accumulated any material cumulative funding deficiency within the meaning of
ERISA.

(vi) Terminated any Employee Benefit Plan such that a lien could be asserted
against any assets of any Loan Party on account thereof pursuant to ERISA.

(vii) Been a member of, contributed to, or had any obligation under any Employee
Benefit Plan which is a multiemployer plan within the meaning of Section 4001(a)
of ERISA.

(b) Neither any Loan Party nor any ERISA Affiliate shall ever engage in any
action of the type described in Section 4.17(a).

4.18. Hazardous Materials.

(a) No Loan Party has ever:  (i) been legally responsible for any release or
threat of release of any Hazardous Material or (ii) received notification of the
incurrence of any expense in connection with the assessment, containment, or
removal of any Hazardous Material for which that Loan Party would be
responsible.

(b) Each Loan Party shall:  (i) dispose of any Hazardous Material only in
compliance with all Environmental Laws and (ii) have possession of any Hazardous
Material only in the ordinary course of that Loan Party’s business and in
compliance with all Environmental Laws.

4.19. Litigation. Except as described in EXHIBIT 4.19, annexed hereto, there is
not presently pending or to the knowledge of the Borrowers, threatened in
writing, by or against any Loan Party, any suit, action, proceeding, or
investigation which if determined adversely to such Loan Party, would have a
Material Adverse Effect upon the Loan Parties’ financial condition or the
ability of the Loan Parties to conduct their business as such business is
presently conducted or is contemplated to be conducted in the foreseeable
future.

4.20. Dividends, Investments, Entity Action. No Loan Party shall:

(a) Pay any cash dividend or make any other distribution in respect of any class
of their respective capital stock or other ownership interests, other than
payments to another Loan Party, unless the Loan Parties are in compliance with
the Payment Conditions.

(b) Redeem, retire, purchase, or acquire any of Casual Male’s capital stock,
other than pursuant to a Permitted Repurchase.

(c) Invest in or purchase any stock or securities or other ownership interests,
or rights to purchase any such stock or securities or other ownership interests,
of any corporation or other Person, except for:

(i) Permitted Investments;

(ii) Permitted Acquisitions subject to the provisions of Section 4.21;

(iii) Investments in new wholly owned Subsidiaries formed in connection with any
such Permitted Acquisition, subject to the provisions of Section 4.21(c);

(iv) At any time after January 31, 2016, Permitted Minority Investments;
provided that (A) the Borrowers are in compliance with the Payment Conditions
and (B) at any time that any Term Loan is outstanding before and after giving
effect to such Permitted Minority Investment, the aggregate amount of all
Permitted Minority Investments made shall not exceed $10,000,000; and

(v) At any time after January 31, 2016, Investments by the Loan Parties in
Subsidiaries that are not Loan Parties; provided that (A) such Investments may
only be made following the Closing Date to the extent that such Investments,
together with the principal amount of any intercompany loans permitted pursuant
to Section 4.22(g), shall not exceed $10,000,000 in the aggregate from and after
the Closing Date, and (B) in the event that the aggregate amount of such
Investments, together with the principal amount of any intercompany loans
permitted pursuant to Section 4.22(g), exceeds $5,000,000, the Payment
Conditions shall have been satisfied.

- 36 -

--------------------------------------------------------------------------------

(d) Merge or consolidate or be merged or consolidated with or into any other
corporation or other entity; provided that nothing in this Agreement shall
prevent any Loan Party from merging into any other Loan Party.

(e) Consolidate any of that Loan Party’s operations with those of any other
corporation or other entity other than another Loan Party.

(f) Subordinate any debts or obligations owed to that Loan Party by any third
party to any other debts owed by such third party to any other Person.

(g) Engage in any interest rate swaps, caps, or similar activities, or any
hedging activities, other than in the ordinary course and conduct of that Loan
Party’s business and then only with a Term Lender or any Affiliate of a Term
Lender.

4.21. Permitted Acquisitions. The Loan Parties may, after January 31, 2017, make
Permitted Acquisitions without the consent of the Agent or the Term Lenders;
provided that:

(a) Not less than fifteen (15) days’ prior written notice (with reasonable
particularity as to the facts and circumstances in respect of which such notice
is being given) of such Permitted Acquisition is given to the Administrative
Agent.

(b) The Loan Parties are in compliance with the Payment Conditions.

(c) With respect to, and in the event of any Permitted Acquisition which
consists of, or results in the creation of, a Subsidiary, the Administrative
Agent shall be provided with such Subsidiary’s Guarantor Agreement (in form and
substance satisfactory to the Administrative Agent), which Guarantor Agreement
shall be secured by first priority perfected security interests and liens
(subject to the Intercreditor Agreement) on all of the assets of such Subsidiary
which comprise Term Loan Priority Collateral and a second priority perfected
security interest and lien on those assets which constitute ABL Priority
Collateral, subject to the same limitations set forth in Section 8.1 hereof and
subject to Permitted Encumbrances.

(d) The Agent and the Term Lenders shall have no obligation to include any
Inventory acquired in such Permitted Acquisition (or Inventory of a similar type
and nature acquired after the Permitted Acquisition) as Eligible Inventory
unless the Agent (i) has a perfected security interest in such Inventory
(subject to the Intercreditor Agreement), (ii) has completed or received an
appraisal of such Inventory from appraisers satisfactory to the Agent and such
other due diligence as the Agent may require, all of the results of the
foregoing to be reasonably satisfactory to the Agent, (iii) has established
applicable advance rates and Reserves in connection therewith, and (iv) has
otherwise determined in its reasonable discretion that such Inventory is
eligible to be included in the Borrowing Base.

4.22. Loans. The Loan Parties shall not make any loans to, nor acquire the
Indebtedness of, any Person; provided, however, the foregoing does not prohibit
any of the following:

(a) Subject to such conditions respectively as apply thereto, the making of
Permitted Investments.

(b) Advance payments made to a Loan Party’s suppliers in the ordinary course.

(c) Advances to a Loan Party’s officers, employees, and salespersons with
respect to reasonable expenses to be incurred by such officers, employees, and
salespersons for the benefit of a Loan Party, which expenses are properly
substantiated by the person seeking such advance and properly reimbursable by a
Loan Party.

(d) Loans to a Loan Party’s officers and employees not exceeding $400,000 in the
aggregate at any one time outstanding, provided that each such loan is for a
term of not more than 90 days from the date on which it is made and is paid
within such 90-day period.

(e) Advances to contractors for the construction or renovation of stores,
buildings or improvements for use in the business of a Loan Party.

(f) Reserved.

(g) At any time after January 31, 2016, Loans made by the Loan Parties to
Subsidiaries that are not Loan Parties to finance the purchase by such
Subsidiaries of Inventory and to permit such Subsidiaries to pay ordinary course
operating expenses (including, without limitation, rent, utilities and taxes) so
long as, in each case, such intercompany loans shall be evidenced by, and
subject to, such documentation (including, without limitation, notes and pledge

- 37 -

--------------------------------------------------------------------------------

agreements) as the Collateral Agent may require; provided that (A) such
intercompany loans may only be made following the Closing Date to the extent
that the principal amount of such intercompany loans, together with Investments
permitted pursuant to Section 4.20(c)(v), shall not exceed $10,000,000 in the
aggregate from and after the Closing Date, and (B) in the event that the
aggregate principal amount of such intercompany loans, together with Investments
permitted pursuant to Section 4.20(c)(v), exceeds $5,000,000, the Payment
Conditions shall have been satisfied.

4.23. Restrictions on Sale of Collateral; License Agreements. To the Loan
Parties’ knowledge, the Loan Parties are not, and shall not become, party to any
agreement or understanding which limits, impairs, or otherwise restricts the
ability of the Collateral Agent to freely sell and dispose of any of the
Collateral (including, without limitation, any repurchase agreements, rights of
first refusal or other agreements which limit or condition the time, manner,
place or price for the sale or disposition of the Collateral). The Loan Parties
shall not effect or permit any material change or amendment to the terms of such
License Agreements which would impose further restrictions to the Collateral
Agent’s disposition of the Collateral or would shorten the term of such License
Agreements.

4.24. Protection of Assets. The Administrative Agent, in the Administrative
Agent’s reasonable discretion, from time to time, may discharge any tax or
Encumbrance on any of the Collateral, or take any other action which the
Administrative Agent may deem necessary or desirable to repair, insure,
maintain, preserve, collect, or realize upon any of the Collateral. The
Administrative Agent shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Administrative Agent has had an opportunity to be heard), from which finding no
further appeal is available, that the Administrative Agent had acted in actual
bad faith or in a grossly negligent manner. The Loan Parties shall pay to the
Administrative Agent, on demand all amounts paid or incurred by the
Administrative Agent pursuant to this Section 4.24.

4.25. Line of Business.

(a) Except as provided in Sections 4.20, 4.23 and 4.25(c), no Loan Party shall
engage in any business other than the business in which it is currently engaged
or plans to be engaged, as reflected in the Business Plan, or a business
reasonably related thereto (the conduct of which reasonably related business is
reflected in the Business Plan); provided that the foregoing shall not prohibit
the expansion or contraction of a Loan Party’s business so long as the Loan
Parties are still engaged solely in the retail sale of apparel, footwear and
related accessories and other activities, ancillary, incidental or necessary
thereto, and such expansion or contraction is otherwise permitted under other
Sections of this Agreement.

(b) The Loan Parties, with the prior written notice to the Administrative Agent
in each instance, may license the use of up to 5% of the selling space of any
Store (measured in terms of square feet) for the operation of certain
departments of their Stores by third parties.

(c) The Loan Parties, with the prior written consent of the Administrative Agent
(as to which, see Section 4.25(c)(i)), may (x) license the use of more than 5%
of the selling space of any Store (measured in terms of square feet) for the
operation of certain departments by third parties, (y) franchise to others the
right to operate comparable Stores, it being understood that:

(i) The Administrative Agent’s determination to consent to the Loan Parties’
activities described in Section 4.25(c) may be conditioned on the Administrative
Agent’s being satisfied that the secured position of the Collateral Agent, and
the Agents’ Rights and Remedies, would not be adversely affected by such
restructuring and that such restructuring does not place any material additional
administrative burdens on the Agents.

(ii) The Administrative Agent may provide such consent pursuant to this Section
4.25(c) on its own authority and without obtaining the Consent of the Majority
Term Lenders.

(iii) The Administrative Agent may condition its providing of such consent
pursuant to this Section 4.25(c) on the Consent of the Majority Term Lenders.

and (z) franchise to the party for the location, each as described on EXHIBIT
4.25 attached hereto.

- 38 -

--------------------------------------------------------------------------------

4.26. Affiliate Transactions. No Loan Party shall make any payment, nor give any
value, to any Affiliate except for:

(a) Goods and services actually purchased by that Loan Party from, or sold by
that Loan Party to, such Affiliate for a price and on terms which shall

(i) be competitive and fully deductible as an “ordinary and necessary business
expense” and/or fully depreciable under the Internal Revenue Code of 1986 and
the Treasury Regulations, each as amended; and

(ii) be no less favorable to that Loan Party than those which would have been
charged and imposed in an arms’ length transaction.

(b) Dividends, investments and other transactions expressly permitted pursuant
to Section 4.20.

4.27. Further Assurances.

(a) No Loan Party is the owner of, nor has it any interest in, any property or
asset which, immediately upon the satisfaction of the conditions precedent to
the effectiveness of the credit facility contemplated hereby (Article 4) and the
proper filing of Uniform Commercial Code Financing Statements and delivery of
any Collateral in which a security interest must be perfected by possession,
will not be subject to a perfected Collateral Interest in favor of the
Collateral Agent (subject only to Permitted Encumbrances) to secure the
Liabilities.

(b) Except as otherwise permitted by this Agreement, no Loan Party will
hereafter acquire any asset or any interest in property which is not,
immediately upon such acquisition, subject to such a perfected Collateral
Interest in favor of the Collateral Agent to secure the Liabilities (subject
only to Permitted Encumbrances).

(c) Each Loan Party shall execute and deliver to the Administrative Agent such
instruments, documents, and papers, and shall do all such things from time to
time hereafter as the Administrative Agent reasonably may request, to carry into
effect the provisions and intent of this Agreement; to protect and perfect the
Collateral Agent’s Collateral Interests in the Collateral; and to comply with
all applicable statutes and laws, and facilitate the collection of the
Receivables Collateral. Each Loan Party shall execute all such instruments as
may be required by the Administrative Agent with respect to the recordation
and/or perfection of the Collateral Interests created or contemplated herein.

(d) Each Loan Party hereby designates the Collateral Agent as and for that Loan
Party’s true and lawful attorney, with full power of substitution, to sign and
file any financing statements in order to perfect or protect the Collateral
Agent’s Collateral Interests in the Collateral.

(e) This Agreement constitutes an authenticated record which authorizes the
Collateral Agent to file such financing statements as the Collateral Agent
determines as appropriate to perfect or protect the Agent’s Collateral Interests
created hereby.

(f) A carbon, photographic, or other reproduction of this Agreement or of any
financing statement or other instrument executed pursuant to this Section 4.27
shall be sufficient for filing to perfect the security interests granted herein.

(g) Each Loan Party shall, upon the request of the Administrative Agent, use
commercially reasonable efforts to cause each of its customs brokers, freight
forwarders, consolidators and/or carriers to deliver an agreement (including,
without limitation, a Customs Broker/Carrier Agreement) to the Administrative
Agent covering such matters and in such form as the Administrative Agent may
reasonably require within forty-five (45) days of such request (provided, the
Administrative Agent may establish Reserves due to the failure to deliver such
agreements).

(h) Each Loan Party shall, upon the request of the Administrative Agent, use
commercially reasonable efforts to cause any of its landlords to deliver a
Collateral Access Agreement to the Administrative Agent in such form as the
Agent may reasonably require within forty-five (45) days of such request
(provided, the Administrative Agent may establish Reserves due to the failure to
deliver such agreements).

4.28. Adequacy of Disclosure.

(a) All financial statements furnished to each Agent and each Term Lender by
each Loan Party have been prepared in accordance with GAAP consistently applied
and present fairly the condition of the Loan Parties at the date(s) thereof and
the results of operations and cash flows for the period(s) covered; provided,
however, that unaudited financial

- 39 -

--------------------------------------------------------------------------------

statements are subject to normal year-end adjustments and to the absence of
footnotes. There has been no change in the Consolidated financial condition,
results of operations, or cash flows of the Loan Parties since the date(s) of
the most recent financial statements delivered to the Administrative Agent, as
supplemented by the Business Plan, other than changes in the ordinary course of
business, which changes have not been materially adverse, either singularly or
in the aggregate.

(b) Except as set forth on EXHIBIT 4.28(b), annexed hereto, no Loan Party has
any contingent obligations or obligation under any Lease or Capital Lease which
is not noted in the Loan Parties’ Consolidated financial statements furnished to
each Agent and each Term Lender prior to the execution of this Agreement other
than obligations which are entered into in the ordinary course of business since
the date of such financial statement.

(c) No document, instrument, agreement, or paper now or hereafter given to any
Agent and any Term Lender by or on behalf of each Loan Party or any guarantor of
the Liabilities in connection with the execution of this Agreement by each Agent
and each Term Lender (except for any projections provided by or on behalf of any
Loan Party) contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements therein not misleading.

4.29. No Restrictions on Liabilities. No Loan Party shall enter into or directly
or indirectly become subject to any agreement which prohibits or restricts, in
any manner, any Loan Party’s:

(a) Creation of, and granting of Collateral Interests in favor of the Collateral
Agent.

(b) Incurrence of Liabilities.

4.30. Other Covenants. No Loan Party shall indirectly do or cause to be done any
act which, if done directly by that Loan Party, would breach any covenant
contained in this Agreement.

4.31. Intentionally Omitted.  

4.32. Solvency. After giving effect to the transactions contemplated hereby, the
Borrowers’ Representative and its Subsidiaries taken as a whole, and each
Borrower, is Solvent.

4.33. Patriot Act. Each Loan Party is in compliance, in all material respects,
with the Patriot Act. No part of the proceeds of the Term Loans will be used by
the Loan Parties, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.34. Anti-Corruption Laws and Sanctions.

(a) The Loan Parties have implemented and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties, their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Loan Parties, their
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrowers, their directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in any Loan Party being designated as a Sanctioned Person.  None of (i)
any Loan Party, any Subsidiary or, any of their respective directors, officers
or employees, or (ii) to the knowledge of the Borrowers, any agent of any Loan
Party or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned
Person.  The Term  Loan and the  use of proceeds or other transaction
contemplated by this Agreement will not violate any Anti-Corruption Law or
applicable Sanctions.

(b) The Loan Parties will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Loan Parties, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

(c) The Borrowers will not request any Loan or L/C, and the Borrowers shall not
use, and shall procure that their Subsidiaries and their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or L/C
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money,

- 40 -

--------------------------------------------------------------------------------

or anything else of value, to any Person in violation of any Anti-Corruption
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

ARTICLE 5 - Financial Reporting and Performance Covenants:

5.1. Maintain Records. The Loan Parties shall:

(a) At all times, keep proper books of account, in which full, true, and
accurate entries shall be made of all of the Loan Parties’ financial
transactions, all in accordance with GAAP applied consistently with prior
periods to fairly reflect the Consolidated financial condition of the Loan
Parties at the close of, and its results of operations for, the periods in
question.

(b) Timely provide the Administrative Agent with those financial reports,
statements, and schedules required by this Article 5 or otherwise, each of which
reports, statements and schedules shall be prepared, to the extent applicable,
in accordance with GAAP applied consistently with prior periods to fairly
reflect the Consolidated financial condition of the Loan Parties at the close
of, and the results of operations for, the period(s) covered therein.

(c) At all times, keep accurate current records of the Collateral including,
without limitation, accurate current stock, cost, and sales records of its
Inventory, accurately and sufficiently itemizing and describing the kinds,
types, and quantities of Inventory and the cost and selling prices thereof.

(d) At all times, retain KPMG, LLP or such other independent certified public
accountants who are reasonably satisfactory to the Administrative Agent and
instruct such accountants to fully cooperate with, and be available to, the
Administrative Agent to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants, as may be raised by the
Administrative Agent.

(e) Not change any Loan Party’s Fiscal year.

5.2. Access to Records.

(a) Each Loan Party shall accord the Administrative Agent with reasonable access
on reasonable notice during customary business hours from time to time as the
Administrative Agent reasonably may require to all properties owned by or over
which any Loan Party has control. The Administrative Agent shall have the right
during customary business hours on reasonable notice, and each Loan Party will
permit the Administrative Agent from time to time as Administrative Agent
reasonably may request, to examine, inspect, copy, and make extracts from any
and all of the Loan Parties’ books, records, electronically stored data, papers,
and files. Each Loan Party shall make all of that Loan Party’s copying
facilities available to the Administrative Agent.

(b) Each Loan Party hereby authorizes the Administrative Agent during customary
business hours on reasonable notice to:

(i) Inspect, copy, duplicate, review, cause to be reduced to hard copy, run off,
draw off, and otherwise use any and all computer or electronically stored
information or data which relates to any Loan Party, or any service bureau,
contractor, accountant, or other person, and directs any such service bureau,
contractor, accountant, or other person fully to cooperate with the
Administrative Agent with respect thereto.

(ii) Verify at any time the Collateral or any portion thereof, including
verification with Account Debtors, and/or with each Loan Party’s computer
billing companies, collection agencies, and accountants and to sign the name of
each Loan Party on any notice to each Loan Party’s Account Debtors or
verification of the Collateral.

(c) The Borrowers’ Representative, on reasonable request from time to time from
the Administrative Agent, will make representatives of management available from
time to time to discuss the Loan Parties’ operating results and other related
matters with the Administrative Agent.

(d) The Administrative Agent from time to time may designate one or more
representatives to exercise the Administrative Agent’s rights under this Section
5.2 as fully as if the Administrative Agent were doing so.

- 41 -

--------------------------------------------------------------------------------

5.3. Prompt Notice to Administrative Agent.

(a) The Borrowers’ Representative shall provide the Administrative Agent with
written notice promptly upon its becoming aware of the occurrence of any of the
following events, which written notice shall be with reasonable particularity as
to the facts and circumstances in respect of which such notice is being given:

(i) Any material adverse change in the business affairs of any Loan Party.

(ii) Any change in the executive officers of any Loan Party.

(iii) Any ceasing of the Loan Parties’ making of payments, in the ordinary
course, to any of its creditors, on account of obligations aggregating in excess
of $1,000,000.00 (including the ceasing of the making of such payments on
account of a dispute with the subject creditor).

(iv) Any failure by a Loan Party to pay rent at (A) any leased distribution
center at which such Loan Party maintains Inventory, (B) ten percent (10%) or
more of such Loan Party’s Stores or (C) any of such Loan Party’s locations if
such failure continues for more than ten (10) days following the day on which
such rent first came due, except in the event that such rent is timely paid into
a valid escrow account as a result of a bona fide dispute.

(v) Any Default or Event of Default.

(vi) Any intention on the part of a Loan Party to discharge that Loan Party’s
present independent accountants or any withdrawal or resignation by such
independent accountants from their acting in such capacity (as to which, see
Subsection 5.1(d)).

(vii) Any litigation which, if determined adversely to a Loan Party, would have
a Material Adverse Effect on the financial condition of that Loan Party.

(b) The Borrowers’ Representative shall:

(i) At the request of the Administrative Agent, provide the Administrative Agent
with a copy of the results of any physical or cycle count of a Loan Party’s
Inventory.

(ii) Provide the Administrative Agent, when received by any Loan Party, with a
copy of any management letter or similar communications from any accountant of
that Loan Party.

(iii) Provide the Administrative Agent with copies of all filings by each Loan
Party with the Securities and Exchange Commission, when so filed, and when
received, copies of all correspondence from the SEC, other than routine
non-substantive general communications from the SEC.

(iv) Provide the Administrative Agent with written notice of any intended bulk
sale, liquidation, or other disposition of assets of any Loan Party at least ten
(10) Business Days prior to the consummation of such sale or disposition, or
commencement of such liquidation and a detailed summary of the net proceeds
expected to be received therefrom; provided that nothing in this Section is
intended to be, or shall be deemed to be, a waiver of any restriction on such
disposition of assets set forth elsewhere in this Agreement, including, without
limitation, Section 4.14.

(v) Provide the Administrative Agent, when so distributed, with copies of any
materials distributed to the shareholders of Casual Male and each of the other
Loan Parties (qua such shareholders).

5.4. Borrowing Base Certificate. The Borrowers’ Representative shall provide the
Administrative Agent on the fourth Business Day of each Fiscal Month as of the
close of business the last day of the immediately preceding month, with a
Borrowing Base Certificate; provided that, upon the occurrence and during the
continuance of an Accelerated Borrowing Base Delivery Event, at the election of
the Administrative Agent, such Borrowing Base Certificate shall be delivered
weekly on Thursday of each week as of the close of business for the immediately
preceding week. Such Certificate may be sent to the Revolving Agent and the
Administrative Agent by facsimile transmission or by electronic mail, provided
that the original thereof is forwarded to the Administrative Agent on the date
of such transmission.

- 42 -

--------------------------------------------------------------------------------

5.5. Monthly Reports. Monthly, within thirty (30) days following the end of each
Fiscal month of the Loan Parties, the Borrowers’ Representative shall provide
the Revolving Agent and the Administrative Agent with the following:

(a) A management prepared Consolidated financial statement of the Loan Parties
for the subject month and for the period from the beginning of the Loan Parties’
then current Fiscal year through the end of the subject month, with comparative
information for the same period of the previous Fiscal year and to the Business
Plan or updated forecast, which statement shall include, at a minimum, a balance
sheet, income statement, and cash flows.

(b) The Compliance Certificate described in Section 5.8.

5.6. Quarterly Reports. Quarterly, within fifty (50) days following the end of
each Fiscal quarter of the Loan Parties, the Borrowers’ Representative shall
provide the Revolving Agent and the Administrative Agent with the following:

(a) A management prepared Consolidated financial statement of the Loan Parties
for the subject quarter and for the period from the beginning of the Loan
Parties’ then current Fiscal year through the end of the subject quarter, with
comparative information for the same period of the previous Fiscal year and to
the Business Plan or updated forecast, which statement shall include, at a
minimum, a balance sheet, income statement, and cash flows.

(b) The Compliance Certificate described in Section 5.8.

(c) An update to EXHIBIT 1.01 hereto reflecting new Store openings and which
Stores have been closed during such quarter or provide a similar form,
reasonably acceptable to the Administrative Agent, identifying such new Store
openings and closings..

5.7. Annual Reports.

(a) Annually within ninety-five (95) days following the end of the Loan Parties’
Fiscal year, the Borrowers’ Representative shall furnish the Revolving Agent and
the Administrative Agent with the following:

(i) The Loan Parties’ annual Consolidated financial statement (with
consolidating schedules), which statement shall have been prepared by, and bear
the unqualified opinion of, the Loan Parties’ independent certified public
accountants (i.e. said statement shall be “certified” by such accountants). Such
annual statement shall include, at a minimum (with comparative information for
the then prior Fiscal year), a balance sheet, income statement, statement of
changes in shareholders’ equity, and cash flows.

(ii) The following Consolidated financial statements for the Loan Parties for
the prior Fiscal year (each prepared by the Loan Parties’ independent
accountants):  Balance sheet, income statement, statement of changes in
stockholders’ equity and cash flow.

(b) Each annual financial statement shall be accompanied by such accountant’s
certificate certifying such annual financial statement.

(c) Annually within thirty (30) days following the end of each of the Loan
Parties’ Fiscal years, the Borrowers’ Representative shall furnish the
Administrative Agent with an updated Business Plan for the current Fiscal year
which Business Plan shall include, at a minimum, a balance sheet, income
statement, cash flows, and availability model each on a monthly basis for the
following twelve (12) month period.

(d) Documents required to be delivered pursuant to this Section 5.7 and Sections
5.5 and 5.6 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date:  (i) on which the
Borrowers’ Representative posts such documents, or provides a link thereto, on
the Borrowers’ Representative’s website on the Internet at the website address
from time to time provided by the Borrowers’ Representative to the
Administrative Agent; or (ii) on which such documents are posted on the
Borrowers’ Representative’s behalf on an Internet or intranet website, if any,
to which each Term Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) the Borrowers’ Representative shall deliver paper
copies of such documents to the Administrative Agent or any Term Lender that
requests the Borrowers’ Representative to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Term Lender and (ii) the Borrowers’ Representative shall notify
the Administrative Agent and each Term Lender (by telecopier

- 43 -

--------------------------------------------------------------------------------

or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Term Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

5.8. Compliance Certificates. The Borrowers’ Representative shall cause the
Borrowers’ Representative’s Chief Executive Officer, its President or its Chief
Financial Officer of the Borrowers’ Representative, in each instance, to provide
such Person’s certificate, in the form annexed hereto as EXHIBIT 5.8 (each such
certificate, a “Compliance Certificate”), with those monthly, quarterly, and
annual statements to be furnished pursuant to this Agreement, which Compliance
Certificate shall:

(a) Indicate that the subject financial statement was prepared in accordance
with GAAP consistently applied and presents fairly the Consolidated financial
condition of the Loan Parties at the close of, and the results of the Loan
Parties’ operations and cash flows for, the period(s) covered thereby, subject,
however to the following:

(i) Usual year-end adjustments and the absence of footnotes (this exception
shall not be included in the Compliance Certificate which accompanies the Loan
Parties’ annual financial statement).

(ii) Material Accounting Changes.

(b) Indicate either that (i) no Default or Event of Default has occurred and is
continuing, or (ii) if a Default or Event of Default has occurred and is
continuing, its nature (in reasonable detail) and the steps (if any) being taken
or contemplated by the Loan Parties to be taken on account thereof.

(c) Calculate the Consolidated Fixed Charge Coverage Ratio (whether or not a
Covenant Compliance Event has occurred and is continuing).

5.9. Inventories, Appraisals, and Audits.

(a) The Administrative Agent may observe each inventory and any cycle count of
the Collateral which is undertaken on behalf of any Loan Party. The Loan Parties
shall conduct not less than one (1) physical inventory per Store and one (1)
cycle count per warehouse, per Fiscal year. The Administrative Agent does not
contemplate undertaking or requiring any additional physical inventories or
cycle counts by or of the Loan Parties; provided, however, the Administrative
Agent may do so if a Default or Event of Default has occurred and is continuing.

(i) On the Administrative Agent’s request, the Borrowers’ Representative shall
provide the Administrative Agent with a copy of the preliminary results of each
such physical inventory and cycle count (as well as of any other physical
inventory or cycle count undertaken by any Loan Party) within ten (10) days
following the completion of such physical inventory and such cycle count.

(ii) On the Administrative Agent’s request, the Borrowers’ Representative,
within thirty (30) days following the completion of such physical inventory and
such cycle count, shall provide the Administrative Agent with a reconciliation
of the results of each such physical inventory and cycle count (as well as of
any other physical inventory or cycle count undertaken by any Loan Party) and
shall post such results to the Loan Parties’ stock ledger and, as applicable to
the Loan Parties’ other financial books and records.

(iii) The Administrative Agent, in its discretion, if a Default has occurred and
is continuing, may cause such additional physical inventories and cycle counts
to be taken as the Administrative Agent determines (each, at the expense of the
Loan Parties).

(b) The Administrative Agent may obtain appraisals of the Collateral conducted
by such appraisers as are satisfactory to the Administrative Agent.  The
Administrative Agent shall be entitled to obtain one (1) appraisal (at the Loan
Parties’ expense) of the Loan Parties’ Inventory during any twelve (12) month
period during which this Agreement is in effect, conducted by such appraisers as
are satisfactory to the Administrative Agent; provided that, if Excess
Availability at any time is less than thirty percent (30%) of the Revolving Loan
Cap, the Loan Parties acknowledge that the Administrative Agent may, in its
discretion, undertake up to two (2) appraisals of the Loan Parties’ Inventory in
the following twelve (12) month period at the Loan Parties’ expense.  In
addition, the Administrative Agent may obtain additional appraisals at its own
expense; provided, however, that following the occurrence of an Event of
Default, the Administrative Agent may, in its discretion, cause additional
appraisals to be undertaken at the Loan Parties’ expense.

- 44 -

--------------------------------------------------------------------------------

(c) The Administrative Agent may obtain commercial finance audits of the Loan
Parties’ books and records, conducted by such examiners as are satisfactory to
the Administrative Agent.  The Administrative Agent shall be entitled to conduct
one (1) commercial finance audit (at the Loan Parties’ expense) of the Loan
Parties’ books and records during any twelve (12) month period during which this
Agreement is in effect, conducted by such examiners as are satisfactory to the
Administrative Agent; provided that, if Excess Availability at any time is less
than thirty percent (30%) of the Revolving Loan Cap, the Loan Parties
acknowledge that the Administrative Agent may, in its discretion, undertake up
to two (2) commercial finance audits of the Loan Parties’ books and records in
the following twelve (12) month period at the Loan Parties’ expense.  In
addition, the Administrative Agent may obtain additional commercial finance
audits at its own expense; provided, however, that following the occurrence of
an Event of Default, the Administrative Agent may, in its discretion, cause
additional commercial finance audits to be undertaken at the Loan Parties’
expense.

(d) The Administrative Agent agrees that so long as no Default or Event of
Default has occurred and is continuing and (i) as long as such commercial
examinations and collateral reports and appraisals are conducted or obtained by
the Revolving Agent at the times, frequency and cadence set forth in Sections
5.09(b) and (c), (ii) the physical inventories are conducted by the Borrower at
the times, frequency and cadence set forth in Section 6.09(a), (iii) the
examiners, auditors, appraisers and inventory auditors utilized by the Revolving
Agent are reasonably satisfactory to the Administrative Agent and (iv) the
terms, conditions and scope of such commercial examinations, collateral reports
and appraisals are reasonably acceptable to the Administrative Agent, the
Administrative Agent shall not exercise its rights to conduct examinations or
physical inventories, or obtain collateral reports and appraisals, provided,
that the Revolving Agent furnishes a copy of each such collateral report,
appraisal and physical inventory undertaken by it to the Administrative Agent
(which the Borrowers shall authorize and direct the Revolving Agent to do
so).  If any of the forgoing conditions specified in Section 5.09(d)(ii), (iii)
or (iv) are not satisfied, the Administrative Agent may exercise its rights to
conduct examinations or physical inventories or obtain collateral reports and
appraisals.

5.10. Additional Financial Information.

(a) In addition to all other information required to be provided pursuant to
this Article 5, the Borrowers’ Representative promptly shall provide the
Administrative Agent with such other and additional information concerning the
Loan Parties (and any guarantor of the Liabilities), the Collateral, the
operation of the Loan Parties’ business, and the Loan Parties’ financial
condition, including original counterparts of financial reports and statements,
as the Administrative Agent reasonably may from time to time request, in its
reasonable discretion.  Without limitation to the foregoing, the Borrower’s
representative shall, concurrently with delivery of each Borrowing Base
Certificate required by Section  5.4 hereof, furnish the Administrative Agent
with a summary, as of the date of such Borrowing Base Certificate, of all
Banking Services Obligations (as defined in the Revolving Credit Agreement in
effect on the date hereof as amended in accordance with the terms hereof and of
the Intercreditor Agreement)  due or to become due by any Loan Party to any
Agent under the Revolving Credit Agreement, Revolving Credit Lender, or any of
their respective Affiliates.

(b) Each Loan Party recognizes that all appraisals, inventories, analyses,
financial information, and other materials which the Administrative Agent may
obtain, develop, or receive with respect to the Loan Parties are confidential to
the Administrative Agent and that, except with the consent of the Administrative
Agent, no Loan Party is entitled to receipt of any of such appraisals,
inventories, analyses, financial information, and other materials, nor copies or
extracts thereof or therefrom.

5.11. Financial Covenant.  So long as a Covenant Compliance Event is continuing,
the Borrowers shall not permit the Consolidated Fixed Charge Coverage Ratio,
tested monthly on a trailing twelve month basis commencing with the Fiscal month
ending immediately prior to the occurrence of a Covenant Compliance Event, to be
less than 1.0 to 1.0.

5.12. Term Loan Push Down Reserve. The Borrowers shall, or shall cause the
Revolving Agent to immediately implement and to maintain the Term Loan Push Down
Reserve and after giving effect to the institution of the Term Loan Push Down
Reserve, Excess Availability shall be greater than $0.

ARTICLE 6 - Use of Collateral:

- 45 -

--------------------------------------------------------------------------------

6.1. Use of Inventory Collateral.

(a) No Loan Party shall engage in any of the following with respect to its
Inventory:

(i) Any sale other than for fair consideration in the conduct of the Loan
Parties’ business in the ordinary course.

(ii) Sales or other dispositions to creditors.

(iii) Sales or other dispositions in bulk, except for Permitted Asset
Dispositions.

(iv) Sales of any Collateral in breach of any provision of this Agreement.

(b) No sale of Inventory shall be on consignment, approval, or under any other
circumstances such that, with the exception of the Loan Parties’ customary
return policy applicable to the return of Inventory purchased by the Loan
Parties’ retail customers in the ordinary course, such Inventory may be returned
to a Loan Party without the consent of the Administrative Agent, unless, in the
case of Inventory consigned by a Loan Party to another Person, (i) such Loan
Party has filed against the third party consignee a UCC financing statement or
such other registration (which UCC financing statement or other registration
shall be assigned to the Collateral Agent) as the Administrative Agent may
reasonably determine to be necessary to perfect and protect its security
interest in such consigned Inventory, and (ii) as to which such Loan Party has
delivered to each secured party of the third party consignee (if any) notice of
such Loan Party’s interest in such Inventory to the extent required pursuant to
the UCC or other Applicable Law.

6.2. Inventory Quality. All Inventory now owned or hereafter acquired by a Loan
Party is and will be of good and merchantable quality and free from defects
(other than defects within customary trade tolerances), other than Inventory
owned or acquired for outlet stores, which in the ordinary course sell
manufacturer’s overruns, discontinued lines, and irregulars.

6.3. Adjustments and Allowances. Each Loan Party may grant such allowances or
other adjustments to that Loan Party’s Account Debtors (exclusive of extending
the time for payment of any material Account or Account Receivable, which shall
not be done without first obtaining the Administrative Agent’s prior written
consent in each instance) as that Loan Party may reasonably deem to accord with
sound business practice, provided, however, at any time that a Default has
occurred and is continuing, the authority granted the Loan Parties pursuant to
this Section 6.3 may be limited or terminated by the Administrative Agent at any
time in the Administrative Agent’s reasonable discretion.

ARTICLE 7 - Cash Management. Payment of Liabilities:

7.1. Depository Accounts.

(a) Annexed hereto as EXHIBIT 7.1 is a schedule of all present DDAs, which
schedule includes, with respect to each depository:  (i) the name and address of
that depository; (ii) the account number(s) of the account(s) maintained with
such depository; and (iii) a contact person at such depository.

(b) The Borrowers’ Representative shall deliver to the Administrative Agent, as
a condition to the effectiveness of this Agreement, a Blocked Account Agreement
with each Blocked Account Bank.

(c) No Loan Party will establish any deposit account other than an Exempt DDA,
unless the Borrowers’ Representative provides the Administrative Agent with
notice thereof and, if required pursuant to the terms of this Agreement, a
Blocked Account Agreement.

(d) The Borrowers’ Representative shall deliver to the Administrative Agent, as
a condition to the effectiveness of this Agreement, notification, executed on
behalf of the relevant Loan Party, to each of such Loan Party’s depository
institutions (in form satisfactory to the Administrative Agent), which notice
provides that all amounts on deposit (net of any minimum required balance not in
any event to exceed $2,500) shall be directed to a Blocked Account (“DDA
Notifications”). No Loan Party shall change such direction or designation except
upon and with the prior written consent of the Administrative Agent.

- 46 -

--------------------------------------------------------------------------------

7.2. Credit Card Receipts.

(a) Annexed hereto as EXHIBIT 7.2 is a schedule which describes all arrangements
to which each Loan Party is a party with respect to the payment to such Loan
Party of the proceeds of all credit card charges for sales by such Loan Party.

(b) The Borrowers’ Representative shall deliver to the Administrative Agent, as
a condition to the effectiveness of this Agreement, notification, executed on
behalf of the relevant Loan Party, to each of such Loan Party’s credit card
clearinghouses and processors (in form satisfactory to the Administrative
Agent), which notice provides that payment of all credit card charges submitted
by any Loan Party to that clearinghouse or processor and any other amount
payable to any Loan Party by such clearinghouse or processor shall be directed
to a Blocked Account (“Credit Card Notifications”). No Loan Party shall change
such direction or designation except upon and with the prior written consent of
the Administrative Agent.

7.3. The Administrative Agent’s, Blocked, and Operating Accounts.

(a) The following checking accounts have been established (and are so referred
to herein):

(i) The “Term Loan Priority Account” (so referred to herein):  Established by
the Administrative Agent with Wells Fargo.

(ii) The “Blocked Accounts” (so referred to herein):  The deposit accounts from
time to time established by any Loan Party with a Blocked Account Bank in
respect of which the Administrative Agent has required a Blocked Account
Agreement pursuant to the terms of this Agreement.

(iii) The “Operating Account” (so referred to herein):  Established by the
Borrowers’ Representative with Bank of America.

(b) The contents of each DDA and of the Blocked Accounts constitutes Collateral
and Proceeds of Collateral. The contents of the Term Loan Priority Account
constitutes the Administrative Agent’s property.

(c) The Loan Parties shall pay all fees and charges of, and maintain such
impressed balances as may be required by the depository in which any account is
opened as required hereby (even if such account is opened by and/or is the
property of the Administrative Agent).

7.4. Proceeds and Collections.

(a) All Receipts and all other cash proceeds of any Disposition of any of each
Loan Party’s assets:

(i) Constitute Collateral and proceeds of Collateral.

(ii) Shall be held in trust by the Loan Parties for the Administrative Agent or
for the Revolving Agent, as applicable.

(iii) Shall not be commingled with any of any Loan Party’s other funds.

(iv) Shall be transferred only to a Blocked Account if not proceeds of Term Loan
Priority Collateral or to the Term Loan Priority Account if proceeds of Term
Loan Priority Collateral.

(b) For all Receipts, the Borrowers’ Representative shall cause by ACH or wire
transfer to a Blocked Account, no less frequently than daily, the following:

(i) The entire contents (net of any minimum required balance not in any event to
exceed $2,500) of each DDA (but excluding any Exempt DDA).

(ii) The proceeds of all credit card charges not otherwise provided for pursuant
hereto.

- 47 -

--------------------------------------------------------------------------------

So long as no Cash Dominion Event has occurred and is continuing, the Loan
Parties may direct, and shall have sole control over, the manner of disposition
of funds in the Blocked Accounts; provided, that notwithstanding the foregoing,
all proceeds of the Term Loan Priority Collateral shall be promptly paid to the
Administrative Agent for application to the Liabilities.

(c) After the occurrence and during the continuance of a Cash Dominion Event,
the Borrowers’ Representative shall cause by ACH or wire transfer to an account
maintained by the Revolving Agent at Bank of America, N.A., no less frequently
than daily, of the entire ledger balance (net of any minimum required balance
not in any event to exceed $2,500) of each Blocked Account, which funds shall be
applied to the obligations as required by the Revolving Credit
Agreement.  Notwithstanding the foregoing, all Net Proceeds of Term Loan
Priority Collateral shall be paid into the Term Loan Priority Account.

(d) In the event that, notwithstanding the provisions of this Section 7.4, any
Loan Party receives or otherwise has dominion and control of any Receipts, or
any other proceeds or collections of any Collateral, such Receipts, proceeds,
and collections shall be held in trust by that Loan Party for the Revolving
Agent and the Administrative Agent, shall not be commingled with any of that
Loan Party’s other funds or deposited in any account of any Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
a Blocked Account or the Term Loan Priority Account or dealt with in such other
fashion as such Loan Party may be instructed by the Revolving Agent or the
Administrative Agent in accordance with the Intercreditor Agreement.

7.5. Payment of Liabilities.

(a) On each Business Day, the Administrative Agent shall apply the then
collected balance of the Term Loan Priority Account, if any, (net of fees
charged, and of such impressed balances as may be required by the bank at which
the Administrative Agent’s Account is maintained) in accordance with Section
2.11(b). For purposes of the calculation of interest on the unpaid principal
balance of the Term Loans, such payment shall be deemed to have been made one
(1) Business Day after such transfer.

(b) The following rules shall apply to deposits and payments under and pursuant
to this Section 7.5:

(i) Funds shall be deemed to have been deposited to the Term Loan Priority
Account on the Business Day on which deposited, provided that such deposit is
delivered to the Administrative Agent by 2:00 PM on that Business Day.

(ii) Funds paid to the Administrative Agent, other than by deposit to the Term
Loan Priority Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is delivered
to the Administrative Agent by 2:00 PM on that Business Day.

(iii) If a deposit to the Term Loan Priority Account (Section 7.5(b)(i)) or
payment (Section 7.5(b)(ii)) is not delivered to the Administrative Agent until
after 2:00 PM on a Business Day, such deposit or payment shall be deemed to have
been made at 9:00 AM on the then next Business Day.

(iv) All deposits to the Term Loan Priority Account and other payments to the
Administrative Agent are subject to clearance and collection.

(c) The Administrative Agent shall transfer to the Operating Account any surplus
in the Term Loan Priority Account remaining after the application towards the
Liabilities referred to in Section 7.5(a) above (less those amount which are to
be netted out, as provided therein).

7.6. The Operating Account. Except as otherwise specifically provided in, or
permitted by, this Agreement, all checks shall be drawn by the Borrowers’
Representative upon, and other disbursements shall be made by the Borrowers’
Representative solely from, the Operating Account.

ARTICLE 8 - Grant of Security Interest:

8.1. Grant of Security Interest.  To secure the Borrowers’ prompt, punctual, and
faithful performance of all and each of the Liabilities, each Borrower hereby
grants to the Collateral Agent, for the benefit of the Term Lenders as their
interests may appear herein, a continuing security interest in and to, and
assigns to the Collateral Agent, for the benefit of the Term Lenders as their
interests may appear herein the following, and each item thereof, whether now
owned

- 48 -

--------------------------------------------------------------------------------

or now due, or in which that Borrower has an interest, or hereafter acquired,
arising, or to become due, or in which that Borrower obtains an interest, and
all products, Proceeds, substitutions, and accessions of or to any of the
following (all of which, together with any other property in which the
Collateral Agent may in the future be granted a security interest, is referred
to herein as the “Collateral”; any of the following terms not defined in this
Agreement shall have the meanings attributed thereto in the UCC):

(a) all Accounts;

(b) all Inventory;

(c) all Documents with respect to such Borrower’s Accounts and Inventory;

(d) all Instruments and Chattel Paper with respect to or arising from the
Disposition of such Borrower’s Accounts and Inventory;

(e) all Letters of Credit and Letter-of-Credit Rights with respect to or arising
from the Disposition of each Borrower’s Accounts and Inventory;

(f) all General Intangibles with respect to such Borrower’s Accounts and
Inventory (other than to the extent consisting of trademarks, copyrights,
patents or other intellectual property);

(g) all Deposit Accounts (other than Exempt DDAs);

(h) all Supporting Obligations with respect to or arising from the Disposition
of such Borrower’s Accounts and Inventory;

(i) all Commercial Tort Claims relating to or arising from the foregoing
Collateral;

(j) all books, records, and information relating to the foregoing Collateral,
and all rights of access to such books, records, and information, and all
property in which such books, records, and information are stored, recorded, and
maintained;

(k) all Equipment and Fixtures;

(l) all Securities Accounts containing any cash Proceeds of any of the
foregoing; and

(m) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Borrower from time to time with respect to any of the
foregoing.

8.2. Extent and Duration of Security Interest; Notice.The security interest
created and granted herein shall continue in full force and effect applicable to
all Liabilities until both (a) all Liabilities have been paid and/or satisfied
in full and (b) the security interest created herein is specifically terminated
in writing by a duly authorized officer of the Collateral Agent.

ARTICLE 9 - Collateral Agent As Attorney-In-Fact:

9.1. Appointment as Attorney-In-Fact. Each Borrower hereby irrevocably
constitutes and appoints the Collateral Agent (acting through any of its
officers or representatives) as that Borrower’s true and lawful attorney, with
full power of substitution, following the occurrence of an Event of Default, to
convert the Collateral into cash at the sole risk, cost, and expense of that
Borrower, but for the sole benefit of the Agents and the Term Lenders. The
rights and powers granted the Collateral Agent by this appointment include but
are not limited to the right and power to:

(a) Prosecute, defend, compromise, or release any action relating to the
Collateral.

(b) Sign change of address forms to change the address to which each Borrower’s
mail is to be sent to such address as the Collateral Agent shall designate;
receive and open each Borrower’s mail; remove any Receivables Collateral and
Proceeds of Collateral therefrom and turn over the balance of such mail either
to the Borrowers’ Representative or to any trustee in bankruptcy or receiver of
the Borrowers’ Representative, or other legal representative of a Borrower whom
the Collateral Agent determines to be the appropriate person to whom to so turn
over such mail.

- 49 -

--------------------------------------------------------------------------------

(c) Endorse the name of the relevant Borrower in favor of the Collateral Agent
upon any and all checks, drafts, notes, acceptances, or other items or
instruments; sign and endorse the name of the relevant Borrower on, and receive
as secured party, any of the Collateral, any invoices, schedules of Collateral,
freight or express receipts, or bills of lading, storage receipts, warehouse
receipts, or other documents of title respectively relating to the Collateral.

(d) Sign the name of the relevant Borrower on any notice to that Borrower’s
Account Debtors or verification of the Receivables Collateral; sign the relevant
Borrower’s name on any Proof of Claim in Bankruptcy against Account Debtors, and
on notices of lien, claims of mechanic’s liens, or assignments or releases of
mechanic’s liens securing the Accounts.

(e) Take all such action as may be necessary to obtain the payment of any letter
of credit and/or banker’s acceptance of which any Borrower is a beneficiary.

(f) Repair, manufacture, assemble, complete, package, deliver, alter or supply
goods, if any, necessary to fulfill in whole or in part the purchase order of
any customer of each Borrower.

(g) Use, license or transfer any or all General Intangibles of each Borrower.

9.2. No Obligation to Act. The Collateral Agent shall not be obligated to do any
of the acts or to exercise any of the powers authorized by Section 9.1 herein,
but if the Collateral Agent elects to do any such act or to exercise any of such
powers, it shall not be accountable for more than it actually receives as a
result of such exercise of power, and shall not be responsible to any Borrower
for any act or omission to act except for any act or omission to act as to which
there is a final determination made in a judicial proceeding (in which
proceeding the Collateral Agent has had an opportunity to be heard) which
determination includes a specific finding that the subject act or omission to
act had been grossly negligent or in actual bad faith or constituted willful
misconduct.

ARTICLE 10 - Events of Default:

The occurrence of any event described in this Article 10 respectively shall
constitute an “Event of Default” herein.

10.1. Failure to Pay the Term Facility. The failure by any Loan Party to pay
when due any principal of, interest on, or fees in respect of, the Term
Facility.

10.2. Failure to Make Other Payments. The failure by any Loan Party to pay
within five (5) Business Days when due (or upon demand, if payable on demand)
any payment Liability other than any payment liability on account of the
principal of, or interest on, or fees in respect of, the Term Facility.

10.3. Failure to Perform Covenant or Liability (No Grace Period) . The failure
by any Loan Party to promptly, punctually, faithfully and timely perform,
discharge, or comply with any covenant or Liability not otherwise described in
Section 10.1 or Section 10.2 hereof, and included in any of the following
provisions hereof:

 

Section

Relates to:

4.5

Location of Collateral

4.7(a)

Title to Assets

4.8

Indebtedness

4.9

Insurance Policies

4.20

Dividends, Investments and Other Entity Actions

4.26

Affiliate Transactions

4.27

Further Assurances

5.11

Financial Covenant

5.12

Term Loan Push Down Reserve

6.1

Use of Inventory Collateral

Article 7

Cash Management (except if the failure to comply is as a result of force majeure
or through no fault of the Loan Parties)

- 50 -

--------------------------------------------------------------------------------

10.4. Financial Reporting Requirements. The failure by any Loan Party to
promptly, punctually, faithfully and timely perform, discharge, or comply with
the financial reporting requirements included in Article 5, subject, however, to
the following limited number of grace periods applicable to certain of those
requirements:

 

REPORT / STATEMENT

REQUIRED BY SECTION

GRACE PERIOD

NUMBER OF GRACE PERIODS

Borrowing Base Certificates

5.4

One Business Day

Three per Fiscal Quarter

Monthly Reports (30 Days)

5.5

Three Business Days

Three in any 12 months

Compliance Certificates

5.8

Three Business Days

Three in any 12 months

10.5. Failure to Perform Covenant or Liability (Grace Period).  The failure by
any Loan Party, within fifteen (15) days following the earlier of any Loan
Party’s knowledge of a breach of any covenant or Liability not described in any
of Sections 10.1, 10.2, 10.3, or 10.4, or of the Borrowers’ Representative’s
receipt of written notice from the Administrative Agent of the breach of any
such covenants or Liabilities.

10.6. Misrepresentation. The determination by the Administrative Agent that any
representation or warranty at any time made by any Loan Party to any Agent or
any Term Lender was not true or complete in all material respects when given.

10.7. Acceleration of Other Debt; Breach of Lease.  The occurrence of any event
such that any Indebtedness of any Loan Party in excess of $5,000,000.00 to any
creditor other than the Agent or any Term Lender could be accelerated or,
without the consent of a Loan Party, Leases with aggregate monthly rents of at
least $1,000,000.00 could be terminated prior to the stated termination date
thereof (whether or not the subject creditor or lessor takes any action on
account of such occurrence).

10.8. Default Under Other Agreements.  The occurrence of any breach or default
under any agreement between the Agent or any Term Lender and any Loan Party or
instrument or paper given the Agent or any Term Lender by Any Loan Party not
constituting a Loan Document, whether such agreement, instrument, or paper now
exists or hereafter arises, with respect to Indebtedness in excess of
$5,000,000.00 (notwithstanding that the Agent or the subject Term Lender may not
have exercised its rights upon default under any such other agreement,
instrument or paper).

10.9. Uninsured Casualty Loss.  The occurrence of any uninsured loss, theft,
damage, or destruction of or to any material portion of the Collateral.

10.10. Attachment; Judgment; Restraint of Business.  

(a) The service of process upon any Agent or any Term Lender or any Participant
of a court order or order of any other applicable governmental authority
attaching, by trustee, mesne, or other process, any funds of any Loan Party on
deposit with, or assets of any Loan Party in the possession of, that Agent or
that Term Lender or such Participant.

(b) The entry of judgments against any Loan Party, to the extent not covered by
insurance (subject to a reasonable deductible) aggregating more than $750,000,
which judgments are not satisfied (if a money judgment) or appealed from (with
execution or similar process stayed) within thirty (30) days of entry.

(c) The entry of any order or the imposition of any other process having the
force of law, the effect of which is to restrain in any material way the conduct
by any Loan Party of its business in the ordinary course.

10.11. Indictment - Forfeiture.  The indictment of, or institution of any legal
process or proceeding against, any Loan Party, under any federal, state,
municipal, and other civil or criminal statute, rule, regulation, order, or
other requirement having the force of law where the relief, penalties, or
remedies sought or available include the forfeiture of more than a de minimis
part of the property of that Loan Party and/or the imposition of any stay or
other order, the effect of which could be to restrain in any material way the
conduct by any Loan Party of its business in the ordinary course.

- 51 -

--------------------------------------------------------------------------------

10.12. Challenge to Loan Documents.  

(a) Any challenge by or on behalf of the Borrowers’ Representative, any Loan
Party to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest created by or in any Loan Document or any payment
made pursuant thereto.

(b) Any determination by any court or any other judicial or government authority
that any Loan Document is not enforceable strictly in accordance with the
subject Loan Document’s terms or which voids, avoids, limits, or otherwise
adversely affects any security interest created by any Loan Document or any
payment made pursuant thereto.

10.13. Change In Control.  Any Change in Control.

10.14. Business Failure.  Any act by, against or relating to any Loan Party, or
its property or assets, which act constitutes the determination by any Loan
Party to initiate or acquiesce to:  a program of partial or total
self-liquidation; an application for, consent to, or sufferance of the
appointment of a receiver, trustee, or other person, pursuant to court action or
otherwise, with respect to all or any part of any Loan Party’s property; the
granting of any trust mortgage or execution of an assignment for the benefit of
the creditors of any Loan Party; any other voluntary or involuntary liquidation
or extension of debt agreement for any Loan Party; the offering by, or entering
into by, any Loan Party of any composition, extension, or any other arrangement
seeking relief from or extension of the debts of any Loan Party; or the
initiation of any judicial or non-judicial proceeding or agreement by, against,
or including any Loan Party which seeks or intends to accomplish a
reorganization or arrangement with creditors; and/or the initiation by or on
behalf of any Loan Party of the liquidation or winding up of all or any part of
any Loan Party’s business or operations.

10.15. Bankruptcy.  The failure by any Loan Party to generally pay the debts of
that Loan Party as they mature; adjudication of bankruptcy or insolvency
relative to any Loan Party; the entry of an order for relief or similar order
with respect to any Loan Party in any proceeding pursuant to the Bankruptcy Code
or any other federal bankruptcy law; the filing of any complaint, application,
or petition by any Loan Party initiating any matter in which any Loan Party is
or may be granted any relief from the debts of that Loan Party pursuant to the
Bankruptcy Code or any other insolvency statute or procedure; the filing of any
complaint, application, or petition against any Loan Party initiating any matter
in which that Loan Party is or may be granted any relief from the debts of that
Loan Party pursuant to the Bankruptcy Code or any other insolvency statute or
procedure, which complaint, application, or petition is not timely contested in
good faith by that Loan Party by appropriate proceedings or, if so contested, is
not dismissed within ninety (90) days of when filed.

10.16. Termination of Business. Unless subject to the prior written consent of
the Agent, the determination of the Loan Parties, whether by vote of the Loan
Parties’ board of directors or otherwise to:  suspend the operation of the Loan
Parties’ business in the ordinary course, liquidate all or a material portion of
the Loan Parties’ assets or Stores, or employ an agent or other third party to
conduct any so-called store closing, store liquidation or
“Going-Out-Of-Business” sales (other than in connection with a Permitted Asset
Disposition).

10.17. Payment of Other Indebtedness. The Loan Parties shall prepay or discharge
any Indebtedness prior to its maturity date except as expressly permitted
hereunder.

10.18. Default by Guarantor; Termination of Guaranty. The occurrence of any
Guarantor Default and/or the termination or attempted termination of any
Guaranty Agreement by any Person.

10.19. Material Adverse Change. An event shall have occurred or failed to occur,
which occurrence or failure is or could have a materially adverse effect upon
the financial condition of Casual Male and its Subsidiaries when compared with
such financial condition as of August 2, 2014.

ARTICLE 11 - Rights and Remedies Upon Default:

11.1. Acceleration. Upon the occurrence of any Event of Default, the
Administrative Agent may (and on the issuance of Acceleration Notice(s)
requisite to the causing of Acceleration, the Administrative Agent shall)
declare all Indebtedness of the Loan Parties to the Term Lenders to be
immediately due and payable and may exercise all of the

- 52 -

--------------------------------------------------------------------------------

Administrative Agent’s Rights and Remedies (and the Collateral Agent may
likewise exercise all of its rights and remedies upon default) as the
Administrative Agent from time to time thereafter determines as appropriate.

11.2. Rights of Enforcement. The Collateral Agent shall have all of the rights
and remedies of a secured party upon default under the UCC, in addition to which
the Collateral Agent shall have all and each of the following rights and
remedies:

(a) To give notice to any bank at which any DDA or Blocked Account is maintained
and in which Proceeds of Collateral are deposited, to turn over such Proceeds
directly to the Collateral Agent.

(b) To give notice to any customs broker, freight forwarder, consolidator or
other carrier of any of the Loan Parties to follow the instructions of the
Collateral Agent as provided in any written agreement or undertaking of such
broker in favor of the Collateral Agent.

(c) To collect the Receivables Collateral with or without the taking of
possession of any of the Collateral.

(d) To take possession of all or any portion of the Collateral.

(e) To sell, lease, or otherwise dispose of any or all of the Collateral, in its
then condition or following such preparation or processing as the Collateral
Agent deems advisable and with or without the taking of possession of any of the
Collateral.

(f) Subject to the terms of Store Leases and provisions of applicable law, to
conduct one or more going out of business sales which include the sale or other
disposition of the Collateral.

(g) To apply the Receivables Collateral or the Proceeds of the Collateral
towards (but not necessarily in complete satisfaction of) the Liabilities.

(h) To exercise all or any of the rights, remedies, powers, privileges, and
discretions under all or any of the Loan Documents.

11.3. Sale Of Collateral.

(a) Any sale or other disposition of the Collateral may be at public or private
sale upon such terms and in such manner as the Collateral Agent deems advisable,
having due regard to compliance with any statute or regulation which might
affect, limit, or apply to the Collateral Agent’s disposition of the Collateral.

(b) The Collateral Agent, in the exercise of the Collateral Agent’s rights and
remedies upon default, may, subject to the terms of Store Leases and provisions
of applicable law, conduct, or may require the Loan Parties to conduct, one or
more going out of business sales, in the Collateral Agent’s own right or by one
or more agents and contractors. Subject to the terms of Store Leases such
sale(s) may be conducted upon any premises owned, leased, or occupied by any
Loan Party. Subject to applicable law, the Collateral Agent and any such agent
or contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Collateral Agent or such agent or contractor). The Borrowers shall have no
responsibility or liability for any such augmented inventory. Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and reasonable expenses
incurred in their disposition) shall be the sole property of the Collateral
Agent or such agent or contractor and neither any Loan Party nor any Person
claiming under or in right of any Loan Party shall have any interest therein.
The proceeds of any such going out of business sale which is conducted by a Loan
Party at the request of the Collateral Agent shall be first applied to the
direct costs of such sale.

(c) Unless the Collateral is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Collateral Agent shall provide the Borrowers’ Representative such notice as
may be practicable under the circumstances), the Collateral Agent shall give the
Borrowers’ Representative at least ten (10) days’ prior written notice of the
date, time, and place of any proposed public sale, and of the date after which
any private sale or other disposition of the Collateral may be made. Each
Borrower agrees that such written notice shall satisfy all requirements for
notice to that Borrower which are imposed under the UCC or other applicable law
with respect to the exercise of the Collateral Agent’s rights and remedies upon
default.

(d) The Collateral Agent, the Administrative Agent, and any Term Lender may
purchase the Collateral, or any portion of it at any sale held under this
Article.

- 53 -

--------------------------------------------------------------------------------

(e) If any of the Collateral is sold, leased, or otherwise disposed of by the
Collateral Agent on credit, the Liabilities shall not be deemed to have been
reduced as a result thereof unless and until payment is finally received thereon
by the Collateral Agent.

(f) The Collateral Agent shall turn over to the Administrative Agent the
proceeds of the exercise by the Collateral Agent of its rights and remedies
under this Article 11. The Administrative Agent shall apply the proceeds of the
Collateral Agent’s exercise of its rights and remedies upon default pursuant to
this Article 11 in accordance with Sections 13.5 and 13.6.

11.4. Occupation of Business Location. In connection with the Collateral Agent’s
exercise of the Collateral Agent’s rights under this Article 11, the Collateral
Agent may enter upon, occupy, and use any premises owned or occupied by each
Loan Party, and may exclude each Loan Party from such premises or portion
thereof as may have been so entered upon, occupied, or used by the Collateral
Agent. The Collateral Agent shall not be required to remove any of the
Collateral from any such premises upon the Collateral Agent’s taking possession
thereof, and may render any Collateral unusable to the Loan Parties. In no event
shall the Collateral Agent be liable to any Loan Party for use or occupancy by
the Collateral Agent of any premises pursuant to this Article 11 nor for any
charge (such as wages for any Loan Party’s employees and utilities) incurred in
connection with the Collateral Agent’s exercise of the Collateral Agent’s Rights
and Remedies.

11.5. Grant of Nonexclusive License. Except to the extent prohibited by a
Borrower’s contractual obligations, which prohibition has been disclosed to the
Administrative Agent, each Borrower hereby grants to the Collateral Agent a
royalty free, nonexclusive and irrevocable license to use, apply, and affix any
trademark, trade name, logo, or the like in which any Borrower now or hereafter
has rights, such license being with respect to the Collateral Agent’s exercise
of the rights hereunder including, without limitation, in connection with any
completion of the manufacture of Inventory or sale or other disposition of
Inventory.

11.6. Assembly of Collateral. The Collateral Agent may require any Borrower to
assemble the Collateral and make it available to the Collateral Agent at the
Loan Parties’ sole risk and expense at a place or places which are reasonably
convenient to both the Collateral Agent and the Borrowers’ Representative.

11.7. Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Administrative Agent hereunder (herein, the “Agents’ Rights
and Remedies”) shall be cumulative and not exclusive of any rights or remedies
which it would otherwise have. No delay or omission by an Agent in exercising or
enforcing any of the Agents’ Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by an Agent of any Event of Default or
of any default under any other agreement shall operate as a waiver of any other
default hereunder or under any other agreement. No single or partial exercise of
any of the Agents’ Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between any Agent and any person, at
any time, shall preclude the other or further exercise of the Agents’ Rights and
Remedies. No waiver by any Agent of any of the Agents’ Rights and Remedies on
any one occasion shall be deemed a waiver on any subsequent occasion, nor shall
it be deemed a continuing waiver. The Agents’ Rights and Remedies may be
exercised at such time or times and in such order of preference as the Agents
may determine. The Agents’ Rights and Remedies may be exercised without resort
or regard to any other source of satisfaction of the Liabilities.

ARTICLE 12 - Loan Fundings and Distributions:

12.1. Funding Procedures.

(a) The Administrative Agent shall advise each Term Lender, no later than 3:00
PM on the date on which any Term Loan is requested, that such Term Loan is to be
made. Such advice, in each instance, may be by telephone or facsimile
transmission; provided that, if such advice is by telephone, it shall be
confirmed in writing. Advice of a Term Loan shall include the amount of and
interest rate applicable to the subject Term Loan.

(b) Subject to that Term Lender’s Term Dollar Commitment, each Term Lender, by
no later than the end of business on the day on which the subject Term Loan is
to be made, shall Transfer that Term Lender’s Term Percentage Commitment of the
subject Term Loan to the Administrative Agent.

- 54 -

--------------------------------------------------------------------------------

12.2. Reserved.

12.3. Reserved

12.4. Ordinary Course Distributions:  Term Facility. (This Section 12.4 applies
unless the provisions of Section 13.5 (which relates to distributions in the
event of a Liquidation) become operative).

(a) Weekly, on such day as may be set from time to time by the Administrative
Agent (or more frequently at the Administrative Agent’s option), the
Administrative Agent and each Term Lender shall settle up on amounts in
collected funds received in the Term Loan Priority Account.

(b) The Administrative Agent shall distribute to each Term Lender such Person’s
respective Pro-Rata share of interest payments on the Term Loans when actually
received and collected by the Administrative Agent (excluding the one Business
Day for settlement provided for in Section 7.5(a) which shall be for the account
of the Administrative Agent only). For purposes of calculating interest due to a
Term Lender, that Term Lender shall be entitled to receive interest on the
actual amount contributed by that Term Lender towards the principal balance of
the Term Loans outstanding during the applicable period covered by the interest
payment made by the Loan Parties. Any net principal reductions to the Term Loans
received by the Administrative Agent in accordance with the Loan Documents
during such period shall not reduce such actual amount so contributed, for
purposes of calculation of interest due to that Term Lender, until the
Administrative Agent has distributed to that Term Lender its Pro-Rata share
thereof.

(c) Any amount received by the Administrative Agent or the Collateral Agent as
reimbursement for any cost or expense (including without limitation, reasonable
attorneys’ fees) shall be distributed by the Administrative Agent to that Person
which is entitled to such reimbursement as provided in this Agreement (and if
such Person(s) is (are) the Term Lenders, Pro-Rata determined as of the date on
which the expense, in respect of which such reimbursement is being made, was
incurred).

(d) Each distribution pursuant to this Section 12.4 is subject to
Section 12.3(c), above (which relates to the effect of the failure of any Term
Lender to have Transferred to the Administrative Agent any amount which that
Term Lender is then obligated to so Transfer pursuant to the within Agreement).

ARTICLE 13 - Acceleration and Liquidation:

13.1. Acceleration Notices.

(a) The Administrative Agent may give the Collateral Agent and Term Lenders an
Acceleration Notice at any time following the occurrence of an Event of Default.

(b) The Majority Term Lenders may give the Administrative Agent an Acceleration
Notice at any time following the occurrence of an Event of Default. Such notice
may be by multiple counterparts.

13.2. Acceleration. Unless stayed by judicial or statutory process, the
Administrative Agent shall Accelerate the Liabilities within a commercially
reasonable time following:

(a) The Administrative Agent’s giving of an Acceleration Notice to the
Collateral Agent and the Term Lenders as provided in Section 13.1(a).

(b) The Administrative Agent’s receipt of an Acceleration Notice from the
Majority Term Lenders, in compliance with Section 13.1(b).

13.3. Initiation of Liquidation. Unless stayed by judicial or statutory process,
a Liquidation shall be initiated by the Collateral Agent within a commercially
reasonable time following Acceleration of the Liabilities.

13.4. Actions At and Following Initiation of Liquidation.At the initiation of a
Liquidation the Administrative Agent and the Term Lenders shall “net out” each
Term Lender’s respective contributions towards the Term Loans, so that each Term
Lender holds that Term Lender’s Term Percentage Commitment of the Term Loans and
advances.

- 55 -

--------------------------------------------------------------------------------

13.5. Distribution of Liquidation Proceeds.

(a) The Collateral Agent may establish one or more reasonably funded reserve
accounts into which proceeds of the conduct of any Liquidation may be deposited
in anticipation of future expenses which may be incurred by any Agent in the
exercise of rights as a secured creditor of the Loan Parties and prior claims
which the Agents anticipate may need to be paid.

(b) The Collateral Agent shall distribute the proceeds of any Liquidation to the
Administrative Agent.

(c) The Administrative Agent shall distribute the net proceeds of Liquidation,
as distributed to the Administrative Agent by the Collateral Agent pursuant to
Section 13.5(b), in accordance with the relative priorities set forth in Section
13.6.

(d) Each Term Lender, on the written request of the Administrative Agent and/or
any Nominee, not more frequently than once each month, shall reimburse the
Agents and/or any Nominee, Pro-Rata, for any cost or expense reasonably incurred
by the Agents and/or the Nominee in the conduct of a Liquidation, which amount
is not covered out of current proceeds of the Liquidation, which reimbursement
shall be paid over to and distributed by the Administrative Agent.

13.6. Relative Priorities To Proceeds of Liquidation.  All distributions of
proceeds of a Liquidation shall be applied by the Administrative Agent in the
following order:

(a) First, to payment of that portion of the Liabilities constituting fees,
indemnities, Costs of Collection and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent)
payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;

(b) Second, to payment of that portion of the Liabilities constituting
indemnities, Costs of Collection, and other amounts (other than principal,
interest and fees) payable to the Term Lenders (including Costs of Collection to
the respective Term Lenders), Pro-Rata in proportion to the amounts described in
this clause Second payable to them;

(c) Third, to payment of that portion of the Liabilities constituting accrued
and unpaid interest on the Term Loans and other Obligations, and fees, Pro-Rata
among the Term Lenders in proportion to the respective amounts described in this
clause Third payable to them;

(d) Fourth, to payment of that portion of the Liabilities constituting unpaid
principal of the Term Loans, Pro-Rata among the Term Lenders in proportion to
the respective amounts described in this clause Fourth held by them;

(e) Fifth, to payment of all other Liabilities, Pro-Rata among the Term Lenders
in proportion to the respective amounts described in this clause Fifth held by
them; and

(f) Last, the balance, if any, after all of the Liabilities have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by
Applicable Law.

ARTICLE 14 - The Agents:

14.1. Appointment of the Agents.

(a) Each Term Lender appoints and designates Wells Fargo as the “Administrative
Agent” hereunder and under the Loan Documents.

(b) Each Term Lender appoints and designates Wells Fargo as the “Collateral
Agent” hereunder and under the Loan Documents.

(c) Each Term Lender authorizes each Agent:

(i) To execute those of the Loan Documents and all other instruments relating
thereto to which that Agent is a party.

(ii) To take such action on behalf of the Term Lenders and to exercise all such
powers as are expressly delegated to that Agent hereunder and in the Loan
Documents and all related documents, together with such other powers as are
reasonably incident thereto.

- 56 -

--------------------------------------------------------------------------------

14.2. Responsibilities of Agents.

(a) The Administrative Agent shall have principal responsibilities for and
primary authority for the administration of the Term Facility contemplated by
this Agreement and for all matters for which the Collateral Agent is not
responsible. In all instances where the allocation of responsibility and
authority, as between the Collateral Agent and the Administrative Agent is in
doubt, the Administrative Agent shall be vested with such responsibility and
authority.

(b) The Collateral Agent shall have principal responsibilities for and primary
authority for the conduct of the Liquidation and the distribution of the
proceeds of such Liquidation.

(c) Neither Agent shall have any duties or responsibilities to, or any fiduciary
relationship with, any Term Lender except for those expressly set forth in this
Agreement.

(d) Neither Agent nor any of its Affiliates shall be responsible to any Term
Lender for any of the following:

(i) Any recitals, statements, representations or warranties made by any Loan
Party or any other Person.

(ii) Any appraisals or other assessments of the assets of any Loan Party or of
any other Person responsible for or on account of the Liabilities.

(iii) The value, validity, effectiveness, genuineness, enforceability, or
sufficiency of the Loan Agreement, the Loan Documents or any other document
referred to or provided for therein.

(iv) Any failure by any Loan Party or any other Person (other than the subject
Agent) to perform its obligations under the Loan Documents.

(e) Each Agent may employ attorneys, accountants, and other professionals and
agents and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such attorneys, accountants, and other professionals or agents
or attorneys-in-fact selected by the subject Agent with reasonable care. No such
attorney, accountant, other professional, agent, or attorney-in-fact shall be
responsible for any action taken or omitted to be taken by any other such
Person.

(f) Neither Agent, nor any of its directors, officers, or employees shall be
responsible for any action taken or omitted to be taken or omitted to be taken
by any other of them in connection herewith in reliance upon advice of their
respective counsel nor, in any other event except for any action taken or
omitted to be taken as to which a final judicial determination has been or is
made (in a proceeding in which such Person has had an opportunity to be heard)
that such Person had acted in a grossly negligent manner, in actual bad faith,
or in willful misconduct.

(g) Neither Agent shall have any responsibility in any event for more funds than
that Agent actually receives and collects.

(h) The Agents, in their separate capacities as Term Lenders, shall have the
same rights and powers hereunder as any other Term Lender.

14.3. Concerning Distributions By the Agents.

(a) Each Agent, in that Agent’s reasonable discretion based upon that Agent’s
determination of the likelihood that additional payments will be received,
expenses incurred, and/or claims made by third parties to all or a portion of
such proceeds, may delay the distribution of any payment received on account of
the Liabilities.

(b) Each Agent may disburse funds prior to determining that the sums which that
Agent expects to receive have been finally and unconditionally paid to that
Agent. If and to the extent that Agent does disburse funds and it later becomes
apparent that the Agent did not then receive a payment in an amount equal to the
sum paid out, then any Term Lender to whom the Agent made the funds available,
on demand from the Agent, shall refund to the Administrative Agent the sum paid
to that person.

(c) If, in the opinion of an Agent, the distribution of any amount received by
that Agent might involve that Agent in liability, or might be prohibited hereby,
or might be questioned by any Person, then that Agent may refrain from making
distribution until that Agent’s right to make distribution has been adjudicated
by a court of competent jurisdiction.

- 57 -

--------------------------------------------------------------------------------

(d) The proceeds of any Term Lender’s exercise of any right of, or in the nature
of, set-off shall be deemed, First, to the extent that a Term Lender is entitled
to any distribution hereunder, to constitute such distribution and Second, shall
be shared with the other Term Lenders as if distributed pursuant to (and shall
be deemed as distributions under) Section 13.6.

(e) Each Term Lender recognizes that the crediting of the Loan Parties with the
“proceeds” of any transaction in which a Post Foreclosure Asset is acquired is a
non-cash transaction and that, in consequence, no distribution of such
“proceeds” will be made by the Administrative Agent to any Term Lender.

(f) In the event that (x) a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Administrative Agent is to be repaid
or disgorged or (y) the Majority Term Lenders determine to effect such repayment
or disgorgement, then each Term Lender to which any such distribution shall have
been made shall repay, to the Agent which had made such distribution, that Term
Lender’s Pro-Rata share of the amount so adjudged or determined to be repaid or
disgorged.

14.4. Dispute Resolution.  Any dispute among the Term Lenders and/or any Agent
concerning the interpretation, administration, or enforcement of the financing
arrangements contemplated by this or any other Loan Document or the
interpretation or administration of this or any other Loan Document which cannot
be resolved amicably shall be resolved in the United States District Court for
the District of Massachusetts, or in a court of The Commonwealth of
Massachusetts sitting in Suffolk County, to the jurisdiction of which courts
each Term Lender hereby submits.

14.5. Distributions of Notices and of Documents. The Administrative Agent will
forward to each Term Lender, promptly after the Administrative Agent’s receipt
thereof, a copy of each notice or other document furnished to the Administrative
Agent pursuant to this Agreement, including monthly, quarterly, and annual
financial statements received from the Borrowers’ Representative pursuant to
Article 5 of this Agreement, other than any of the following:

(a) Routine communications associated with requests for Term Loans.

(b) Routine or nonmaterial communications.

(c) Any notice or document required by any of the Loan Documents to be furnished
directly to the Term Lenders by the Borrowers’ Representative.

(d) Any notice or document of which the Administrative Agent has knowledge that
such notice or document had been forwarded to the Term Lenders other than by the
Administrative Agent.

14.6. Confidential Information.  

(a) Each Term Lender will maintain, as confidential (other than to their
respective attorneys, agents, accountants, Participants and prospective
Participants) all of the following:

(i) Proprietary approaches, techniques, and methods of analysis which are
applied by the Administrative Agent in the administration of the Term Facility
contemplated by this Agreement.

(ii) Proprietary forms and formats utilized by the Administrative Agent in
providing reports to the Term Lenders pursuant hereto, which forms or formats
are not of general currency.

(iii) Confidential information provided by any Loan Party pursuant to the Loan
Documents, other than any information which becomes known to the general public
through sources other than that Term Lender.

(b) Nothing included herein shall prohibit the disclosure of any such
information:  (i) as may be required to be provided by Applicable Law or by any
subpoena or similar legal process or by regulatory authorities having
jurisdiction over any party to this Agreement; (ii) to its Affiliates and to its
and its Affiliates’ respective partners, directors, officers, employees, agents,
funding sources, attorneys, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential); (iii) to any other party hereto; (iv) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (v) subject to an agreement
containing provisions substantially the same as those of this Section 14.6, to
(A) any assignee of or Participant in, or any bona fide prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or (B)
any actual or

- 58 -

--------------------------------------------------------------------------------

prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations; (vi) with the consent of the
Borrowers’ Representative; or (vii) to the extent such information (A) becomes
publicly available other than as a result of a breach of this Section 14.6 or
(B) becomes available to any Secured Party or any of their respective Affiliates
on a nonconfidential basis from a source other than the Loan Parties and other
than as a result of a breach of this Section 14.6. Any Person required to
maintain the confidentiality of information as provided in this Section 14.6
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord to its own confidential information.

14.7. Reliance By Agents.  Each Agent shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, telex, or
facsimile) reasonably believed by that Agent to be genuine and correct and to
have been signed or sent by or on behalf of the proper person or persons, and
upon advice and statements of attorneys, accountants and other experts selected
by that Agent. As to any matters not expressly provided for in this Agreement,
any Loan Document, or in any other document referred to therein, that Agent
shall in all events be fully protected in acting, or in refraining from acting,
in accordance with the applicable Consent required by this Agreement.
Instructions given with the requisite Consent shall be binding on all Term
Lenders.

14.8. Non-Reliance on Agents and Other Term Lenders.  

(a) Each Term Lender represents to all other Term Lenders and to the Agents that
such Term Lender:

(i) Independently and without reliance on any representation or act by any Agent
or by any other Term Lender, and based on such documents and information as that
Term Lender has deemed appropriate, has made such Term Lender’s own appraisal of
the financial condition and affairs of the Loan Parties and decision to enter
into this Agreement.

(ii) Has relied upon that Term Lender’s review of the Loan Documents by that
Term Lender and by counsel to that Term Lender as that Term Lender deemed
appropriate under the circumstances.

(b) Each Term Lender agrees that such Term Lender, independently and without
reliance upon any Agent or any other Term Lender, and based upon such documents
and information as such Term Lender shall deem appropriate at the time, will
continue to make such Term Lender’s own appraisals of the financial condition
and affairs of the Loan Parties when determining whether to take or not to take
any discretionary action under this Agreement.

(c) Neither Agent in the discharge of that Agent’s duties hereunder, shall be
required to make inquiry of, or to inspect the properties or books of, any
Person.

(d) Except for notices, reports, and other documents and information expressly
required to be furnished to the Term Lenders by the Administrative Agent
pursuant to Section 14.5, the Agents shall not have any affirmative duty or
responsibility to provide any Term Lender with any credit or other information
concerning any Person, which information may come into the possession of Agents
or any Affiliate of an Agent.

14.9. Indemnification.  Without limiting the liabilities of the Loan Parties
under any this or any of the other Loan Documents, each Term Lender shall
indemnify each Agent (to the extent not reimbursed by the Loan Parties),
Pro-Rata, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and expenses and other
out-of-pocket expenditures) which may at any time be imposed on, incurred by, or
asserted against that Agent and in any way relating to or arising out of this
Agreement or any other Loan Document or any documents contemplated by or
referred to therein or the transactions contemplated thereby or the enforcement
of any of terms hereof or thereof or of any such other documents; provided,
however, no Term Lender shall be liable for any of the foregoing to the extent
that any of the foregoing arises from any action taken or omitted to be taken by
the subject Agent as to which a final judicial determination has been or is made
(in a proceeding in which the subject Agent has had an opportunity to be heard)
that the subject Agent had acted in a grossly negligent manner, in actual bad
faith, or in willful misconduct.

14.10. Resignation of Agent.  

(a) An Agent may resign at any time by giving 60 days’ prior written notice
thereof to the Term Lenders and to the other Agent. Upon receipt of any such
notice of resignation, the Majority Term Lenders shall have the right to

- 59 -

--------------------------------------------------------------------------------

appoint a successor to such Agent (and if no Event of Default has occurred, with
the consent of the Borrowers’ Representative, not to be unreasonably withheld
and, in any event, deemed given by the Borrowers’ Representative if no written
objection is provided by the Borrowers’ Representative to the (resigning) Agent
within seven (7) Business Days’ notice of such proposed appointment). If a
successor Agent shall not have been so appointed and accepted such appointment
within 30 days after the giving of notice by the resigning Agent, then the
resigning Agent may appoint a successor Agent, which shall be a financial
institution having a combined capital and surplus in excess of $500,000,000.00.
The consent of the Borrowers’ Representative otherwise required by this Section
14.10(a) shall not be required if an Event of Default has occurred.

(b) Upon the acceptance of any appointment as an Agent hereunder by a successor
Agent, such successor shall thereupon succeed to, and become vested with, all
the rights, powers, privileges, and duties of the (resigning) Agent so replaced,
and the (resigning) Agent shall be discharged from the (resigning) Agent’s
duties and obligations hereunder, other than on account of any responsibility
for any action taken or omitted to be taken by the (resigning) Agent as to which
a final judicial determination has been or is made (in a proceeding in which the
(resigning) Person has had an opportunity to be heard) that such Person had
acted in a grossly negligent manner or in bad faith.

(c) After any retiring Agent’s resignation, the provisions of this Agreement and
of all other Loan Documents shall continue in effect for the retiring Person’s
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as an Agent.

14.11. Intercreditor Agreement.  The Administrative Agent is authorized to enter
into the Intercreditor Agreement, and the parties hereto acknowledge that the
Intercreditor Agreement is binding upon them.  Each Term Lender (a) hereby
consents to the subordination of the Encumbrances on the Collateral other than
the Term Loan Priority Collateral securing the Liabilities on the terms set
forth in the Intercreditor Agreement, (b) hereby agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreement and (c) hereby authorizes and instructs the Administrative Agent to
enter into the Intercreditor Agreement and to subject the Encumbrances on the
Collateral securing the Liabilities to the provisions thereof.  The foregoing
provisions are intended as an inducement to the Term Lenders to extend credit to
the Borrowers and such Term Lenders are intended third-party beneficiaries of
such provisions and the provisions of the Intercreditor Agreement.

ARTICLE 15 - Action By Agents Consents Amendments Waivers:

15.1. Administration of Term Facility.

(a) Except as otherwise specifically provided in this Agreement, each Agent may
take any action with respect to the Term Facility contemplated by the Loan
Documents as that Agent determines to be appropriate within their respective
areas of responsibility and authority, as set forth in Sections 14.2(a) and
14.2(b); provided, however, neither Agent is under any affirmative obligation to
take any action which it is not required by this Agreement or the Loan Documents
specifically to so take.

(b) Except as specifically provided in Sections 15.2 and 15.3 of this Agreement,
whenever a Loan Document or this Agreement provides that action may be taken or
omitted to be taken in an Agent’s discretion or reasonable discretion, as
applicable, that Agent shall have the sole right to take, or refrain from
taking, such action without, and notwithstanding, any vote of the Term Lenders.

(c) The rights granted to the Term Lenders in Sections 15.2 and 15.3 shall not
otherwise limit or impair any Agent’s exercise of its discretion or reasonable
discretion, as applicable, under the Loan Documents.

15.2. Actions Requiring or On Direction of Majority Term Lenders.  Except as
otherwise provided in this Agreement, the Consent or direction of the Majority
Term Lenders is required for any amendment, waiver, or modification of any Loan
Document. Without limiting the foregoing, if an Event of Default has occurred
and not been duly waived, the Majority Term Lenders may:

(a) Give the Administrative Agent an Acceleration Notice in accordance with
Section 13.1(b).

(b) Direct the Administrative Agent to increase the rate of interest to the
default rate of interest as provided in Section 2.12(c) of this Agreement.

- 60 -

--------------------------------------------------------------------------------

15.3. Action Requiring Certain Consent.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no Consent to any departure by
any Loan Party therefrom, shall:

(a) extend or increase the Term Dollar Commitment of any Term Lender (or
reinstate any Term Dollar Commitment previously terminated pursuant to this
Agreement) without the written Consent of such Term Lender;

(b) as to any Term Lender, postpone any date fixed by this Agreement or any
other Loan Document for any scheduled payment (including the Maturity Date) of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents without the written Consent of such Term Lender, without
the written Consent of such Term Lender;

(c) as to any Term Lender, reduce the principal of, or the rate of interest
specified herein on, any Term Loan, or (subject to clause (iii) of the proviso
to this Section 15.3) any fees or other amounts payable hereunder or under any
other Loan Document, without the written Consent of such Term Lender; provided,
however, that only the Consent of the Majority Term Lenders shall be necessary
(i) to amend Section 2.12(c) or to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 2.12(c);

(d) as to any Term Lender, change Section 12.4, Section 13.5 or Section 13.6 in
a manner that would alter the Pro-Rata sharing of payments required thereby
without the written Consent of such Term Lender;

(e) change any provision of this Section 15.3 or the definition of “Majority
Term Lenders” or any other provision hereof specifying the number or percentage
of Term Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without
Unanimous Consent;

(f) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the Unanimous
Consent;

(g) except for Permitted Asset Dispositions (or as otherwise provided in Section
4.14(d)) or to facilitate a Liquidation, release all or substantially all of the
Collateral from the Encumbrances of the Loan Documents without Unanimous
Consent;

(h) increase the Term Commitments without Unanimous Consent;

(i) change the definition of the term “Borrowing Base” or any component
definition thereof if, as a result thereof, the amounts available to be borrowed
by the Borrowers would be increased without Unanimous Consent; provided that the
foregoing shall not (i) limit the discretion of the Administrative Agent to
change, establish or eliminate any Reserves or (ii) prevent the Administrative
Agent, in its administration of the Term Facility, from restoring any component
of Borrowing Base which had been lowered by the Administrative Agent back to the
value of such component, as stated in this Agreement or to an intermediate
value; and

(j) except as expressly permitted herein or in any other Loan Document,
subordinate the Liabilities hereunder or the Encumbrances granted hereunder or
under the other Loan Documents, to any other Indebtedness or Encumbrance, as the
case may be without Unanimous Consent;

provided that (i) no amendment, waiver or Consent shall, unless in writing and
signed by the Administrative Agent in addition to the Term Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (ii) no amendment, waiver or Consent
shall, unless in writing and signed by the Collateral Agent in addition to the
Term Lenders required above, affect the rights or duties of the Collateral Agent
under this Agreement or any other Loan Document, and (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

15.4. Miscellaneous Actions.  

(a) Notwithstanding any other provision of this Agreement, no single Term Lender
independently may exercise any right of action or enforcement against or with
respect to any Loan Party.

(b) Each Agent shall be fully justified in failing or refusing to take action
under this Agreement or any Loan Document on behalf of any Term Lender unless
that Agent shall first:

(i) receive such clear, unambiguous, written instructions as that Agent deems
appropriate; and

- 61 -

--------------------------------------------------------------------------------

(ii) be indemnified to that Agent’s satisfaction by the Term Lenders against any
and all liability and expense which may be incurred by that Agent by reason of
taking or continuing to take any such action, unless such action had been
grossly negligent, in willful misconduct, or in bad faith.

(c) Each Agent may establish reasonable procedures for the providing of
direction and instructions from the Term Lenders to that Agent, including its
reliance on multiple counterparts, facsimile transmissions, and time limits
within which such direction and instructions must be received in order to be
included in a determination of whether the requisite Term Lenders have provided
their direction, Consent, or instructions.

15.5. Actions Requiring Borrowers’ Representative’s Consent.

(a) The Borrowers’ Representative’s consent is required for any amendment of
this Agreement, except that Articles 12 and 15 of this Agreement may be amended
without the consent of the Borrowers’ Representative.

(b) The Borrowers’ Representative’s consent to the amendment of those provisions
referenced in Section 15.5(a) (i) shall be deemed given unless written objection
is made, within seven (7) Business Days following the Administrative Agent’s
giving notice to the Borrowers’ Representative of the proposed amendment, and
(ii) shall not be required following the occurrence of any Event of Default.

15.6. Nonconsenting Term Lender.

(a) In the event that a Term Lender (in this Section 15.6, a “NonConsenting Term
Lender”) does not provide its Consent to a proposal by the Administrative Agent
to take action which requires Unanimous Consent and that has been approved by
the Majority Term Lenders, then the Borrowers’ Representative may require the
assignment, without recourse and in accordance with the procedures outlined in
Section 16.1, below, of the NonConsenting Term Lender’s Term Dollar Commitment
hereunder to one or more Eligible Assignees on five (5) days’ written notice to
the Administrative Agent and to the NonConsenting Term Lender.

(b) At the end of such five (5) days, and provided that the NonConsenting Term
Lender delivers the Term Note (or a lost note affidavit containing customary
indemnification provisions) held by the NonConsenting Term Lender to the
Administrative Agent, the Borrowers shall transfer the following to the
NonConsenting Term Lender:

(i) Such NonConsenting Term Lender’s Pro-Rata share of the principal and
interest of the Term Loans to the date of such assignment.

(ii) All fees distributable hereunder to the NonConsenting Term Lender to the
date of such assignment.

(iii) Any out-of-pocket costs and expenses for which the NonConsenting Term
Lender is entitled to reimbursement from the Loan Parties.

(c) In the event that the NonConsenting Term Lender fails to deliver to the
Administrative Agent the Term Note (or a lost note affidavit containing
customary indemnification provisions) held by the NonConsenting Term Lender as
provided in Section 15.6(b), then:

(i) The amount otherwise to be transferred to the NonConsenting Term Lender
shall be transferred to the Administrative Agent and held by the Administrative
Agent, without interest, to be turned over to the NonConsenting Term Lender upon
delivery of the Term Note (or a lost note affidavit containing customary
indemnification provisions) held by that NonConsenting Term Lender.

(ii) The Term Note held by the NonConsenting Term Lender shall have no force or
effect whatsoever.

(iii) The NonConsenting Term Lender shall cease to be a “Term Lender”.

(iv) The Eligible Assignee(s) to whom the NonConsenting Term Lender’s Term
Dollar Commitment hereunder has been assigned shall have succeeded to all rights
and become subject to all of the obligations of the NonConsenting Term Lender as
a “Term Lender”.

ARTICLE 16 - Assignments By Term Lenders:

- 62 -

--------------------------------------------------------------------------------

16.1. Assignments and Assumptions.

Except as provided herein, each Term Lender (in this Section 16.1, an “Assigning
Term Lender”) may assign to one or more Eligible Assignees (in this Section
16.1, each an “Assignee Term Lender”) all or a portion of that Term Lender’s
interests, rights and obligations under this Agreement and the Loan Documents
(including all or a portion of its Term Dollar Commitment) and the same portion
of the Term Loans at the time owing to it, and of the Term Note held by the
Assigning Term Lender, provided that:

(a) Unless such assignment is to a Person that is a Term Lender, an Affiliate of
a Term Lender or an Approved Fund, the Administrative Agent shall have given its
prior written consent to such assignment.

(b) Each such assignment shall be of a constant, and not a varying, percentage
of all the Assigning Term Lender’s rights and obligations under this Agreement.

(c) Reserved.

(d) If no Event of Default has occurred, any such assignment to a Person not
then a Term Lender, an Affiliate of a Term Lender or an Approved Fund shall be
subject to the prior consent of the Borrowers’ Representative, not to be
unreasonably withheld or delayed, which consent shall be deemed given unless the
Borrowers’ Representative provides the Administrative Agent with written
objection not more than five (5) Business Days after the Administrative Agent
shall have given the Borrowers’ Representative written notice of a proposed
assignment, such notice to state that consent will be deemed given by the
Borrowers’ Representative if written objection is not received by the
Administrative Agent within such five (5) Business Days.

16.2. Assignment Procedures. (This Section 16.2 describes the procedures to be
followed in connection with an assignment effected pursuant to this Article 16
and permitted by Section 16.1).

(a) The parties to such an assignment shall execute and deliver to the
Administrative Agent, for recording in the Register, an Assignment and
Acceptance substantially in the form of EXHIBIT 16.1, annexed hereto (an
“Assignment and Acceptance”).

(b) The Assigning Term Lender shall deliver to the Administrative Agent, with
such Assignment and Acceptance, the Term Note held by the subject Assigning Term
Lender and the Administrative Agent’s processing fee of $3,000.00; provided,
however, no such processing fee shall be due where the Assigning Term Lender is
one of the Term Lenders at the initial execution of this Agreement.

(c) The Administrative Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Term Lenders and of the Term
Dollar Commitment and Term Percentage Commitment of each Term Lender. The
Register shall be available for inspection by the Term Lenders at any reasonable
time and from time to time upon reasonable prior notice. In the absence of
manifest error, the entries in the Register shall be conclusive and binding on
all Term Lenders. The Administrative Agent and the Term Lenders may treat each
Person whose name is recorded in the Register as a “Term Lender” hereunder for
all purposes of this Agreement.

(d) The Assigning Term Lender and Assignee Term Lender, directly between
themselves, shall make all appropriate adjustments in payments for periods prior
to the effective date of an Assignment and Assumption.

16.3. Effect Of Assignment.

(a) From and after the effective date specified in an Assignment and Acceptance
which has been executed, delivered, and recorded (which effective date the
Administrative Agent may delay by up to five (5) Business Days after the
delivery of such Assignment and Acceptance):

(i) The Assignee Term Lender:

(A) Shall be a party to this Agreement and the other Loan Documents (and to any
amendments thereof) as fully as if the Assignee Term Lender had executed each.

(B) Shall have the rights of a Term Lender hereunder to the extent of the Term
Dollar Commitment and the Term Percentage Commitment assigned by such Assignment
and Acceptance.

- 63 -

--------------------------------------------------------------------------------

(ii) The Assigning Term Lender shall be released from the Assigning Term
Lender’s obligations under this Agreement and the Loan Documents to the extent
of the Term Dollar Commitment assigned by such Assignment and Acceptance.

(iii) The Administrative Agent shall undertake to obtain and distribute
replacement Term Notes to the subject Assigning Term Lender and Assignee Term
Lender.

(b) By executing and delivering an Assignment and Acceptance, the parties
thereto confirm to and agree with each other and with all parties to this
Agreement as to those matters which are set forth in the subject Assignment and
Acceptance.

ARTICLE 17 - Notices:

17.1. Notice Addresses. All notices, demands, and other communications made in
respect of any Loan Document (other than a request for a loan or advance or
other financial accommodation under the Term Facility) shall be made to the
following addresses, each of which may be changed upon seven (7) days’ written
notice to all others given by certified mail, return receipt requested:

If to either Agent:

Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Sally A. Sheehan
E-Mail: sally.a.sheehan@wellsfargo.com

With a copy to:

Choate, Hall & Stewart LLP

Two International Place

Boston, Massachusetts 02110

Attention: Kevin J. Simard, Esquire
Fax:  617-502-4086

E-Mail: ksimard@choate.com

If to the Borrowers’ Representative
and all Loan Parties:

Destination XL Group, Inc.

555 Turnpike Street

Canton, Massachusetts 02021

Attention: Peter Stratton

Chief Financial Officer

Fax:  781-828-3221

E-Mail: PStratton@DXLG.com

With a copy to:

Greenberg Traurig LLP
One International Place
Boston, Massachusetts 02110
Attention: Jonathan Bell, Esquire
Fax:  617-310-6001

E-Mail: bellj@gtlaw.com

- 64 -

--------------------------------------------------------------------------------

17.2. Notice Given.

(a) Except as otherwise specifically provided herein, notices shall be deemed
made and correspondence received, as follows (all times being local to the place
of delivery or receipt):

(i) By mail:  the sooner of when actually received or three (3) days following
deposit in the United States mail, postage prepaid.

(ii) By recognized overnight express delivery:  the Business Day following the
day when sent.

(iii) By hand:  If delivered on a Business Day after 9:00 AM and no later than
three (3) hours prior to the close of customary business hours of the recipient,
when delivered. Otherwise, at the opening of the then next Business Day.

(iv) By facsimile transmission (which must include a header on which the party
sending such transmission is indicated):  If sent on a Business Day after 9:00
AM and no later than three (3) hours prior to the close of customary business
hours of the recipient, one (1) hour after being sent. Otherwise, at the opening
of the then next Business Day.

(v) By electronic communication (including e-mail and Internet or intranet
websites):  unless the Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

(b) Rejection or refusal to accept delivery and inability to deliver because of
a changed address or Facsimile Number for which no due notice was given shall
each be deemed receipt of the notice sent.

17.3. Wire Instructions. Subject to change in the same manner that a notice
address may be changed (as to which, see Section 17.1), wire transfers to the
Administrative Agent shall be made in accordance with the following wire
instructions:

Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA
ABA No. 121-000-248
Acct Name: Wells Fargo Bank, N.A.
Acct No. : 37235547964502293
Reference: Destination XL Group, Inc. (B Loan) (DXG24)

ARTICLE 18 - Term:

18.1. Termination of Term Facility. The Term Facility shall remain in effect
(subject to suspension as provided in Section 2.6(g) hereof) until the
Termination Date.

18.2. Actions on Termination.

(a) On the Termination Date, the Loan Parties shall pay the Administrative Agent
(whether or not then due), in immediately available funds, all then Liabilities
including, without limitation:  the following:

(i) The unpaid principal balance of the Term Loans and all interest, fees,
service charges, costs, expenses and other amounts owed to the Administrative
Agent and each Term Lender on account of the Term Loans.

(ii) Any then remaining unpaid fees pursuant to the terms of the Fee Letter.

- 65 -

--------------------------------------------------------------------------------

(iii) Any payments due on account of the indemnification obligations included in
Section 2.11(e).

(iv) All unreimbursed costs and expenses of each Agent and of Lenders’ Special
Counsel for which each Loan Party is responsible.

(b) Until such payment (Section 18.2(a)), all provisions of this Agreement,
other than those included in Article 2 which place any obligation on the
Administrative Agent or any Term Lender to make any loans or advances or to
provide any financial accommodations to any Borrower shall remain in full force
and effect until all Liabilities shall have been paid in full.

(c) The release by the Collateral Agent of the Collateral Interests granted the
Collateral Agent by the Loan Parties hereunder may be upon such conditions and
indemnifications as the Administrative Agent reasonably may require.

ARTICLE 19 - General:

19.1. Protection of Collateral. No Agent has any duty as to the collection or
protection of the Collateral beyond the safe custody of such of the Collateral
as may come into the possession of that Agent.

19.2. Publicity. The Agent may issue a “tombstone” notice of the establishment
of the credit facility contemplated by this Agreement and may make reference to
each Loan Party (and may utilize any logo or other distinctive symbol associated
with each Loan Party) in connection with any advertising, promotion, or
marketing undertaken by the Agent.

19.3. Successors and Assigns. This Agreement shall be binding upon the
Borrowers’ Representative, each Loan Party, and their respective
representatives, successors, and assigns and shall inure to the benefit of each
Agent and each Term Lender and their respective successors and assigns;
provided, however, no trustee or other fiduciary appointed with respect to any
Loan Party shall have any rights hereunder. In the event that any Agent or any
Term Lender assigns or transfers its rights under this Agreement, the assignee
shall thereupon succeed to and become vested with all rights, powers,
privileges, and duties of such assignor hereunder and such assignor shall
thereupon be discharged and relieved from its duties and obligations hereunder.

19.4. Severability. Any determination that any provision of this Agreement or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Agreement.

19.5. Amendments. Course Of Dealing.

(a) This Agreement and the other Loan Documents incorporate all discussions and
negotiations between each Loan Party and each Agent and each Term Lender, either
express or implied, concerning the matters included herein and in such other
instruments, any custom, usage, or course of dealings to the contrary
notwithstanding. No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions thereof. No
failure by any Agent or any Term Lender to give notice to the Borrowers’
Representative of any Loan Party’s having failed to observe and comply with any
warranty or covenant included in any Loan Document shall constitute a waiver of
such warranty or covenant or the amendment of the subject Loan Document.

(b) Each Loan Party may undertake any action otherwise prohibited hereby, and
may omit to take any action otherwise required hereby, upon and with the express
prior written consent of the Administrative Agent. Subject to Article 16, no
consent, modification, amendment, or waiver of any provision of any Loan
Document shall be effective unless executed in writing by or on behalf of the
party to be charged with such modification, amendment, or waiver (and if such
party is the Administrative Agent then by a duly authorized officer thereof).
Any modification, amendment, or waiver provided by the Administrative Agent
shall be in reliance upon all representations and warranties theretofore made to
the Administrative Agent by or on behalf of the Loan Parties (and any other
guarantor, endorser, or surety of the Liabilities) and consequently may be
rescinded in the event that any of such representations or warranties was not
true and complete in all material respects when given.

- 66 -

--------------------------------------------------------------------------------

19.6. Power of Attorney.  In connection with all powers of attorney included in
this Agreement, each Loan Party hereby grants unto the Administrative Agent
(acting through any of its officers) full power to do any and all things
necessary or appropriate in connection with the exercise of such powers as fully
and effectually as that Loan Party might or could do, hereby ratifying all that
said attorney shall do or cause to be done by virtue of this Agreement. No power
of attorney set forth in this Agreement shall be affected by any disability or
incapacity suffered by any Loan Party and each shall survive the same. All
powers conferred upon the Administrative Agent or the Collateral Agent by this
Agreement, being coupled with an interest, shall be irrevocable until this
Agreement is terminated by a written instrument executed by a duly authorized
officer of the Administrative Agent.

19.7. Application of Proceeds.  The proceeds of any collection, sale, or
disposition of the Collateral, or of any other payments received hereunder,
shall be applied towards the Liabilities in such order and manner as the
Administrative Agent determines in its discretion, consistent, however, with
Sections 13.5 and 13.6 and any other applicable provisions of this Agreement.
The Loan Parties shall remain liable for any deficiency remaining following such
application.

19.8. Increased Costs.  (a) Increased Costs Generally.  If any Change in Law
shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Term Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuer; or

(ii) subject any Secured Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Term Lender of making, continuing or maintaining any Term Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Term Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of such Term
Lender (such request to set out in reasonable detail the facts giving rise to
and a summary calculation of such increased cost or reduced income), the Loan
Parties will pay to such Term Lender such additional amount or amounts as will
compensate such Term Lender for such additional costs incurred or reduction
suffered.

(b) Capital Requirements.  If any Term Lender determines that any Change in Law
affecting such Term Lender or any Lending Office of such Term Lender or such
Term Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Term Lender’s capital or on the capital of such Term Lender’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Term Lender
or the Term Loans made by, such Term Lender, to a level below that which such
Term Lender or such Term Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Term Lender’s policies and
the policies of such Term Lender’s holding company with respect to capital
adequacy), then, upon written request of such Term Lender or the Administrative
Agent (such request to set out in reasonable detail the facts giving rise to and
a summary calculation of such reduction), from time to time the Loan Parties
will pay to such Term Lender  such additional amount or amounts as will
compensate such Term Lender or such Term Lender’s holding company for any such
reduction suffered.

19.9. Costs and Expenses of Agents and Term Lenders.

(a) The Loan Parties shall pay from time to time on demand all Costs of
Collection and all reasonable costs, expenses, and disbursements (including
reasonable attorneys’ fees and expenses) which are incurred by each Agent in
connection with the preparation, negotiation, execution, and delivery of this
Agreement and of any other Loan Documents, and all other reasonable costs,
expenses, and disbursements which may be incurred in connection with or in
respect to the credit facility contemplated hereby or which otherwise are
incurred with respect to the Liabilities.

(b) The Loan Parties shall pay from time to time on demand all reasonable costs
and expenses (including reasonable attorneys’ fees and expenses) incurred by the
Term Lenders to Lenders’ Special Counsel.

- 67 -

--------------------------------------------------------------------------------

(c) Each Loan Party authorizes the Administrative Agent to pay all such fees and
expenses.

(d) In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agent may require
such indemnities and collateral security as it shall reasonably deem necessary
and appropriate to protect the Term Lenders against (i) loss on account of
credits previously applied to the Liabilities that may subsequently be reversed
or revoked, and (ii) any Liabilities that may thereafter arise under this
Section 19.9 and Section 19.12 hereof.

(e) The undertaking on the part of each Loan Party in this Section 19.9 shall
survive payment of the Liabilities and/or any termination, release, or discharge
executed by any Agent in favor of any Loan Party, other than a termination,
release, or discharge which makes specific reference to this Section 19.9.

19.10. Copies, Facsimiles and Electronic Communications.  Each Loan Document and
all documents and papers which relates thereto which have been or may be
hereinafter furnished any Agent or any Term Lender may be reproduced by any Term
Lender or by any Agent by any photographic, microfilm, xerographic, digital
imaging, or other process, and such Person making such reproduction may destroy
any document so reproduced. Any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile or other
electronic communication (such as a .pdf) which bears proof of transmission (or,
in the case of an electronic communication transmitted by e-mail, which is
deemed to have been received pursuant to Section 17.2(a)) shall be binding on
the party which or on whose behalf such transmission was initiated and likewise
shall be so admissible in evidence as if the original of such facsimile or other
electronic communication had been delivered to the party which or on whose
behalf such transmission was received.

19.11. Massachusetts Law. This Agreement and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by the law of The Commonwealth of Massachusetts.

19.12. Indemnification. The Borrowers’ Representative and each Loan Party shall
indemnify, defend, and hold each Agent and each Term Lender and any of their
respective employees, officers, or agents (each, an “Indemnified Person”)
harmless of and from any claim brought or threatened against any Indemnified
Person by any Loan Party, any other guarantor or endorser of the Liabilities, or
any other Person (as well as from reasonable attorneys’ fees, expenses, and
disbursements in connection therewith) on account of the relationship of the
Borrowers’ Representative, the Loan Parties or of any other guarantor or
endorser of the Liabilities, including all costs, expenses, liabilities, and
damages as may be suffered by any Indemnified Person in connection with (x) the
Collateral; (y) the occurrence of any Event of Default; or (z) the exercise of
any rights or remedies under any of the Loan Documents (each of claims which may
be defended, compromised, settled, or pursued by the Indemnified Person with
counsel of the Administrative Agent’s selection, but at the expense of the
Borrowers’ Representative and the Loan Parties) other than any claim as to which
a final determination is made in a judicial proceeding (in which the
Administrative Agent and any other Indemnified Person has had an opportunity to
be heard), which determination includes a specific finding that the Indemnified
Person seeking indemnification had acted in a grossly negligent manner or in
actual bad faith or willful misconduct. This indemnification shall survive
payment of the Liabilities and/or any termination, release, or discharge
executed by the Administrative Agent in favor of the Borrowers’ Representative
and/or the Loan Parties, other than a termination, release, or discharge duly
executed on behalf of the Administrative Agent which makes specific reference to
this Section 19.12.

19.13. Rules of Construction. The following rules of construction shall be
applied in the interpretation, construction, and enforcement of this Agreement
and of the other Loan Documents:

(a) All computations of interest and any fee or charge which is stated as a per
annum percentage shall be calculated based on a 360 day year and actual days
elapsed.

(b) Words in the singular include the plural and words in the plural include the
singular.

(c) Any reference, herein, to a circumstance or event’s having “more than a de
minimis adverse effect” and any similar reference is to a circumstance or event
which (x) in a well managed enterprise, would receive the active attention of
senior management with a view towards its being reversed or remedied; or (y) if
not reversed or remedied could reasonably be expected to lead to its becoming a
Material Adverse Effect.

- 68 -

--------------------------------------------------------------------------------

(d) Titles, headings (indicated by being underlined or shown in Small Capitals)
and any Table of Contents are solely for convenience of reference; do not
constitute a part of the instrument in which included; and do not affect such
instrument’s meaning, construction, or effect.

(e) The words “includes” and “including” are not limiting.

(f) Text which follows the words “including, without limitation” (or similar
words) is illustrative and not limitational.

(g) Text which is shown in italics (except for parenthesized italicized text),
shown in bold, shown IN ALL CAPITAL LETTERS, or in any combination of the
foregoing, shall be deemed to be conspicuous.

(h) The words “may not” are prohibitive and not permissive.

(i) Any reference to a Person’s “knowledge” (or words of similar import) are to
such Person’s knowledge assuming that such Person has undertaken reasonable and
diligent investigation with respect to the subject of such “knowledge” (whether
or not such investigation has actually been undertaken).

(j) Terms which are defined in one section of any Loan Document are used with
such definition throughout the instrument in which so defined.

(k) “Dollars” and the symbol “$” refers to United States Dollars.

(l) Unless limited by reference to a particular Section or provision, any
reference to “herein”, “hereof’, or “within” is to the entire Loan Document in
which such reference is made.

(m) References to “this Agreement” or to any other Loan Document is to the
subject instrument as amended to the date on which application of such reference
is being made.

(n) Except as otherwise specifically provided, all references to time are to
Boston time.

(o) In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder:

(i) Unless otherwise provided (I) the day of the act, event, or default from
which the designated period of time begins to run shall not be included and the
last day of the period so computed shall be included unless such last day is not
a Business Day, in which event the last day of the relevant period shall be the
then next Business Day and (II) the period so computed shall end at 5:00 PM on
the relevant Business Day.

(ii) The word “from” means “from and including”.

(iii) The words “to” and “until” each mean “to, but excluding”.

(iv) The word “through” means “to and including”.

(p) The Loan Documents shall be construed and interpreted in a harmonious manner
and in keeping with the intentions set forth in Section 19.14 hereof; provided,
however, in the event of any inconsistency between the provisions of this
Agreement and any other Loan Document, the provisions of this Agreement shall
govern and control.

19.14. Intent.  It is intended that:

(a) This Agreement take effect as a sealed instrument.

(b) The scope of all Collateral Interests created by any Loan Party to secure
the Liabilities be broadly construed in favor of the Administrative Agent.

(c) All Collateral Interests created in favor of the Collateral Agent at any
time and from time to time by any Loan Party secure all Liabilities, whether now
existing or contemplated or hereafter arising.

(d) All reasonable costs, expenses, and disbursements incurred by any Agent,
and, to the extent provide in Section 19.9 each Term Lender, in connection with
such Person’s relationship(s) with any Loan Party shall be borne by the Loan
Parties.

(e) Unless otherwise explicitly provided herein, the Administrative Agent’s
consent to any action of any Loan Party which is prohibited unless such consent
is given may be given or refused by the Administrative Agent in its discretion
or reasonable discretion, as applicable, and without reference to Section 2.17
hereof.

- 69 -

--------------------------------------------------------------------------------

19.15. Participations.  Each Term Lender may sell participations to one or more
financial institutions (each, a “Participant”) in that Term Lender’s interests
herein, provided that no such participation shall include any provision which
accords that Participant with any rights, vis a vis any Agent, with respect to
any requirement herein for approval by a requisite number or proportion of the
Term Lenders. No such sale of a participation shall relieve a Term Lender from
that Term Lender’s obligations hereunder nor obligate any Agent to any Person
other than a Term Lender.

19.16. Right of Set-Off.  Any and all deposits or other sums at any time
credited by or due to any Loan Party from any Agent or any Term Lender or any
Participant or from any Affiliate of any of the foregoing, and any cash,
securities, instruments or other property of any Loan Party in the possession of
any of the foregoing, whether for safekeeping or otherwise (regardless of the
reason such Person had received the same) to the extent permitted by law, shall
at all times constitute security for all Liabilities and for any and all
obligations of each Loan Party to each Agent and such Term Lender or any
Participant or such Affiliate and following the occurrence of an Event of
Default may be applied or set off against the Liabilities and against such
obligations at any time, whether or not such are then due and whether or not
other collateral is then available to any Agent or that Term Lender.

19.17. Pledges To Federal Reserve Banks.  Nothing included in this Agreement
shall prevent or limit any Term Lender, to the extent that such Term Lender is
subject to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act (12 U.S.C. §341) from pledging all or any portion of that
Term Lender’s interest and rights under this Agreement; provided, however,
neither such pledge nor the enforcement thereof shall release the pledging Term
Lender from any of its obligations hereunder or under any of the Loan Documents.

19.18. Maximum Interest Rate.  Regardless of any provision of any Loan Document,
neither any Agent nor any Term Lender shall be entitled to contract for, charge,
receive, collect, or apply as interest on any Liability, any amount in excess of
the maximum rate imposed by Applicable Law. Any payment which is made which, if
treated as interest on a Liability would result in such interest’s exceeding
such maximum rate shall be held, to the extent of such excess, as additional
collateral for the Liabilities as if such excess were “Collateral.”

19.19. Waivers.  

(a) The Borrowers’ Representative and each Loan Party (and all guarantors,
endorsers, and sureties of the Liabilities) make each of the waivers included in
Section 19.19(b), below, knowingly, voluntarily, and intentionally, and
understands that each Agent and each Term Lender, in establishing the facilities
contemplated hereby and in providing loans and other financial accommodations to
or for the account of the Loan Parties as provided herein, whether not or in the
future, is relying on such waivers.

(b) THE BORROWERS’ REPRESENTATIVE, EACH LOAN PARTY, AND EACH SUCH GUARANTOR,
ENDORSER, AND SURETY RESPECTIVELY WAIVES THE FOLLOWING:

(i) Except as otherwise specifically required hereby, notice of non-payment,
demand, presentment, protest and all forms of demand and notice, both with
respect to the Liabilities and the Collateral.

(ii) Except as otherwise specifically required hereby or under applicable law,
the right to notice and/or hearing prior to an Agent’s exercising of that
Agent’s rights upon default.

(iii) THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH ANY
AGENT OR ANY TERM LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY
IS INITIATED BY OR AGAINST ANY AGENT OR ANY TERM LENDER OR IN WHICH ANY AGENT OR
ANY TERM LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES
OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE BORROWERS’
REPRESENTATIVE, ANY LOAN PARTY OR ANY OTHER PERSON AND THE AGENT AND EACH TERM
LENDER LIKEWISE WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR
CONTROVERSY).

(iv) Except for manifest error, any defense, counterclaim, set-off, recoupment,
or other basis on which the amount of any Liability, as stated on the books and
records of the Administrative Agent or any Term Lender, could be reduced or
claimed to be paid otherwise than in accordance with the tenor of and written
terms of such Liability.

- 70 -

--------------------------------------------------------------------------------

(v) Any claim to consequential, special, or punitive damages.

19.20. Additional Waivers.  

(a) The Liabilities are the joint and several obligations of each Borrower. To
the fullest extent permitted by Applicable Law, the obligations of each Borrower
hereunder shall not be affected by (i) the failure of any Agent or any Term
Lender to assert any claim or demand or to enforce or exercise any right or
remedy against any other Borrower under the provisions of this Agreement, any
other Loan Document or otherwise, (ii) any rescission, waiver, or any release of
the obligations of any other Borrower from any of the terms or provisions of,
this Agreement, any other Loan Document, or any other agreement, or (iii) the
failure to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Collateral Agent or any Term Lender.

(b) The obligations of each Borrower hereunder shall not be discharged or
impaired or otherwise affected by the failure of any Agent or any Term Lender to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any default, failure or delay,
willful or otherwise, in the performance of the Liabilities, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
any Borrower or that would otherwise operate as a discharge of any Borrower as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Liabilities).

(c) To the fullest extent permitted by Applicable Law, each Borrower waives any
defense based on or arising out of any defense of any other Borrower or the
unenforceability of the Liabilities or any part thereof from any cause, or the
cessation from any cause of the liability of any other Borrower, other than the
indefeasible payment in full in cash of all the Liabilities. The Collateral
Agent and the Term Lenders may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Liabilities, make any other accommodation with any other
Borrower, or exercise any other right or remedy available to them against any
other Borrower, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent that all the Liabilities have been
indefeasibly paid in full in cash. Pursuant to Applicable Law, each Borrower
waives any defense arising out of any such election even though such election
operates, pursuant to Applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Borrower against
any other Borrower, as the case may be, or any security.

(d) Upon payment by any Borrower of any Liabilities, all rights of such Borrower
against any other Borrower arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Liabilities. In addition, any indebtedness of
any Borrower now or hereafter held by any other Borrower is hereby subordinated
in right of payment to the prior payment in full of the Liabilities. None of the
Borrowers will demand, sue for, or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Borrower on account
of (a) such subrogation, contribution, reimbursement, indemnity or similar right
or (b) any such indebtedness of any Borrower, such amount shall be held in trust
for the benefit of the Agent and the Term Lenders and shall forthwith be paid to
the Administrative Agent to be credited against the payment of the Liabilities,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.

19.21. Intercreditor Agreement.   Each of the Borrowers, the Administrative
Agent and the Term Lenders acknowledge that the exercise of certain of the
Administrative Agent's rights and remedies hereunder and under the other Loan
Documents may be subject to, and restricted by, the provisions of the
Intercreditor Agreement.  Except as specified herein, nothing contained in the
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement and the other Loan Documents, which, as among the Loan Parties, the
Administrative Agent and the Term Lenders, shall remain in full force and
effect.

19.22. Patriot Act Notice. Each Term Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Term Lender)
hereby notifies the Loan Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Term Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act.

19.23. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when

- 71 -

--------------------------------------------------------------------------------

taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article 3, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

 



- 72 -

--------------------------------------------------------------------------------

 

THE BORROWERS’ REPRESENTATIVE:

 

DESTINATION XL GROUP, INC.

 

 

By

/s/ David A. Levin

Name: 

David A. Levin

Title:

President and Chief Executive Officer

 

OTHER BORROWERS:

 

CMRG APPAREL, LLC

 

 

By

/s/ Peter H. Stratton, Jr.

Name:

Peter H. Stratton, Jr.

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Term Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By

/s/ Sally A. Sheehan

Name:

Sally A. Sheehan

Title:

Director

 

THE TERM LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By

/s/ Sally A. Sheehan

Name:

Sally A. Sheehan

Title:

Director

 

 

 

[Signature Page to Term Loan and Security Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT 1.0(a)

Destination XL Group, Inc. Companies

 

[g20141121191246333873.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.0(a)

Casual Male Companies

 

NAME

FEDERAL ID

Destination XL Group, Inc.

04-2623104

Casual Male CANADA Inc.

BN 86224-0074

CMRG Apparel, LLC

02-0525277

Casual Male Store, LLC

20-1627444

Capture, LLC

33-1003155

Casual Male Retail Store, LLC

20-1628392

Casual Male Direct, LLC

20-1628414

Casual Male RBT, LLC

20-1653061

Casual Male RBT (U.K.) LLC

20-1653147

Think Big Products LLC

20-5572744

Canton PL Liquidating Corp.

13-4222128

Casual Male (EUROPE) LLC

26-0854419

CMRG Holdco, LLC

26-1530177

CMRG Apparel Management, Inc.

26-1530263

CMXL Apparel, LP

26-1530365

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1.0(b)

GUARANTORS

 

 

 

Owner and

Guarantor

 

Principal Office Address

Casual Male RBT, LLC

 

Destination XL Group, Inc.

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

Casual Male CANADA Inc.

 

Destination XL Group, Inc.

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

Capture, LLC

 

Casual Male Store, LLC

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

Casual Male Store, LLC

 

Destination XL Group, Inc.

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

Casual Male Retail Store, LLC

 

Destination XL Group, Inc.

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

Casual Male Direct, LLC

 

Destination XL Group, Inc.

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

Casual Male RBT (U.K.) LLC

 

Casual Male RBT, LLC

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

Think Big Products LLC

 

Destination XL Group, Inc.

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

Canton PL Liquidating Corp.

 

Destination XL Group, Inc.

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

CMRG Holdco, LLC

 

Destination XL Group, Inc.

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

CMRG Apparel Management, Inc.

 

Destination XL Group, Inc.

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

CMXL Apparel, LP

 

CMRG Holdco, LLC

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

Casual Male (EUROPE), LLC

 

Destination XL Group, Inc.

555 Turnpike Street

 

555 Turnpike Street

Canton, MA 02021

 

Canton, MA 02021

 

 

 

--------------------------------------------------------------------------------

 



Exhibit 1.01 DXL Stores and BALC Equipment

 

TYPE OF STORE

ADDRESS

CITY

ST

ZIP

BAML

PRIORITY

NOTE NO.

Destination XL

1470 Pleasant Valley Rd

Manchester

CT

06040

X

6

Destination XL

1505 Post Road East

Westport

CT

06880

 

 

Destination XL

Regency Square 2406 West Brandon Blvd

Brandon

FL

33511

X

5

Destination XL

9492 South Dixie Hwy

Miami

FL

33156

X

11, 12

Destination XL

13001 W. Sunrise Bvld (Different Address)

Sunrise

FL

33323

X

6

Destination XL

Millenia Crossing 4012 Eastgate Drive, Suite F100

Orlando

FL

32839

 

 

Destination XL

3157 Peachtree Road, Ne

Atlanta

GA

30305

 

 

Destination XL

Meridian Crossroads, 3427 E. Fairview Ave.

Meridian (Boise)

ID

83642

X

9

Destination XL

723 US 1, Suite 723 C

Indianapolis (Greenwood)

IN

46142

X

9

Destination XL

8480 Castleton Corner Drive

Indianapolis

IN

46250

 

 

Destination XL

131 N Burkhardt Road Suite 127

Evansville

IN

47715

 

 

Destination XL

5063 Shelbyville Rd.

Louisville

KY

40207

X

11, 12

Destination XL

Dedham Marketplace 735 Providence Hwy

Dedham

MA

02026

X

10, 11

Destination XL

242 Andover Street (Different Address)

Peabody

MA

01960

X

10, 11

Destination XL

Sherwood Plaza 1298 Worcester Street (Different Address)

Natick

MA

01760

X

4

Destination XL

438 Southbridge Street

Auburn (Shrewsbury)

MA

01501

 

 

Destination XL

Dobbin Center 6435 Dobbin Road, Unit 26 (Different Address)

Columbia

MD

21045

X

11

Destination XL

Chesapeake Square 6718-E Ritchie Highway

Glen Burnie

MD

21061

X

5

Destination XL

York Ridge Ctr 815 Goucher Blvd.

Towson

MD

21286

X

5

Destination XL

26300 Southfield Rd. (Different Address)

Lathrup Village

MI

48076

 

 

Destination XL

Fairlane Green 3480 Fairlane Drive

Allen Park

MI

48101

 

 

Destination XL

43263 Crescent Boulevard

Novi

MI

48375

X

6

Destination XL

4385 Miller Road

Flint

MI

48507

X

11, 12

Destination XL

3931 28Th St. Se

Grand Rapids

MI

49512

X

5

Destination XL

Big Beaver Ctr .,2028 W. Big Beaver Rd.

Troy (W. Big Beaver)

MI

48084

X

9

Destination XL

Mid Rivers Plaza 247 Mid River Mall Drive Space 16

Saint Peters

MO

63376

 

 

Destination XL

10610 D Centrum Pkwy

Pineville (Centrum)

NC

28134

X

11, 12

Destination XL

4601 Creedmor Road, Suite 105

Raleigh

NC

27612

X

6

Destination XL

3258 Silas Creek Parkway

Winston-Salem

NC

27103

X

6

Destination XL

450 North State Rt. 17

Paramus

NJ

07652

 

 

Destination XL

2456 US Hwy 22

Union

NJ

07083

X

8

 

--------------------------------------------------------------------------------

 

Destination XL

1730 Clements Bridge Rd.

Deptford

NJ

08096

X

5

Destination XL

220 Haddonfield Rd.

Cherry Hill

NJ

08002

X

6

Destination XL

1381 West Sunset Road (Different Address)

Henderson

NV

89014

X

11

Destination XL

4211 Paradise Road (Different Address)

Las Vegas

NV

89169

 

 

Destination XL

5595 South Virginia St., Suite A

Reno

NV

89502

X

11, 12

Destination XL

951 West Jefferson Rd.

Rochester (Henrietta)

NY

14623

 

 

Destination XL

137 Alexander Ave. Space 5&6 ( Different Address)

Lake Grove (Centereach)

NY

11755

X

11, 12

Destination XL

2472 Flatbush Ave.

Brooklyn

NY

11234

X

5

Destination XL

152 Glen Cove Rd.

Carle Place

NY

11514

 

 

Destination XL

2194 Richmond Avenue

Staten Island

NY

10314

 

 

Destination XL

9 Mall Plaza, 1830 South Rd., Ste. 114

Wappingers Falls

NY

12590

 

 

Destination XL

5401 N. May Avenue, Suite 700 (Different Address)

Oklahoma City

OK

73112

X

4

Destination XL

625 Commerce Boulevard (Different Address)

Fairless Hills

PA

19030

 

 

Destination XL

North Hills Village 4801 Mcnight Rd 91-B (Different Address)

Pittsburgh (North Hills)

PA

15237

 

 

Destination XL

5205 Campbells Run Road

Pittsburgh

PA

15205

X

5, 8

Destination XL

2329 Cottman Ave., Space 51 (Different Address)

Philadelphia

PA

19149

X

5

Destination XL

150 Allendale Road Bldg #1, 2nd Floor

King Of Prussia

PA

19406

X

5

Destination XL

3501 Paxton Street G12 (Different Address)

Harrisburg

PA

17109

X

11, 12

Destination XL

The Waterfront, 280 E Waterfront Dr.

Homestead

PA

15120

 

 

Destination XL

800 Bald Hill Rd.

Warwick

RI

02886

 

 

Destination XL

1005 Bower Street Parkway

Columbia

SC

29212

X

12

Destination XL

Northwoods Market Place 7620 Rivers Ave., Unit 120

N. Charleston

SC

29406

X

11, 12

Destination XL

Magnolia Park 1025 Woodruff Road

Greenville

SC

29607

 

 

Destination XL

847 South White Station Road

Memphis

TN

38117

 

 

Destination XL

2021 Gallatin Pike N., Ste. 276

Madison (Nashville)

TN

37115

X

9

Destination XL

2107 Gunbarrel Road, Suite 105 (Different Address)

Chattanooga

TN

37421

 

 

Destination XL

7922 Kingston Pike

Knoxville

TN

37919

X

8

Destination XL

5393 Westheimer Road (Different Address)

Houston

TX

77056

 

 

Destination XL

Willowbrook Plaza 17395 Tomball Parkway, Space 3M

Houston (Willowbrook)

TX

77064

X

11, 14

Destination XL

Cedar Hill 305 W. Fm 1382 (Different Address)

Cedar Hill

TX

75104

X

6

Destination XL

Park North Center, 510 NW Loop 410, Suite 106

San Antonio

TX

78216

X

6

Destination XL

The Shops at La Palmera, 4938 S Staples Street Suite D-13

Corpus Christi

TX

78411

 

 

Destination XL

8889 Gateway Blvd. W Bldg. 190 Ste. 550

El Paso

TX

79925

X

9

Destination XL

10515 N. Mo-Pac Expressway Building H

Austin

TX

78759

X

5

Destination XL

2403 S. Stemmons Freeway, Suite 100-Abc

Lewisville

TX

75067

 

 

 

--------------------------------------------------------------------------------

 

Destination XL

Baybrook Passage, 19419 Gulf Freeway

Webster

TX

77598

X

6

Destination XL

Shops At Stonebriar, 2943 Preston Road Suite 1450

Frisco

TX

75034

 

 

Destination XL

Humblewood Shopping Center, 10010 Fm 1960 Bypass Road West

Humble

TX

77338

X

11, 14

Destination XL

12233 Jefferson Avenue Space 5 & 6 (Different Address)

Newport News

VA

23602

X

11, 12

Destination XL

Town Center Station 116 S. Independence Blvd (Different Address)

Virginia Beach

VA

23462

X

5

Destination XL

11736 W. Broad St., Suite 110 (Different Address)

Richmond

VA

23233

X

5

Destination XL

Tysons Corner Ctr 8027 Leesburg Pike

Vienna/Tysons Corner

VA

22182

X

8

Destination XL

Staples Plaza, 861 Williston Rd.

S Burlington

VT

05403

X

11, 13

Destination XL

5015 Tacoma Mall Boulevard

Tacoma

WA

98409

X

11, 12

Destination XL

Bluemound Center, 17445 W. Bluemound Road

Brookfield

WI

53045

 

 

Destination XL

1111 Mutual Way (Different Address)

Grand Chute (Appleton)

WI

54913

X

5

Destination XL

Diamond Retail Ctr 523 S. Gammon Rd (Different Address)

Madison

WI

53719

X

9

Destination XL

6170 South State Street

Murray

UT

84107

 

 

Destination XL

585 South 24 West

Billings

MT

59102

X

11

Destination XL

1705 E Camelback Road

Phoenix

AZ

85016

 

 

Destination XL

4055 N. Oracle Rd.

Tucson

AZ

85705

X

6

Destination XL

2830 W. Chandler Blvd.

Chandler

AZ

85224

X

11, 12

Destination XL

Arrowhead Town Center, 7530 West Bell Rd Ste 103A-B

Glendale

AZ

85308

X

6

Destination XL

1004 West Valley Parkway Unit 23

Escondido

CA

92025

X

11

Destination XL

6041 Topanga Canyon Blvd.

Woodland Hills

CA

91367

X

5

Destination XL

1202 El Camino Real (Different Address)

San Bruno

CA

94066

 

 

Destination XL

319 S. Winchester Blvd. (Different Address)

San Jose

CA

95128

 

 

Destination XL

651 Contra Costa Blvd.

Pleasant Hill

CA

94523

 

 

Destination XL

4935-B North Blackstone Avenue

Fresno

CA

93710

X

6

Destination XL

13766 Jamboree Road (Different Address)

Irvine (Tustin)

CA

92602

X

11, 12

Destination XL

Westfield Mall 72-840 Highway 111 #2470

Palm Desert

CA

92260

X

14

Destination XL

Lakewood Ctr., 4437 Candlewood Street

Lakewood

CA

90712

 

 

Destination XL

12455 Victoria Gardens Ln Ste#170

Rancho Cucamonga

CA

91739

X

5

Destination XL

429 South Associated Road

Brea

CA

92821

 

 

Destination XL

Mission Valley Mall 1640 Camino Del Rio North Suite 180

San Diego

CA

92108

 

 

Destination XL

210 Saint Paul Street (Different Address)

Denver

CO

80206

 

 

Destination XL

14182 East Cedar Avenue

Aurora

CO

80012

 

 

Destination XL

113 E. Chicago Avenue

Chicago

IL

60611

X

9

Destination XL

Rivertree Court 701 N. Milwaukee Ave (Different Address)

Vernon Hills

IL

60061

X

6

Destination XL

17 W. 180 22nd St.

Oakbrook Terrace

IL

60181

 

 

 

--------------------------------------------------------------------------------

 

Destination XL

St Clair Square, 315 St. Clair Square 315

Fairview Heights

IL

62208

X

11, 12

Destination XL

Schaumburg Promenade, 1985 East Golf Road

Schaumburg

IL

60173

 

 

Destination XL

9702 Quivira Road (Different Address)

Lenexa (Overland Park)

KS

66215

X

11, 12

Destination XL

8303 E. Kellogg Drive

Wichita

KS

67207

X

11, 12

Destination XL

Outlet Mall Of Kittery 8 Dexter Lane

Kittery

ME

03904

 

 

Destination XL

Rosedale Commons Shopping Center 2480 Fairview Ave. N, Space 145

Roseville

MN

55113

X

5

Destination XL

101 S. 48th Suite 4

Lincoln

NE

68510

X

6

Destination XL

611 N. 98Th Street (Different Address)

Omaha

NE

68114

X

6

Destination XL

189 South Broadway Rte. 28

Salem

NH

03079

 

 

Destination XL

6601 Menaul Street

Albuquerque

NM

87110

X

11, 12

Destination XL

4626 Great Northern Boulevard (Different Address)

N Olmsted

OH

44070

 

 

Destination XL

Belden Whipple Ctr. 5106 Whipple Highway

Canton

OH

44718

X

14

Destination XL

11711 Princeton Pike, Suite 961 (Different Address)

Cincinnati

OH

45246

X

4

Destination XL

7924 Springboro Pike

Miamisburg

OH

45342

X

6

Destination XL

4014 B Medina Rd.

Copley (Fairlawn)

OH

44333

X

11, 12

Destination XL

Gemini Place Towne Ctr, 1424 Gemini Place

Columbus

OH

43240

 

 

Destination XL

Village Square Shopping Ctr. 27079 Chagrin Blvd

Woodmere (Mentor)

OH

44122

 

 

Destination XL

Jantzen Beach Center 12125 N Parker Ave

Portland (Jantzen Beach)

OR

97217

X

11, 14

Destination XL

4243 Ambassador Caffery Pkwy, Suite 108

Lafayette

LA

70508

 

 

Destination XL

13804 East Indiana Avenue, Unit B

Spokane Valley

WA

99216

 

 

Destination XL

962 South Randall Road, Unit B

St. Charles

IL

60174

 

 

Destination XL

7020 South Memoria Drive

Tulsa

OK

74133

 

 

Destination XL

10250 SW Washington Square Rd, Sp #C01

Portland

OR

97223

 

 

Destination XL

1723 Montgomery Highway, Ste 111

Birmingham (Hoover)

AL

35244

X

8

 

Total # Destination XL Stores:   125

Total # Unencumbered: 49

 

 

362 Total Stores

 

 

 

 

--------------------------------------------------------------------------------

 



TYPE OF STORE

ADDRESS

CITY

ST

ZIP

BAML

PRIORITY

NOTE NO.

Casual Male

4710-B University Drive

Huntsville

AL

35816

 

 

Casual Male

1216 S University Ave

Little Rock

AR

72204

 

 

Casual Male

109 Federal Road (Different Address)

Danbury

CT

06811

 

 

Casual Male

5728 International Dr.

Orlando

FL

32819

 

 

Casual Male

1749 Ne 163 Rd Street

N Miami Beach

FL

33162

 

 

Casual Male

1990 N. Military Trail

W Palm Beach

FL

33409

 

 

Casual Male

3558 Sw. College Rd

Ocala

FL

34474

 

 

Casual Male

3196 N. State Rd 7 Reef Plz

Lauderdale Lakes

FL

33319

 

 

Casual Male

2110 W. International Speedway Blvd.

Daytona Beach

FL

32114

 

 

Casual Male

2700 State Rd. 16 Suite 815

St. Augustine

FL

32092

 

 

Casual Male

10359 Ulmerton Rd.

Largo

FL

33771

 

 

Casual Male

8015 Citrus Park Drive

Tampa

FL

33625

 

 

Casual Male

Towers of Waterford Lakes, 464 N Alafaya Trl., Suite 108

Orlando

FL

32828

 

 

Casual Male

7681 N Point Pkwy, Suite 500

Alpharetta

GA

30022

 

 

Casual Male

1950 Pleasant Hill Rd, Suite B

Duluth

GA

30096

 

 

Casual Male

3435 Wrightsboro Rd, Suite 1206

Augusta

GA

30909

 

 

Casual Male

6715  Jonesboro Rd., Suite H

Morrow

GA

30260

 

 

Casual Male

440 Barrett Pkwy, Suite 17

Kennesaw

GA

30144

 

 

Casual Male

8801 University Ave. (Different Address)

Clive

IA

50325

 

 

Casual Male

902 West Kimberly Road

Davenport

IA

52806

 

 

Casual Male

1392 Twixt Town Road

Marion

IA

52302

 

 

Casual Male

2217A E. 80Th Ave.

Merrillville

IN

46410

 

 

Casual Male

Indian Ridge Sc 5776 Grape Rd.

Mishawaka

IN

46545

 

 

Casual Male

1530 N Green River Rd. Bldg A

Evansville

IN

47715

 

 

Casual Male

501 Coliseum Blvd. E.

Ft Wayne

IN

46805

 

 

Casual Male

1740 Lighthouse Place

Michigan City

IN

46360

 

 

Casual Male

2522 Scottsville Rd

Bowling Green

KY

42104

 

 

Casual Male

7634 Mall Rd.

Florence

KY

41042

 

 

Casual Male

3501 Ambassador Caffrey

Lafayette

LA

70503

 

 

Casual Male

9490 Airline Hwy

Baton Rouge

LA

70815

 

 

Casual Male

Louisiana Boardwalk 640 Boardwalk Blvd.

Bossier City

LA

71111

 

 

Casual Male

21 Faunce Corner Rd.

N Dartmouth

MA

02747

 

 

Casual Male

440 Middlesex Rd Space D-8

Tyngsboro

MA

01879

 

 

 

--------------------------------------------------------------------------------

 

Casual Male

1410 Washington St. Hanover Sc

Hanover

MA

02339

 

 

Casual Male

223-227 Memorial Ave.

W Springfield

MA

01089

 

 

Casual Male

91 Middlesex Turnpike

Burlington

MA

01803

 

 

Casual Male

80A Boston Turnpike

Shrewsbury

MA

01545

 

 

Casual Male

7565 Greenbelt Rd., Space 205

Greenbelt

MD

20770

 

 

Casual Male

5736 Silver Hill Rd.

District Heights

MD

20747

 

 

Casual Male

3376 Crain Highway

Waldorf

MD

20603

 

 

Casual Male

2091 West St Suite B

Annapolis

MD

21401

 

 

Casual Male

1170 W Patrick St Suites G & H

Frederick

MD

21702

 

 

Casual Male

495 Premium Outlets Blvd.

Hagerstown

MD

21740

 

 

Casual Male

13967 Lakeside Circle

Sterling Heights

MI

48313

 

 

Casual Male

3576 Washtenaw Ave.

Ann Arbor

MI

48104

 

 

Casual Male

23007 Eureka Rd. (Different Address)

Taylor

MI

48180

 

 

Casual Male

5743 South  Westnedge Ave

Portage

MI

49002

 

 

Casual Male

30160 Gratiot Ave.

Roseville

MI

48066

 

 

Casual Male

12150 South Beyer Rd. Space F050

Birch Run

MI

48415

 

 

Casual Male

1475 N Burkhart Rd, Suite D180

Howell

MI

48855

 

 

Casual Male

4083 Veterans Memorial Parkway

St Peters

MO

63376

 

 

Casual Male

1418 E Battlefield Rd.

Springfield

MO

65804

 

 

Casual Male

Tanger Outlet Cntr. 300 Tanger Blvd. Ste 103

Branson

MO

65616

 

 

Casual Male

Factory Outlet Village 4540 Highway 54, Suite N4

Osage Beach

MO

65065

 

 

Casual Male

19110 A E. 39Th Street (Different Address)

Independence

MO

64055

 

 

Casual Male

2101 West Broadway Suite Ee

Columbia

MO

65203

 

 

Casual Male

8401 North Mercier Avenue

Kansas City

MO

64155

 

 

Casual Male

Tanger Outlets 4000 Arrowhead Boulevard, Suite 874

Mebane

NC

27302

 

 

Casual Male

3806-A High Point Rd.

Greensboro

NC

27407

 

 

Casual Male

2400 Outlet Center Drive, Space 450

Smithfield

NC

27577

 

 

Casual Male

540 US Highway 46

Totowa

NJ

07512

 

 

Casual Male

236 Lafayette Road

Menlo Park

NJ

08837

 

 

Casual Male

1232 Hooper Ave.

Tom'S River

NJ

08753

 

 

Casual Male

3256 Brunswick Pike

Lawrenceville

NJ

08648

 

 

Casual Male

200 Mill Creek Dr., Unit A

Secaucus

NJ

07094

 

 

Casual Male

288 Rte. 10 W (Described As "Ledgwood")

Succasunna

NJ

07876

 

 

Casual Male

326 Rte. 18

E Brunswick

NJ

08816

 

 

Casual Male

135 Bloomfield Ave.

Bloomfield

NJ

07003

 

 

 

--------------------------------------------------------------------------------

 

Casual Male

936 Rte 22 E.

Somerville

NJ

08876

 

 

Casual Male

430 Consumer Square

Mays Landing

NJ

08330

 

 

Casual Male

89 Rte. 17 South

E. Rutherford

NJ

07073

 

 

Casual Male

2872 Highway 35 South

Hazlet

NJ

07730

 

 

Casual Male

1228-1230 Niagara Falls Blvd.

Tonawanda

NY

14150

 

 

Casual Male

110 Wolf Rd.

Albany

NY

12205

 

 

Casual Male

38 Rockland Pl. Sp. 24

Nanuet

NY

10954

 

 

Casual Male

2369 Central Park  Avenue

Yonkers

NY

10710

 

 

Casual Male

1955 South Road.

Poughkeepsie

NY

12601

 

 

Casual Male

5060A Sunrise Hwy

Massapequa

NY

11762

 

 

Casual Male

2094 Bartow Ave Bay Plz Sc

Bronx

NY

10475

 

 

Casual Male

2325 Richmond Ave (Different Address)

Staten Island

NY

10314

 

 

Casual Male

310 Reynolds Road

Johnson City

NY

13790

 

 

Casual Male

320 W Sunrise Hwy

Valley Stream

NY

11582

 

 

Casual Male

1757 Sunrise Hwy

Bayshore (Long Is)

NY

11706

 

 

Casual Male

2130 Walden Ave.

Cheektowaga

NY

14225

 

 

Casual Male

3514 W Genesee St.

Syracuse

NY

13219

 

 

Casual Male

89-55 Queens Blvd.

Elmhurst

NY

11373

 

 

Casual Male

Orange Plaza, 444 Route 211 East, Suite #3

Middletown

NY

10940

 

 

Casual Male

Lake Success Shop Cntr., 1444 Union Trnpke

New Hyde Park

NY

11040

 

 

Casual Male

8228 E 61St St., Suite 101

Tulsa

OK

74133

 

 

Casual Male

220 Baltimore Pike

Springfield

PA

19064

 

 

Casual Male

Keystone Place, 6815 Peach Street, Space A-13 (Different Address)

Erie

PA

16509

 

 

Casual Male

Triangle Plz 677H Kidder St.

Wilkes Barre

PA

18702

 

 

Casual Male

3832 William Penn Hwy

Monroeville

PA

15146

 

 

Casual Male

Rte. 6 Scranton-Carbondale Hwy

Scranton

PA

18508

 

 

Casual Male

2367 Macarthur Rd.

Whitehall (Allentown

PA

18052

 

 

Casual Male

240 Park Hills Plaza

Altoona

PA

16602

 

 

Casual Male

311 West Moreland Road

Willow Grove

PA

19090

 

 

Casual Male

Phil Prem Otlts 18 Lightcap Rd., Ste 167

Pottstown

PA

19464

 

 

Casual Male

2777 Paper Mill Rd, Suite C-3A

Wyomissing

PA

19610

X

4

Casual Male

Quartermaster Plaza  2306 W. Oregon Ave. Sp. F-3

Philadelphia

PA

19145

 

 

Casual Male

5240 Route 30

Greensburg

PA

15601

 

 

Casual Male

2410 Laurens Rd.

Greenville

SC

29607

 

 

Casual Male

3500 W. Sat St.

Sioux Falls

SD

57106

 

 

 

--------------------------------------------------------------------------------

 

Casual Male

5295 Hickory Hollow Parkway

Antioch

TN

37013

 

 

Casual Male

1725 North Town East Boulevard

Mesquite

TX

75150

 

 

Casual Male

4100 South Cooper Street

Arlington

TX

76015

 

 

Casual Male

6898 Southwest Freeway

Houston

TX

77074

 

 

Casual Male

Woflin Sq. 2221 I-40 W

Amarillo

TX

79109

 

 

Casual Male

4408 50th St.

Lubbock

TX

79414

 

 

Casual Male

5504 San Bernado Ave., Ste. 100

Laredo

TX

78041

 

 

Casual Male

4621 S. Hulen St.

Ft Worth

TX

76132

 

 

Casual Male

4410 N Midkiff Rd., Suite B-1

Midland

TX

79705

 

 

Casual Male

4217 S Broadway Ave.

Tyler

TX

75701

 

 

Casual Male

Westgate Shopping Center, 19504 Katy Freeway

Houston

TX

77094

 

 

Casual Male

19075 I-45 South, Suite 400 Portofino Center

Shenandoah

TX

77385

 

 

Casual Male

1919 Valley View Blvd. Northwest

Roanoke

VA

24012

 

 

Casual Male

6010 N. Division St.

Spokane

WA

99208

 

 

Casual Male

19220 Alderwood Mall Pkwy. Suite 130

Lynnwood

WA

98036

 

 

Casual Male

4751 S 76th St.

Greenfield

WI

53220

 

 

Casual Male

90 Rhl Boulevard

South Charleston

WV

25309

 

 

Casual Male

4001 Riverdale Rd. #A

Ogden

UT

84405

 

 

Casual Male

2285 E. Baseline Rd.

Gilbert

AZ

85234

 

 

Casual Male

Nordhoff Plaza, 19422 Nordoff Street

Northridge

CA

91324

 

 

Casual Male

13000 Folsom Blvd., Suite 1440

Folsom

CA

95630

 

 

Casual Male

Citadel Outlets 100 Citadel Dr., Suite #660

Commerce

CA

90040

 

 

Casual Male

16129 S Hawthorne Blvd., Suite F

Lawndale

CA

90260

 

 

Casual Male

1701 Ethan Way

Sacramento

CA

95815

 

 

Casual Male

8000 Amador Valley Blvd.

Dublin

CA

94568

 

 

Casual Male

3200 Sisk Rd., Unit G

Modesto

CA

95356

 

 

Casual Male

798 Inland Ctr. Dr.

San Bernardino

CA

92408

 

 

Casual Male

1911 Santa Rosa Ave.

Santa Rosa

CA

95407

 

 

Casual Male

3699 Ming Ave Ming Plaza

Bakersfield

CA

93309

 

 

Casual Male

Robinhood Plaza, 5756 Pacific Avenue

Stockton

CA

95207

 

 

Casual Male

882 Blossom Hill Rd.

San Jose

CA

95123

 

 

Casual Male

330 S Vincent Ave.

W Covina

CA

91790

 

 

Casual Male

15099 Hesperian Blvd Suite E&F

San Leandro

CA

94578

 

 

Casual Male

5592 S Sepulveda Blvd.

Culver City

CA

90230

 

 

Casual Male

12544-B Amargosa Road

Victorville

CA

92392

 

 

 

--------------------------------------------------------------------------------

 

Casual Male

25640 The Old Road

Valencia

CA

91381

 

 

Casual Male

7601 Carson Blvd.

Long Beach

CA

90808

 

 

Casual Male

301 West Explanade Drive

Oxnard

CA

93030

 

 

Casual Male

The Orchard@Saddleback 23600 El Toro Rd. Sts.  A&B

Lake Forest

CA

92630

 

 

Casual Male

700 N Johnson Ave Suite 1

El Cajon

CA

92020

 

 

Casual Male

507 N Academy Blvd Citadel Xg

Colorado Springs

CO

80909

 

 

Casual Male

8725 Sheridan Blvd Unit B

Westminster

CO

80003

 

 

Casual Male

9078 Westview Rd, Suite 100

Lone Tree

CO

80124

 

 

Casual Male

8735 S Cicero Ave.

Hometown

IL

60456

 

 

Casual Male

1359 N. Larkin St.

Joliet

IL

60435

 

 

Casual Male

1407 N. Veterans Pkwy

Bloomington

IL

61704

 

 

Casual Male

2450 Wabash Space 101

Springfield

IL

62704

 

 

Casual Male

1006 W Anthony Dr., Suites A & B

Champaign

IL

61820

 

 

Casual Male

618 S. Rte 59 Naper W Plz #112

Naperville

IL

60540

 

 

Casual Male

6376 East State Steet

Rockford

IL

61108

 

 

Casual Male

9410-A Skokie Blvd.

Skokie

IL

60077

 

 

Casual Male

1930 S W Wanamaker Rd Suite E

Topeka

KS

66604

 

 

Casual Male

220 Maine Mall Rd.

S Portland

ME

04106

 

 

Casual Male

1501 Plymouth Road (Different Address)

Minnetonka

MN

55305

 

 

Casual Male

712 W County Rd 42

Burnsville

MN

55337

 

 

Casual Male

6415 Labeaux Ave. NE

Albertville

MN

55301

 

 

Casual Male

4340 13Th Ave SW

Fargo

ND

58103

 

 

Casual Male

346 S Broadway

Salem

NH

03079

 

 

Casual Male

1113 Kenney Center

Columbus

OH

43220

 

 

Casual Male

4755 Northfield Rd.

N Randall

OH

44128

 

 

Casual Male

926 Boardman-Poland Rd.

Boardman

OH

44512

 

 

Casual Male

7619 Mentor Ave.

Mentor

OH

44060

 

 

Casual Male

8705 SW Hall Blvd.

Beaverton (Tigard)

OR

97008

 

 

Casual Male

1132 Lancaster Drive NE

Salem

OR

97301

 

 

Casual Male

8864 SE Sunnyside Rd.

Clackamas

OR

97015

 

 

Casual Male

2601 South Mckenzie St., Suit S476

Foley

AL

36535

 

 

Casual Male

2108 South Caraway

Jonesboro

AR

72401

 

 

Casual Male

1501 Boston Post Rd

Milford

CT

06460

 

 

Casual Male

1869 Dixwell Avenue

Hamden

CT

06514

 

 

Casual Male

Glenwood Village 7 Glenwood Rd., Suite E

Clinton

CT

06413

X

4

 

--------------------------------------------------------------------------------

 

Casual Male

3924 Kirkwood Hwy Rte 2

Wilmington

DE

19808

 

 

Casual Male

Midway Galleria 18701 Coastal Hwy, Space 2,3&4

Rehoboth Beach

DE

19971

X

8

Casual Male

66 Blanding Blvd.

Orange Park

FL

32073

 

 

Casual Male

9402 Arlington Exwy

Jacksonville

FL

32225

 

 

Casual Male

620 East Altamonte Drive

Altamonte Springs

FL

32701

 

 

Casual Male

4455 Cleveland Ave

Ft Myers

FL

33901

 

 

Casual Male

2128 Sagamore Pkwy S

Lafayette

IN

47905

 

 

Casual Male

11747 N Executive Dr. Space B80

Edinburgh

IN

46124

 

 

Casual Male

3270 Nicholasville Rd.

Lexington

KY

40503

 

 

Casual Male

3750 Veterans Memorial Blvd.

Metairie

LA

70002

 

 

Casual Male

11503-A Rockville Pike

Rockville

MD

20852

 

 

Casual Male

4434 Bay Rd.

Saginaw

MI

48603

 

 

Casual Male

5849 W Saginaw Hwy Delta Ctr.

Lansing

MI

48917

 

 

Casual Male

1026 South Brentwood Blvd.

Richmond Heights

MO

63117

 

 

Casual Male

L&L Ferry Crssng., 4016 Lemay Ferry Rd.

St Louis

MO

63129

 

 

Casual Male

1039 E Country Line Rd., Suite A

Jackson

MS

39211

 

 

Casual Male

10737 Factory Shops Blvd.

Gulfport

MS

39503

 

 

Casual Male

64 Tunnel Rd.

Asheville

NC

28805

 

 

Casual Male

13340 Preston Rd.

Dallas

TX

75240

 

 

Casual Male

Rio Grande Val.Prem.Out., 5001 E. Exprsswy. 83 #230

Mercedes

TX

78570

 

 

Casual Male

3200 Plank Road

Fredericksburg

VA

22407

 

 

Casual Male

17401 Southcenter Pkwy. Suite 141

Tukwila

WA

98188

 

 

Casual Male

2990 Midway Dr.

San Diego

CA

92110

 

 

Casual Male

4724 W Lincoln Highway

Matteson

IL

60443

 

 

Casual Male

3526-3528 N. University Ave.

Peoria

IL

61604

 

 

Casual Male

9396 West 159th Street

Orland Park

IL

60462

 

 

Casual Male

1730 West Fullerton Ave, Unit 22

Chicago

IL

60614

 

 

Casual Male

Vero Beach Outlets 1757 94Th Dr., Suite D180

Vero Beach

FL

32966

 

 

Casual Male

455 Belwood Rd Se, Suite 60

Calhoun

GA

30701

 

 

Casual Male

800 Steven B Tanger Blvd S/310

Commerce

GA

30529

 

 

Casual Male

112-A Tanger Drive

Williamsburg

IA

52361

 

 

Casual Male

Jackson Premium Outlets,  537 Monmouth Rd. Sp. 322

Jackson

NJ

08527

 

 

Casual Male

Fashion Outlets 1630 Military Rd. (Different Address)

Niagara Falls

NY

14304

 

 

Casual Male

1492 Rte. 9

Lake George

NY

12845

 

 

Casual Male

655 Rte 318, Suite A005

Waterloo

NY

13165

 

 

 

--------------------------------------------------------------------------------

 

Casual Male

35 S Willowdale Dr., Box 807

Lancaster

PA

17602

 

 

Casual Male

1863 Gettysburg Village Dr., Ste 250

Gettysburg

PA

17325

 

 

Casual Male

1000 Route 611, Unit A19

Tannersville

PA

18372

 

 

Casual Male

1911 Leesburg Grove City Road, Suite 315

Grove City

PA

16127

 

 

Casual Male

Tanger Outlet Cntr 2200 Tanger Blvd., Ste725

Washington

PA

15301

 

 

Casual Male

4630 Factory Stores Blvd., Suite A185

Myrtle Beach

SC

29579

 

 

Casual Male

2713 Teaster Lane

Pigeon Forge

TN

37863

 

 

Casual Male

1111 League Line Rd. Suite 121

Conroe

TX

77303

 

 

Casual Male

Tanger Outlets, 4015 Interstate Hwy. 35 Ste. 214

San Marcos

TX

78666

 

 

Casual Male

Allen Prem. Outlets, 820 W. Stacey Rd. Suite 330

Allen

TX

75013

 

 

Casual Male

Rnd. Rck. Prem. Out., 4401 N. Ih 35, Suite #869

Round Rock

TX

78664

 

 

Casual Male

29300 Hempstead Rd., Ste. #804

Cypress

TX

77433

 

 

Casual Male

13289 Worth Avenue

Woodbridge

VA

22192

 

 

Casual Male

11601 108th St. #528

Pleasant Prairie

WI

53158

 

 

Casual Male

622 W. Linmar Ln., Suite D-25

Johnson Creek

WI

53038

 

 

Casual Male

131 Nut Tree Rd., Suite K

Vacaville

CA

95687

 

 

Casual Male

17600 Collier Ave., Suite H184

Lake Elsinore

CA

92530

 

 

Casual Male

5732 Mcwhinney Blvd Space E-40

Loveland

CO

80538

 

 

Casual Male

120 Laconia Rd., Ste. 206 Lake Rg

Tilton

NH

03276

 

 

Casual Male

8115 Factory Shops Boulevard

Jeffersonville

OH

43128

 

 

 

Total # Casual Male Stores: 228

Total # Unencumbered: 225

 

 

--------------------------------------------------------------------------------

 



TYPE OF STORE

ADDRESS

CITY

ST

ZIP

BAML

PRIORITY

NOTE NO.

Rochester B&T

90 Brompton Rd.

London

ENG

SW3 1ER

 

 

Rochester B&T

700 Mission St.

San Francisco

CA

94103

 

 

Rochester B&T

9737 Wilshire Blvd.

Beverly Hills

CA

90212

 

 

Rochester B&T

1020 Connecticut  Ave. N.W.

Washington

DC

20036

 

 

Rochester B&T

Loehmans Fashion Island 18801-A Biscayne Blvd.

Aventura

FL

33180

 

 

Rochester B&T

2301 Glades Road

Boca Raton

FL

33434

 

 

Rochester B&T

1301 Avenue of the Americas

New York

NY

10019

 

 

Rochester B&T

1625 Northern Boulevard

Manhasset

NY

11030

 

 

Rochester B&T

Preston Forest Village 11661 Preston Rd.

Dallas

TX

75230

 

 

 

9

 

 

--------------------------------------------------------------------------------

 



TYPE OF STORE

ADDRESS

CITY

ST

ZIP

BAML

PRIORITY

NOTE NO.

HEADQUARTERS

555 Turnpike Street

Canton

MA

02021

X

3, 7, 10, 11, 12, 13

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 1.1

Permitted Encumbrances

 

Debtor Name

Jurisdiction

Type

File Date

File No.

Secured Party

Name

Status

Description

 

Casual Male Retail Group, Inc.

 

Delaware

 

UCC-1

 

09/21/05

 

52915453

De Lage Landen

Financial Services, Inc.

 

Active

DMX2000 for AS400

System

 

Casual Male Retail Group, Inc.

 

Delaware

 

UCC-1

12/03/2010

 

04249094

De Lage Landen

Financial Services, Inc.

 

Active

DMX2000 for AS400

System

Destination XL Group, Inc.

Delaware

UCC-1

10/01/2013

3829455

Berkshire Bank - This was assigned by Banc of

America Leasing & Capital, LLC on

10/08/2013

Active

Distribution Center equipment, signage,

corporate security system and corporate

computer and

communication equipment

Destination XL Group, Inc.

Delaware

UCC-1

10/01/2013

3831790

Bridge Capital Leasing, Inc. - This was assigned

by Banc of America

Leasing & Capital, LLC

on 10/25/2013

Active

Store fixtures

Destination XL Group, Inc.

Delaware

UCC-1

12/22/2013

5069506

Berkshire Bank - This

was assigned by Banc of America Leasing & Capital, LLC on

03/31/2014

Active

Distribution Center

equipment, signage, corporate security system and corporate computer and
communication equipment

Destination XL Group, Inc.

Delaware

UCC-1

03/31/2014

1247402

Berkshire Bank - This

was assigned by Banc of America Leasing & Capital, LLC on

Active

Distribution Center

equipment, signage, corporate security system and corporate

 

 

 

 

 

04/09/2014

 

computer and

communication equipment

Destination XL Group, Inc.

Delaware

UCC-1

06/20/2014

2440402

Berkshire Bank - This was assigned by Banc of

America Leasing & Capital, LLC on

06/26/2014

Active

Distribution Center equipment, signage,

corporate security system and corporate

computer and

communication equipment

Destination XL Group, Inc.

Delaware

UCC-1

09/11/2014

3636099

Everbank Commercial

Finance, Inc.

Active

Equipment leased pursuant to Payment

Plan Agreement

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 2.10

Term Note

 

 

CHOATE DRAFT DATED OCTOBER 8, 2014

 

TERM NOTE

 

$15,000,000.00

October [ ], 2014

 

Boston, Massachusetts

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (hereinafter, with any
subsequent holders, the “Term Lender”), a national banking association having an
office at One Boston Place, 18th Floor, Boston, Massachusetts 02108, the
principal sum of FIFTEEN MILLION DOLLARS ($15,000,000.00) or, if less, the
aggregate unpaid principal balance of Term Loans made to or for the account of
the Borrowers pursuant to the Term Loan and Security Agreement dated as of
October [ ], 2014 (as amended, modified, supplemented or restated and in effect
from time to time, the “Loan Agreement”)  between Wells Fargo Bank, National
Association, a national banking association having an office at One Boston
Place, 18th Floor, Boston, Massachusetts 02108, as Administrative Agent and as
Collateral Agent (with any successor in such capacities, so referred to herein)
for the benefit of the Term Lenders, on the one hand, and each of the Borrowers,
on the other hand, with interest at the rate and payable in the manner stated
therein.

This Term Note is a “Term Note” to which reference is made in the Loan Agreement
and is subject to all terms and provisions thereof. Terms used herein which are
defined in the Loan Agreement are used as so defined.

The principal of, and interest on, this Term Note shall be payable as provided
in the Loan Agreement and shall be subject to acceleration as provided therein.

The Administrative Agent’s books and records concerning loans and advances
pursuant to the Term Facility, the accrual of interest thereon, and the
repayment of such loans and advances, shall be prima facie evidence of the
indebtedness hereunder.

No delay or omission by the Administrative Agent or the Term Lender in
exercising or enforcing any of the Administrative  Agent’s or the Term Lender’s
powers, rights, privileges, remedies, or discretions hereunder shall operate as
a waiver thereof on that occasion nor on any other occasion. No waiver of any
default hereunder shall operate as a waiver of any other default hereunder, nor
as a continuing waiver.

The Borrowers, and each endorser and guarantor of this Term Note, respectively
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. Each assents to any extension or other
indulgence  (including,  without limitation, the release or substitution of
Collateral) permitted by the Administrative Agent with respect to this Term Note
and/or any Collateral or any extension or other indulgence with respect to any
other liability or any collateral given to secure any other liability of any
Borrower or any other Person obligated on account of this Term Note.

This Term Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective heirs, successors, assigns, and
representatives, and shall inure to the benefit of the Term Lender and its
successors, endorsees, and assigns.

 

--------------------------------------------------------------------------------

 

The liabilities of each Borrower, and of any endorser or guarantor of this Term
Note, are joint and several; provided, however, the release by the
Administrative Agent or the Term Lender of any one or more such Persons,
endorsers or guarantors shall not release any other Person obligated on account
of this Term Note. Each reference in this Term Note to each Borrower, any
endorser, and any guarantor, is to such Person individually and also to all such
Persons jointly. No Person obligated on account of this Term Note may seek
contribution from any other Person also obligated unless and until all
Liabilities, obligations and indebtedness to the Term Lender of the Person from
whom contribution is sought have been satisfied in full.

This Term Note is delivered at the offices of the Administrative Agent in
Boston, Massachusetts, shall be governed by the laws of the State of New York
(without regard to the conflict of laws principles thereof, but including
Section 5-1401 of the New York General Obligations Law), and shall take effect
as a sealed instrument.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Administrative Agent and the Term
Lender, in the establishment and maintenance of their respective relationship
with the Borrowers contemplated by this Term Note, is relying thereon. EACH
BORROWER, TO THE EXTENT ENTITLED THERETO, WAIVES ANY PRESENT OR FUTURE RIGHT OF
THAT BORROWER, OR OF ANY GUARANTOR OR ENDORSER OF THAT BORROWER OR OF ANY OTHER
PERSON LIABLE TO THE TERM LENDER ON ACCOUNT OF OR IN RESPECT TO THE LIABILITIES,
TO A TRIAL BY JURY IN ANY CASE OR CONTROVERSY IN WHICH THE ADMINISTRATIVE AGENT
AND/OR THE TERM LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY
IS INITIATED BY OR AGAINST THE ADMINISTRATIVE AGENT AND/OR THE TERM LENDER OR IN
WHICH THE ADMINISTRATIVE AGENT AND/OR THE TERM LENDER IS JOINED AS A PARTY
LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN RESPECT TO, ANY
RELATIONSHIP AMONGST OR BETWEEN ANY BORROWER, ANY SUCH PERSON, AND THE
ADMINISTRATIVE AGENT AND/OR THE TERM LENDER.

[Signature Page to Follow]

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

 

The Borrowers:

 

 

 

Witness:

 

DESTINATION XL GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

 

 

 

 

Witness:

 

CMRG APPAREL, LLC

 

 

 

 

 

 

By:

 

 

 

 

Name:

Title:

[Signature Page to Term Note]

 

 

 

 

--------------------------------------------------------------------------------

 




 

--------------------------------------------------------------------------------

 

Exhibit 2.21

 

Term Lenders’ Commitments

 

 

 

Term Lender

Term Percentage Commitment

Term Dollar Commitment

 

Wells Fargo Bank, National

Association

 

100.000000000%

 

 

$15,000,000

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 3.8(b)

Existing Defaults under Material Contracts

None.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 4.2

Loan Parties' Information

 

Name

Jurisdiction of Organization

Federal Tax ID #

Destination XL Group, Inc.

Delaware

04-2623104

CMRG Apparel, LLC

Delaware

02-0525277

Casual Male RBT, LLC

Delaware

20-1653061

Casual Male RBT (U.K.) LLC

Delaware

20-1653147

Casual Male CANADA Inc.

Ontario, Canada

BN 86224-0074

Capture, LLC

Virginia

33-1003155

Casual Male Store, LLC

Delaware

20-1627444

Casual Male Retail Store, LLC

Delaware

20-1628392

Casual Male Direct, LLC

Delaware

20-1628414

Think Big Products LLC

Delaware

20-5572744

Canton PL Liquidating Corp.

Nevada

13-4222128

Casual Male (Europe) LLC

Delaware

26-0854419

CMRG Holdco, LLC

Delaware

26-1530177

CMRG Apparel Management, Inc.

Delaware

26-1530263

CMXL Apparel, LP

Delaware

26-153065

CMRG Global Holdings, Ltd.*

Cayman Islands

TR-208869

CMRG Europe B.V.*

*Affiliate

Netherlands

NL8194.91.524.B01

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 4.3

TRADE NAMES

UNITED STATES TRADEMARK REGISTRATIONS

 

TRADEMARK/SERVICE MARK

REGISTRATION NUMBER

REGISTRATION DATE

ALEXANDER LLOYD

1792707

09/14/93

B&T FACTORY STORE & design (SM)

2443351

04/01/01

B&T BIG & TALL FACTORY STORE & design (SM)

2415558

12/26/00

BIG & TALL & design (SM) (stylized)(yellow)

1553379 (Supplemental)

08/22/89

BIG & TALL CASUAL MALE & design (SM)

2080852

07/22/97

BOLDXL

3576148

02/17/09

BIG ON BEING BETTER

4389472

08/20/13

BTDIRECT.COM (SM)

3699266

10/20/09

CANYON RIDGE

2159159

05/19/98

CASTAGNE (Italian‐to‐English translation

3354065

12/11/07

“Chestnuts”)

 

 

CASUAL MALE

2838614

05/04/04

CASUAL MALE (SM)

2198042

10/20/98

CASUAL MALE BIG & TALL (SM)

2036883

02/11/97

CASUAL MALE BIG & TALL & design (SM)

2080851

07/22/97

CASUAL MALE XL (SM)

3180088

12/05/06

CASUAL MALE XL & design (SM)

52289 (Arizona)

11/09/07

CASUAL MALE XL & design (SM)

T06000000743 (Florida)

07/16/06

COMFORT ZONE

3525088

10/28/08

CONTINUOUS COMFORT

3951882

04/26/11

DESTINATIONXL (SM)

3933434

03/22/11

DESTINATION XL (SM)

4377756

7/30/13

DRY‐ACTION

3067127

03/14/06

DURABELT

4075039

12/20/12

DXL (SM)

3862017

10/12/10

DXL (stylized) (color feature of mark) (SM)

4327582

04/30/13

DXL DESTINATIONXL (stylized) (SM)

(large DXL on top of smaller DESTINATION XL)

4030810

09/27/11

DXL DESTINATION XL & design (SM)

(large DXL in front of smaller DESTINATION XL)

4381307

08/06/13

FLEX‐ZONE

2997389

09/20/05

GLACIER TEC

2810224

02/03/04

GRADE A JEANS

2490404

09/18/01

GRANDE CENTRAL BIG & TALL CLOTHING CO.

2635630

10/15/02

HARBOR BAY

2531456

07/24/01

HB SPORT HARBOR BAY

2471393

01/22/02

HB SPORT HARBOR BAY & design

2566969

05/07/02

HIGH AND MIGHTY

1034385

02/24/76

HIGH & MIGHTY (SM)

1171694

09/29/81

HIMALAYA

1974456

05/21/96

HIMALAYA OUTFITTERS

1975575

05/28/96

ISLAND OUTFITTERS

3257541

07/03/07

ISLAND PASSPORT

3559858

01/13/09

 

--------------------------------------------------------------------------------

 

LIVINGXL (SM)

3391690

03/04/08

METROFUSION

3614535

05/05/09

NATURAL EXCHANGE BY ALEXANDER LLOYD

2018824

11/26/96

NECK‐RELAXER

2938844

04/15/05

OAK HILL

3355267

12/18/07

OAKHILL ESTABLISHED 1972 & Tree Design

3351230

12/11/07

REPP

2652826 (Supplemental)

11/19/02

REPP

3622362 (Principal)

05/19/09

REPP (SM)

2667795

12/31/02

REPP, LTD. & design

1242946

06/21/83

REPP TECH

2346534

05/02/00

ROCHESTER

3262383

07/10/07

ROCHESTER BIG & TALL (SM)

3218730

03/13/07

ROCHESTER CLOTHING

4182387

07/31/12

ROCHESTER SPORT FOR BIG & TALL MEN *

2975701

07/26/05

SHOESXL

3482602 (Supplemental)

08/05/08

SOCIETY OF ONE

3515729

10/14/08

STAIN‐FIGHTER

2997388

09/20/05

THINK BIG

2643269

10/29/02

THINK BIG (SM)

2324049

02/29/00

THINK BIG (multi‐classification novelty items)

2802643

01/06/04

TRAVELER TECHNOLOGY

3265921

07/17/07

TRUE NATION

3946344

04/12/11

WAIST‐RELAXER

2650656

11/12/02

WORKWEARXL (SM)

4273579 (Supplemental)

01/08/13

*

By way of assignment pursuant to acquisition of Rochester Big & Tall Clothing on
October 29, 2004.

 

 

 

 

--------------------------------------------------------------------------------

 

UNITED STATES TRADEMARK APPLICATIONS

 

 

TRADEMARK/SERVICE MARK

APPLICATION NUMBER

APPLICATION DATE

YOU’RE LOOKING GOOD

86/245647

04/18/14

CANADA TRADEMARK REGISTRATIONS

 

TRADEMARK/SERVICE MARK

REGISTRATION

NUMBER

REGISTRATION DATE

CASUAL MALE

TMA846671

03/20/13

CASUAL MALE BIG & TALL (SM)

TMA714507

05/15/08

CASUAL MALE XL

TMA715826

06/03/08

COMFORT ZONE

TMA765390

04/30/10

COMFORT ZONE *

TMA499960

09/02/98

CONTINUOUS COMFORT

TMA791599

02/25/11

DURABELT

TMA830692

08/27/12

FLEX‐ZONE

TMA689720

06/13/07

GLACIER TEC (clothing)

TMA677140

11/16/06

GLACIER TEC (footwear, caps and gloves)

TMA653857

11/29/05

HARBOR BAY

TMA642520

06/20/05

HB SPORT HARBOR BAY

TMA677612

11/24/06

HIMALAYA

TMA665615

06/05/06

HIMALAYA OUTFITTERS

TMA677613

11/24/06

NECK‐RELAXER

TMA654960

12/13/05

ROCHESTER

TMA857204

08/07/13

ROCHESTER BIG & TALL

TMA701192

11/21/07

SHOESXL

TMA726233

10/16/08

STAIN‐FIGHTER

TMA670418

08/16/08

THINKBIG (SM)

TMA677300

11/17/06

THINKBIGDIRECT.COM

TMA642522

06/20/05

TRAVELER TECHNOLOGY

TMA713504

05/05/08

WAIST‐RELAXER

TMA642042

06/15/05

 

* Acquired from Quality Brokerage Ltd. pursuant to Agreement, dated 04/09/07

 

 

 

 

--------------------------------------------------------------------------------

 

CANADA TRADEMARK APPLICATIONS (PENDING)

 

TRADEMARK/SERVICE MARK

APPLICATION

NUMBER

APPLICATION DATE

BIG & TALL & design (SM)

1210501

03/17/04

BIG & TALL CASUAL MALE & design (SM)

1210536

03/17/04

BIG ON BEING BETTER (SM)

1592493

08/31/12

BOLDXL

1424348

01/13/09

CASUAL MALE BIG & TALL & design (SM)

1210537

03/17/04

DESTINATION XL

1479930

05/06/10

DXL

1479920

05/06/10

DXL (stylized)

1592494

08/31/12

DXL DESTINATION XL & design (SM)

1510470

01/07/10

SUPERSIZEWORLD

1347887

11/14/07

TRUE NATION

1513104

01/28/11

EUROPEAN (COMMUNITY) TRADEMARK REGISTRATIONS

 

TRADEMARK/SERVICE MARK

REGISTRATION

NUMBER

REGISTRATION DATE

BOLDXL

007518517

01/13/09

BT DIRECT

006183479

08/09/07

CASUAL MALE

004325742

05/17/06

COMFORT ZONE

004325783

04/21/08

CONTINUOUS COMFORT

009097321

06/03/11

DESTINATION XL

009097081

01/03/11

DURABELT

009716754

07/12/11

DXL

9097247

08/18/12

HARBOR BAY

004325833

04/18/06

LIVINGXL

006183578

09/21/09

OAK HILL

006269112

09/10/07

OAK HILL ESTABLISHED 1972 & Design

006269138

09/10/07

SHOESXL

005917398

05/19/09

SUPERSIZEWORLD

005917349

05/18/07

TRUE NATION

009699042

08/17/11

TWENTY EIGHT DEGREES

009619818

06/03/11

 

 

EUROPEAN (COMMUNITY) TRADEMARK APPLICATIONS (PENDING)

 

 

TRADEMARK/SERVICE MARK

APPLICATION

NUMBER

APPLICATION DATE

CASUAL MALE XL

6120752

07/20/07

DXL DESTINATION XL

9648452

01/10/11

ROCHESTER

4325809

03/07/05

ROCHESTER SPORT

4325825

03/07/05

 

--------------------------------------------------------------------------------

 

CHINA TRADEMARK REGISTRATIONS

 

TRADEMARK/SERVICE MARK

APPLICATION

NUMBER

APPLICATION DATE

ROCHESTER BIG & TALL

5475384

01/28/11

FRANCE TRADEMARK APPLICATIONS

 

TRADEMARK/SERVICE MARK

APPLICATION

NUMBER

APPLICATION DATE

BT DIRECT

07/3513462

07/13/07

LIVING XL

07/3513460

07/13/07

SHOES XL

07/3513458

07/13/07

KUWAIT TRADEMARK REGISTRATIONS

 

 

TRADEMARK/SERVICE MARK

APPLICATION

NUMBER

APPLICATION DATE

DXL DESTINATIONXL (SM)

130108

04/01/13

KUWAIT TRADEMARK APPLICATIONS

 

 

TRADEMARK/SERVICE MARK

APPLICATION

NUMBER

APPLICATION DATE

HARBOR BAY

130106

05/15/12

ROCHESTER

130107

05/15/12

UNITED STATES PATENTS

 

 

 

PATENT NAME (1)

APPLICANT

PATENT

NUMBER

PATENT DATE (2)

NECK‐RELAXER EXTENDABLE COLLAR

CMRG APPAREL, LLC

6986165

01/17/06

NOTES

(1) Assigned to CMRG Apparel, LLC by David Neff and Megan Smith, former
employees of Casual Male.

(2) Patent expires 01/17/26, plus 151 days due to U.S. Patent Office delays

UNITED STATES COPYRIGHTS

 

COPYRIGHT

APPLICANT

REGISTRATION

NUMBER

REGISTRATION DATE

NO IRON HANG TAG

CMRG APPAREL, LLC

VAu000683921

03/21/06

 

 

--------------------------------------------------------------------------------

 

DOMAIN NAMES

 

Domain Name

Registrant

Expiration

(D/M/YY)

Registrar Service

bandtdirect.com

CMRG Apparel, LLC

6‐Jul‐15

Network Solutions

bandtfactory.com

CMRG Apparel, LLC

6‐Jul‐15

Network Solutions

bandtfactorydirect.com

CMRG Apparel, LLC

14‐Apr‐15

Network Solutions

bigandtall.com

CMRG Apparel, LLC

15‐Mar‐15

Network Solutions

bigandtall.xxx

Destination XL Group, Inc.

8‐Jul‐15

Network Solutions

bigandtallcasualmale.com

CMRG Apparel, LLC

21‐Jul‐15

Network Solutions

bigandtallfactorydirect.com

CMRG Apparel, LLC

17‐Apr‐15

Network Solutions

boldxl.com

CMRG Apparel, LLC

15‐Nov‐15

Network Solutions

btdirect.ca

Casual Male Canada Inc.

21‐Aug‐15

CADNS

btdirect.com

CMRG Apparel, LLC

10‐Nov‐15

Network Solutions

btdirect.xxx

CMRG Apparel

29‐Dec‐14

Network Solutions

btdirectcoupons.com

CMRG Apparel, LLC

24‐Jan‐15

Network Solutions

btdirecttv.com

CMRG Apparel, LLC

16‐Jan‐15

Network Solutions

btfactorydirect.co.uk

Casual Male RBT (U.K.) LLC

3‐Jul‐15

Network Solutions

btfactorydirect.com

CMRG Apparel, LLC

14‐Apr‐15

Network Solutions

btfactorystore.com

CMRG Apparel, LLC

20‐Mar‐15

Network Solutions

btfdirect.co.uk

Casual Male RBT (U.K.) LLC

3‐Jul‐15

Network Solutions

casualmale.ca

Casual Male Canada Inc.

21‐Aug‐15

CADNS

casualmale.co.uk

Casual Male RBT (U.K.) LLC

4‐Nov‐14

Nominet

casualmale.com

CMRG Apparel, LLC

19‐Oct‐15

Network Solutions

casual‐male.com

CMRG Apparel, LLC

2‐Oct‐15

Network Solutions

casualmale.de

Casual Male RBT (U.K.) LLC

11‐Aug‐15

Network Solutions

casualmale.de

Casual Male RBT (U.K.) LLC

28‐Jun‐16

Network Solutions

casualmale.dk

Casual Male RBT (U.K.) LLC

25‐Aug‐15

EuroDNS

casualmale.es

Casual Male RBT (U.K.) LLC

25‐Jun‐15

EuroDNS

casualmale.eu

Casual Male RBT (U.K.) LLC

31‐Jan‐15

Network Solutions

casualmale.gr

Casual Male RBT (U.K.) LLC

6‐Dec‐15

EuroDNS

casualmale.it

Casual Male RBT (U.K.) LLC

6‐Jul‐15

EuroDNS

casualmale.lt

Casual Male RBT (U.K.) LLC

30‐Nov‐14

EuroDNS

casualmale.net

CMRG Apparel, LLC

9‐Jun‐15

Network Solutions

casualmale.nl

Casual Male RBT (U.K.) LLC

6‐Jul‐15

EuroDNS

casualmale.org

CMRG Apparel, LLC

9‐Jun‐15

Network Solutions

casualmale.us

CMRG Apparel, LLC

6‐May‐15

Network Solutions

casualmaleoutlet.com

CMRG Apparel

28‐Nov‐14

Network Solutions

casualmaleproxymaterials.com

CMRG Apparel, LLC

29‐Jul‐15

Network Solutions

casualmaletv.com

CMRG Apparel, LLC

10‐Jul‐15

Network Solutions

casualmalexl.ca

Casual Male Canada Inc.

21‐Aug‐15

CADNS

casualmalexl.co.uk

Casual Male RBT (U.K.) LLC

28‐Jun‐15

Network Solutions

casualmalexl.com

CMRG Apparel, LLC

14‐Jul‐15

Network Solutions

casualmalexl.de

Casual Male RBT (U.K.) LLC

28‐Jun‐16

Network Solutions

casualmalexl.es

Casual Male RBT (U.K.) LLC

3‐Jul‐15

EuroDNS

casualmalexl.eu

Casual Male RBT (U.K.) LLC

7‐Nov‐15

Network Solutions

casualmalexl.gr

Casual Male RBT (U.K.) LLC

20‐Dec‐15

EuroDNS

casualmalexl.it

Casual Male RBT (U.K.) LLC

6‐Jul‐15

EuroDNS

casualmalexl.lt

Casual Male RBT (U.K.) LLC

14‐Dec‐14

EuroDNS

casualmalexl.nl

Casual Male RBT (U.K.) LLC

3‐Jul‐15

EuroDNS

casualmalexl.xxx

CMRG Apparel

29‐Dec‐14

Network Solutions

casualmalexlcoupons.com

CMRG Apparel, LLC

24‐Jan‐15

Network Solutions

casualmalexlsucks.com

CMRG Apparel, LLC

20‐Feb‐15

Network Solutions

casualmalexltv.com

CMRG Apparel, LLC

16‐May‐15

Network Solutions

chairsxl.com

CMRG Apparel, LLC

21‐Jan‐15

Network Solutions

 

--------------------------------------------------------------------------------

 

cmal.com

CMRG Apparel, LLC

17‐May‐15

Network Solutions

cmale.com

CMRG Apparel, LLC

12‐May‐15

Network Solutions

cmrginc.com

CMRG Apparel, LLC

22‐Aug‐15

Network Solutions

cmxl.com

CMRG Apparel

12‐Dec‐14

Network Solutions

designsinc.com

CMRG Apparel, LLC

18‐May‐15

Network Solutions

destinationxl.at

Casual Male RBT (U.K.) LLC

15‐Aug‐15

EuroDNS

destinationxl.be

Casual Male RBT (U.K.) LLC

14‐Aug‐15

EuroDNS

destinationxl.biz

CMRG Apparel, LLC

11‐Sep‐15

Network Solutions

destinationxl.ca

Casual Male Canada Inc.

22‐Aug‐15

CADNS

destinationxl.ch

Casual Male RBT (U.K.) LLC

29‐Aug‐15

EuroDNS

destinationxl.co.ee

Casual Male RBT (U.K.) LLC

17‐Aug‐15

EuroDNS

destinationxl.co.uk

Casual Male RBT (U.K.) LLC

29‐May‐15

Network Solutions

destinationxl.com

CMRG Apparel, LLC

29‐May‐16

Network Solutions

destination‐xl.com

Destination XL Group, Inc.

13‐Jun‐15

MYDOMAIN

destinationxl.com.pl

Casual Male RBT (U.K.) LLC

17‐Aug‐15

EuroDNS

destinationxl.cz

Casual Male RBT (U.K.) LLC

11‐Aug‐15

EuroDNS

destinationxl.de

Casual Male RBT (U.K.) LLC

9‐Aug‐15

EuroDNS

destinationxl.dk

Casual Male RBT (U.K.) LLC

25‐Aug‐15

EuroDNS

destinationxl.es

Casual Male RBT (U.K.) LLC

9‐Aug‐15

EuroDNS

destinationxl.eu

Casual Male RBT (U.K.) LLC

29‐May‐15

Network Solutions

destinationxl.fr

CMRG Apparel

9‐Sep‐14

IPTWINS

destinationxl.gr

Casual Male RBT (U.K.) LLC

17‐Aug‐16

EuroDNS

destinationxl.hu

Casual Male RBT (U.K.) LLC

30‐Aug‐15

EuroDNS

destinationxl.it

Casual Male RBT (U.K.) LLC

21‐Aug‐15

EuroDNS

destinationxl.lt

Casual Male RBT (U.K.) LLC

7‐Aug‐15

EuroDNS

destinationxl.lv

Casual Male RBT (U.K.) LLC

6‐Aug‐15

EuroDNS

destinationxl.nl

Casual Male RBT (U.K.) LLC

12‐Aug‐15

EuroDNS

destinationxl.pl

Casual Male RBT (U.K.) LLC

9‐Aug‐15

EuroDNS

destinationxl.ro

Casual Male RBT (U.K.) LLC

19‐Aug‐15

EuroDNS

destinationxl.sa.com

CMRG Apparel, LLC

20‐Oct‐15

Network Solutions

destinationxl.se

Casual Male RBT (U.K.) LLC

22‐Aug‐15

EuroDNS

destinationxl.sk

Casual Male RBT (U.K.) LLC

11‐Aug‐15

EuroDNS

destinationxl.xxx

CMRG Apparel, LLC

29‐Dec‐14

Network Solutions

destinationxlcoupons.com

CMRG Apparel, LLC

24‐Jan‐15

Network Solutions

destinationxlsucks.com

CMRG Apparel, LLC

20‐Feb‐15

Network Solutions

dxl.eu

Casual Male RBT (U.K.) LLC

28‐Jun‐16

EuroDNS

dxlg.com

CMRG Apparel, LLC

29‐Jun‐16

GoDaddy

dxlgroup.com

CMRG Apparel, LLC

29‐Jan‐15

Network Solutions

dxlgroup.xxx

CMRG Apparel, LLC

29‐Jan‐15

Network Solutions

dxlstore.com

CMRG Apparel, LLC

20‐Sep‐15

Network Solutions

livingxl.ca

Casual Male Canada Inc.

21‐Aug‐15

CADNS

livingxl.co.uk

Casual Male RBT (U.K.) LLC

28‐Jun‐15

Network Solutions

livingxl.com

CMRG Apparel, LLC

10‐Mar‐15

Network Solutions

livingxl.eu

Casual Male RBT (U.K.) LLC

26‐Jun‐15

Network Solutions

livingxl.xxx

CMRG Apparel

29‐Dec‐14

Network Solutions

livingxlcoupons.com

CMRG Apparel, LLC

24‐Jan‐15

Network Solutions

reppbigandtall.com

CMRG Apparel, LLC

24‐Jan‐15

Network Solutions

reppbynet.com

CMRG Apparel, LLC

15‐Mar‐15

Network Solutions

rochesterbigandtall.co.uk

Casual Male RBT (U.K.) LLC

11‐Aug‐15

Nominet

rochesterbigandtall.com

CMRG Apparel, LLC

13‐Mar‐15

Network Solutions

rochesterbigandtall.eu

Casual Male RBT (U.K.) LLC

7‐Nov‐15

Network Solutions

rochesterbigandtallclothing.com

CMRG Apparel, LLC

22‐Feb‐15

Network Solutions

rochesterbigtall.com

CMRG Apparel, LLC

1‐May‐15

Network Solutions

rochesterclothing.ca

Casual Male Canada Inc.

21‐Aug‐15

CADNS

rochesterclothing.co.uk

Casual Male RBT (U.K.) LLC

29‐Jul‐15

Nominet

rochesterclothing.com

CMRG Apparel, LLC

25‐Feb‐15

Network Solutions

 

--------------------------------------------------------------------------------

 

rochesterclothing.de

Casual Male RBT (U.K.) LLC

28‐Jun‐16

Network Solutions

rochesterclothing.dk

Casual Male RBT (U.K.) LLC

25‐Aug‐15

EuroDNS

rochesterclothing.es

Casual Male RBT (U.K.) LLC

3‐Jul‐15

EuroDNS

rochesterclothing.eu

Casual Male RBT (U.K.) LLC

1‐Jun‐15

Network Solutions

rochesterclothing.gr

Casual Male RBT (U.K.) LLC

20‐Dec‐15

EuroDNS

rochesterclothing.it

Casual Male RBT (U.K.) LLC

6‐Jul‐15

EuroDNS

rochesterclothing.lt

Casual Male RBT (U.K.) LLC

14‐Dec‐15

EuroDNS

rochesterclothing.net

CMRG Apparel, LLC

5‐Jul‐17

Network Solutions

rochesterclothing.nl

Casual Male RBT (U.K.) LLC

3‐Jul‐15

EuroDNS

rochesterclothing.xxx

CMRG Apparel

29‐Dec‐14

Network Solutions

rochesterclothingcoupons.com

CMRG Apparel, LLC

24‐Jan‐15

Network Solutions

rochestersport.com

CMRG Apparel, LLC

25‐Feb‐15

Network Solutions

shoesxl.ca

Casual Male Canada Inc.

21‐Aug‐15

CADNS

shoesxl.co.uk

Casual Male RBT (U.K.) LLC

28‐Jun‐15

Network Solutions

shoesxl.com

CMRG Apparel, LLC

11‐Dec‐15

Network Solutions

shoesxl.eu

Casual Male RBT (U.K.) LLC

26‐Jun‐15

Network Solutions

shoesxl.xxx

CMRG Apparel

29‐Dec‐14

Network Solutions

shoesxlcoupons.com

CMRG Apparel, LLC

24‐Jan‐15

Network Solutions

shoexl.com

CMRG Apparel

12‐Dec‐14

Network Solutions

shop‐btdirect.com

CMRG Apparel, LLC

9‐Jan‐15

Network Solutions

shop‐casualmale.com

CMRG Apparel, LLC

9‐Jan‐15

Network Solutions

shop‐destinationxl.com

CMRG Apparel, LLC

9‐Jan‐15

Network Solutions

shop‐dxbt.com

Destination XL Group, Inc.

11‐Aug‐15

Network Solutions

shop‐livingxl.com

CMRG Apparel, LLC

9‐Jan‐15

Network Solutions

shop‐rochesterclothing.com

CMRG Apparel, LLC

9‐Jan‐15

Network Solutions

shop‐shoesxl.com

CMRG Apparel, LLC

9‐Jan‐15

Network Solutions

shopxl.com

CMRG Apparel, LLC

16‐Jan‐15

Network Solutions

supersizedworld.com

CMRG Apparel, LLC

14‐Feb‐15

Network Solutions

supersizeworld.com

CMRG Apparel, LLC

14‐Feb‐15

Network Solutions

tellcasualmalexl.com

CMRG Apparel, LLC

13‐Aug‐15

Network Solutions

telldestinationxl.com

CMRG Apparel, LLC

3‐Aug‐15

Network Solutions

telldxl.com

CMRG Apparel, LLC

25‐Feb‐15

Network Solutions

tellrochesterclothing.com

CMRG Apparel, LLC

25‐Feb‐15

Network Solutions

thinkbig.com

CMRG Apparel, LLC

19‐Jul‐15

Network Solutions

thinkbigdirect.com

CMRG Apparel, LLC

9‐Jun‐15

Network Solutions

workwearxl.com

CMRG Apparel, LLC

18‐May‐15

Network Solutions

xlliving.eu

Casual Male RBT (U.K.) LLC

31‐Jan‐15

Network Solutions

xlreward.com

Destination XL Group, Inc.

20‐Jun‐15

Network Solutions

xlrewards.com

CMRG Apparel, LLC

10‐Mar‐15

Network Solutions

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 4.4(b)

Exceptions to Property Rights

Destination XL Group, Inc., and certain of its subsidiaries (“DXLG”), use the
trademarks, trade names, trade styles, brand names, service marks and logos of
third party suppliers to the extent that they are affixed to the inventory
supplied to DXLG but otherwise only with each supplier’s prior consent in each
instance.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 4.5

LOCATIONS, LEASES AND LANDLORDS

 

ID OF USE

ADDRESS

CITY

STATE

ZIP

LANDLORD NAME

LANDLORD ADDRESS

Store

700 Mission St.

SAN FRANCISCO

CA

94103

706 MISSION STREET CO LLC

MILLENNIUM PARTNERS / ATTN: CFO, 1995 BROADWAY

3RD FL, NEW YORK, NY 10023 United States

Store

9737 Wilshire Blvd.

BEVERLY HILLS

CA

90212

BEVERLY HILLS GATEWAY, LP

OFFICE OF THE BUILDING, 9777 WILSHIRE BLVD   SUITE

815, BEVERLY HILLS, CA 90212 United States

Store

1301 Avenue of the Americas

NEW YORK

NY

10019

1301 PROPERTIES OWNER LP

c/o PARAMOUNT GROUP, INC, 1633 BROADWAY, SUITE

1801, NEW YORK, NY 10019 United States

Store

Preston Forest Village 11661 Preston Rd.

DALLAS

TX

75230

PFV REALTY III

C/O KIMCO REALTY CORPORATION, PO BOX 5020, 3333

NEW HYDE PARK ROAD, NEW HYDE PARK, NY  11042

Store

1020 CONNECTICUT  AVE. N.W.

WASHINGTON

DC

20036

WASHINGTON SQUARE LP,LLP

LERNER CORP, MANAGING AGENT/LEGAL, 2000 TOWER

OAKS BLVD., 8TH FL, ROCKVILLE, MD 20852 United States

Store

90 Brompton Rd. London

LONDON

UK

SW3 1ER

SANDROVE BRAHAMS

ATTN: TIM DARWALL-SMITH, 126-134 BAKER STREET,

LONDON, UK W1U 6SH

Store

Loehmans Fashion Island 18801-a BiscayneBlvd.

AVENTURA

FL

33180

PRUDENTIAL INSURANCE CO. OFAMERICA

SEC COMMERCIAL REALTY GROUP, INC, 7284 W.

PALMETTO PARK RD. STE 210S, BOCA RATON, FL 33433-

Store

1625 NORTHern Boulevard

Manhasset

NY

11030

G&M BAHAR CORP

BAHAR CORP, 108-18 QUEENS BLVD, SUITE 705,

FOREST HILLS, NY 11375 United States

Store

2301 Glades Road

Boca Raton

FL

33434

GLADES-BUTTS ASSOCIATES, LTD

SCHMIER & FEURRING PROPERTIES, INC. C/O, 2200

BUTTS RD., SUITE 300, BOCA RATON, FL 33431

Home Office- DC

555 Turnpike Street

CANTON

MA

02021

SPIRIT SPE CANTON  LLC

14631 N. SCOTTSDALE ROAD  STE. 200, ATTN:

COMPLIANCE DEPARTMENT, SCOTTSDALE, AZ 85254-

Store

113 E. CHICAGO AVENUE

CHICAGO

IL

60611

PONTE GADEA CHICAGO, LLC

PONTE GADEA GROUP,

270 BISCAYNE BOULEVARD WAY, SUITE 201, MIAMI FL

Store

3157 Peachtree Road, NE

ATLANTA

GA

30305

GEORGE E. MAYER & OSBOURNEFAMILY ENTERPIRSES LLLP

PO BOX 2006,

HIGHLANDS, NC 28741

Store

9702 QUIVIRA ROAD

LENEXA (OVERLANDPARK)

KS

66215

BROADWAY PLAZA PARTNERS, LLC

PROPERTY MANAGER, BLOCK & COMPANY, INC,

605 WEST 47TH STREET, SUITE 200, KANSAS CITY, MO

Store

Rivertree Court 701 N. Milwaukee Ave

VERNON HILLS

IL

60061

RIVERTREE AT VERNON HILLS, LLC

PO BOX 232

HIGHLAND PARK, IL 60035

Store

1113 KENNEY CENTER

COLUMBUS

OH

43220

SCHOTTENSTEIN PROPERTY GROUP

ATTN: SALES REPORTING, 4300 E. FIFTH AVENUE,

COLUMBUS, OH 43219

Store

847 SOUTH WHITE STATION ROAD

MEMPHIS

TN

38117

EASTGATE CENTER, LLC

c/oARROW OPERATING MANAGER, LLC, 8343 DOUGLAS

AVE., SUITE 300, DALLAS, TX 75225

Store

1026 SOUTH BRENTWOOD BLVD

RICHMOND HEIGHTS

MO

63117

WAGNER ENTERPRISES, LLC

4604 SE 20TH PL, CAPE CORAL, FL 33904

Store

26300 SOUTHfield Rd

Lathrup Village

MI

48076

26300 INVESTMENTS LP

TERESA KARLAVAGE, 41000 WOODWARD AVE, SUITE

120 EAST,

Store

FAIRLANE GREEN 3480 FAIRLANEDRIVE

ALLEN PARK

MI

48101

FAIRLANE ALLEN PARK MI, LLC

c/o LORMAX STERN DEVELOPMENT CO, 3755 DALY

ROAD,

Store

43263 CRESCENT BOULEVARD

NOVI

MI

48375

NOVI TOWN CENTER INVESTORSLLC

10 STATE HOUSE SQUARE, 15TH FLOOR,

HARTFORD, CT 06103-3604 United States

Store

13967 Lakeside Circle

Sterling Heights

MI

48313

LAKESIDE RETAIL CENTER, LLC

34355 GLOUSTER CIRCLE,

FARMINGTON HILLS, MI 48331 United States

Store

540 US Highway 46

TOTOWA

NJ

07512

ABLAR ASSOCIATES, LLC

3101 SOUTH OCEAN DRIVE, UNIT 3505,

HOLLYWOOD, FL 33019 United States

 

--------------------------------------------------------------------------------

 

Store

236 LAFAYETTE ROAD

MENLO PARK

NJ

08837

MILLED FAMILY

LIMITEDPARTNERSHIP

499 ERNSTON ROAD, PO BOX 741,

PARLIN, NJ 08859 United States

Store

11503-A ROCKVILLE PIKE

ROCKVILLE

MD

20852

11503 ROCKVILLE PIKE LLC

c/o SAUL HOLDINGS LP, 7501 WISCONSIN AVE, SUITE

1500 EAST,

Store

1725 NORTH TOWN EASTBOULEVARD

MESQUITE

TX

75150

MESQUITE EMPORIUM, LP

QUINE & ASSOCIATES, INC, PO BOX 833009,

RICHARDSON, TX 75083-3009 United States

Store

5393 Westheimer Road

HOUSTON

TX

77056

UPTOWN JOINT VENTURE

4500 BISSONNET, SUITE 300,

BELLAIRE,, TX 77401 United States

Store

4100 SOUTH COOPER STREET

ARLINGTON

TX

76015

C-III, ARLINGTON, TC

ROBERT LYNN MANAGEMENT, NAI ROBERT LYNN, 4851

LBJ FREEWAY,SUITE 1000, DALLAS, TX 75244

Store

1004 WEST VALLEY PARKWAY  UNIT23

ESCONDIDO

CA

92025

PLAZA LAS PALMAS LLC

JAMES CRONE & ASSOCIATES, INC,

555 ENTERPRISE STREET, ESCONDIDO, CA 92029

Store

Nordhoff Plaza, 19422 NORDOFFSTREET

NORTHRIDGE

CA

91324

19420 NORDOFF LLC

KIRSH KOHN & BRIDGE, LLP, 15910 VENTURA BLVD

SUITE 1100, ENCINO, CA 91436

Store

Dobbin Center 6435 Dobbin Road, Unit 26

COLUMBIA

MD

21045

DOBBIN ROAD VENTURE, LLC

C/O ROSENTHAL PROPERTIES, LLC, 1945 OLD GALLOWS

ROAD, SUITE 300, VIENNA, VA 22182

Store

800 BALD HILL RD

WARWICK

RI

02886

AIRPOST ASSOCIATES, LLC

JAN COMPANIES, 35 SOCKANOSSET CROSS RD,

CRANSTON, RI 02920 United States

Store

21 FAUNCE CORNER RD

N DARTMOUTH

MA

02747

R&D MANAGEMENT CORPORATION

810 SEVENTH AVE 10TH FLOOR,

NEW YORK, NY 10019 United States

Store

440 MIDDLESEX RD SPACE D-8

TYNGSBORO

MA

01879

USB, NA AS TRUSTEE FOR BSCMS2007-PWR17

ONE BURINGTON WOODS DRIVE,

BURLINGTON, MA 01803 United States

Store

8735 S CICERO AVE

HOMETOWN

IL

60456

2300 W. ST. PAUL, LLC & VISIONEQUITY GROUP, LLC

KASS MANAGEMENT SERVICES, INC, 2000 N RACINE,

SUITE 4400, CHICAGO, IL 60614 United States

Store

17  W180 22nd St.

OAKBROOK TERRACE

IL

60181

ROSSI REAL ESTATE CORP

1015 BUTTERFIELD ROAD,

DOWNERS GROVE, IL 60515 United States

Store

12233 Jefferson Avenue Space 5 & 6

NEWPORT NEWS

VA

23602

BRE RETAIL RESIDUAL OWNER 1LLC

OFFICE OF GENERAL COUNSEL, BRIXMOR PROPERTY

GROUP, 420 LEXINGTON AVE 7TH FLOOR, NEW YORK,

Store

723 US 1 SUITE 723 C

INDIANAPOLIS(GREENWOOD)

IN

46142

GREENDALE, LLC

9333 N. MARIDIAN STREET, SUITE 275,

INDIANAPOLIS, IN 46260 United States

Store

1228-1230 NIAGARA FALLS BLVD

TONAWANDA

NY

14150

MARVIN GARDENS PLAZA

MJ PETERSON REAL ESTATE, 501 JOHN JAMES

AUDUBON PARKWAY, WEST AMHERST, NY 14228

Store

1005 BOWER STREET PARKWAY

COLUMBIA

SC

29212

DDRTC COLUMBIANA STATION ILLC

3300 ENTERPRISE PARKWAY,

BEACHWOOD, OH 44122 United States

Store

NORTHWOODS MARKET PLACE 7620RIVERS AVE UNIT 120

N. CHARLESTON

SC

29406

ARC NWNCHS001,LLC

LINCOLN HARRIS LLC, 126 SEVEN FARMS DRIVE, SUITE

160,

Store

1410 WASHINGTON ST HANOVER SC

HANOVER

MA

02339

DOUGLAS T. & STEVEN J. SHER LLCAND ZFT LLC

MARTIN E. SHER, 3589 LAKEVIEW DRIVE,

DELRAY BEACH, FL 33445 United States

Store

223-227 MEMORIAL AVE

W SPRINGFIELD

MA

01089

CIC REALTY TRUST

73 STATE STREET,

SPRINGFIELD, MA 01103 United States

Store

Tanger Outlets 4000 Arrowhead Boulevard,Suite 874

MEBANE

NC

27302

TANGER PROPERTIES LP

dba TANGER PIEDMONT, LLC, 3200 NORTHLINE AVE,

SUITE 360,

Store

110 WOLF RD

ALBANY

NY

12205

WILLARD ANDERSON PROPERTIES

125 WOLF ROAD,

ALBANY, NY 12205 United States

Store

4630 Factory Stores Blvd., Suite A185

MYRTLE BEACH

SC

29579

COROC/MYRTLE BEACH LLC

LEASE ID#002685, 3200 NORTHLINE AVE, SUITE 360,

GREENSBORO, NC 27408 United States

Store

MAY CROSSING 5401 N. MAY AVENUESUITE 700

OKLAHOMA CITY

OK

73112

HP OKC MAY PARTNERS, LP

8235 DOUGLAS AVE, SUITE 1300,

DALLAS, TX 75225 United States

Store

2021 GALLATIN PIKE N STE 276

MADISON (NASHVILLE)

TN

37115

GALLERY LLC

RASKIN HOLDINGS, LLC,

103 CONTINENTAL PLACE, SUITE 110,

 

--------------------------------------------------------------------------------

 

Store

13289 WORTH AVENUE

WOODBRIDGE

VA

22192

KIR SMOKETOWN STATION

L.P.(MID-ATLANTIC REGION)

KIMCO REALTY CORP, 1954 GREENSPRING DRIVE, SUITE

330,

Store

DEDHAM MARKETPLACE 735PROVIDENCE HWY

DEDHAM

MA

02026

FEDERAL REALTY INVESTMENTTRUST

ATTN: LEGAL DEPARTMENT, 1626 EAST JEFFERSON

STREET,

Store

242 ANDOVER STREET

PEABODY

MA

01960

LIBERTY TREE AUDIO, INC

PETER REAM,

148 BRIDGE STREET, MANCHESTER, MA 01944

Store

Fashion Outlets 1630 MILITARY RD

NIAGARA FALLS

NY

14304

MACERICH NIAGARA LLC

c/o THE MACERICH CO./ATTN: LEGAL DEPT, 401

WILSHIRE BLVD., SUITE 700,

Store

2217A E 80TH AVE

MERRILLVILLE

IN

46410

CROSSINGS AT HOBART-I, LLC

SCHOTTENSTEIN PROPERTY GRP/LEASE ADM, 4300 E.

FIFTH AVE,

Store

5728 INTERNATIONAL DR

ORLANDO

FL

32819

INTERNATIONAL SHOPPES, LLC

PO BOX 729

WINDERMERE, FL 34786-0729

Store

951 WEST JEFFERSON RD

ROCHESTER(HENRIETTA)

NY

14623

REED PROPERTY COMPANY

GREENSTATE PROPERTIES,

2430 NORTH TRIPHAMMER ROAD, PO BOX 3808

Store

1501 BOSTON POST RD

MILFORD

CT

06460

SHEMITZ ASSOCIATES LP

598 PROSPECT STREET,

NEW HAVEN, CT 06511 United States

Store

3806-A HIGH POINT RD

GREENSBORO

NC

27407

ED KELLEY PLAZA ASSOCIATES

102 W. THIRD STREET, SUITE 470,

WINSTON SALEM, NC 27107 United States

Store

Town Center Station 116 S. IndependenceBlvd

Virginia Beach

VA

23462

OUTLET MALL PROPERTIES, LC

1080 LASKIN  ROAD #103,

VIRGINIA BEACH, VA 23451 United States

Store

450 NORTH State Rt. 17

PARAMUS

NJ

07652

PARAMUS ROLLER SKATING ARENA,INC

450 RIVER DRIVE,

GARFIELD, NJ 07026 United States

Store

2456 US HWY 22

UNION

NJ

07083

ISLAND HOME CENTER, INC.

C/O JAMES NOSTE, 2456-C ROUTE 22, 2ND FLOOR,

UNION, NJ  07083

Store

Rosedale Commons Shopping Center 2480Fairview Ave. N, Space 145

ROSEVILLE

MN

55113

ROSEDALE COMMONS, LP

DBA COLLIERS INT/MINNEAPOLIS ST. PAUL, 4350

BAKER RD., SUITE 400,

Store

4751 S 76TH ST KOPP SHOP CTR

GREENFIELD

WI

53220

4739 S. 76TH LLC

ELSA'S ON THE PARK, 833 NORTH JEFFERSON STREET,

MILWAUKEE, WI 53202 United States

Store

346 S BROADWAY

SALEM

NH

03079

DOROTHY M. DI ORIO

24 GORDAN MOUNTAIN ROAD,

WINDHAM, NH 03087 United States

Store

SMITH GROVE SHOPPING CENTER 137ALEXANDER AVENUE SPACE 5 & 6

LAKE GROVE(CENTEREACH)

NY

11755

CONDAN ENTERPRISES LLC

PAUL A BREGMAN,

255 EXECUTIVE DRIVE, SUITE 302,

Store

BLUEMOUND CENTER 17445 W.BLUEMOUND ROAD

BROOKFIELD

WI

53045

JUDGE ENTERPRISES, LLC

C/O RICHTER REALTY & INVESTMENT, INC, 18650 W.

CORPORATE DRIVE, SUITE 103,

Store

91 MIDDLESEX TURNPIKE

BURLINGTON

MA

01803

HERITAGE BURLINGTON  SQUARELLC

CENTRO PROPERTIES GROUP, 420 LEXINGTON AVE 7TH

FL,

Store

BEY LEA PLZ 1232 HOOPER AVE

TOM'S RIVER

NJ

08753

BEY LEA JOINT VENTURE

CLAUDE T. CHANDONNET, PRESIDENT & CEO,

MARX REALTY & IMPROVEMENT CO., INC., 708 THIRD

Store

BONAVENTURE SHOPPING CENTER1501 PLYMOUTH ROAD

MINNETONKA

MN

55305

CSM BONAVENTURE LIMITEDPARTNERSHIP, LLP

DBA BONAVENTURE SC A/K/A BONAVENTURE, 500

WASHINGTON AVE SO, SUITE 3000,

Store

Prime Outlets@Pleasant Prarie 11601 108thSt #528

Pleasant Prarie

WI

53158

PRIME OUTLETS AT PLEASANTPRAIRIE LLC

PREMIUN OUTLETS,

C/O SIMON PROPERTY GROUP, INC, 225 WEST

Store

38 Rockland Pl. Sp. 24

NANUET

NY

10954

CENTRO NP HOLDINGS 11 SPE, LLC

420 LEXINGTON AVE, 7TH FLOOR,

NEW YORK, NY 10170 United States

Store

INDIAN RIDGE SC 5776 GRAPE RD

MISHAWAKA

IN

46545

CHASE PROPERTIES LTD

3333 RICHMOND ROAD, SUITE 320,

BEACHWOOD, OH 44122 United States

Store

2369 CENTRAL PARK  AVENUE

YONKERS

NY

10710

B.T.M.I. LTD

1045 FIFTH AVE, SIXTH FLOOR,

NEW YORK, NY 10028 United States

Store

3576 WASHTENAW AVE

ANN ARBOR

MI

48104

WASHTENHAW COMMONS, LLC

4036 TELEGRAPH ROAD, SUITE 201,

BLOOMFIELD HILLS, MI 48302 United States

 

--------------------------------------------------------------------------------

 

Store

2472 FLATBUSH AVE

BROOKLYN

NY

11234

AAC FLATBUSH RETAIL OWNER, LLC

150 EAST 58TH STREET, 39TH FLOOR,

NEW YORK, NY 10155 United States

Store

The Court at Oxford Valley, 625 CommerceBoulevard

Fairless Hills

PA

19030

OXFORD VALLEY ROADASSOCIATES, LP

C/O THE GOLDENBERG GROUP, INC, 350 SENTRY

PARKWAY, BLDG 630,STE 300,

Store

4626 GREAT NORTHERN BOULEVARD

N OLMSTED

OH

44070

B&G PROPERTIES LP

26565 MILES ROAD  SUITE #200,

WARRENSVILLE HEIGHTS, OH 44128 United States

Store

5295 Hickory Hollow Parkway

ANTIOCH

TN

37013

URBAN RETAIL PROPERTIES.LC

11700 PRINCETON PIKE,

CINCINNATI, OH 45246 United States

Store

8303 E. KELLOGG DRIVE

WICHITA

KS

67207

TMC EASTGATE, LLC

1707 N. WATERFRONT PARKWAY,

WICHITA, KS 67206 United States

Store

4434 BAY RD

SAGINAW

MI

48603

LYNN KIRK TRUSTEE

FOR PETER ANDREW KIRK, 1524 1/2 STATE STREET,

SANTA BARBARA, CA 93101-2514 United States

Store

CHESAPEAKE SQUARE 6718-ERITCHIE HIGHWAY

GLEN BURNIE

MD

21061

CHESAPEAKE ASSOCIATES &CHESAPEAKE GB, LLC

C/O FEDDER MANAGEMENT CORP, 10096 RED RUN

BLVD.-SUITE 300, OWINGS MILLS, MD 21117

Store

23007 EUREKA RD.

TAYLOR

MI

48180

SOUTH PLAZA COMPANY, LLC

DR. WILLIAM A ATHENS, 19545 PARKE LANE,

GROSSE ILE, MI 48138 United States

Store

101 S 48TH SUITE 4

LINCOLN

NE

68510

TAYLOR ENTERPRISES, INC.

BOX 5711 STATION C,

LINCOLN, NE 68505 United States

Store

BELDEN WHIPPLE CTR 5106 WHIPPLEHIGHWAY

CANTON

OH

44718

DeVILLE DEVELOPMENTS LLC

3951 CONVENIENCE CIRCLE NW, SUITE 301,

CANTON, OH 44718 United States

Store

4385 MILLER ROAD

FLINT

MI

48507

CSB ENTERPRISES, LLC

28833 TELEGRAPH ROAD,

SOUTHFIELD, MI 48034 United States

Store

220 BALTIMORE PIKE

SPRINGFIELD

PA

19064

COLLIERS INTERNATIONAL

TEN PENN CENTER, 1801 MARKET STREET, SUITE 550,

PHILADELPHIA, PA 19103 United States

Store

7565 GREENBELT RD SPACE 205

GREENBELT

MD

20770

COMBINED PROPERTIES, INC

1025 THOMAS JEFFERSON STREET NW, SUITE 700 EAST,

WASHINGTON, DC 20007-5201 United States

Store

1492 RTE 9

LAKE GEORGE

NY

12845

GORDON DEVELOPMENT CO, LLC

50 STATE STREET,6TH FL,

ALBANY, NY 12207 United States

Store

ST CLAIR SQUARE 315 ST CLAIRSQUARE 315

FAIRVIEW HEIGHTS

IL

62208

ST. CLAIR SQUARE SPE, LLC

#LDXLMEN0, 2030 HAMILTON PLACE BLVD, SUITE 500,

CHATTANOOGA, TN 37421-6000

Store

2713 TEASTER LANE

PIGEON FORGE

TN

37863

PIGEON RIVER CROSSINGS, LLC

3928 MALONEY RD,

KNOXVILLE, TN 37920 United States

Store

611 N. 98th STREET

OMAHA

NE

68114

CLOCKTOWER SHOPPING CENTERLP

THE LUND COMPANY, 450 REGENCY PARKWAY, SUITE

220,

Store

1359 N LARKIN ST

JOLIET

IL

60435

CREATIVITY CIRCLE, INC

MATANKY REALTY GROUP C/O, 200 N. LaSALLE ST.,

SUITE 2350,

Store

3256 BRUNSWICK PIKE

LAWRENCEVILLE

NJ

08648

LAWRENCE REALTY CO

ARTHUR ALLEN, 2319 FIRST AVENUE, ROOM #206,

SEATTLE, WA 98121 United States

Store

4755 NORTHFIELD RD

N RANDALL

OH

44128

BERTRAM LEFKOWICH

C/O MOTOR COURT CO., 24500 CHAGRIN BLVD  SUITE

120,

Store

5212 MONROE ST SUITE B

TOLEDO

OH

43623

WONG PROPERTIES, INC

PO BOX 5580,

TOLEDO, OH 43613 United States

Store

Keystone Place, 6815 Peach Street, Space A-13

ERIE

PA

16509

BALDWIN/RUBINO ASSOCIATES

BALDWIN BROTHERS, INC, 2540 VILLAGE COMMON

DRIVE,

Store

1407 N VETERANS PKWY

BLOOMINGTON

IL

61704

LAKEWOOD PLAZA INVESTORS LLC

NAI HARDING DAHM,

111 EAST LUDWIG ROAD, SUITE 101, PO BOX 8398

Store

4724 W LINCOLN HIGHWAY

MATTESON

IL

60443

EDGEMARK ASSET MANAGEMENTLLC

ROSE PLAZA, 2215 YORK ROAD SUITE 503,

OAKBROOK, IL 60523 United States

Store

OUTLET MALL OF KITTERY 8 DEXTERLANE

KITTERY

ME

03904

BRADFORD REALTY TRUST

529 ROUTE 1, SUITE 101,

YORK, ME 03909 United States

 

--------------------------------------------------------------------------------

 

Store

3931 28TH ST SE

GRAND RAPIDS

MI

49512

EAST PARIS SHOPPES

THE BROADBENT COMPANY, 117 EAST WASHINGTON

ST/. SUITE 300, INDIANAPOLIS, IN 46204

Store

2450 WABASH SPACE 101

SPRINGFIELD

IL

62704

KMART STORES OF ILLINOIS, LLC

c/oSEARS HOLDING CORP REF#3241/34216, 3333

BEVERLY ROAD,

Store

NORTH HILLS VILLAGE 4801MCNIGHT RD 91-B

PITTSBURGH (NORTHHILLS)

PA

15237

IRA J. GUMBERG, TRUSTEE

J.J. GUMBERG CO., BRINTON EXECUTIVE CENTER, 1051

BRINTON ROAD, PITTSBURGH, PA 15221-4599

Store

1869 Dixwell Avenue

HAMDEN

CT

06514

CW PARKWAY PLAZA LLC

BRIXMORE PROPERTY GROUP, 420 LEXINGTON AVE.,

7TH FL,

Store

1955 SOUTH ROAD

POUGHKEEPSIE

NY

12601

KEMPNER CORPORATION

257 MAMARONECK AVE,

WHITE PLAINS, NY 10605 United States

Store

1216 S UNIVERSITY AVE

LITTLE ROCK

AR

72204

BOYLE REALTY CO

6705 WEST 12TH ST. #2,

LITTLE ROCK, AR 72204 United States

Store

5743 SOUTH  WESTNEDGE AVE

PORTAGE

MI

49002

JAYESH C. SHARMA

6804 VERONICA STREET,

KALAMAZOO, MI 49009 United States

Store

TRIANGLE PLZ 677H KIDDER ST

WILKES BARRE

PA

18702

W.B. PROPERTIES, L.P.

FIRST CAPITAL REALTY, INC, 505 W. GERMAN TOWN

PIKE, SUITE 200, PLYMOUTH MEETING, PA 19462

Store

8801 UNIVERSITY AVE

CLIVE

IA

50325

UNIVERSITY PARK IMPROVEMENT,LLC

DLC MANAGEMENT CORP, PO BOX 7053,

YONKERS, NY 10710 United States

Store

3832 WILLIAM PENN HWY

MONROEVILLE

PA

15146

DDK REAL ESTATE PARTNERSHIP,LP

317 MAPLE AVE,

PITTSBURGH, PA 15218 United States

Store

109 FEDERAL ROAD

DANBURY

CT

06811

109 FEDERAL ROAD LLC

C/O SCALZO PROPERTY MANAGEMENT, INC, 2 STONY

HILL ROAD, SUITE 201, BETHEL, CT 06801

Store

35 S WILLOWDALE DR BOX 807

LANCASTER

PA

17602

ROCKVALE OUTLET CENTER

dba ROCKVALE SQUARE OUTLETS, 35 SOUTH

WILLOWDALE DR., STE 127, LANCASTER, PA 17602

Store

3500 W 41ST ST

SIOUX FALLS

SD

57106

NWE MANAGEMENT CO.

c/o HEGG COMPANIES, INC., 1300 W. 57TH STREET,

SIOUX FALLS, SD 57108 United States

Store

2400 OUTLET CENTER DRIVE SPACE450

SMITHFIELD

NC

27577

CPG FINANCE I LLC

PREMIUM OUTLETS, SIMON PROPERTY GROUP, INC, 225

WEST WASHINGTON STREET, INDIANAPOLIS, IN 46204

Store

4340 13TH AVE SW

FARGO

ND

58103

HALLMARK VILLAGE APTS

SCHOTTENSTEIN PROPERTY GROUP, 1798 FREBIS

AVENUE,

Store

30160 GRATIOT AVE

ROSEVILLE

MI

48066

GRIDIRON PROPERTIES COMPANY

370 EAST MAPLE ROAD, FOURTH FLOOR,

BIRMINGHAM, MI 48009 United States

Store

152 GLEN COVE RD

CARLE PLACE

NY

11514

MURRAY H. MILLER MANAGEMENTCOMPANY

143 OLD COUNTRY ROAD,

CARLE PLACE, NY 11514 United States

Store

L&L FERRY CRSSNG. 4016 LEMAYFERRY RD.

ST LOUIS

MO

63129

CHOI AND LEE INVESTMENTS, LLC

14196 MANCHESTER ROAD,

BALLWIN, MO 63011 United States

Store

4083 Veterans Memorial Parkway

ST PETERS

MO

63376

HOFGRIT, LC

727 CRAIG ROAD, SUITE 100,

ST. LOUIS, MO 63141 United States

Store

220 MAINE MALL RD

S PORTLAND

ME

04106

GMG, LLC

 

220 MAINE MALL ROAD, SOUTH PORTLAND, ME 04106

Store

5736 SILVER HILL RD

DISTRICT HEIGHTS

MD

20747

PENN STATION IMPROVEMENTS,LLC

DLC MANAGEMENT CORP,

580 WHITE PLAINS ROAD, TARRYTOWN, NY 10591

Store

5205 CAMPBELLS RUN ROAD

PITTSBURGH

PA

15205

CAMPBELLS RUN REALTYCORPORATION

12 GRANDVIEW CIRCLE,

CANONSBURG, PA 15317 United States

Store

8228 E 61ST ST SUITE 101

TULSA

OK

74133

DIXON REAL ESTATE COMPANY

4870 S. LEWIS, SUITE 200,

TULSA, OK 74105 United States

Store

1530 N GREEN RIVER RD BLDG A

EVANSVILLE

IN

47715

PHILLIPS EDISON & CO

R. MARK ADDY, COO / PELP PROPERTIES, 11501

NORTHLAKE DRIVE, CINCINNATI, OH 45242

Store

HAMILTON CORNER 2107GUNBARREL ROAD SUITE 105

CHATTANOOGA

TN

37421

HAMILTON CORNER CMBS GENERALPARTNERSHIP

LEASE #LDXLMEN0, 2030 HAMILTON PLACE BLVD,

SUITE 500, CHATTANOOGA, TN 37421-6000

 

--------------------------------------------------------------------------------

 

Store

6898 SOUTHWEST FREEWAY

HOUSTON

TX

77074

PHCG INVESTMENTS

P.O. BOX 41567,

HOUSTON, TX 77241 United States

Store

5849 W SAGINAW HWY DELTA CTR

LANSING

MI

48917

BRIXMOR GA DELTA CENTER (MI)LLC

SALES AUDIT GROUP, P.O. BOX 962,

NEW YORK, NY 10108 United States

Store

501 COLISEUM BLVD E

FT WAYNE

IN

46805

COLISEUM SHOPPES, LP

THE BROADBENT COMPANY, 117 EAST WASHINGTON

ST., SUITE 300, INDIANAPOLIS, IN 46204

Store

WILLOWBROOK PLAZA 17395TOMBALL PARKWAY SPACE 3M

HOUSTON(WILLOWBROOK)

TX

77064

WILLOWBROOK RETAIL PLAZA LP

DOUGLAS NASH, THE RETAIL CONNECTION, LP,

2525 McKINNON STREET, SUITE 700,DALLAS, TX 75201

Store

5060A SUNRISE HWY

MASSAPEQUA

NY

11762

FOLKSAN REALTY ASSOCIATES

JEFFREY MANAGEMENT CORP-C/O, 7 PENN PLAZA,

SUITE 618,

Store

1730 Clements Bridge Rd

DEPTFORD

NJ

08096

PGC PROPERTIES, LLC

11 WINDERMERE DRIVE,

BLUE BELL, PA 19422 United States

Store

2094 BARTOW AVE BAY PLZ SC

BRONX

NY

10475

BAY PLAZA WEST, LLC

PRESTIGE PROP&DEV CO, INC-C/O, 546 FIFTH AVE, 15TH

FLOOR,

Store

TRI-COUNTY TOWNE CENTER 11711PRINCETON PIKE, SUITE 961

CINCINNATI

OH

45246

CHARLES C. GILHART, JR. INC

11711 PRINCETON PIKE, SUITE 301,

CINCINNATI, OH 45246 United States

Store

8480 CASTLETON CORNER DRIVE

INDIANAPOLIS

IN

46250

CASTLETON SHOPPING CENTER, LLC

C/O MCKINLEY, INC, 320 N. MAIN STREET, SUITE 200,

ANN ARBOR, MI 48104 United States

Store

80A BOSTON TPKE

SHREWSBURY

MA

01545

WHITE CITY EAST PARTNERS LLC

c/o ACADIA REALTY TRUST/#0160-00003287, 1311

MAMARONECK AVE., SUITE 260,

Store

3376 Crain Highway

WALDORF

MD

20603

WALDORF I LLC

CAMBRIDGE ASSET ADVISORS, LLC,

8391 OLD COURTHOUSE RD, SUITE 210,

Store

5063 Shelbyville Road

LOUISVILLE

KY

40207

DIXIE ASSOCIATES

BD SHINBACH MM HOLLEB PTRS/DIXIE ASSOCIATES,

5025 SHELBYVILLE RD, PO BOX 6706

Store

2329 COTTMAN AVE SPACE 51

PHILADELPHIA

PA

19149

BRIXMORE ROOSEVELT MALLOWNER, LLC

OFFICE OF GENERAL COUNSEL,

BRIXMOR PROPERTY GROUP,

Store

7924 SPRINGBORO PIKE

MIAMISBURG

OH

45342

LEVINE REALTY COMPANY

2026 WEEST MAIN STREET,

SPRINGFIELD, OH 45504 United States

Store

926 BOARDMAN-POLAND RD

BOARDMAN

OH

44512

926 PROPERTIES, LLC

926 BOARDMAN-POLAND ROAD,

BOARDMAN, OH 44512 United States

Store

Heartland Shopping Center 2325 RichmondAve

STATEN ISLAND

NY

10314

HEARTLAND CENTRE COMPANY

C/O INTERSTATE MGMT. CORP., 2555 OCEAN AVENUE,

BROOKLYN, NY 11229 United States

Store

Uptown Village at Cedar Hill 305 W. FM1382

CEDAR HILL

TX

75104

UPTOWN VILLAGE AT CEDAR HILL,LP

305 W FM 1382, SUITE 590,

CEDAR HILL, TX 75104 United States

Store

3924 KIRKWOOD HWY RTE 2

WILMINGTON

DE

19808

FUSCO ENTERPRISES LLC

200 AIRPORT RD,

NEW CASTLE, DE 19720 United States

Store

WOFLIN SQ 2221 I-40 W

AMARILLO

TX

79109

BOSTON & MAYS LLC

WOLFIN SQUARE SHOPPING CENTER, 914 TYLER

STREET, AMARILLO, TX 79101 United States

Store

7619 MENTOR AVE

MENTOR

OH

44060

NORMAN J KOTOCH

355 BISHOP ROAD,

HIGHLAND HTS, OH 44143 United States

Store

150 Allendale Road Bldg #1, 2nd Floor

KING OF PRUSSIA

PA

19406

CPW GRAT TRUSTS U/A 4/19/99, PATRUST

WILLNER PROPERTIES, 150 ALLENDALE ROAD,

KING OF PRUSSIA, PA 19406 United States

Store

200 MILL CREEK DR Unit A

SECAUCUS

NJ

07094

LIBERTY  DISTRIBUTORS INC

1065 SHEPHERD AVE,

BROOKLYN, NY 11208 United States

Store

310 Reynolds Road

JOHNSON CITY

NY

13790

BASSET & FAVA PROPERTIES

8927 CENTER POINTE DRIVE,

BALDWINSVILLE, NY 13027 United States

Store

4408 50TH ST

LUBBOCK

TX

79414

STEVE COX REAL ESTATE

PO BOX 270479,

FLOWER MOUND, TX 75027 United States

Store

7922 KINGSTON PIKE

KNOXVILLE

TN

37919

HENRY M. BARKER JR & SUSAN K.BARKER

9639 TUNBRIDGE LANE,

KNOXVILLE, TN 37922 United States

 

--------------------------------------------------------------------------------

 

Store

3526-3528 N UNIVERSITY AVE

PEORIA

IL

61604

FLORENCE STREET PARTNERS, LP

7625 N. UNIVERSITY AVE., SUITE C,

PEORIA, IL 61614 United States

Store

10610 D CENTRUM PKWY

PINEVILLE (CENTRUM)

NC

28134

KIMCO REALTY CORPORATION

3333 NEW HYDE PARK ROAD, SUITE 100, PO BOX 5020,

NEW HYDE PARK, NY 11042-0020 United States

Store

712 W COUNTY RD 42

BURNSVILLE

MN

55337

BURNHAVEN SIX, LLC

ANDERSON PROPERTY MANAGEMENT, 6205

PARKWOOD ROAD,

Store

Sherwood Plaza 1298 Worcester Street

Natick

MA

01760

HC ATLANTIC DEVELOPMENT LP

C/O HAROLD COHEN ASSOCIATES, INC, 393 TOTTEN

POND RD, SUITE 203, WALTHAM, MA 02451-2013

Store

Park NORTH Center 510 NW Loop 410,Suite 106

SAN ANTONIO

TX

78216

PN PLAZA INVESTMENTS, LP

HPI REAL ESTATE MANANGEMENT, INC,

4538 CENTERVIEW DRIVE, SUITE 151,

Store

6601 MENAUL STREET

ALBUQUERQUE

NM

87110

MORIMOTO PARTNERSHIP, LLC

13625 GLENCLIFF WAY,

SAN DIEGO, CA 92130

Store

320 W SUNRISE HWY

VALLEY STREAM

NY

11582

TOYS R US, INC

1 GEOFFREY WAY, ATTN: VP-RE COUNSEL,

WAYNE, NJ 07470-2030

Store

THE SHOPS AT LA PALMERA 4938 SSTAPLES STREET SUITE D-13

CORPUS CHRISTI

TX

78411

STAPLES CENTER RETAIL VENTURELP

LaPALMERS MANAGEMENT OFFICE,

5488 SOUTH PADRE ISLAND, CORPUS CHRISTI, TX 78411

Store

5504 SAN BERNADO AVE STE 100

LAREDO

TX

78041

GEMINI RIO NORTE

GEMINI PROPERTY MANAGEMENT, LLC, 16740

BIRKDALE COMMONS PKY, STE 301, HUNTERSVILLE, NC

Store

4621 S. Hulen St

FT WORTH

TX

76132

JAMES H PARKINSON FAMILY TRUST

THE WOODMONT COMPANY, 2100 W. 7TH STREET,

FORT WORTH, TX 76107 United States

Store

13340 PRESTON RD

DALLAS

TX

75240

PRESTON VALLEY VIEW, LTD

VISTA PROPERTY COMPANY, 8350 N. CENTRAL EXPWY,

STE 1275, DALLAS, TX 75206

Store

3501 PAXTON STREET G12

HARRISBURG

PA

17109

HARRISBURG MALL , LP

KIMBERLY WHITE, ST JOHN PROPERTIES, INC,

2560 LORD BALTIMORE DRIVE, BALTIMORE, MD 21244

Store

1111 MUTUAL WAY

GRAND CHUTE(APPLETON)

WI

54913

GRANDVIEW CENTER ASSOCIATES,LLC

118 WEST PECKHAM STREET,

NEENAH, WI 54956 United States

Store

8889 GATEWAY BLVD W BLDG 190STE 550

EL PASO

TX

79925

THE FOUNTAINS AT FARAH, LP

SANDRA MENDEZ,

123 W. MILLS AVENUE, SUITE 600, EL PASO, TX 79901

Store

66 BLANDING BLVD

ORANGE PARK

FL

32073

DOUGLAS GROUP OF CO.

951 MATHESON BLVD. EAST,

MISSISSAUGA, L4W2R7 United States

Store

9402 ARLINGTON EXWY

JACKSONVILLE

FL

32225

FUCMS 2001-C2 ARLINGTONEXPRESSWAY, LLC

3333 S. ORANGE AVE, SUITE 201, ATTN: BRUCE D.

LYONS,

Store

1749 NE 163rd Street

N MIAMI BEACH

FL

33162

PROMENADE PROPERTYASSOCIATES

111 S. 17TH AVE,

HOLLYWOOD, FL 33020-6801 United States

Store

STAPLES PLAZA 861 WILLISTON RD

S BURLINGTON

VT

05403

BURLINGTON INTERSTATE CENTER,LLC

EASTERN DEVELOPMENT,LLC, 120 PRESIDENTIAL WAY

SUITE 300, WOBURN, MA 01801

Store

RTE 6 SCRANTON-CARBONDALEHWY

SCRANTON

PA

18508

BD CARBONDALE LP

1518 PARKSIDE DRIVE,

LAKEWOOD, NJ 08701 United States

Store

1757 SUNRISE HWY

BAYSHORE (LONG IS)

NY

11706

TRIANGLE PROPERTIES #3

30 JERICHO EXECUTIVE PLAZA, SUITE 300C,

JERICHO, NY 11753 United States

Store

220 HADDONFIELD RD

CHERRY HILL

NJ

08002

CHERRY HILL HADDONFIELD LLC

ARC PROPERTIES,

1401 BROAD STREET,

Store

Schaumburg Promenade 1985 East GolfRoad

SCHAUMBURG

IL

60173

INLAND SCHAUMBURG PROMENADELLC

INLAND COMMERCIAL PROPERTY MGMT, INC, 2901

BUTTERFIELD ROAD,

Store

2367 MACARTHUR RD

WHITEHALL(ALLENTOWN)

PA

18052

ESTATE OF ANNA KASYCH

JAMES H. CALKINS,

522 PINEGROVE LANE,

Store

2130 WALDEN AVE

CHEEKTOWAGA

NY

14225

BRE DDR WALDEN PLACE LLC

C/O DDR CORP, 3300 ENTERPRISE PARKWAY,

BEECHWOOD, OH 44122 United States

Store

288 RTE 10 W

SUCCASUNNA

NJ

07876

WESCO, INC

214 ROUTE 10,

E HANOVER, NJ 07936 United States

 

--------------------------------------------------------------------------------

 

Store

11736 WEST BROAD STREET, SUITE110 PARC PLACE AT SHORT PUMP

RICHMOND

VA

23233

GIBRALTAR PROPERTYMANAGEMENT, INC

111 EAST VICTORIA STREET -2ND FL,

SANTA BARBARA, CA 93101 United States

Store

326 RTE 18

E BRUNSWICK

NJ

08816

EKAJ ASSOCIATES, LLC

BRIER HILL COURT, BUILDING C, SUITE 206,

EAST BRUNSWICK, NJ 08816 United States

Store

2128 SAGAMORE PKWY S

LAFAYETTE

IN

47905

BRAND INVESTMENTS

6274 EAST 375 SOUTH,

LAFAYETTE, IN 47905 United States

Store

4410 N MIDKIFF RD SUITE B-1

MIDLAND

TX

79705

PILCHERS GROUP

7001 PRESTON RD, STE 200 LB18,

DALLAS, TX 75205 United States

Store

3501 AMBASSADOR CAFFREY

LAFAYETTE

LA

70503

EQUITY ONE REALTY ANDMANAGEMENT, INC.

LOUISIANA PORTFOLIO, LLC ATTN: LEGAL DEP, 1600 NE

MIAMI GARDENS DRIVE, NORTH MIAMI BEACH, FL

Store

507 N ACADEMY BLVD CITADEL XG

COLORADO SPRINGS

CO

80909

CITADEL CROSSING ASSOCIATES

NEWMARK MERRILL MOUNTAIN STATES, 2720

COUNCIL TREE AVE., SUITE 230, FORT COLLINS, CO

Store

9490 AIRLINE HWY

BATON ROUGE

LA

70815

COMMERCE GROUP, INC.

1280 W. NEWPORT CENTER DRIVE,

DEERFIELD BEACH, FL 33442 United States

Store

REGENCY SQUARE 2406 WESTBRANDON BLVD

BRANDON

FL

33511

RECENCY CENTERS LP

REGENCY CENTERS CORP,

ONE INDEPENDENT DRIVE, SUITE 114,

Store

1006 W ANTHONY DR SUITES A & B

CHAMPAIGN

IL

61820

BLOOMFIELD 2005, LLC

BLOCK & COMPANY, INC. C/O, 605 W. 47TH ST., SUITE

200,

Store

10515 N. MO-PAC EXPRESSWAYBUILDING H

AUSTIN

TX

78759

ARBOR WALK MALL, LLC

M.S. MANAGEMENT ASSOCIATES, INC,

225 WEST WASHINGTON STREET,

Store

618 S RTE 59 NAPER W PLZ #112

NAPERVILLE

IL

60540

NAPERW, LLC

BONNIE MANAGEMENT CORP,

8430 W. BRYN MAWR AVE, SUITE 850,

Store

7681 N POINT PKWY SUITE 500

ALPHARETTA

GA

30022

CENTRO WATT OPERATINGPARTNERSHIP 2, LLC

CENTRO PROPERTIES GROUP, 420 LEXINGTON AVE, 7TH

FL,

Store

9492 SOUTH DIXIE HWY

MIAMI

FL

33156

DADELAND POINT, LLC

9241 SW 140 STREET,

MIAMI, FL 33176 United States

Store

620 East Altamonte Drive

ALTAMONTE SPRINGS

FL

32701

SPECIALTEE GOLF OF FLORIDA INC

4071 S. ATLANTIC AVE, SUITE 305,

NEW SMYRNA BEACH, FL 32169 United States

Store

2403 S. STEMMONS FREEWAY SUITE100-ABC

LEWISVILLE

TX

75067

CENTCOM/ VISTA GROVE,LP

2403 S. STEMMONS FREEWAY, SUITE 111,

LEWISVILLE, TX 75067 United States

Store

1418 E BATTLEFIELD RD

SPRINGFIELD

MO

65804

MD DEVELOPMENT CO.

C/O MCLOUD & CO., 1949 E. SUNSHINE, SUITE 1-206,

SPRINGFIELD, MO 65804 United States

Store

12150 SOUTH Beyer Rd. Space F050

BIRCH RUN

MI

48415

BIRCH RUN OUTLETS II, LLC

105 EISENHOWER PARKWAY, 7961CASMA1/,

ROSELAND, NJ 07068 United States

Store

135 BLOOMFIELD AVE

BLOOMFIELD

NJ

07003

BLOOMFIELD PLAZA ASSOCIATES

275 MADISON AVE, 30 th FL,

NEW YORK, NY 10016 United States

Store

3270 NICHOLASVILLE RD

LEXINGTON

KY

40503

CROSSROADS ASSOCIATES

EQUITY MGMT GROUP, INC-C/O, 840 E HIGH ST, SUITE

110,

Store

4601 CREEDMOR ROAD SUITE 105

RALEIGH

NC

27612

SDC GLENWOOD PLACE, LLC

SDC LEASING & MANAGMENT SERVICES,

405 N. LAMAR BLVD, SUITE 200, AUSTIN, TX 78703

Store

240 Park Hills Plaza

ALTOONA

PA

16602

CW PARK HILLS PLAZA LP

CENTRO PROPERTY GROUP/SALES AUDIT DEPT, PO BOX

962,

Store

3514 W GENESEE ST

Syracuse

NY

13219

IRWIN & ANN KLEIN

THE SUTTON CO., 525 PLUM STREET, SUITE 100,

SYRACUSE, NY 13204 United States

Store

2091 WEST ST SUITE B

ANNAPOLIS

MD

21401

ANNAPOLIS STATION L.L.C.

ROBERT W. DOUGLAS, 10 LEIGH DRIVE,

OCEAN PINES, MD 21811 United States

Store

1950 PLEASANT HILL RD SUITE B

DULUTH

GA

30096

COMMERCE GROUP, INC.

1280 W. NEWPORT CENTER DRIVE,

DEERFIELD BEACH, FL 33442 United States

Store

YORK RIDGE CTR 815 GOUCHERBLVD

TOWSON

MD

21286

VORNADO REALTY TRUST

210 ROUTE 4 EAST,

PARAMUS, NJ 07652-0910 United States

 

--------------------------------------------------------------------------------

 

Store

4455 CLEVELAND AVE

FT MYERS

FL

33901

DESTINY BUILDINGS LLC

c/o CONTINENTAL REAL ESTATE COMPANIES, 2121

PONCE DE LEON BLVD,SUITE 1250,

Store

89-55 QUEENS BLVD

ELMHURST

NY

11373

HARMEN INVESTMENT CO., LP

91-31 QUEENS BLVD,

ELMHURST, NY 11373 United States

Store

3435 WRIGHTSBORO RD Suite 1206

AUGUSTA

GA

30909

RICHMOND STATION LLC

11501 NORTHLAKE DRIVE,

CINCINNATI, OH 45249 United States

Store

1990 N MILITARY TRAIL

W PALM BEACH

FL

33409

TIME EQUITIES, INC AS AGENT

CLINTON HILLS WPB EQUITIES, LLC, 55 5TH AVE., 15TH

FLOOR, NEW YORK, NY 10003

Store

3558 SW COLLEGE RD

OCALA

FL

34474

CLARUS PLAZA, LLC

5015 SE 7TH AVE,

OCALA, FL 34480 United States

Store

1723 MONTGOMERY HWY S STE 111

BIRMINGHAM (HOOVER)

AL

35244

BRE DDR RIVERCHASE PROMENADELLC

EXECUTIVE VP-LEASING, DDR CORP,

3300 ENTERPRISE PARKWAY, BEACHWOOD, OH 44122

Store

DIAMNOD RETAIL CTR 523 S.GAMMON RD

MADISON

WI

53719

S&J 515 GAMMON, LLC

2500 MILTON AVE, UNIT 110,

JANESVILLE, WI 53545 United States

Store

TANGER OUTLET CNTR. 300 TANGERBLVD. STE 103

BRANSON

MO

65616

TANGER PROPERTIES LIMITEDPARTNERSHIP

3200 NORTHLINE AVE, SUITE 360,

GREENSBORO, NC 27408 United States

Store

2410 LAURENS RD

GREENVILLE

SC

29607

L.C. JULIAN,  JR., LLC

P.O. BOX 2610,

GREENVILLE, SC 29602 United States

Store

936 RTE 22 E

SOMERVILLE

NJ

08876

STRATIS CORP

PARK & MOUNTAIN AVENUES,

SCOTCH PLAINS, NJ 07076 United States

Store

SAWGRASS COMMONS 13001 W.SUNRISE BVLD

SUNRISE

FL

33323

FVP SAWGRASS LLC

AZOR ADVISORY SERVICES, INC,

4611 SOUTH UNIVERSITY DRIVE #110, DAVIE, FL 33328

Store

4217 S BROADWAY AVE

TYLER

TX

75701

NOLAN E. AND PAUL MANZIEL

P.O. BOX 6005, 110 WEST EIGHT ST,

TYLER, TX 75711 United States

Store

3196 N STATE RD 7 REEF PLZ

LAUDERDALE LAKES

FL

33319

REEF PLAZA, LLC

DACAR MANAGEMENT, LLC, 336 EAST DANIA BEACH

BLVD,

Store

1111 LEAGUE LINE RD SUITE 121

CONROE

TX

77303

CRAIG REALTY GROUP-CONROE, LP

ATTN:MANAGER- LEASE ADM & GEN COUNSEL, 4100

MACARTHUR BLVD, SUITE 200, NEWPORT BEACH, CA

Store

1170 W PATRICK ST SUITES G & H

FREDERICK

MD

21702

ROUTE 40 LP

ROBERT BEGELMAN-C/O, 15942 SHADY GROVE ROAD,

GAITERSBURG, MD 20877 United States

Store

455 BELWOOD RD SE SUITE 60

CALHOUN

GA

30701

CALHOUN OUTLETS LLC

105 EISENHOWER PARKWAY, 7962CASMA1/,

ROSELAND, NJ 07068 United States

Store

5732 MCWHINNEY BLVD SPACE E-40

LOVELAND

CO

80538

CRAIG REALTY GROUP-LOVELAND,LLC

ATTN:MANAGER-LEASE ADM&GENERAL COUNSEL,

4100 MACARTHUR,Ste200,NEWPORT BEACH, CA 92660

Store

2110 W INTERNATL SPEEDWAY BLVD

DAYTONA BEACH

FL

32114

RICHARD J. SCHILDHORN, TRUSTEE

C/O SRA INVESTMENTS, INC., 4140 N.W. 60TH CIRCLE,

BOCA RATON, FL 33496 United States

Store

64 TUNNEL RD

ASHEVILLE

NC

28805

PATCO REALTY

222 GRAND AVE,

ENGLEWOOD, NJ 07631 United States

Store

8115 Factory Shops Boulevard

JEFFERSONVILLE

OH

43128

TANGER PROPERTIES LIMITEDPARTNERSHIP

ATTN: LEGAL DEPARTMENT, 3200 NORTHLINE AVE.,

SUITE 360,

Store

1470 PLEASANT VALLEY RD

MANCHESTER

CT

06040

PLAZA AT BUCKHILLS, LLC

M.S. MANAGEMENT ASSOCIATES INC, 225 W.

WASHINGTON STREET,

Store

11747 N EXECUTIVE DR SPACE B80

EDINBURGH

IN

46124

CPG PARTNERS, L.P.

105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068 United States

Store

4710-B UNIVERSITY DRIVE

HUNTSVILLE

AL

35816

BROOKHILL MANAGEMENTCORPORATION

501 MADISON AVENUE,

NEW YORK, NY 10022 United States

Store

TYSONS CORNER CTR 8027LEESBURG PIKE

VIENNA/TYSONSCORNER

VA

22182

ROCKS TYSONS TWO LLC

ALLEN & ROCKS, INC,

1960 GALLOWS ROAD, SUITE 300,

Store

1475 N BURKHART RD, SUITE D180

HOWELL

MI

48855

TANGER PROPERTIES LIMITEDPARTNERSHIP

PO BOX 10889, 3200 NORTHLINE AVENUE SUITE 360,

GREENSBORO, NC 27408 United States

 

--------------------------------------------------------------------------------

 

Store

210 SAINT PAUL STREET

DENVER

CO

80206

210 ST. PAUL STREET LLC

210 SAINT PAUL STREET  SUITE 240, ATTN: LARRY

HANSON, DENVER, CO 80206

Store

655 RTE 318 SUITE A005

WATERLOO

NY

13165

WATERLOO PREMIUM OUTLETS, LLC

105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068 United States

Store

1919 VALLEY VIEW BLVD NORTHWES

ROANOKE

VA

24012

ROANOKE VENTURE, LLC

GOODMAN PROPERTIES INC, 2870 PEACHTREE ROAD #

889, ATLANTA, GA 30305

Store

311 WEST MORELAND ROAD

WILLOW GROVE

PA

19090

WCK LIMITED PARTNERSHIP

c/o SOFAS & CHAIRS, 3101 ERIE BLVD, EAST,

SYRACUSE, NY 13214 United States

Store

2522 SCOTTSVILLE RD

BOWLING GREEN

KY

42104

J-MAR PROPERTIES, LLC

2530 SCOTTSVILLE ROAD SUITE 21,

BOWLING GREEN, KY 42104 United States

Store

1039 E COUNTRY LINE RD SUITE A

JACKSON

MS

39211

CENTRO HERITAGE COUNTY LINELLC

c/o CENTRO PROPERTY GROUP, 420 LEXINGTON AVE

7TH FL,

Store

VERO BEACH OUTLETS 1757 94TH DRSUITE D180

VERO BEACH

FL

32966

VERO BEACH OUTLETS

1824 94TH DRIVE,

VERO BEACH, FL 32966 United States

Store

9396 WEST 159TH STREET

ORLAND PARK

IL

60462

ROCKSIDE, LLC

C/O TERRACO, INC, 3201 OLD GLENVIEW RD., SUITE 300,

WILMETTE, IL 60091

Store

120 LACONIA RD STE 206 LAKE RG

TILTON

NH

03276

TANGER PROPERTIES LIMITEDPARTNERSHIP

3200 NORTHLINE AVE, SUITE 360,

GREENSBORO, NC 27408 United States

Store

6376 EAST STATE TREET

ROCKFORD

IL

61108

SUNIL PURI, LLC/6370 STATE, LLC

FIRST ROCKFORD GROUP, INC/, 6801 SPRING CREEK RD,

ROCKFORD, IL 61114

Store

Westgate Shopping Center  19504 KatyFreeway

HOUSTON

TX

77094

PACIFIC SIERRA ASSOCIATESWESTGATE, LLC

WULFE MGMT SERVICES, INC/6 BLVD PLACE, 1800 POST

OAK BLVD, SUITE 6400,

Store

8725 SHERIDAN BLVD UNIT B

WESTMINSTER

CO

80003

ROCKY MOUNTAIN PROPERTIES LP

CO CSM CORPORATION, 500 WASHINGTON AVE SOUTH,

SUITE 3000, MINNEAPOLIS, MN 55415-1151

Store

Tanger Outlets 4015 INTERSTATE HWY35 STE 214

SAN MARCOS

TX

78666

TANGER PROPERTIES LIMITEDPARTNERSHIP

PO BOX 10889, 3200 NORTHLINE AVENUE SUITE 360,

GREENSBORO, NC 27408 United States

Store

800 STEVEN B TANGER BLVD S/310

COMMERCE

GA

30529

TANGER PROPERTIES LIMITEDPARTNERSHIP

PO BOX 10889, 3200 NORTHLINE AVENUE SUITE 360,

GREENSBORO, NC 27408 United States

Store

6715  JONESBORO RD. SUITE H

MORROW

GA

30260

SOUTH POINT SHOPPING CENTER ET.AL.

JIM FLOCK, FORUM MANATEMENT GROUP, INC., 1750

PEACHTREE ST., NW, ATLANTA, GA 30359

Store

430 CONSUMER SQUARE

MAYS LANDING

NJ

08330

BENDERSON-WAINBERGASSOCIATES, LP

DEVELOPERS DIVERSIFIED REALTY CORP, 3300

ENTERPRISE PARKWAY, BEACHWOOD, OH 44122

Store

1930 S W WANAMAKER RD SUITE E

TOPEKA

KS

66604

CB RICHARD ELLIS, INC

400 SW 8TH STREET, SUITE 110,

TOPEKA, KS 66603 United States

Store

3200 PLANK ROAD

FREDERICKSBURG

VA

22407

COMMERCE GROUP, INC.

1280 W. NEWPORT CENTER DRIVE,

DEERFIELD BEACH, FL 33442 United States

Store

BAYBROOK PASSAGE 19419 GULFFREEWAY

WEBSTER

TX

77598

PASSAGE REALTY, INC

COVENTRY DEVELOPMENT CORP,

1041 THIRD AVE, NEW YORK, NY 10065

Store

622 W. LINMAR LN. SUITE D-25

JOHNSON CREEK

WI

53038

CPG PARTNERS, L.P.

105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068 United States

Store

6415 LABEAUX AVE NE

ALBERTVILLE

MN

55301

CPG PARTNERS, LP

C/O CHELSEA PROPERTY GROUP, INC., 105 EISENHOWER

PKWY,

Store

2601 SOUTH MCKENZIE ST SUIT S476

FOLEY

AL

36535

TANGER PROPERTIES LIMITEDPARTNERSHIP

3200 NORTHLINE AVE, SUITE 360,

GREENSBORO, NC 27408 United States

Store

131 NUT TREE RD SUITE K

VACAVILLE

CA

95687

CPG FINANCE I LLC

PREMIUM OUTLETS, SIMON PROPERTY GROUP, INC,

225 W.WASHINGTON ST, INDIANAPOLIS, IN 46204

Store

2700 STATE RD 16 SUITE 815

ST. AUGUSTINE

FL

32092

CPG PARTNERS, LP

105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068 United States

Store

112-A TANGER DRIVE

WILLIAMSBURG

IA

52361

TANGER PROPERTIES LIMITEDPARTNERSHIP

PO BOX 10889, 3200 NORTHLINE AVENUE SUITE 360,

GREENSBORO, NC 27408 United States

 

--------------------------------------------------------------------------------

 

Store

1863 GETTYSBURG VILLAGE DR STE250

GETTYSBURG

PA

17325

GETTYSBURG OUTLET CENTER LP

THE OUTLETS SHOPPES AT GETTYSBURG, 5000 HAKES

DRIVE, SUITE 500, MUSKEGON, MI 49441

Store

1000 ROUTE 611, UNIT A19

TANNERSVILLE

PA

18372

CHELSEA POCONO FINANCE, LLC

105 EISENHOWER PARKWAY, TENANT ID #7852

CASMA3/,

Store

13000 FOLSOM BLVD SUITE 1440

FOLSOM

CA

95630

CHELSEA FINANCING PARTNERSHIP,LP

FOLSOM PREMIUM OUTLETS, 105 EISENHOWER

PARKWAY,

Store

495 PREMIUM OUTLETS BLVD

HAGERSTOWN

MD

21740

OUTLET VILLAGE OF HAGERSTOWNLP

7969CASMA1, 105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068

Store

1911 Leesburg Grove City Road, Suite 315

GROVE CITY

PA

16127

GROVE CITY FACTORY SHOPS, LP

105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068

Store

Glenwood Village 7 Glenwood Rd, Suite E

CLINTON

CT

06413

MGF, INC

1557 LAKE WHITNEY DRIVE,

WINDERMERE, FL 34786 United States

Store

Factory Outlet Village 4540 Highway 54,Suite N4

OSAGE BEACH

MO

65065

CPG PARTNERS, L.P.

105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068

Store

MIDWAY GALLERIA 18701 COASTALHWY SPACE 2, 3 & 4

REHOBOTH BEACH

DE

19971

MIDWAY SHOPPES, LLC

30373 SOUTHAMPTON BRIDGE ROAD,

SALISBURY, MD 21804

Store

10737 FACTORY SHOPS BLVD

GULFPORT

MS

39503

GULFPORT FACTORY SHOPS LP

7968CASMA1/, 105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068

Store

Louisiana Boardwalk 640 Boardwalk Blvd

BOSSIER CITY

LA

71111

GARRISON BOARDWALK LLC

JOSH DINSTEIN,

1350 AVENUE OF THE AMERICAS, 9TH FLOOR,

Store

1483 Retherford St.

TULARE

CA

93274

 

 

Store

Jackson Premium Outlets  537 MonmouthRd. Sp. 322

JACKSON

NJ

08527

CPG PARTNERS, L.P.

105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068 United States

Store

Citadel Outlets 100 Citadel Dr. Suite #660

COMMERCE

CA

90040

CRAIG REALTY GROUP CITADEL,LLC

ATTN: MANAGER-LEASE ADM & GENERAL COUNSE,

4100 MACARTHUR BLVD, SUITE 200, NEWPORT BEACH,

Store

1740 Lighthouse Place

MICHIGAN CITY

IN

46360

CHELSEA PROPERTY GROUP

105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068 United States

Store

Allen Prem. Outlets 820 W. Stacey Rd.Suite 330

ALLEN

TX

75013

CHELSEA ALLEN DEVELOPMENT, LP

105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068 United States

Store

Rio Grande Val.Prem.Out. 5001 E.Exprsswy. 83 #230

MERCEDES

TX

78570

CPG MERCEDES, LP

105 EISENHOWER PARKWAY,

ROSELAND, NJ 07068 United States

Store

Rnd. Rck. Prem. Out. 4401 N. IH 35, S#869

ROUND ROCK

TX

78664

CPG ROUND ROCK, LP

CHELSEA PROPERTY GROUP, 105 EISENHOWER

PARKWAY,

Store

PHIL PREM OTLTS 18 LIGHTCAP RDSTE 167

POTTSTOWN

PA

19464

CHELSEA LIMERICK HOLDINGS, LLC

CHELSEA PROPERTY GROUP, 105 EISENHOWER

PARKWAY,

Store

29300 HEMPSTEAD RD STE#804

CYPRESS

TX

77433

CPG HOUSTON HOLDINGS, LP

CHELSEA PROPERTY GROUP, 105 EISENHOWER

PARKWAY,

Store

TANGER OUTLET CNTR 2200 TANGERBLVD STE725

WASHINGTON

PA

15301

TANGER PROPERTIES LIMITEDPARTNERSHIP

3200 NORTHLINE AVE, SUITE 360,

GREENSBORO, NC 27408 United States

Store

6041 TOPANGA  CANYON BLVD

WOODLAND HILLS

CA

91367

EMANUEL M. RIDER, TRUSTEE

C/O RICHARD J. LAUTER & CO., LLP, 4640 ADMIRALTY

WAY, SUITE 700, MARINA DEL REY, CA 90292

Store

16129 S HAWTHORNE BLVD SUITE F

LAWNDALE

CA

90260

MIRACLE PROPERTIES LTD

8484 WILSHIRE BLVD, SUITE 725,

BEVERLY HILLS, CA 90211-3270 United States

Store

SAN BRUNO TOWNE CTR 1202 ELCAMINO REAL

SAN BRUNO

CA

94066

SAN BRUNO TOWNE CENTER

TAMMY VOSSLER,

SHELTER BAY RETAIL GROUP, 5645 SILVER CREEK

Store

319 S. Winchester Blvd.

SAN JOSE

CA

95128

MOSCOVITZ PROPERTIES

C/O ROBERT L SOCKOLOV, 188 KING STREET #303,

SAN FRANCISCO, CA 94107 United States

 

--------------------------------------------------------------------------------

 

Store

651 CONTRA COSTA BLVD

PLEASANT HILLS

CA

94523

PH SEKA PROPERTIES, LLC

23 RAILROAD AVE #1083,

DANVILLE, CA 94526 United States

Store

1701 Ethan Way

SACRAMENTO

CA

95815

ATOMIC INVESTMETNS, INC

3200 HIGHLAND AVE., B4-2,

NATIONAL CITY, CA 91950 United States

Store

8000 AMADOR VALLEY BLVD

DUBLIN

CA

94568

GROWERS PROPERTIES #24 LTD

c/o CARDOZA PROPERTIES, INC, 101 ELLINWOOD DRIVE,

PLEASANT HILL, CA 94523 United States

Store

3200 SISK RD UNIT G

MODESTO

CA

95356

BELCO DEVELOPMENT &INVESTMENT

P.O. BOX 727,

TEMECULA, CA 92593 United States

Store

4935-B NORTH BLACKSTONE AVENUE

FRESNO

CA

93710

SHAWSTONE TIC

SIEGEL & COMPANY,

1616 W. SHAW AVE, SUITE A1,

Store

798 INLAND CTR DR

SAN BERNARDINO

CA

92408

H/INLAND ENTERPRISES

WAGNER & SCUDERI, 15315 MAGNOLIA BLVD.,

SHERMAN OAKS, CA 91403 United States

Store

1705 E CAMELBACK ROAD

PHOENIX

AZ

85016

LOU REGESTER FURNITURE CO  INC

C/O JOHN REGESTER, PO BOX 44331,

PHOENIX, AZ 85064-4331 United States

Store

1911 SANTA ROSA AVE

SANTA ROSA

CA

95407

KAREN LYNN BASSO

PO BOX 1635,

WINDSOR, CA 95492 United States

Store

1381 WEST SUNSET ROAD

HENDERSON

NV

89014

REMINGTON COMMERCIAL I, LLC

5451 S. DURANGO DRIVE

, SUITE 110,

Store

3699 MING AVE MING PLAZA

BAKERSFIELD

CA

93309

MING PLAZA ASSOCIATES, LLC

C/O VILLAGE PROPERTIES OPERATING CO, LLC, 940

EMMETT AVE., SUITE 200,

Store

13766 JAMBOREE ROAD

IRVINE (TUSTIN)

CA

92602

TIC INVESTMENTSCOMPANY

THE IRVINE COMPANY LLC,

101 INNOVATION DRIVE,

Store

Robinhood Plaza, 5756 Pacific Avenue

STOCKTON

CA

95207

STONE BROTHERS & ASSOC

5250 CLAREMONT AVE,

STOCKTON, CA 95207 United States

Store

5015 TACOMA MALL BOULEVARD

TACOMA

WA

98409

EVERGREEN PLAZA 1, LLC

8050 84TH AVE SE,

MERCER ISLAND, WA 98040 United States

Store

4211 Paradise Road

LAS VEGAS

NV

89169

HURD NEVADA, LLC

C/O RICHARD HURD, 2000 FULLER ROAD,

WEST DES MOINES, IA 50265 United States

Store

882 BLOSSOM HILL RD K-MART CTR

SAN JOSE

CA

95123

SAMPSON FAMILY TRUST

8225 Vineyard Dr., PO BOX 1887,

PASO ROBLES, CA 93446 United States

Store

8705 SW HALL BLVD

BEAVERTON (TIGARD)

OR

97008

HALL BLVD.INVESTORS an OREGON

JOINT VENTURE, 520 SW YAMHILL SUITE 444,

PORTLAND, OR 97201 United States

Store

330 S VINCENT AVE

W COVINA

CA

91790

VERNON L. WILLIAMS

35391 CAMINO CAPISTRANO BEACH,

CAPISTRANO, CA 92624 United States

Store

15099 HESPERIAN BLVD SUITE E&F

SAN LEANDRO

CA

94578

HALCYON PLACE L.P.

3650 MT. DIABLO BLVD STE 103, PO BOX 1059,

LAFAYETTE, CA 94549 United States

Store

4055 N ORACLE RD

TUCSON

AZ

85705

RICK MCGARREY

2920 N. SANTA ROSA PLACE,

TUCSON, AZ 85712 United States

Store

6010 N DIVISION ST

SPOKANE

WA

99208

POLAR ENTERPRISES, LLC

5426 S. QUAIL RIDGE CIRCLE,

SPOKANE, WA 99223-6386 United States

Store

WESTFIELD MALL 72-840 HIGHWAY111 #2470

PALM DESERT

CA

92260

WEA PALM DESERT LP

LEGAL DEPARTMENT,

2049 CENTURY PARK EAST, 41ST FL,

Store

17600 COLLIER AVE SUITE H184

LAKE ELSINORE

CA

92530

MOHR AFFINITY, LLC, DBA

LAKE ELSINORE OUTLETS, 13457 BROOKS DRIVE,

BALDWIN PARK, CA 91706 United States

Store

LAKEWOOD CTR 4437 CANDLEWOODSTREET

LAKEWOOD

CA

90712

MACERICH LAKEWOOD LLC

CENTER MANAGER,

500 LAKEWOOD CENTER MALL,

Store

2990 MIDWAY DR ROSECRANS CTR

SAN DIEGO

CA

92110

EDEN PLAZA SAN DIEGO LLC

PO BOX 1959,

PLEASANTON, CA 94566 United States

Store

5592 S SEPULVEDA BLVD

CULVER CITY

CA

90230

ROBERT H. THOMPSON

TRUSTEE OF THE THOMPSON FAMILY, 6317 W.

SLAUSON AVENUE,

Store

JANTZEN BEACH CENTER 1840 NTOMAHAWK ISLAND DRIVE

PORTLAND (JANTZENBEACH)

OR

97217

JANTZEN DYNAMIC CORPORATION

LEGAL DEPT,

JANTZEN MANAGER (SC), LLC,

 

--------------------------------------------------------------------------------

 

Store

12544-B AMARGOSA ROAD

VICTORVILLE

CA

92392

DIVERSIFIED INVESTMENTCOMPANY

30240 RANCH VIEJO ROAD, SUITE B,

SAN JUAN CAPISTRANO, CA 92675 United States

Store

1132 LANCASTER DRIVE NE

SALEM

OR

97301

ACADEMY SQUARE LLC

CRITERIA PROPERTIES, 7035 SW HAMPTON ST. SUITE

130,

Store

5595 SOUTH VIRGINIA ST SUITE A

RENO

NV

89502

SHANKER NEVADA LLC

EUGENE BURGER MANAGEMENT CORP., 5011

MEADOWOOD MALL WAY, SUITE 200,

Store

25640 THE OLD ROAD

VALENCIA

CA

91381

VALENCIA MARKETPLACE I, LLC

101 N. WESTLAKE BLVD #201,

WESTLAKE VILLAGE, CA 91362 United States

Store

440 BARRETT PKWY, SUITE 17

KENNESAW

GA

30144

OTAY MAIN STREET LLC

WESTWOOD FINANCIAL CORP, 11440 SAN VICENTE

BLVD STE. #200,

Store

2108 SOUTH CARAWAY

JONESBORO

AR

72401

PHILLIPS INVESTMENTS INC.

P.O. BOX 19298,

JONESBORO, AR 72403 United States

Store

INDEPENDENCE CMNS SHPNG CNTR19110 A E 39TH STREET

INDEPENDENCE

MO

64055

BEST BUY STORES LP

BEST BUY CORPORATE, 7601 PENN AVE SOUTH,

RICHFIELD, MN 55423-3645 United States

Store

2830 W CHANDLER BLVD

CHANDLER

AZ

85224

CHANDLER FESTIVAL SPE LLC

C/O COLE REAL ESTATE INVESTMENTS, 2325 EAST

CAMELBACK ROAD, SUITE 1100,

Store

7634 MALL ROAD

FLORENCE

KY

41042

VILLAGE AT THE MALL HOLDINGS,LLC

,

3847 EAST PIKE PEAK AVE, SUITE J2,

Store

3258 SiILAS CRREK PARKWAY

WINSTON-SALEM

NC

27103

SILAS CREEK CROSSINGASSOCIATES, LLC

ZAREMBA GROUP, LLC, 14600 DETROIT AVE., SUITE

1500,

Store

7601 CARSON BLVD

LONG BEACH

CA

90808

VESTAR PROPERTY MANAGEMENT

2425 E. CAMELBACK RD, SUITE 750,

PHOENIX, AZ 85016 United States

Store

301 WEST EXPLANADE DRIVE

OXNARD

CA

93030

CALIFORNIA PROPERTY OWNERS I,LLC

BIXMORE PROPERTY GROUP, 420 LEXINGTON AVE., 7TH

FL,

Store

2101 WEST BROADWAY SUITE EE

COLUMBIA

MO

65203

RAUL WALTER PROPERTIES

1021 ASHLAND ROAD  #1405,

COLUMBIA, MO 65201-7595 United States

Store

902 WEST KIMBERLY ROAD

DAVENPORT

IA

52806

CAPREALTY 14-VILLAGE, LLC

CAPSTONE REAL ESTATE GROUP, INC,

2 GREEN VILLAGE ROAD, SUITE 209,

Store

1392 TWIXT TOWN ROAD

MARION

IA

52302

COLLINS SQUARE, LLC

JOHN VIGGERS,

NAI OPTIMUM,

Store

The Orchard@Saddleback 23600 El toroRd. Sts.  A&B

LAKE FOREST

CA

92630

ORCHARD LAKE FOREST CA LP

C/O SCHOTTENSTEIN PROPERTY GROUP LLC, 4300 E.

FIFTH AVE,

Store

700 N JOHNSON AVE SUITE 1

EL CAJON

CA

92020

PACIFIC COAST COMMERCIAL

6050 SANTO ROAD, SUITE #200,

SAN DIEGO, CA 92124 United States

Store

90 RHL BOULEVARD

SOUTH CHARLESTON

WV

25309

LBCMT 2007-C3RHL BLVD LIMITEDPARTNERSHIP

DAVID BARROW,

CB RICHARD ELLIS,

Store

9078 WESTVIEW RD, SUITE 100

LONE TREE

CO

80124

SPRING VALLEY-CAMPO ROAD LLC& HOROWITZ FAMILY TRUST OF

SESSIONS GROUP LLC, 936 E. 18TH AVE,

DENVER, CO 80218 United States

Store

10359 ULMERTON RD

LARGO

FL

33771

REAL GLOBAL INVESTMENTS, LLC

c/o BART R. SAUNDERS, 7232 W. SAND LAKE ROAD,

SUITE 202,

Store

2777 PAPER MILL RD, SUITE C-3a

WYOMISSING

PA

19610

SPRING RIDGE, LP

C/O S RIDGE MANAGEMENT, LLC, 106 LORI LANE,

BOILING SPRINGS, PA 17007 United States

Store

4014 B MEDINA RD

COPLEY (FAIRLAWN)

OH

44333

MSA MONTROSE LP

HAMPTON PROPERTIES, INC,

125 GAGNON STREET, SUITE 201,

Store

19075 I-45 SOUTH, Suite 400 PortofinoCenter

SHENANDOAH

TX

77385

KRG PORTOFINO, LLC

KITE REALTY GROUP, LP,

30 SOUTH MERIDIAN STREET, SUITE 1100,

Store

1730 West Fullerton Ave, Unit 22

CHICAGO

IL

60614

CENTRUM PROPERTIES INC.

225 WEST HUBBARD STREET, 4TH FLOOR,

CHICAGO, IL 60610 United States

Store

962 SOUTH Randall Road, Unit B

ST. CHARLES

IL

60174

DiCARLO LP

d/b/a FUNAI LLC, 223 WEST SPRING DR.,

TWIN LAKES, WI 53181-9366 United States

 

--------------------------------------------------------------------------------

 

Store

Quartermaster Plaza  2306 W. Oregon Ave.Sp. F-3

PHILADELPHIA

PA

19145

CEDAR QUARTERMASTER, LLC

VICE PRESIDENT,

CEDAR REALTY TRUST, INC,

Store

89 RTE 17 SOUTH

E. RUTHERFORD

NJ

07073

LIBERTY COMMONS, LLC

FSIG , LLC, 2025 ROUTE 27 SUITE 220,

EDISON, NJ 08817 United States

Store

8015 Citrus Park Drive

TAMPA

FL

33625

WSG CITRUS PARK,LLC

WSG DEVELOPMENT CO,

12000 BISCAYNE BLVD, SUITE 508,

Store

9410-A Skokie Blvd

SKOKIE

IL

60077

INLAND SKOKIE FASHION SQUARE II

INLAND COMMERCIAL PROPERTY MGMT, INC, 2901

BUTTERFIELD ROAD,

Store

8401 NORTH Mercier Avenue

Kansas City

MO

64155

BTGSI COMMERCIAL, LLC

MD MANAGEMENT, INC, 5201 JOHNSON DRIVE, SUITE

450,

Store

19220 Alderwood Mall Pkwy. Suite 130

Lynwood

WA

98036

ALDERWOOD PARKWAYDEVELOPMENT, LLC

18323 BOTHELL EVERETT HIGHWAY, SUITE 380,

MILL CREEK, WA 98012 United States

Store

2872 Highway 35 SOUTH

Hazlet

NJ

07730

JACKAPINO-TOLLEVSEN LLC

33 SCHANCK ROAD,

HOLMDEL, NJ 07733 United States

Store

5240 Route 30

Greensburg

PA

15601

CBL/WESTMORELAND MALL, LP

CBL & ASSO.MGMT, INC/CBL CENTER STE 500, 2030

HAMILTON PLACE BLVD,

Store

3750 VETERANS MEMORIAL BLVD

METAIRIE

LA

70002

3750 VETERANS, LLC

450 WOODVINE AVENUE,

METAIRIE, LA 70005

Store

17401 SOUTHcenter Pkwy. Suite 141

TUKWILA

WA

98188

WINNERS 3 LLC

117 EAST LOUISA STREET #230,

SEATTLE, WA 98102 United States

Store

Towers of Waterford Lakes 464 N AlafayaTrl. S 108

ORLANDO

FL

32828

DENO P. DIKEOU

543 WYMORE ROAD NORTH, SUITE 106,

MAITLAND, FL 32751

Store

Orange Plaza 444 Route 211 East, Suite #3

MIDDLEtown

NY

10940

NATIONAL REALTY &DEVELOPMENT CORP.

3 MANHATTANVILLE ROAD,

PURCHASE, NY 10577-2117

Store

LAKE SUCCESS SHOP CNTR. 1444UNION TRNPKE

NEW HYDE PARK

NY

11040

LAKE SUCCESS SHOPPING CENTER,LLC

1526-A UNION TURNPIKE,

NEW HYDE PARK, NY 11040

Store

ARROWHEAD TOWN CENTER 7530WEST BELL RD STE 103A-B

GLENDALE

AZ

85308

ARROWHEAD 75 BELLDEVELOPMENT, LLC

3131 EAST CAMELBACK ROAD, SUITE 110,

PHOENIX, AZ 85016

Store

8864 SE SUNNYSIDE RD

CLACKAMAS

OR

97015

PRK HOLDINGS IV LLC

CH REALTY III/CLACKAMAS, LLC, 3333  NEW HYDE

PARK RD, SUITE 100, NEW HYDE PARK, NY 11042

Store

12455 VICTORIA GARDENS LNSTE#170

RANCHO CUCAMONGA

CA

91739

FIT DEVELOPMENT, LP

564 NORTH SUNRISE AVE,

ROSEVILLE, CA 95661

Store

BIG BEAVER CTR 2028 W. BIGBEAVER RD

TROY (W. Big Beaver)

MI

48084

BIG BEAVER CENTER LLC

4036 TELEGRAPH ROAD, SUITE 201,

BLOOMFIELD HILLS, MI 48302

Store

4001 RIVERDALE RD. #A

OGDEN

UT

84405

DAHLE INVESTMENTS, LTD

6575 SO. REDWOOD ROAD, SUITE 100,

TAYLORSVILLE, UT 84123

Store

6170 SOUTH STATE STREET

MURRAY

UT

84107

DAHLE INVESTMENTS, LTD

6575 SO. REDWOOD ROAD, SUITE 100,

TAYLORSVILLE, UT 84123

Store

MERIDIAN CROSSROADS 3427 E.FAIRVIEW AVE

MERIDIAN (BOISE)

ID

83642

GS II MERIDIAN CROSSROADS LLC

EXEC VP PRES. -LEASING, DDR CORP,

3300 ENTERPRISE PARKWAY, BEECHWOOD, OH 44122

Store

585 SOUTH 24 WEST

BILLINGS

MT

59102

DAHLE INVESTMENTS, LTD

6575 SO. REDWOOD ROAD, SUITE 100,

TAYLORSVILLE, UT 84123

Store

2285 E. BASELINE RD.

GILBERT

AZ

85234

DAHLE INVESTMENTS, LTD

6575 SO. REDWOOD ROAD, SUITE 100,

TAYLORSVILLE, UT 84123

Store

1505 Post Road East

Westport

CT

06880

TODD CORPORATION

PETER GREEN,

132 B PARTRICK AVE, NORWALK, CT 06851

Store

Shops at Stonebriar 2943 Preston RoadSuite 1450

Frisco

TX

75034

SHAFER PLAZA 06A, LLC

12411 VENTURA BLVD.,

STUDIO CITY, CA 91604

Store

14182 East Cedar Avenue

AURORA

CO

80012

WEINGARTEN MILLER AURORA IILLC

WEINGARTEN REALTY INVESTORS, PO BOX 924133,

HOUSTON, TX 77292

 

--------------------------------------------------------------------------------

 

Store

Millenia Crossing 4012 Eastgate Drive,Suite F100

Orlando

FL

32839

MORRIS MILLENIA ASSOCIATES, LLC

PETER W. FELDMAN, THE MORRIS COMPANIES, 15155

MICHELANGELO BLVD, STE 102, DELRAY BEACH, FL

Store

429 SOUTH Associated Road

Brea

CA

92821

BPI BREA LLC

6905 TELEGRAPH ROAD, SUITE 340,

BLOOMFIELD HILLS, MI 48301

Store

HUMBLEWOOD SHOPPING CENTER10010 FM 1960 BYPASS ROAD WEST

HUMBLE

TX

77338

WESTERNHUMBLEWOOD LP

PRESIDENT/PROP MGMT, RPAI SOUTHWEST MGMT LLC,

2021 SPRING ROAD, SUITE 200, OAK BROOK, IL 60523

Store

THE WATERFRONT 280 EWATERFRONT DR

HOMESTEAD

PA

15120

M&J-BIG WATERFRONT MARKETAMITY, LLC

M&J WILKOW PROPERTIES, LLC, 180 NORTH MICHIGAN

AVE, SUITE 200, CHICAGO, IL 60601

Store

GEMINI PLACE TOWNE CTR 1424GEMINI PLACE

COLUMBUS

OH

43240

GPTC 3, LLC

FRANZ A. GEIGER, NP LIMITED PARTNERSHIP,

8800 LYRA DRIVE, SUITE 550, COLUMBUS, OH 43240

Store

MISSION VALLEY MALL 1640 CAMINODEL RIO NORTH SUITE 180

SAN DIEGO

CA

92108

MISSION VALLEY SHOPPINGTOWNLLC

LEGAL DEPARTMENT,  2049 CENTURY PARK EAST, 41ST

FLOOR,

Store

VILLAGE SQUARE SHOPPING CTR27079 CHAGRIN BLVD

WOODMERE (MENTOR)

OH

44122

VILLAGE CHAGRIN PARTNERS, LLC

23250 CHAGRIN BLVD., SUITE 255,

BEECHWOOD, OH 44122

Store

2194 RICHMOND AVENUE

STATEN ISLAND

NY

10314

PIER I IMPORTS (US), INC

PO BOX 961020

FORT WORTH, TX 76161-0020

Store

131 N BURKHARDT ROAD SUITE 127

EVANSVILLE

IN

47715

LLOYD CROSSING SHOPPINGCENTER, LLC

600 EAST 96TH STREET, SUITE 150,

INDIANAPOLIS, IN 46240

Store

438 SOUTHBRIDGE STREET

AUBURN(SHREWSBURY)

MA

01501

THREE LAKES LLC

SALTER & KAHN, INC,

359 BOYLSTON STREET, BOSTON, MA 02116

Store

189 SOUTH BROADWAY RTE 28

SALEM

NH

03079

GARABEDIAN FAMILY TRUST

352 S. BROADWAY, SALEM, NH  03079

Store

MAGNOLIA PARK 1025 WOODRUFFROAD

GREENVILLE

SC

29607

MAGNOLIA PARK, LLC

C/O MENIN DEVELOPMENT, INC., 324 ROYAL PALM

WAY, SUITE 100, PALM BEACH, FL  33480

Store

9 MALL PLAZA 1830 SOUTH RD STE114

WAPPINGERS FALLS

NY

12590

NINE MALL INVESTORS, LLC

1680 ROUTE 23 NORTH, SUITE 330,

WAYNE, NJ 07470

Store

MID RIVERS PLAZA 247 MID RIVERMALL DRIVE SPACE 16

SAINT PETERS

MO

63376

THE GREWE LIMITED PARTNERSHIP

9109 WATSON ROAD, SUITE 400,

ST. LOUIS, MO 63126

 

 

--------------------------------------------------------------------------------

 

OPERATING LEASES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RICOH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment currently under Lease with Commencement Date of 02/01/10:

 

 

1-Ricoh MPC4000 Color Copier

 

 

 

 

 

 

 

1-Ricoh MPC3300 Color Copier

 

 

 

 

 

 

 

6-Ricoh MC5000 B&W Copiers

 

 

 

 

 

 

 

3-Ricoh MP6000 B&W Copiers

 

 

 

 

 

 

 

2-Ricoh MP3350 B&W Copiers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Commencement Date

Lease

Monthly Payment

Lease Expiration Date

Total Lease

 

 

 

 

 

 

1/7/2010

60 months

***

1/6/2015

***

 

 

 

 

 

 

2/1/2010

60 months

***

1/31/2015

***

 

 

 

 

 

 

7/1/2012

60 months

***

7/1/2017

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment under Lease commencing approximately 11/01/10:

 

 

 

 

1 -Ricoh MP6002 SP copier

 

 

 

 

 

 

 

2- Ricoh MP5002 SP copiers

 

 

 

 

 

 

 

2 -Ricoh MP3353 SP copiers

 

 

 

 

 

 

 

1 - Ricoh Aficio MP8001 SP copier

 

 

 

 

 

 

 

5 - Ricoh MP4002 SP copiers

 

 

 

 

 

 

 

2- Richoh MPC3003 copiers

 

 

 

 

 

 

 

1-Ricoh C5100S copier

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Commencement Date (1)

 

Term of Lease

 

Monthly Payment

 

Lease Expiration Date

 

Total Lease

 

 

10/1/2014

 

62 months (2)

 

***

 

12/1/2019

 

***

 

 

 

 

 

 

 

 

(1) Commencement Date is approximate.  Lease commences as of the equipment
delivery date.

(2) First 2 months payment $0; Months 3 – 62 = *** / month.

 

 

 

 

 

 

 

 

 

 

 

IBM CREDIT LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment under Contract commencing approximately 02/01/2015:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 – 9992-003 IBM PureData System for analytics N2002-005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commencement Date

 

Monthly Payment

Total

 

 

 

 

 

 

 

2/1/2015

9 months

***

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment is owned after term ends.

 

 

 

 

 

 

 

.

 

 

 

 

 

*** Represents text omitted pursuant to a request for confidential
treatment.  The omitted material have been filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 

EXHIBIT 4.7(b)

Consigned Inventory

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 4.9

Insurance Policies

 

 

Coverage/Limits as of:

July 1, 2014

 

Insurer

Policy #

Policy Period

Coverage

Limit

Global Property - Does not include all Limits, please consult Policy for full
set of Coverage Limits and Deductibles

American Home Assurance

Company

***

6/30/2014 - 6/30/2015

Master Policy: Total Limit

$200,000,000

Earth Movement

 

555 Turnpike St

$200,000,000

CA, AK, Hi, PR

$5,000,000

New Madrid Earthquake Zone Counties

$5,000,000

Pacific Northwest Earthquake Zone Counties

$5,000,000

Earth Movement Deductibles

 

Per Occurrence

$100,000

CA, AK, Hi, PR

5% of the property

Value with a

$250,000 min

Pacific Northwest Earthquake Zone Counties and New

Madrid Earthquake Zone Counties

5% of the property

Value with a

$100,000 min

Flood

 

Annual Aggregate

$200,000,000

SFHA Zones

$10,000

Deductible

$100,000

SFHA Zone Property Damage

$500,000

Installation Coverage

$500,000

Transit

$500,000

Extra Expense

$10,000,000

Brands and Labels

$1,000,000

Newly Acquired Property

$3,000,000

Unnamed Locations

$3,000,000

Accounts Receivable

$1,000,000

Valuable Papers and Records

$1,000,000

Electronic Data and Media (other than cyber)

$3,500,000

Demolitiona and Increased Cost of Construction

 

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

 

Coverage/Limits as of:

July 1, 2014

 

 

 

 

A. Undamaged Portion

Policy Limit

B. Demolition

$5,000,000

C. Compliance with Laws

$5,000,000

Errors & Omissions

$3,000,000

Terrorism Inside the US

$200,000,000

Terrorism Outside the US

Not Included

Fungus, Mold, or Mildew

$1,000,000

Service Interruption

$1,000,000

Ordinary Payroll

90 Days

All Losses unless specified

$25,000

Wind/Hail in High Hazard Wind Zones

5% of the property

Value with a

$250,000 min

Equipment Breakdown

$10,000

***

6/30/2013 - 6/30/2014

Canada Total Limit

$2,315,043

Earth Movement

Not Covered

Flood

Not Covered

Windstorm

$2,315,043

All Other Perils Deductibles

$25,000

***

6/30/2014 - 6/30/2015

United Kingdom Total Limit

$2,315,043

Earth Movement

Not Covered

Flood

Not Covered

Windstorm

$2,315,043

All Other Perils Deductible

$25,000

Total US Billed

Total Locally Billed*

Total Global Premium

*UK Terrorism Premium is 436.59GBP - Conversion to US $ 9/18/2014 rate 1.64.

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

 

Coverage/Limits as of:

July 1, 2014

 

Cargo

Indemnity Insurance

Company of North

America

***

6/30/2014 - 6/30/2015

Any One Conveyance or Connecting Conveyance

$5,000,000

War Limit

$5,000,000

Deductible

$5,000

General Liability

Liberty Mutual Fire

Insurance Co.

***

07/01/2014 - 07/01/2015

General Aggregate

$10,000,000

Products-Completed Operations Aggregate

$2,000,000

Each Occurrence

$1,000,000

Personal & Advertising Injury

$1,000,000

Damage to Premises Rented - any one prem

$1,000,000

Medical Expenses

$10,000

Employee Benefits Each Claim

$1,000,000

Employee Benefits Aggregate

$2,000,000

Retroactive Date

7/1/2014

Workers' Compensation and Employers' Liability

Liberty Insurance

Corporation

***

07/01/2014 - 07/01/2015

Workers' Compensation

Statutory

BI by Accident each Accident

$1,000,000

BI by Disease Policy Limit

$1,000,000

BI by Disease each Employee

$1,000,000

Retention

$250,000

***

07/01/2014 - 07/01/2015

Workers' Compensation

Statutory

BI by Accident each Accident

$1,000,000

BI by Disease Policy Limit

$1,000,000

BI by Disease each Employee

$1,000,000

Retention

$250,000

Business Auto Liability

Liberty Mutual Fire

Insurance Co.

***

07/01/2014 - 07/01/2015

Liability - Any Auto

$1,000,000

Uninsured Motorists

Statutory

Medical Payments

$10,000

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

 

Coverage/Limits as of:

July 1, 2014

 

International Casualty (DIC)

ACE American Insurance

Company

***

06/30/2014 - 06/30/2017

General Liability

 

General Aggregate

Not Applicable

Products-Completed Operations Aggregate

$2,000,000

P&AI Aggregate

$1,000,000

Each Occurrence

$1,000,000

Med Expense

$25,000

Employee Benefits Coverage

 

Employee Benefits Each Claim

$1,000,000

Employee Benefits Aggregate

$1,000,000

Accidental Death & Dismemberment

 

Principal Sum (per covered person)

$250,000

Accident Aggregate (per Occurrence)

$1,500,000

Non-Occupational Medical Expense

$25,000

Auto:

 

Combined Single Liability Limit - Any One Accident

$1,000,000

Hired Auto PD Any One Accident

$50,000

Hired Auto PD Any One Policy Period

$50,000

Medical Payments

$50,000

Foreign Voluntary Compensation

 

North Americans: State of Hire; 3rd Country Nationals:

Country of Origin; Local Nationals: EL Only

 

BI by Accident each Accident

$1,000,000

BI by Disease each Employee

$1,000,000

BI by Disease Policy Limit

$1,000,000

Medical Assistance Services

$1,000,000

Special Risk

 

Extortion/Ransom Monies Payment (each loss)

$250,000

In-Transit Extortion/Ransom (each loss)

$250,000

Expenses (each loss)

$250,000

Legal Costs (each loss)

$250,000

Medical, Death or Dismemberment (each life)

$10,000

Medical, Death or Dismemberment (each incident)

$100,000

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

 

Coverage/Limits as of:

July 1, 2014

 

 

 

 

Incident Response (each loss)

$250,000

Total International Premium Excluding Locally Issued Policies

* Please note that Admitted Policy taxes are subject to change based on local
laws and regulations

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

 

Coverage/Limits as of:

July 1, 2014

 

Umbrella Liability

Continental Casualty

Company

***

07/01/2014 - 07/01/2015

General Aggregate

$25,000,000

Each Occurrence

$25,000,000

Self Insured Retention

$10,000

Excess Casualty

Ohio Casualty Insurance

Company

***

07/01/2014 - 07/01/2015

General Aggregate

$25,000,000

Each Occurrence

$25,000,000

In Excess of:

$25,000,000

Primary Directors & Officers

National Union Fire

Insurance Company of

Pittsburgh, Pa.

***

07/01/2014 - 07/01/2015

Policy Limit

$10,000,000

Securities Claim Retention

$500,000

Employment Practices Claim Retention

$150,000

Other Claims Retention

$150,000

A & B Continuity Date

4/21/1996

C Continuity Date

Date a person first

becomes an outside entity

D Continuity Date

7/1/2004

First Layer Excess Directors & Officers

Travelers Cas & Surety

Company of America

***

07/01/2014 - 07/01/2015

Limit

$10,000,000

In Excess of:

$10,000,000

Second Layer Excess Directors & Officers

Monitor Liability

Managers

***

07/01/2014 - 07/01/2015

Limit

$5,000,000

In Excess of:

$20,000,000

Third Layer Side A Excess Directors & Officers

National Union Fire Ins Co

of Pittsburgh, Pa.

***

07/01/2014 - 07/01/2015

Limit

$10,000,000

In Excess of:

$25,000,000

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

 

Coverage/Limits as of:

July 1, 2014

 

Fiduciary Liability

National Union Fire Ins Co

of Pittsburgh, Pa.

***

07/01/2014 - 07/01/2015

Limit

$5,000,000

Continuity Date

7/1/2005

Employment Practices Liability

National Union Fire

Insurance Company of

Pittsburgh, Pa.

***

07/01/2014 - 07/01/2015

Aggregate Limit

$5,000,000

Continuity Date

4/28/2000

Retention

$250,000

Crime

National Union Fire

Insurance Company of

Pittsburgh, Pa.

***

07/01/2014- 07/01/2015

Loss of Assets

$5,000,000

Loss of Employee Benefit Plan Assets

$5,000,000

Credit Card Forgety

$5,000,000

Deductible

$150,000

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

 

Coverage/Limits as of:

July 1, 2014

 

Cyber Risk

Beazley Insurance

Company, Inc.

***

10/14/2014-10/14/2015

Policy Aggregate (I.A, I.C-I.E)

$10,000,000

Retroactive Date (unless specified below)

10/14/2003

Continuity Date (unless specified below)

10/14/2006

Information Security & Privacy Liability (I.A)

incl above

Retention

$150,000

Privacy Breach Response Services (I.B)

$2,000,000

Legal and Forensic Expenses Aggregate Sublimit

$2,000,000

Retention

$10,000

Foreign Notifications Aggregate Sublimit

$2,000,000

Creddit Monitoring Program

>100 individuals

Regulatory Defense & Penalties (I.C) Aggregate Sublimit

$10,000,000

Website Media Content Liability (I.D)

incl above

Retention

$150,000

Retroactive Date

10/14/2006

Crisis Management & Public Relations (I.B) Aggregate Sub

$2,000,000

Retention

$10,000

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

 

Coverage/Limits as of:

July 1, 2014

 

Special Risk Policy

US Specialty Insurance

Company

***

7/1/2014-7/1/2017

Limit

$10,000,000

Loss of Earnings per loss

$10,000,000

Death/Dismemberment - per person

$250,000

Death/Dismemberment - per accident

$1,250,000

Emergency Repatriation/Relocation Expense per loss

$250,000

Emergency Repatriation/Relocation Expense aggregate

$250,000

Threat Response - any one loss

$100,000

Threat Response - any one period

$100,000

Disappearance/Investigation Expense

$50,000

Business Travel Accident - Does not include all Limits, please consult Policy
for full set of Coverage Limits and Deductibles

Federal Insurance

Company

***

3/1/2013-3/1/2016

Aggregate Limit per Aircraft Accident

$5,000,000

Aggregate Limit per Felonious Assault

$5,000,000

Cov A: Principal Sums

 

Class 1: 24 Hour Business & Pleasure - One times salary to

a max of:

$1,000,000

Class 2: 24 hour Business Travel - One times salary to a

max of:

$500,000

Class 2: Felonious assault - One times salary to a max of:

$500,000

Class 3: 24 hour Business Travel - One times salary to a

max of:

$150,000

Class 3: Felonious assault - One times salary to a max of:

$150,000

Class 4: 24 hour Business Travel - One times salary to a

max of:

$75,000

Class 4: Felonious assault - One times salary to a max of:

$75,000

Class 5: Business Travel Family

$25,000

Class 6: Business Travel Family

$10,000

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

EXHIBIT 4.11

CAPITAL LEASES

None.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 4.13(a)

Labor Relations

None.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 4.19

LITIGATION

GENERAL LITIGATION

 

Name of Case

Jurisdiction

Date Filed

Description of

Claim

Amount

Sought

DXLG's Counsel

Status

Chapter 7 Trustee of the Estate of Block Corporation

N/A

N/A

Seeks reimbursement of

$317,753.61 deduction.

$317,753.61

N/A

***

Y & Z Worldwide, Inc. v. CMRG Apparel, LLC

Suffolk Superior

Court, CV 2013-

03132-F

Served 9/12/13

Claims is owed for goods purchased and delivered.

$250,000

Sherin and Lodgen

****

 

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

EXHIBIT 4.19

LITIGATION

EMPLOYMENT LITIGATION

 

Name of Case

Jurisdiction

Date Filed

Description of Claim

DXLG's Counsel

Hibba Munjy vs. Destination XL Group, Inc. and Casual Male Store, LLC

Superior Court, Fresno County, CA. Case

#14CECG02190

Served 9/4/14

Ms. Munjy alleges that she was subjected to sexual harassment and resigned her
position during a two-week training program in Atlanta, GA in 2013.

Henry Sanchez, Jackson Lewis

Breana Jeter-Polk v. Casual Male Store, LLC and Destination XL Group, Inc.

Superior Court, San Bernardino County, CA. CIV DS

1403644

  4/2/2014

Jeter-Polk alleges, on behalf of herself and a putative class that Casual Male
XL stores in California failed to provide meal and rest breaks and to pay for
overtime for all time worked; as well as failing to provide timely and itemized
wage statements.

David Casey, Michael Mankes, Littler Mendelson

 

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

EXHIBIT 4.19

LITIGATION

AGENCY CASES

 

Name

Date Filed

Case #

Charge

Plaintiff Attorney

***

 

Maryland HCHRC Matter#14-07-039. EEOC Charge Number: 12E-2014-00021.

***

 

***

8/21/2014

Indianapolis EEOC Charge Number 474-2014-

00801

***

 

 

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

 

 

EXHIBIT 4.25

Franchise Location

Pursuant to the Franchise Agreement for DXL™ Store by and between CMRG Europe,
B.V. and Standard Arabian Business & Enterprise Company WLL, dated June 23, 2011
and amended by Novation Agreement by and between CMRG Europe, B.V., Destination
XL Group, Inc. and Standard Arabian Business & Enterprise Company WLL, dated
January 7, 2014 for the DXL store located at Symphony Mall, Golf Road, Salmiya,
Kuwait.




 

--------------------------------------------------------------------------------

 

EXHIBIT 4.28(b)

Contingent Obligations

 

 

In addition to minimum rental payments, many of the store leases to which
Destination XL Group, Inc. and/or its subsidiaries (singularly, “DXLG” or
collectively, the “DXLG entities”) is a party, include provisions for common
area maintenance, real estate taxes, insurance, promotional charges, and or
escalation clauses and in some cases percentage rents based on percentage of
store sales above designated levels.

 

On May 14, 2002, DXLG completed the acquisition of substantially all of the
assets of Casual Male Corp. and certain of its subsidiaries, for a purchase
price of approximately $170 million.  In connection with the acquisition, DXLG
assumed certain contingent liabilities, including, but not limited to, existing
retail store lease arrangements and the existing mortgage for Casual Male
Corp.’s corporate office located in Canton, Massachusetts, which DXLG currently
occupies as its corporate headquarters.

On January 30, 2006, DXLG entered into a sale-leaseback transaction with Spirit
Finance Corporation, a third party real estate investment trust (“Spirit”).  In
connection with the transaction, DXLG Male sold its headquarters and
distribution center property to Spirit for $56.0 million.  At the closing on
February 1, 2006 DXLG entered into a twenty-year lease agreement with a
wholly-owned subsidiary of Spirit whereby DXLG agreed to lease the property back
for an annual rent of $4.6 million.

DXLG is subject to various legal proceedings and claims that arise in the
ordinary course of business.  Management believes that the resolution of these
matters will not have an adverse impact on the results of operations or the
financial position of DXLG.




 

--------------------------------------------------------------------------------

 

 

EXHIBIT 5.4

See Attached.




 

--------------------------------------------------------------------------------

 

 

[g20141121191415428880.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 5.8

 

See attached.

 




 

--------------------------------------------------------------------------------

 

[Company Letterhead]

 

_____________________, 20 __



Wells Fargo Bank, National Association, as Administrative Agent

One Boston Place, 18th Floor

Boston, MA 02108

Attention: Sally A. Sheehan, Director

 

RE: DESTINATION XL GROUP, INC.

(the “Borrowers’ Representative”)

 

Financial Statement For: The [month][quarter][year] ended _____________________,
20 __.

 

Dear Sally:

 

This Certificate accompanies the above described financial statement (the
“Financial Statement”) furnished to you by the Borrowers’ Representative and is
delivered in accordance with Article 5 of the Term Loan and Security Agreement
dated October 29, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) between, among others, the Borrowers’
Representative, the Borrowers, and you. Terms used herein which are defined in
the Loan Agreement are used as so defined.

 

The undersigned have each reviewed the Financial Statement, the Loan Agreement,
and each of the other Loan Documents, and has made such inquiry as the
undersigned deem appropriate. Following such review, the undersigned CERTIFIES
as follows:

 

(a) Financial Statement. The Financial Statement was prepared in accordance with
GAAP consistently applied and present fairly the consolidated financial
condition of the Loan Parties at the close of, and the results of the Loan
Parties’ operations and cash flows for, the period(s) covered by the Financial
Statement, subject however (unless this Certificate accompanies the annual
Financial Statement) to usual year-end adjustments and the absence of footnotes.

 

(b) Defaults. Except as set forth below, no Default or Event of Default has
occurred or is continuing. If a Default or Event of Default has occurred, the
following describes the nature of the Default in reasonable detail and the
steps, if any, being taken or contemplated by the Loan Parties to be taken on
account thereof.

 

Describe Default(s) or Event(s) of Default and steps taken (Note, if no Default
or Event of Default has occurred, insert “Not Applicable”):

 

(c) Notices. No event, immediate notice of which is to be provided by the
Borrowers’ Representative in accordance with Section 5.3 of the Loan Agreement,
has occurred, other than those events, written notice of which has previously
been provided and those events (if any) described below:

 

Describe Section 5.3 events (Note, if no such event has occurred, insert “Not
Applicable”)

 

(d)

Consolidated Fixed Charge Coverage Ratio. The reasonably detailed calculations
with respect to the Consolidated Fixed Charge Coverage Ratio for the Fiscal
Month ending  ____________ are attached hereto as Appendix I (whether
or  not  a  Covenant Compliance Event has occurred and is continuing).




 

--------------------------------------------------------------------------------

 

 

(e)        [Store Openings/Store Closings. A list of Stores that were opened
and/or closed, including,

without limitation, the name and address of each such Store and date of the
opening or closing, since _________________ (the date of the last similar
certification), is attached hereto as Appendix II. Exhibit 4.5 of the Loan
Agreement is deemed updated to reflect the information set forth in such
Appendix II.

 

(Note, if no Store openings or closing have occurred, insert “Not
Applicable.”)]1

 

 

Destination XL Group, Inc.

 

 

 

_____________________________

By: Peter H. Stratton, Jr.

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 




 

1 

NTD: to be used only if accompanying financial statements.

 

--------------------------------------------------------------------------------

 

Appendix I to Compliance Certificate

 

The following is a calculation of Consolidated Fixed Charge Coverage Ratio for
the Fiscal Month ending on ___________________________.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Appendix II to Compliance Certificate

 

The following Stores were opened since ________ (the date of the last similar
certification):

 

Name

Address

Date

 

 

 

 

 

 

 

 

 

 

 

The following Stores were closed since ________ (the date of the last similar
certification):

 

Name

Address

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 7.1

DDAs

 

STORE NO.

Bank_Name

BANK_ADDRESS

CITY

ST

ZIP

TELEPHONE

ACCOUNT #

9011

CHASE (JPMORGAN)

875 N MICHIGAN AVE

CHICAGO

IL

60611

(312) 664-4600

***

9015

BANK OF AMERICA

3116 Peachtree Road, NE

Atlanta

GA

30305

 

***

9053

BANK OF AMERICA

9550 METCALF

OVERLAND PARK

KS

66212

(816) 979-8945

***

9054

CHASE (JPMORGAN)

325 NORTH MILWAKEE AVENUE

VERNON HILLS

IL

60061

(847) 821-8716

***

9055

CHASE (JPMORGAN)

2031 WEST HENDERSON ROAD

COLUMBUS

OH

43220

(614) 248-2323

***

9056

BANK OF AMERICA

5270 POPLAR AVENUE

MEMPHIS

TN

38119

(901) 684-6000

***

9058

BANK OF AMERICA

8100 FORSYTH BLVD

ST LOUIS

MO

63105

(314) 466-0482

***

9059

CHASE (JPMORGAN)

18100 WEST ELEVEN MILE ROAD

LATHRUP VILLAGE

MI

48076

(248) 424-8720

***

9060

CHASE (JPMORGAN)

3100 Fairlane Drive

Allen Park

MI

48101

(800) 935-9935

***

9063

CHASE (JPMORGAN)

43100 GRAND RIVER AVENUE

NOVI

MI

48375

(248) 349-2424

***

9064

CHASE (JPMORGAN)

13999 LAKESIDE CIRCLE

STERLING HEIGHTS

MI

48313

(586) 247-4900

***

9066

CHASE (JPMORGAN)

989 MCBRIDE AVE

WEST PATERSON

NJ

07424

(973) 812-3200

***

9067

BANK OF AMERICA

46 Parsonage Rd

Menlo Park

NJ

08837

(800) 841-4000

***

9070

BANK OF AMERICA

11800 ROCKVILLE PIKE

ROCKVILLE

MD

20852

(301) 881-8390

***

9072

CHASE (JPMORGAN)

3235 NORTH MESQUITE

MESQUITE

TX

75150

(972) 270-5481

***

9074

CHASE (JPMORGAN)

1337 GESSNER

HOUSTON

TX

77055

(713) 751-6100

***

9076

BANK OF AMERICA

4040 SOUTH COOPER STREET

ARLINGTON

TX

76015

(817) 468-4787

***

9080

BANK OF AMERICA

220 SOUTH ESCONDIDO BLVD

ESCONDIDO

CA

92025-4183

(760) 489-2001

***

9082

BANK OF AMERICA

19240 NORDHOFF STREET

NORTHRIDGE

CA

91324

(818) 885-4060

***

9084

BANK OF AMERICA

1108 THE MALL IN COLUMBIA

COLUMBIA

MD

33401

(410) 730-8971

***

9105

BANK OF AMERICA

900 BALD HILL ROAD

WARWICK

RI

02886

(401) 821-7588

***

9112

BANK OF AMERICA

71 Faunce Corner Rd

North Dartmouth

MA

02747

(800) 841-4000

***

9117

BANK OF AMERICA

310 Daniel Webster Highway

Nashua

NH

03060

(800) 841-4000

***

9119

CHASE (JPMORGAN)

4730 WEST 79th STREET

CHICAGO

IL

60652

(773) 585-7700

***

9120

CHASE (JPMORGAN)

215 ROUTE 83

ELMHURST

IL

60126

(630) 834-7329

***

9123

BANK OF AMERICA

2030 COLISEUM DRIVE SUIT A

HAMPTON

VA

23666

(757) 896-3300

***

9127

CHASE (JPMORGAN)

1225 SOUTH PARK DRIVE

GREENWOOD

IN

46143

(317) 321-4004

***

9131

BANK OF AMERICA

1188 NIAGARA FALLS BLVD

TONAWANDA

NY

14150

(716) 833-3330

***

9137

BANK OF AMERICA

330 BUSH RIVER ROAD

COLUMBIA

SC

29210

(803) 765-4730

***

9139

BANK OF AMERICA

7420 RIVERS AVENUE

NORTH CHARLESTON

SC

29406

(843) 720-4945

***

9142

BANK OF AMERICA

1774 WASHINGTON STREET

HANOVER

MA

02339

(800) 841-4000

***

9144

BANK OF AMERICA

225 MEMORIAL AVENUE

WEST SPRINGFIELD

MA

01089

(413) 746-3263

***

9147

WELLS FARGO

 

 

MA

 

(617) 310-8041

***

9149

BANK OF AMERICA

133 Wolf Rd

Albany

NY

12205

(800) 841-4000

***

9152

BANK OF AMERICA

2501 NORTH OAK STREET

MYRTLE BEACH

SC

29577

(843) 946-2100

***

9155

CHASE (JPMORGAN)

6303 N PORTLAND

OKLAHOMA CITY

OK

73112

(405) 440-8575

***

9157

BANK OF AMERICA

756 TWO MILE PARKWAY

GOODLETESVILLE

TN

37072

(615) 859-4158

***

9159

BANK OF AMERICA

2850 PRINCE WILLIAM PARKWAY

WOODBRIDGE

VA

22191

(703) 497-0801

***

9160

BANK OF AMERICA

858 WASHINGTON ST

DEDHAM

MA

02026

(800) 841-4000

***

9161

BANK OF AMERICA

One Post Office Square

Lynnfield

MA

01940

(800) 841-4000

***

9166

BANK OF AMERICA

1263 MILITARY RD

NIAGARA FALLS

NY

14304

(716) 283-8783

***

9171

CHASE (JPMORGAN)

2325 SOUTHLAKE MALL

MERRILLVILLE

IN

46410

(219) 738-4254

***

9172

BANK OF AMERICA

7220 SAND LAKE RD

ORLANDO

FL

32819

(407) 351-4220

***

9174

BANK OF AMERICA

3333 WEST HENRIETTA RD

ROCHESTER

NY

14623

(585) 475-1687

***

9175

BANK OF AMERICA

1349 BOSTON POST ROAD

MILFORD

CT

06460

(203) 876-3383

***

9176

BANK OF AMERICA

2105 PINECROFT ROAD

GREENSBORO

NC

27407

(336) 805-3745

***

9178

BANK OF AMERICA

880 NORTH MILITARY HIGHWAY

NORFOLK

VA

23502

(757) 466-5150

***

9180

CHASE (JPMORGAN)

36 E Midland Ave

Paramus

NJ

07652

(201) 634-1047

***

9186

BANK OF AMERICA

2500 ROUTE 22 CTR

UNION

NJ

07083

(908) 622-9324

***

9187

US BANK

2690 Snelling Avenue North

ROSEVILLE

MN

55113

(631) 636-8300

***

9190

CHASE (JPMORGAN)

7606 WEST MORGAN AVENUE

MILWAUKEE

WI

53220

(414) 546-7485

***

9191

BANK OF AMERICA

99 Rockingham Park Boulevard

Salem

NH

03079

(800) 841-4000

***

9193

BANK OF AMERICA

994 Middle Country Rd

Selden

NY

11784

(800) 841-4000

***

9194

CHASE (JPMORGAN)

2255 NORTH CALHOUN ROAD

BROOKFIELD

WI

53005

(262) 821-4321

***

9197

BANK OF AMERICA

75 Middlesex Turnpke

Burlington

MA

01803

(800) 841-4000

***

9199

BANK OF AMERICA

1290 HOOPER AVENUE

TOMS RIVER

NJ

08753

(732) 240-3300

***

9201

US BANK

8000 Lyndale Avenue South

Bloomington

MN

55420

(952) 887-6045

***

9202

CHASE (JPMORGAN)

7510 BRISTOL RD

BRISTOL

WI

53104

(262) 857-3827

***

9204

PROVIDENT BANK

44 WEST ROUTE 59

NANUET

NY

10954

(845) 627-6180

***

9205

CHASE (JPMORGAN)

2101 SOUTH BEND AVENUE

SOUTH BEND

IN

46637

(574) 283-4150

***

9207

CHASE (JPMORGAN)

2368 CENTRAL PARK AVE

Yonkers

NY

10710

(914) 337-0878

***

9208

CHASE (JPMORGAN)

5485 EAST HURON RIVER DRIVE

YPSILANTI

MI

48197

(734) 995-8094

***

9211

CHASE (JPMORGAN)

5230 FLATBUSH AVENUE & AVENUE U

BROOKLYN

NY

11234

(718) 692-5850

***

9213

BANK OF AMERICA

195 Bristol Oxford Valley Road

Langhorne

PA

19047

(800) 841-4000

***

9220

CHASE (JPMORGAN)

4763 GREAT NORTHERN BLVD

NORTH OLMSTED

OH

44070

(440) 777-4888

***

9221

BANK OF AMERICA

2669 MURFREESBORO ROAD

NASHVILLE

TN

37217

(615) 291-2945

***

9223

BANK OF AMERICA

141 SOUTH ROCK RD

WICHITA

KS

67207

(316) 261-4557

***

9224

CHASE (JPMORGAN)

4144 BAY RD

SAGINAW

MI

48603

(989) 771-2440

***

9225

BANK OF AMERICA

6711 RITCHIE HIGHWAY

GLEN BURNIE

MD

21061-2395

(410) 766-3500

***

*** Represents text omitted pursuant to a request for confidential treatment.
The omitted material has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------

 

9227

CHASE (JPMORGAN)

17800 FORT STREET

RIVERVIEW

MI

48192

(734) 284-0365

***

9229

US BANK

100 NORTH 56TH STREET

LINCOLN

NE

68504

(402) 467-8002

***

9232

CHASE (JPMORGAN)

4600 DRESSLER ROAD

CANTON

OH

44718

(330) 492-4431

***

9235

CHASE (JPMORGAN)

SOUTH FLINT PLAZA 4841 FENTON RD

FLINT

MI

48507

(810) 234-3557

***

9236

UNITED SAVINGS BANK

301 BALTIMORE PIKE & WEST AVE

SPRINFFIELD

PA

19064-3809

(610) 544-9090

***

9241

CHEVY CHASE BANK

7515 Greenbelt Road

GREENBELT

MD

20770

(301) 614-2401

***

9242

CITIZENS BANK

 

 

NY

12804

(518) 798-4057

***

9250

BANK OF AMERICA

910 TALON DRIVE

O'FALLON

IL

62269

(618) 632-5500

***

9251

CITIZENS NATIOANL BANK

PO BOX 4610 PIGEON FORGE OFFICE

SEVIERVILLE

TN

37864-4610

(865) 429-7585

***

9252

US BANK

72nd and Dodge

OMAHA

NE

68114

(402) 399-3733

***

9254

CHASE (JPMORGAN)

120 NORTH SCOTT

JOLIET

IL

60432

(815) 727-2601

***

9256

BANK OF AMERICA

3371 US HWY 1

LAWRENCEVILLE

NJ

08648

(800) 432-1000

***

9257

CHASE (JPMORGAN)

5435 NORTHFIELD ROAD

BEDFORD HEIGHTS

OH

44146

(216) 475-5300

***

9258

HUNTINGTON BANK

4105 TALMADGE ROAD

TOLEDO

OH

43623

(419) 254-7052

***

9260

NORTHWEST SAVINGS BANK

8 MILLCREEK SQUARE

ERIE

PA

16509

(814) 866-3900

***

9270

CHASE (JPMORGAN)

2404 EAST OAKLAND AVENUE

BLOOMINGTON

IL

61701

(309) 433-9151

***

9271

CHASE (JPMORGAN)

202 FOREST BLVD

PARK FOREST

IL

60466

(708) 747-2400

***

9272

TD BANK

30 STATE ROAD

KITTERY

ME

03904

207 - 439-2066

***

9273

CHASE (JPMORGAN)

1935 BRETON ROAD SOUTHEAST

GRAND RAPIDS

MI

49506

(616) 771-7025

***

9274

CHASE (JPMORGAN)

1 EAST OLD STATE CAPITOL PLAZA

SPRINGFIELD

IL

62701

(217) 525-9600

***

9280

FIRST NAT'L BANK OF PA

4885 MCKNIGHT RD

PITTSBURG

PA

15237

(412) 366-7700

***

9286

BANK OF AMERICA

1699 Whitney Ave

Hamden

CT

06517

(800) 841-4000

***

9292

BANK OF AMERICA

1469 Route 9

Wappingers Falls

NY

12590

(800) 841-4000

***

9302

BANK OF AMERICA

1123 SOUTH UNIVERSITY

LITTLE ROCK

AR

72205

(501) 664-3613

***

9304

CHASE (JPMORGAN)

2109 WEST CENTRE

PORTAGE

MI

49002

(269) 323-0381

***

9306

M & T BANK

811 KIDDER STREET

WILKES-BARRE

PA

18702

(570) 824-5915

***

9309

BANK OF AMERICA

3400 WESTOWN PARKWAY

WEST DES MOINES

IA

50266

(515) 224-0615

***

9311

PNC BANK

32 MIRACLE MILE SHOPPING CENTER

MONROEVILLE

PA

15146

(412) 373-2476

***

9312

BANK OF AMERICA

67 Old Newtown Rd

Danbury

CT

06810

(800) 841-4000

***

9316

M & T Bank

2421 Old Philadelphia Pike

LANCASTER

PA

17602

(717) 293-5505

***

9319

US BANK

5501 WEST 41ST

SIOUX FALLS

SD

57106

(605) 323-3580

***

9323

FIRST CITIZENS BANK

241 EAST MARKET ST,  PO BOX 1377

SMITHFIELD

NC

27577-1377

(919) 989-3274

***

9324

US BANK

3802 13th Avenue South

FARGO

ND

58103

(701) 281-0975

***

9327

CHASE (JPMORGAN)

30730 GROESBECK HIGHWAY

ROSEVILLE

MI

48066

(586) 775-7800

***

9330

WELLS FARGO

143 OLD COUNTRY RD

Carle Place

NY

11514

(516) 577-8317

***

9331

BANK OF AMERICA

4495 LEMAY FERRY ROAD

ST LOUIS

MO

63129

(314) 284-3800

***

9333

BANK OF AMERICA

4189 SOUTH SERVICE ROAD

ST PETERS

MO

63376

(636) 939-1236

***

9336

BANK OF AMERICA

425 Philbrook Ave

South Portland

ME

04106

(800) 841-4000

***

9340

BANK OF AMERICA

7520 MARLBORO PIKE

FORESTVILLE

MD

20747

(301) 817-7760

***

9343

FIRST NATIONAL BANK

 

PITTSBURGH

PA

15205

(412) 490-0330

***

9347

BANK OF AMERICA

6701 SOUTH MEMORIAL DRIVE

TULSA

OK

74133

(918) 591-6865

***

9349

FIFTH THIRD BANK

1250 NORTH GREEN RIVER RD

EVANSVILLE

IN

47715

(812) 474-2741

***

9351

BANK OF AMERICA

2126 GUNBARREL

CHATTANOOGA

TN

37421

 

***

9356

CHASE (JPMORGAN)

8515 FONDREN

HOUSTON

TX

77074

(713) 751-6100

***

9360

CHASE (JPMORGAN)

4530 WEST SAGINAW

LANSING

MI

48917

(517) 323-7045

***

9361

CHASE (JPMORGAN)

1414 WEST OAK STREET

ZIONSVILLE

IN

46077

(317) 266-7316

***

9365

CHASE (JPMORGAN)

19732 ST HWY 249

HOUSTON

TX

77070

(281) 469-1687

***

9367

BANK OF AMERICA

5310 Sunrise Highway

MASSAPEQUA

NY

11762

(800) 841-4000

***

9371

BANK OF AMERICA

1355 N. Delsea Drive

Deptford

NJ

08096

(800) 841-4000

***

9374

CHASE (JPMORGAN)

BAY PLAZA,  2130 BARTOW AVE

BRONX

NY

10475

(718) 862-9480

***

9375

CHASE (JPMORGAN)

633 NORTHLAND BLVD

CINCINNATI

OH

45240

(513) 595-6410

***

9377

CHASE (JPMORGAN)

101 MONUMENT CIRCLE

INDIANAPOLIS

IN

46204

(317) 321-7020

***

9379

BANK OF AMERICA

188 Boston Turnpike Road

Shrewsbury

MA

01545

(800) 841-4000

***

9380

BANK OF AMERICA

3375 LEONARDTOWN ROAD

WALDORF

MD

20602

(301) 645-8887

***

9381

CHASE (JPMORGAN)

533 LYNDON LANE

LOUISVILLE

KY

40222

(502) 566-2291

***

9383

BANK OF AMERICA

1000 Cottman Ave

Philadelphia

PA

19111

(800) 841-4000

***

9384

CHASE (JPMORGAN)

7990 WASHINGTON VILLAGE DRIVE

DAYTON

OH

45459

(937) 443-6290

***

9387

CHASE (JPMORGAN)

30 NORTH MAIN STREET

POLAND

OH

44514

(330) 757-0852

***

9388

CHASE (JPMORGAN)

2655 RICHMOND AVE

STATEN ISLAND

NY

10314

(718) 370-3623

***

9390

CHASE (JPMORGAN)

303 SOUTH MAIN

DUNCANVILLE

TX

75116

(972) 780-4207

***

9391

CITIZENS BANK

2084 NAMANS ROAD

WILMINGTON

DE

19808

(302) 421-2358

***

9393

CHASE (JPMORGAN)

600 SOUTH TYLER STREET, SUITE 100

AMARILLO

TX

79101

(806) 378-3100

***

9395

CHASE (JPMORGAN)

7979 PLAZA BLVD

MENTOR

OH

44060

(440) 352-5530

***

9396

BANK OF AMERICA

236 West DeKalb Pike

King of Prussia

PA

19406

(800) 841-4000

***

9400

BANK OF AMERICA

700 Plaza Drive

Secaucus

NJ

07094

(800) 841-4000

***

9401

FIRST NIAGARA BANK

 

JOHNSON CITY

NY

13790

800-975-4722

***

9404

BANK OF AMERICA

5144 82ND STREET

LUBBOCK

TX

79424

(806) 798-4900

***

9405

BANK OF AMERICA

 

 

 

 

 

***

9406

CHASE (JPMORGAN)

124 SOUTHWEST ADAMS STREET

PEORIA

IL

61604

(309) 672-6123

***

9407

BANK OF AMERICA

9505 PINEVILLE-MATTHEWS ROAD

PINEVILLE

NC

28134

(704) 386-3980

***

9409

US BANK

900 WEST COUNT ROAD 42

BURNSVILLE

MN

55337

(952) 435-3235

***

9412

BANK OF AMERICA

41 Beacon Street

Framingham

MA

01701

(800) 841-4000

***

9413

CHASE (JPMORGAN)

 

SAN ANTONIO

TX

78216

 

***

*** Represents text omitted pursuant to a request for confidential treatment.
The omitted material has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------

 

9414

BANK OF AMERICA

6605 UPTOWN BLVD NE

ALBUQUERQUE

NM

87110

(505) 282-3030

***

9415

BANK OF AMERICA

241-42 S. Conduit Blvd

Rosedale

NY

11422

(800) 841-4000

***

9417

BANK OF AMERICA

3802 S. ALAMEDA

CORPUS CHIRSTI

TX

78404

(361) 851-6600

***

9419

BANK OF AMERICA

7676 MCPHERSON ROAD

LAREDO

TX

78041

(956) 728-6830

***

9421

CHASE (JPMORGAN)

4600 SOUTH HULEN STREET

FT WORTH

TX

76132

(817) 884-4000

***

9422

CHASE (JPMORGAN)

5400 LBJ FREEWAY, STE 150

DALLAS

TX

75240

(972) 934-7501

***

9424

WELLS FARGO

53 COLONIAL PARK MALL  PA 6665

HARRISBURG

PA

17109

(717) 657-4065

***

9428

CHASE (JPMORGAN)

4401 WEST WISCONSIN AVE

APPLETON

WI

54915

(920) 738-9000

***

9429

BANK OF AMERICA

1212 HAWKINS BLVD

EL PASO

TX

79925

(915) 590-4921

***

9432

BANK OF AMERICA

29 BLANDING BLVD

ORANGE PARK

FL

32073

(904) 269-1770

***

9433

BANK OF AMERICA

9550 REGENCY SQUARE BLVD

JACKSONVILLE

FL

32225

(904) 724-4445

***

9434

BANK OF AMERICA

1199 NE 163rd STREET

NORTH MIAMI

FL

33162

(305)  947-0691

***

9442

PEOPLES UNITED BANK

99 DORSET STREET

S BURLINGTON

VT

05403

(802) 658-1444

***

9444

PNC BANK

507 LINDEN ST

Scranton

PA

18503

(800) 432-1000

***

9445

BANK OF AMERICA

265 Montauk Highway

Islip

NY

11751

(800) 841-4000

***

9447

BANK OF AMERICA

7811 Maple Avenue

Pennsauken

NJ

08109

(800) 841-4000

***

9451

CHASE (JPMORGAN)

323 SOUTH BARRINGTON ROAD

SCHAUMBURG

IL

60193

(847) 895-3803

***

9454

BANK OF AMERICA

1459 Macarthur Rd

Whitehall

PA

18052

(800) 841-4000

***

9456

BANK OF AMERICA

600 Dick Rd

Depew

NY

14043

(800) 841-4000

***

9458

BANK OF AMERICA

15 Commerce Blvd

Succasunna

NJ

07876

(800) 841-4000

***

9460

BANK OF AMERICA

11681 WEST BROAD STREET

RICHMOND

VA

23233

(804) 755-4500

***

9461

BANK OF AMERICA

25 Main Street

South River

NJ

08882

(800) 841-4000

***

9466

CHASE (JPMORGAN)

2207 SAGAMORE PARKWAY SOUTH

LAFAYETTE

IN

47905

(765) 423-0140

***

9469

CHASE (JPMORGAN)

3209 COURTYARD DRIVE

MIDLAND

TX

79705

(432) 688-6353

***

9471

CHASE (JPMORGAN)

5233 JOHNSTON STREET

LAFAYETTE

LA

70503

(337) 236-7182

***

9473

US BANK

1415 N Academy Blvd

COLORADO SPRINGS

CO

80909

(719) 597-9038

***

9478

CHASE (JPMORGAN)

8578 GOODWOOD BLVD

BATON ROUGE

LA

70806

(225) 332-4523

***

9482

BANK OF AMERICA

2105 WEST BRANDON BLVD

BRANDON

FL

33511

(813) 653-2235

***

9484

CHASE (JPMORGAN)

303 SOUTH MATTIS AVENUE

CHAMPAIGN

IL

61821

(217) 351-1600

***

9486

BANK OF AMERICA

9701 RESEACH BOULEVARD

AUSTIN

TX

78759

 

***

9489

CHASE (JPMORGAN)

55 SOUTH MAIN STREET, STE 175

NAPERVILLE

IL

60540

(630) 305-6115

***

9490

BANK OF AMERICA

6304 NORTH POINT PARKWAY

ALPHARETTA

GA

30022

(710) 442-2476

***

9491

BANK OF AMERICA

9101 S DIXIE HWY

MIAMI

FL

33156

(305) 663-5107

***

9494

BANK OF AMERICA

460 E ALTAMONTE DRIVE

ALTAMONTE SPRINGS

FL

32701

(321) 207-2400

***

9500

CHASE (JPMORGAN)

1201 WEST MAIN STREET

LEWISVILLE

TX

75067

(214) 290-2000

***

9501

BANK OF AMERICA

2940 S. GLENSTONE

SPRINGFIELD

MO

65804

(417) 227-6251

***

9502

PNC BANK

12010 CHURCH STREET LOCATOR R-H23-XX

BIRCH RUN

MI

48415

(989) 797-9277

***

9503

VALLEY NATIONAL BANK

22 Bloomfield Avenue

BELLEVILLE

NJ

07109

(973) 759-1015

***

9504

CHASE (JPMORGAN)

4097 NICHOLS PARK DRIVE, SUITE 100

LEXINGTON

KY

40503

(859) 273-1016

***

9505

BANK OF AMERICA

6033 GLENNWOOD AVENUE

RALEIGH

NC

27612

(919) 716-2237

***

9506

FIRST COMMONWEALTH BANK

P.O. BOX 503

HOLLIDAYBURG

PA

16648

(814) 944-4644

***

9507

CHASE (JPMORGAN)

3508 W GENESEE STREET

SYRACUSE

NY

13219

(315) 488-9255

***

9509

BANK OF AMERICA

2120 WEST STREET

ANNAPOLIS

MD

21401-3058

(410) 224-3625

***

9510

BANK OF AMERICA

3542 SATELLITE BLVD.

DULUTH

GA

30136

(770) 497-3100

***

9513

BANK OF AMERICA

825 DULVANEY VALLEY BLVD

TOWSON

MD

21286

(410) 277-7471

***

9516

BANK OF AMERICA

1511 MATTHEW DRIVE

FORT MYERS

FL

33907

(239) 939-1011

***

9518

CHASE (JPMORGAN)

8921 Queens Boulevard

Elmhurst

NY

11373

(718) 803-5340

***

9521

BANK OF AMERICA

3507 WHEELER RD

AUGUSTA

GA

30909

(706) 737-4923

***

9523

BANK OF AMERICA

1827 N MILITARY TRAIL

WEST PALM BEACH

FL

33409-4715

(561) 697-3603

***

9524

BANK OF AMERICA

3120 SW 34 th AVE

OCALA

FL

34474-4433

(352) 861-1015

***

9526

COMPASS BANK

1789 MONTGOMERY HIGHWAY

BIRMINGHAM

AL

35244

(205) 297-3510

***

9527

CHASE (JPMORGAN)

22 EAST MIFFLIN STREET

MADISON

WI

53703

(608) 282-6020

***

9529

US BANK

 

BRANSON

MO

65616

(417) 336-6363

***

9530

BANK OF AMERICA

498 SOUTH PLEASANTBURG DRIVE

GREENVILLE

SC

29607

(864) 271-5740

***

9534

BANK OF AMERICA

10 WEST HIGH STREET

BRIDGEWATER

NJ

08807

(908) 722-0601

***

9541

BANK OF AMERICA

10050 PINES BLVD

PEMBROKE PINES

FL

33024

(954) 435-4114

***

9545

CHASE (JPMORGAN)

100 INDEPENDENCE PLACE

TYLER

TX

75703

(903) 561-5000

***

9551

BANK OF AMERICA

3661 W OAKLAND PARK BLVD

LAUDERDALE LAKES

FL

33311-1145

(954) 714-9079

***

9553

CHASE (JPMORGAN)

3001 INTERSTATE 45 N

CONROE

TX

77304

(936) 756-4855

***

9554

BANK OF AMERICA

1070 WEST PATRICK ST.

FREDERICK

MD

21703

(301) 698-6080

***

9558

BRANCH BK/TR (BB&T)

120 EAST HIGHWAY 53 SE

CALHOUN

GA

30701

(706) 602-4003

***

9566

COMPASS BANK

5275 MCWHINNEY

LOVELAND

CO

80538

(970) 622-8080

***

9567

BANK OF AMERICA

1025 INTERNATIONAL SPEEDWAY BLVD

DAYTONA BEACH

FL

32114

(386) 947-3798

***

9568

BANK OF AMERICA

162 COLLEGE STREET

ASHEVILLE

NC

28801

(828) 251-8269

***

9571

Secutity National Bank

2 SOUTH MAIN STREET

JEFFERSONVILLE

OH

43218

740-426-6384

***

9573

BANK OF AMERICA

354 1/2 West Middle Turnpike

Manchester

CT

06040

(800) 841-4000

***

9576

MAIN SOURCE BANK

3880 W PRESIDENTIAL WAY PO Box 38

EDINBURGH

IN

46124

(812) 526-0551

***

9581

WELLS FARGO

4012 UNIVERSITY DRIVE

HUNTSVILLE

AL

35816

(256) 551-5180

***

9582

BANK OF AMERICA

1934 OLD GALLOWS ROAD

VIENNA

VA

22182

 

***

9585

CHASE (JPMORGAN)

2410 W. GRAND RIVER

HOWELL

MI

48843

(517) 548-3827

***

9587

CHASE (JPMORGAN)

105 FILLMORE STREET

DENVER

CO

80206

(303) 322-4799

***

9588

FIVE STAR BANK

1940 US ROUTE 20

WATERLOO

NY

13165

(315) 539-1000

***

9589

BANK OF AMERICA

5002 WILLIAMSON ROAD NW

ROANOKE

VA

24012

(540) 561-0943

***

9591

BANK OF AMERICA

101 E. Moreland Rd

Willow Grove

PA

19090

(800) 841-4000

***

*** Represents text omitted pursuant to a request for confidential treatment.
The omitted material has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------

 

9592

CHASE (JPMORGAN)

924 BROADWAY AVENUE

BOWLING GREEN

KY

42101

(270) 781-9476

***

9595

TRUSTMARK BANK

248 EAST CAPITOL STREET PO BOX 291

JACKSON

MS

39205-0291

(601) 961-6071

***

9598

WELLS FARGO

8055 20TH STREET FL6584

VERO BEACH

FL

32966

(561) 778-6081

***

9604

CHASE (JPMORGAN)

6040 159TH STREET

OAK FOREST

IL

60452

(708) 535-5440

***

9605

TD BANK

10 SHERWOOD DRIVE

TILTON

NH

03276

(603) 286-2401

***

9610

CHASE (JPMORGAN)

EAST STATE

ROCKFORD

IL

61125-1086

(815) 398-6500

***

9612

CHASE (JPMORGAN)

1200 MCKINNEY, STE 433

HOUSTON

TX

77010

(713) 751-6100

***

9613

CHASE (JPMORGAN)

9379 NORTH SHERIDAN BLVD

WESTMINSTER

CO

80030

(303) 244-5060

***

9615

FROST NATIONAL BANK

221 WONDER WORLD DRIVE

SAN MARCOS

TX

78666

(512) 393-5647

***

9616

COMMUNITY BANK & TRUST

800 STEVEN B TANGER BLVD

COMMERCE

GA

30529

(706) 336-3202

***

9617

BANK OF AMERICA

1200 MT. ZION ROAD

MORROW

GA

30260-2314

(770) 968-2000

***

9618

PNC BANK

 

Mays Landing

NJ

08330

(800) 841-4000

***

9623

BANK OF AMERICA

5325 SW 21st STREET

TOPEKA

KS

66604

(785) 295-3546

***

9624

BANK OF AMERICA

1481 CARL D SILVER PARKWAY

FREDERICKSBURG

VA

22401

(540) 548-2827

***

9625

CHASE (JPMORGAN)

1441 WEST BAY AREA BLVD

WEBSTER

TX

77546

(281) 557-7941

***

9627

PREMIER BANK

100 GRELL LANE

JOHNSON CREEK

WI

53038

(920) 699-6900

***

9629

PREMIER BANK

11055 61ST STREET NORTH EAST

ALBERTVILLE

MN

55301

(763) 497-8224

***

9630

WELLS FARGO

700 SOUTH MACKENZIE STREET

FOLEY

AL

36535

(251) 972-8823

***

9631

BANK OF AMERICA

150 PARKER ST

VACAVILLE

CA

95688

(707) 449-4433

***

9632

HARBOR COMMUNITY BANK

900 STATE ROAD 16

ST. AUGUSTINE

FL

32084

(904) 209-0078

***

9633

US BANK

408 Court Street

WILLIAMSBURG

IA

52361

(319) 668-9100

***

9635

PNC BANK

1275 YORK ROAD

GETTYSBURG

PA

17325

(717) 337-9333

***

9636

CITIZENS BANK OF PA

ROUTE 611 AND 715

TANNERSVILLE

PA

18372

(570) 629-1631

***

9640

BANK OF AMERICA

403 E. BIDWELL STREET

FOLSOM

CA

95630

(916) 861-9900

***

9642

M & T BANK

10721 FAIRWAY LANE

HAGERSTOWN

MD

21740

(301) 790-2326

***

9643

PNC BANK

201 SOUTH BROAD ST LOCATOR 46-11-071

GROVE CITY

PA

16127

(724) 458-9250

***

9644

BANK OF AMERICA

88 WEST MAIN STREET, ROUTE 1

CLINTON

CT

06413

(860) 669-4604

***

9665

First Bank of The Lake

4558 HIGHWAY 54, Suite 100

OSAGE BEACH

MO

65065

(573) 348-2265

***

9668

M & T BANK

4369 HIGHWAY ONE

REHOBOTH

DE

19971

(302) 856-4491

***

9670

REGIONS BANK

9420 HIGHWAY 49 North

GULFPORT

MS

39503

(228) 896-9519

***

9677

CHASE (JPMORGAN)

2039 AIRLINE DRIVE

BOSSIER CITY

LA

71111

(318) 226-2723

***

9680

BANK OF AMERICA

303 E. TULARE AVENUE

TULARE

CA

93274

(559) 686-4900

***

9683

CHASE (JPMORGAN)

525 MARKETPLACE BOULEVARD

HAMILTON

NJ

8691

(609) 585-3584

***

9685

BANK OF AMERICA

941 SOUTH ATLANTIC BLVD

LOS ANGELES

CA

90022

(323) 415-8618

***

9686

CHASE (JPMORGAN)

4365 FRANKLIN STREET

MICHIGAN CITY

IN

46360

(219)-879-1122

***

9689

CHASE BANK

819 S ALLEN HEIGHTS

ALLEN

TX

75002

(972) 747-3210

***

9691

COMPASS BANK

201 STARR ST

MERCEDES

TX

78570

(956) 565-5600

***

9693

CHASE BANK

1111 N. IH 35 At HIGHWAY 79

ROUND ROCK

TX

78664

(512) 479-5400

***

9696

CITIZENS BANK

429 W RIDGE PIKE

LIMERICK

PA

19468

(610) 495-2699

***

9697

BANK OF AMERICA

17930 SPRING CYPRESS ROAD

CYPRESS

TX

77429

(281) 256-4000

***

9698

PNC BANK

319 Washington Rd

WASHINGTON

PA

15301

(724) 225 - 1400

***

9701

BANK OF AMERICA

5959 CANOGA AVENUE

WOODLAND HILLS

CA

91367

(818) 712-6007

***

9703

BANK OF AMERICA

1603 HAWTHORNE BLVD

REDONDO BEACH

CA

90247

(310) 214-7306

***

9704

BANK OF AMERICA

391 SERRAMONTE CTR

DALY CITY

CA

94015

(650) 615-4700

***

9705

BANK OF AMERICA

2905 STEVENS CREEK BLVD

SANTA CLARA

CA

95050

(408) 983-0588

***

9708

BANK OF AMERICA

1053 SUNVALLEY BOULEVARD

CONCORD

CA

94520-5896

(925) 671-1563

***

9710

CHASE (JPMORGAN)

 

SACRAMENTO

CA

95825

(916) 861-9429

***

9711

BANK OF AMERICA

7496 DUBLIN BLVD

DUBLIN

CA

94568-2416

(925) 833-9588

***

9713

BANK OF AMERICA

3401 DALE ROAD

MODESTO

CA

95356

(209) 549-8280

***

9714

BANK OF AMERICA

590 EAST SHAW AVENUE

FRESNO

CA

93710

(559) 445-7346

***

9715

BANK OF AMERICA

303 NORTH "D" STREET

SAN BERNARDINO

CA

92401

(909) 381-8400

***

9716

CHASE (JPMORGAN)

5041 NORTH 16TH STREET

PHOENIX

AZ

85016

(602) 589-4340

***

9718

BANK OF AMERICA

10 SANTA ROSA AVENUE

SANTA ROSA

CA

95404

(707) 525-2303

***

9720

BANK OF AMERICA

641 MALL RING CIRCLE

HENDERSON

NV

89014

(702) 654-3100

***

9721

BANK OF AMERICA

3800 MING AVENUE

BAKERSFIELD

CA

93309

(661) 395-2117

***

9723

BANK OF AMERICA

13244 JAMBOREE RD

IRVINE

CA

92602

(714) 734-1321

***

9727

CHASE (JPMORGAN)

 

 

 

 

 

***

9728

BANK OF AMERICA

4002 TACOMA MALL BLVD

TACOMA

WA

98409

(800) 253-0784

***

9731

BANK OF AMERICA

4795 SOUTH MARYLAND PARKWAY

LAS VEGAS

NV

89119

 

***

9733

BANK OF AMERICA

971 BLOSSOM HILL ROAD

SAN JOSE

CA

95123

(408) 277-7730

***

9735

BANK OF AMERICA

10101 SW WASHINGTON SQ RD

PORTLAND

OR

97223

(503) 620-5515

***

9736

BANK OF AMERICA

150 SO. CALIFORNIA AVENUE

W. COVINA

CA

91790

(626) 854-8047

***

9737

BANK OF AMERICA

1200 FAIRMONT DRIVE

SAN LEANDRO

CA

94578

(510) 614-6150

***

9739

CHASE (JPMORGAN)

3939 NORTH ORACLE ROAD

TUCSON

AZ

85705

(877) 226-5663

***

9742

BANK OF AMERICA

30 E WELLESLEY AVE

SPOKANE

WA

99207

(509) 353-6066

***

9744

BANK OF AMERICA

71-799 HIGHWAY 111

RANCHO MIRAGE

CA

92270

(760) 341-4781

***

9745

BANK OF AMERICA

2495 E. LAKESHORE DR

LAKE ELSINORE

CA

92530-4446

(909) 679-6818

***

9746

CHASE (JPMORGAN)

5059 LAKEWOOD CENTER MALL

LAKEWOOD

CA

90712

(562) 529-6710

***

9747

CHASE (JPMORGAN)

101 W BROADWAY, SUITE 100

SAN DIEGO

CA

92101

(619) 615-0600

***

9748

BANK OF AMERICA

5541 SEPULVEDA BLVD

CULVER CITY

CA

90230

(310) 397-7781

***

9752

WELLS FARGO

12240 N JANTZEN DRIVE

PORTLAND

OR

97156

(503) 289-7156

***

9756

BANK OF AMERICA

12682 ARMAGOSA ROAD

SOUTH VICTORVILLE

CA

92392

(760) 843-6615

***

9757

BANK OF AMERICA

1288 LANCASTER DR NE

SALEM

OR

97301

(503) 945-2194

***

9761

BANK OF AMERICA

5905 S. VIRGINIA ST

RENO

NV

89502-6029

(775) 688-8900

***

*** Represents text omitted pursuant to a request for confidential treatment.
The omitted material has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------

 

9768

BANK OF AMERICA

24740 VALLEY STREET

NEWHALL

CA

91321-2640

(661) 253-4600

***

9769

BANK OF AMERICA

2597 GEORGE BUSBEE PKWY

KENNESAW

GA

30144

(770) 423-5177

***

9775

BANK OF AMERICA

2500 HIGHLAND

JONESBORO

AR

72401

(870) 933-4352

***

9777

BANK OF AMERICA

4041 LYNN COURT DRIVE

INDEPENDENCE

MO

64055

(816) 979-6119

***

9778

BANK OF AMERICA

3410 WEST CHANDLER BLVD

CHANDLER

AZ

85226

(480) 224-2021

***

9780

CHASE (JPMORGAN)

4889 HOUSTON ROAD

FLORENCE

KY

41042

(859) 647-6300

***

9783

BANK OF AMERICA

1391 SILAS CREEK ROAD PKWAY PLAZA

WINSTON SALEM

NC

27127

(336) 805-3468

***

9787

BANK OF AMERICA

11262 LOS ALAMITOS BLVD

LOS ALAMITOS

CA

90720

(562) 624-4425

***

9789

BANK OF AMERICA

1855 NORTH OXNARD BLVD

OXNARD

CA

93030

(805) 278-4511

***

9791

BANK OF AMERICA

1729 WEST BROADWAY, SUITE 15

COLUMBIA

MO

65203

(573) 876-6353

***

9792

US BANK

4004 NORTHWEST BLVD

DAVENPORT

IA

52806

(563) 388-9223

***

9793

US BANK

4444 1st Avenue NE

Cedar Rapids

IA

52402

(319) 393-9156

***

9795

BANK OF AMERICA

23831 EL TORO

LAKE FOREST

CA

92630

(949) 951-4024

***

9798

BANK OF AMERICA

198 WEST MAIN STREET

EL CAJON

CA

92020

(619) 401-1930

***

9799

CHASE (JPMORGAN)

505 D STREET

SOUTH CHARLESTON

WV

25303

(304) 744-1835

***

9800

CHASE (JPMORGAN)

8283 SOUTH QUEBEC STREET

ENGLEWOOD

CO

80112

(303) 244-5310

***

9801

BANK OF AMERICA

10900 SEMINOLE BLVD

LARGO

FL

33778

(727) 319-4913

***

9802

BANK OF AMERICA

1101 Woodland Road

Wyomissing

PA

19610

(800) 841-4000

***

9805

CHASE (JPMORGAN)

3265 WEST MARKET STREET, SUITE 80

AKRON

OH

44333

(330) 972-1930

***

9806

CHASE (JPMORGAN)

1400 WOODLOCH FOREST DRIVE

THE WOODLANDS

TX

77380

(713) 751-6100

***

9808

CHASE (JPMORGAN)

1757 WEST FULLERTON

CHICAGO

IL

60614

(773) 880-1376

***

9810

CHASE (JPMORGAN)

575 SOUTH RANDALL ROAD

ST. CHARLES

IL

60134

(630) 377-0808

***

9813

BANK OF AMERICA

2330 WEST OREGON AVENUE

PHILADELPHIA

PA

19145

(800) 432-1000

***

9816

BANK OF AMERICA

192 PATTERSON PLANK ROAD

CARLSTADT

NJ

07072

(800) 432-1000

***

9817

BANK OF AMERICA

7805 GUNN HIGHWAY

TAMPA

FL

33626

(813) 792-0342

***

9818

CHASE (JPMORGAN)

4200 DEMPSTER

SKOKIE

IL

60076

(847) 674-1323

***

9820

BANK OF AMERICA

8320 NORTH OAK TRAFFICWAY

KANSAS CITY

MO

64155

(816) 979-4922

***

9821

BANK OF AMERICA

3220 188TH STREET, SW

LYNNWOOD

WA

98037

(425) 744-1132

***

9826

BANK OF AMERICA

3010 ST HWY 35

HAZLET

NJ

07730

(800) 432-1000

***

9829

CITIZENS BANK

1 NORTH MAIN STREET

GREENSBURG

PA

15601

724-832-5900

***

9840

CHASE BANK

3783 VETERANS BLVD

METAIRIE

LA

70002

(504) 455-9728

***

9843

CHASE (JPMORGAN)

359 STRANDER BOULEVARD

TUKWILA

WA

98188

(206) 461-7025

***

9844

BANK OF AMERICA

700 ALAFAYA TRAIL

ORLANDO

FL

32828

(407) 381-3980

***

9846

CHASE (JPMORGAN)

12 LLOYDS LANE

MIDDLETOWN

NY

10940

(845) 342-3310

***

9847

CHASE (JPMORGAN)

2335 NEW HYDE PARK RD

NEW HIDE PARK

NY

11042

(516) 355-2670

***

9849

BANK OF AMERICA

8258 WEST BELL ROAD

GLENDALE

AZ

85308

(623) 487-5864

***

9850

US BANK

12000 SE 82nd AVE, SUITE 2001

PORTLAND

OR

97266

(503) 275-7211

***

9851

BANK OF AMERICA

7387 DAY CREEK BLVD

RANCHO CUCAMONGA

CA

91739

(909) 803-2724

***

9852

CHASE (JPMORGAN)

800 BROWN ROAD

AUBURN HILLS

MI

48326

(248) 393-1276

***

9855

CHASE (JPMORGAN)

2910 WASHINGTON BLVD

OGDEN

UT

84401

(801) 621-7266

***

9856

CHASE (JPMORGAN)

FASHION PLACE 6255 S STATE

MURRAY

UT

84107

(801) 481-5070

***

9858

CHASE (JPMORGAN)

373 N MILWAUKEE ST

BOISE

ID

83704

(208) 373-3300

***

9859

US BANK

920 S 29th St W

BILLINGS

MT

59102

(406) 651-1060

***

9860

CHASE (JPMORGAN)

 

GILBERT

AZ

85234

 

***

9862

CHASE (JPMORGAN)

292 PEQUOT AVE

SOUTHPORT

CT

6490

(203) 227-0010

***

9863

CHASE (JPMORGAN)

3382 PRESTON RD

FRISCO

TX

75034

(972) 335-5820

***

9864

US BANK

14111 EAST ALAMEDA AVENUE

AURORA

CO

80012

(303) 344-1331

***

9865

CHASE (JPMORGAN)

5113 S JOHN YOUNG PKWY

ORLANDO

FL

32839

(407) 857-1083

***

9866

BANK OF AMERICA

290 S STATE COLLEGE BOULEVARD

BREA

CA

92821

(800) 622 - 8731

***

9867

CHASE (JPMORGAN)

10011 FM 1960 BYPASS RD W

HUMBLE

TX

77338

(281) 446-1800

***

9868

CITIZENS BANK

 

 

 

 

 

 

9869

CHASE (JPMORGAN)

 

 

 

 

 

 

9870

BANK OF AMERICA

1775 CAMINO DE LA REINA NORTH, SUITE 180

SAN DIEGO

CA

92108

 

***

9871

CHASE (JPMORGAN)

30950 PINETREE ROAD

PEPPER PIKE

OH

44124

(216) 831-5252

***

9872

CHASE (JPMORGAN)

 

 

 

 

 

 

9873

FIFTH THIRD BANK

7312 EAGLE CREST BOULEVARD

EVANSVILLE

IN

47715

(812) 471-7235

***

9876

BANK OF AMERICA

376 SOUTHBRIDGE STREET

AUBURN

MA

01501

(508) 832-4199

***

9878

BANK OF AMERICA

99 Rockingham Park Boulevard

SALEM

NH

03079

(800) 432-1000

***

9879

BANK OF AMERICA

911 HAYWOOD ROAD

GREENVILLE

SC

29615

 

***

9881

CHASE (JPMORGAN)

1460 ROUTE 9

Wappingers Falls

NY

12590

(845) 298-2461

***

9882

BANK OF AMERICA

200 MID RIVERS MALL DRIVE

SAINT PETERS

MO

63376

(636) 278-4469

***

5000

Bank Of America

33 New Montgomery Street

San Francisco

CA

94103

415-624-0791

***

5008

JP Morgan Chase Bank

 

Beverly Hills

CA

90212

310-777-2746

***

5013

JP Morgan Chase Bank

1251 Avenue of the Americas

New York

NY

10019

 

***

5014

Bank Of America

11868 Preston Road

Dallas

TX

75230

972-448-2750

***

5016

Bank Of America

1801 K Street, NW

Washington

DC

20036

202-624-5110

***

5018

Barclays Blank PLC

54 Lombard Street

London, England

 

 

44-121-333-7722

***

5025

Bank Of America

19645 Biscayne Blvd.

Aventura

FL

33160

305-466-0436

***

5029

Bank Of America

240 Plandome Road

Manhasset

NY

11030

800-841-4000

***

5103

Bank Of America

2000 West Glades Road

Boca Raton

FL

33431

561-447-8767

***

 

 

 

***

Represents text omitted pursuant to a request for confidential treatment. The
omitted material has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------

 

EXHIBIT 7.2

Credit Card Arrangements

Merchant Services Bankcard Agreement, by and among Destination XL Group,
Inc.(“DXLG”), The Chase Manhattan Bank and Chase Merchant Services, L.L.C.

The DXLG entities operate under credit card arrangements with Chase Merchant

Services, L.L.C. as follows:

·

Visa

·

MasterCard

·

American Express

·

Discover




 

--------------------------------------------------------------------------------

 

EXHIBIT 16.1

 

 

[FORM OF] ASSIGNMENT AND ACCEPTANCE



 

 

Dated:

 

Effective Date:

 

Re:       Term Loan   and   Security Agreement   dated   October   29,   2014  
(as amended,   modified, supplemented or restated and in effect from time to
time, the “Loan Agreement”) between Wells Fargo Bank, National Association, as
Collateral Agent and Administrative Agent for the Term Lenders, and the Term
Lenders, on the one hand, and Destination XL Group, Inc., as Borrowers’
Representative for itself and the other Borrowers from time to time party
thereto and as a Borrower, and each of the other Borrowers from time to time
party thereto, on the other hand. (Terms used herein which are defined in the
Loan Agreement have the same meaning herein as in the Loan Agreement).

 

 

Agreement By and Between:

 

(The “Assignor”) and

 

(The “Assignee”)

 

Wire Address for Assignee:________________________________

________________________________

ABA #: _________________________

Account #: _______________________

Attn: ___________________________

 

Notice Address for Assignee:

 

 

 

 

Attn: _______________________________

Fax: ________________________________

 

1.ASSIGNMENT AND ACCEPTANCE: The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, as of
the Effective Date (as hereinafter defined), the following portion (the
“Assigned Commitment”) of the Assignor’s interest in the Term Facility:

 

Term Percentage Commitment:   __%

 

Term Dollar Commitment:$ ______

 

2.EFFECTIVE DATE: For purposes of this Assignment and Acceptance, the “Effective
Date” is that date endorsed above by the Administrative Agent (which may be up
to five (5) Business Days after the last to occur of: (a) the execution of this
Assignment and Acceptance by the Assignor and the Assignee; (b) the assent of
the Administrative Agent; (c) the obtaining of any other consent required by the
Loan Agreement; and (d) the payment of any requisite processing fee).

 

3. REPRESENTATIONS BY ASSIGNOR:    The Assignor represents that, as of the
Effective Date:

 

(a)        The Assignor is the legal and beneficial owner of the interest being
assigned hereby free and clear of any liens and Encumbrances.

 

(b)        The principal balance due to the Assignor on account of the Term Note
held by the Assignor is    $__________________.

 

 

--------------------------------------------------------------------------------

 

4. EXCLUSION OF WARRANTIES BY ASSIGNOR: The Assignor:

 

(a)        Makes no representation or warranty and assumes no responsibility
with respect
to  any  statements,  warranties  or  representations  made  in  or  in  connection  with  any  Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument or document
furnished pursuant thereto or hereto.

 

(b)        Makes no representation or  warranty and assumes no responsibility
with respect to the financial condition of any Borrower or any other Person
primarily or secondarily liable in
respect  of  any  of  the  Liabilities,  or  the  performance  or  observance  by  the  Borrowers’
Representative or any Borrower or any other Person primarily or secondarily
liable in respect of
any  of  the  Liabilities  of  any  of  their  obligations  under  any  Loan  Documents  or  any  other
instrument or document furnished pursuant hereto or thereto.

 

(c)        Attaches the Term Note of which the Assignor is the holder and
requests that the Administrative Agent cause the Borrowers’ exchange of such
Term Note for a new Term Note payable to the Assignor and the Assignee
reflecting the assignment referenced above.

 

5. ASSIGNEE’S REPRESENTATIONS, WARRANTIES AND AGREEMENTS: The Assignee:

 

(a)        Confirms that it has received a copy of the Loan Agreement (and any
amendment thereto), the most recent financial statements then to have been
delivered pursuant to the Loan Agreement, and such other documents and
information as the Assignee has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance.

 

(b)        Confirms  and  represents  that,  independently  and  without  reliance  upon  the
Assignor, the Administrative Agent, or any other Term Lender and based on such
documents and information as the Assignee deems appropriate, has made such
Person’s  own credit decision to join in the credit facility contemplated by the
Loan Documents and to become a “Term Lender”.

 

(c)        Confirms and represents that the Assignee will continue to make such
Person’s own credit decisions in taking or not taking action under the Loan
Agreement and other Loan Documents independently and without reliance upon the
Assignor, the Administrative Agent or any other Term Lender and based on such
documents and information as the Assignee shall deem appropriate at the time.

 

(d)Appoints and authorizes the Agent to take such action on behalf of the
Assignee and to exercise such powers under the Loan Documents as are delegated
to the Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto.

 

(e)        Agrees that the Assignee will perform, in accordance with their
terms, all of the obligations which, by the terms of the Loan Agreement and all
other Loan Documents are required to be performed by it as a “Term Lender” as if
the Assignee had been a signatory thereto and to any amendments thereof.

 

(f)        Represents and warrants that it is legally authorized to enter into
this Assignment and Acceptance and to perform its obligations hereunder, under
the Loan Agreement and under the Loan Documents.

 

6.EFFECT OF ASSIGNMENT AND ACCEPTANCE: Following delivery, acceptance and
recording by the Administrative Agent of this Assignment and Acceptance, from
and after the Effective Date:

 

(a)        The  Assignee  shall  be  a  party  to  the  Loan  Agreement  and  the  other  Loan
Documents (and any amendments thereto) and to the extent of the Assigned
Commitment, have the rights and obligations of a Term Lender thereunder.

 

(b) The Assignor shall be released from the Assignee’s obligations under the
Loan Agreement and the other Loan Documents to the extent of the Assigned
Commitment.

 

(c)        The Administrative Agent shall make all payments in respect of the
interest in the Term Loans assigned hereby (including payments of principal,
interest, and applicable fees) to the Assignee.

 

(d)        The Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date by the Administrative Agent or
with respect to the making of this assignment directly between themselves.

 

7.          MASSACHUSETTS LAW:  This Assignment and Acceptance shall be governed
by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts (without giving effect to the conflicts of laws principles
thereof).

 

[Signature Page Follows]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Assignment and Acceptance to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

 

 

ASSIGNOR

By:________________________________

Name:

Title:

 

ASSIGNEE

By:________________________________

Name:

Title:

 

CONSENT

 

The Administrative Agent hereby approves the foregoing assignment.

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Administrative Agent

 

By:________________________________

Name:

Title:

 

 

 

 

 

[Signature Page to Assignment and Acceptance]




 

--------------------------------------------------------------------------------

 

Acknowledged and, to the extent required under the Loan Agreement, consented to,
this __ day of ______, ___.

 

DESTINATION XL GROUP, INC.

As Borrowers’ Representative



By:________________________________

Name:

Title:




 

 

 

[Signature Page to Assignment and Acceptance]

 

 

 